Exhibit 10.1

Execution Version

 

 

$3,700,000,000

CREDIT AGREEMENT

Dated as of May 27, 2011

among,

ROCK-TENN COMPANY,

as a Borrower,

ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA,

as the Canadian Borrower,

CERTAIN SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

and

BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH,

as Canadian Agent

 

 

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC.,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Book Runners

SUNTRUST BANK and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Syndication Agents

BANK OF AMERICA, N.A. and

JPMORGAN CHASE BANK, N.A.,

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page       ARTICLE I DEFINITIONS      1   

1.1

  Definitions.      1   

1.2

  Computation of Time Periods.      39   

1.3

  Accounting Terms.      39   

1.4

  Exchange Rates; Currency Equivalents.      40        ARTICLE II CREDIT
FACILITY      40   

2.1

  U.S. Revolving Loans.      40   

2.2

  Canadian Revolving Loans.      42   

2.3

  Term Loan A.      47   

2.4

  Term Loan B.      49   

2.5

  U.S. Swingline Loan Subfacility.      50   

2.6

  Canadian Swingline Loan Subfacility.      52   

2.7

  Letter of Credit Subfacility.      55   

2.8

  Default Rate.      58   

2.9

  Conversion Options.      58   

2.10

  Prepayments.      60   

2.11

  Termination and Reduction of Commitments; Reallocation of Committed Amounts.
     65   

2.12

  Fees.      67   

2.13

  Computation of Interest and Fees.      67   

2.14

  Pro Rata Treatment and Payments.      69   

2.15

  Non-Receipt of Funds by an Agent.      71   

2.16

  Inability to Determine Interest Rate.      72   

2.17

  Illegality.      73   

2.18

  Requirements of Law.      73   

2.19

  Indemnity.      75   

2.20

  Taxes.      75   

2.21

  Indemnification; Nature of Issuing Lender’s Duties.      77   

2.22

  Replacement of Lenders.      79   

2.23

  Relationship between the Agents.      79   

2.24

  Defaulting Lenders      79   

2.25

  Incremental Loans.      81   

2.26

  Extension Offers.      85        ARTICLE III REPRESENTATIONS AND WARRANTIES   
  87   

3.1

  Corporate Existence; Compliance with Law.      87   

3.2

  Corporate Power; Authorization.      87   

3.3

  Enforceable Obligations.      87   

3.4

  No Legal Bar.      87   

3.5

  No Material Litigation.      88   

3.6

  Investment Company Act.      88   

3.7

  Margin Regulations.      88   

3.8

  Compliance with Environmental Laws.      88   

3.9

  Insurance.      89   

3.10

  No Default of Contractual Obligations.      89   

3.11

  No Burdensome Restrictions.      89   

3.12

  Taxes.      89   

3.13

  Subsidiaries.      90   

 

-i-



--------------------------------------------------------------------------------

3.14

  Financial Statements, Fiscal Year and Fiscal Quarters.      90   

3.15

  ERISA.      91   

3.16

  Intellectual Property.      92   

3.17

  Ownership of Property; Liens.      92   

3.18

  Existing Indebtedness.      92   

3.19

  Solvency.      93   

3.20

  Labor Matters.      93   

3.21

  Payment or Dividend Restrictions      93   

3.22

  Accuracy and Completeness of Information.      93   

3.23

  Compliance with Trading with the Enemy Act, OFAC Rules and Regulations,
Patriot Act and FCPA.      94   

3.24

  Use of Proceeds.      94   

3.25

  Consummation of Acquisition; Representations and Warranties from SSCC Merger
Agreement.      94   

3.26

  Business Locations.      95   

3.27

  Security Documents.      95   

3.28

  [Reserved].      95   

3.29

  [Reserved].      95   

3.30

  Classification of Senior Indebtedness.      95   

3.31

  Brokers’ Fees      95        ARTICLE IV CONDITIONS PRECEDENT      95   

4.1

  Conditions to Closing Date and Initial Revolving Loans and Term Loans.      95
  

4.2

  Conditions to Subsequent Extensions of Credit.      99        ARTICLE V
AFFIRMATIVE COVENANTS      100   

5.1

  Corporate Existence, Etc.      100   

5.2

  Compliance with Laws, Etc.      101   

5.3

  Payment of Taxes and Claims.      101   

5.4

  Keeping of Books.      101   

5.5

  Visitation, Inspection, Etc.      101   

5.6

  Insurance; Maintenance of Properties and Licenses.      101   

5.7

  Financial Reports; Other Notices.      102   

5.8

  Notices Under Certain Other Indebtedness.      104   

5.9

  Notice of Litigation.      104   

5.10

  Additional Guarantors.      104   

5.11

  Pledged Assets.      105   

5.12

  Further Assurances; Post-Closing Covenants.      107   

5.13

  Use of Proceeds.      107        ARTICLE VI NEGATIVE COVENANTS      107   

6.1

  Financial Requirements.      107   

6.2

  Liens.      108   

6.3

  Indebtedness.      110   

6.4

  Merger and Sale of Assets.      111   

6.5

  Transactions with Affiliates.      113   

6.6

  Nature of Business.      113   

6.7

  Regulations T, U and X.      114   

6.8

  ERISA Compliance.      114   

6.9

  Limitations on Subsidiaries Which Are Not Restricted Subsidiaries.      114   

6.10

  Limitation on Investments.      114   

6.11

  Limitation on Securitization Undertakings of the Borrowers and Restricted
Subsidiaries.      115   

6.12

  Restrictive Agreements; Negative Pledges      115   

6.13

  Restricted Payments.      116   

 

-ii-



--------------------------------------------------------------------------------

6.14

  [Reserved].      116   

6.15

  Fiscal Year; Accounting Policies; Organizational Documents; IDB Bonds.     
116   

6.16

  Ownership of Restricted Subsidiaries.      116   

6.17

  [Reserved].      117   

6.18

  Prepayment and Amendment of Certain Debt; Designation of Senior Debt.      117
  

6.19

  Sale Leasebacks.      117   

6.20

  [Reserved].      117   

    ARTICLE VII EVENTS OF DEFAULT

     117   

7.1

  Events of Default.      117   

7.2

  Acceleration; Remedies.      120        ARTICLE VIII AGENCY PROVISIONS     
121   

8.1

  Appointment.      121   

8.2

  Delegation of Duties.      121   

8.3

  Exculpatory Provisions.      122   

8.4

  Reliance by Agents.      122   

8.5

  Notice of Default.      123   

8.6

  Non-Reliance on Agents and Other Lenders.      123   

8.7

  [Reserved].      123   

8.8

  Agents in Their Individual Capacity.      123   

8.9

  Successor Agent; Issuing Lender; Swingline Lender.      124   

8.10

  Patriot Act Notice.      124   

8.11

  Collateral and Guaranty Matters.      125   

8.12

  Withholding.      125   

    ARTICLE IX MISCELLANEOUS

     126   

9.1

  Amendments and Waivers.      126   

9.2

  Notices.      129   

9.3

  No Waiver; Cumulative Remedies.      131   

9.4

  Survival of Representations and Warranties.      131   

9.5

  Payment of Expenses and Taxes.      131   

9.6

  Successors and Assigns; Participations; Purchasing Lenders.      133   

9.7

  Adjustments; Set-off.      136   

9.8

  Table of Contents and Section Headings.      137   

9.9

  Counterparts; Electronic Execution.      137   

9.10

  Effectiveness.      137   

9.11

  Severability.      138   

9.12

  Integration.      138   

9.13

  Governing Law.      138   

9.14

  Consent to Jurisdiction and Service of Process.      138   

9.15

  Confidentiality.      139   

9.16

  Acknowledgments.      139   

9.17

  Waivers of Jury Trial.      140   

9.18

  Judgment Currency.      140   

9.19

  Subordination of Intercompany Debt.      140   

    ARTICLE X GUARANTY OF COMPANY OBLIGATIONS

     141   

10.1

  The Guaranty.      141   

10.2

  Bankruptcy.      141   

10.3

  Nature of Liability.      142   

10.4

  Independent Obligation.      142   

 

-iii-



--------------------------------------------------------------------------------

10.5

  Authorization.      142   

10.6

  Reliance.      142   

10.7

  Waiver.      143   

10.8

  Limitation on Enforcement.      144   

10.9

  Confirmation of Payment.      144   

    ARTICLE XI GUARANTY OF CANADIAN OBLIGATIONS

     144   

11.1

  The Guaranty.      144   

11.2

  Bankruptcy.      145   

11.3

  Nature of Liability.      145   

11.4

  Independent Obligation.      145   

11.5

  Authorization.      146   

11.6

  Reliance      146   

11.7

  Waiver.      146   

11.8

  Limitation on Enforcement.      147   

11.9

  Confirmation of Payment.      147   

    ARTICLE XII SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF
A SHARING EVENT

     148   

12.1

  Participations.      148   

12.2

  Administrative Agent’s Determinations Binding.      148   

12.3

  Participation Payments in U.S. Dollars.      148   

12.4

  Delinquent Participation Payments.      149   

12.5

  Settlement of Participation Payments.      149   

12.6

  Participation Obligations Absolute.      149   

12.7

  Increased Costs; Indemnities.      149   

12.8

  Provisions Solely to Effect Intercreditor Agreement.      150   

 

SCHEDULES

 

Schedule 1.1(a)

  Form of Account Designation Letter

Schedule 1.1(b)

  Existing Letters of Credit

Schedule 1.1(c)

  Guarantors

Schedule 1.1(d)

  Form of Notice of Borrowing

Schedule 1.1(e)

  Form of Notice of Conversion/Extension

Schedule 1.1(f)

  Form of Secured Party Designation Notice

Schedule 2.1(a)

  Lenders and Commitments

Schedule 2.1(e)

  Form of U.S. Revolving Note

Schedule 2.2(e)

  Form of Canadian Revolving Note

Schedule 2.2(f)

  Form of Acceptance Note

Schedule 2.3(d)

  Form of Term Loan A Note

Schedule 2.4(f)

  Form of Term Loan B Note

Schedule 2.5(d)

  Form of U.S. Swingline Note

Schedule 2.6(h)

  Form of Canadian Swingline Note

Schedule 2.10(f)-1

  Form of Discounted Prepayment Option Notice

Schedule 2.10(f)-2

  Form of Lender Participation Notice

Schedule 2.10(f)-3

  Form of Discounted Voluntary Prepayment Notice

Schedule 2.20

  Form of Tax Exempt Certificate

Schedule 3.13

  Subsidiaries and Permitted Joint Ventures

Schedule 3.15

  ERISA

 

-iv-



--------------------------------------------------------------------------------

Schedule 3.17(a)

  Ownership of Property

Schedule 3.17(b)

  Liens

Schedule 3.18

  Existing Indebtedness

Schedule 3.21

  Payment Restrictions

Schedule 3.26

  Business Locations

Schedule 4.1-1

  Form of Patriot Act Certificate

Schedule 5.7(c)

  Form of Officer’s Compliance Certificate

Schedule 5.10

  Form of Joinder Agreement

Schedule 6.2

  Existing Liens

Schedule 6.10

  Existing Investments

Schedule 9.6

  Form of Assignment and Assumption

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of May 27, 2011 (the “Agreement” or “Credit
Agreement”), is by and among ROCK-TENN COMPANY, a Georgia corporation (the
“Company”), ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova
Scotia unlimited liability company (the “Canadian Borrower,” and, together with
the Company and any other Subsidiary of the Company designated by the Company as
an additional Borrower pursuant to Section 2.1(f) or Section 2.2(h) hereof, the
“Borrowers”), those Domestic Subsidiaries of the Company identified as “U.S.
Guarantors” on the signature pages hereto and such other Domestic Subsidiaries
of the Company that hereafter become parties hereto (collectively, the “U.S.
Guarantors”), those Subsidiaries and the parent of the Canadian Borrower
identified as “Canadian Guarantors” on the signature pages hereto and such other
Subsidiaries of the Canadian Borrower that hereafter become parties hereto
(collectively, the “Canadian Guarantors”), the lenders named herein and such
other lenders that hereafter become parties hereto (collectively, the “Lenders”
and individually, a “Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Lenders (in such capacity, the
“Collateral Agent”), and BANK OF AMERICA, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”).

W I T N E S S E T H

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities for the purposes hereinafter set forth; and

WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrowers on the terms and conditions hereinafter set forth.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms have the meanings
specified below unless the context otherwise requires:

“1995 Senior Note Indenture” means the Indenture, dated as of July 31, 1995,
between the Company and U.S. Bank, National Association (as successor trustee to
SunTrust Bank and Trust Company Bank), as amended and supplemented from time to
time.

“2008 Senior Note Indenture” means the Indenture, dated as of March 5, 2008,
among the Company, the guarantors party thereto and HSBC Bank, USA National
Association, as trustee, as amended and supplemented from time to time.

“2011 Senior Notes” means the Company’s U.S.$250,000,000 8.20% senior public
notes due August, 2011, issued pursuant to the 1995 Senior Note Indenture.



--------------------------------------------------------------------------------

“2013 Senior Notes” means the Company’s U.S.$100,000,000 5.625% senior public
notes due March, 2013, issued pursuant to the 1995 Senior Note Indenture.

“2016 Senior Notes” means the Company’s U.S. $300,000,000 9.25% senior notes due
March, 2016 issued pursuant to the 2008 Senior Note Indenture.

“Acceptable Price” has the meaning specified in Section 2.10(f)(iii).

“Acceptance Date” has the meaning specified in Section 2.10(f)(ii).

“Acceptance Lender” means a Canadian Lender who purchases Acceptance Notes in
accordance with Section 2.2(f)(vii) but does not accept or purchase Bankers’
Acceptances.

“Acceptance Note” has the meaning set forth in Section 2.2(f)(vii).

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrowers to the Administrative Agent in
substantially the form of Schedule 1.1(a).

“Acquired Company” has the meaning set forth in the definition of “SSCC
Acquisition.”

“Acquisition” means any acquisition, whether by stock purchase, asset purchase,
merger, consolidation or otherwise of a Person or a business line of a Person.

“Additional Credit Party” means each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” a Person if such Person possesses, directly or indirectly, power
either (i) to vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

“Agents” means the Administrative Agent, the Collateral Agent and the Canadian
Agent.

“Aggregate Revolving Committed Amount” means ONE BILLION, FOUR HUNDRED
SEVENTY-FIVE MILLION U.S. DOLLARS (U.S.$1,475,000,000), which amount shall be
automatically reduced by any permanent reduction of the U.S. Revolving Committed
Amount or the Canadian Revolving Committed Amount in accordance with the terms
of Section 2.11.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest whole multiple of 1/100 of 1%) equal to the
greatest of (i) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(ii) the Prime Rate in effect on such day and (iii) except during any period of
time during which a notice delivered to the Borrower under Section 2.16 shall
remain in effect, LIBOR

 

-2-



--------------------------------------------------------------------------------

for an Interest Period of one month plus 1%. If for any reason the
Administrative Agent shall have reasonably determined (which determination shall
be conclusive absent manifest error) that it is unable after due inquiry to
ascertain the Federal Funds Rate for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (i) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, LIBOR or the Federal
Funds Rate shall be effective on the effective date of such change in the Prime
Rate, LIBOR or the Federal Funds Rate, respectively.

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

“Applicable Canadian Revolver BA Margin” means the per annum interest rate from
time to time in effect and payable in addition to the BA Rate applicable to the
Canadian Revolving Loan, as determined by reference to the definition of
“Applicable Percentage”.

“Applicable Borrower” means (i) with respect to all Loans other than Canadian
Revolving Loans, the Company, and (ii) with respect to Canadian Revolving Loans,
the Canadian Borrower.

“Applicable Discount” has the meaning specified in Section 2.10(f)(iii).

“Applicable Percentage” means, for any day, (a) with respect to Revolving Loans,
the Term Loan A and Commitment Fees, the rate per annum set forth in the table
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (i) that portion of the Revolving Loans and the Term
Loan A consisting of Base Rate Loans shall be the percentage set forth under the
column “Base Rate Loans,” (ii) that portion of the Revolving Loans and the Term
Loan A consisting of LIBOR Rate Loans and the Letter of Credit Fee shall be the
percentage set forth under the column “LIBOR Rate Loans and Letter of Credit
Fee,” (iii) Revolving Loans consisting of Bankers’ Acceptance Advances shall be
the percentage set forth under the column “Bankers’ Acceptance Advances,” and
(iv) the Commitment Fees shall be the percentage set forth under the column
“Commitment Fee,” and (b) with respect to that portion of the Term Loan B
(i) consisting of Base Rate Loans shall be 1.75% and (ii) consisting of LIBOR
Rate Loans shall be 2.75%:

 

Applicable Percentage (Revolver and Term Loan A)   

Pricing

Level

 

Leverage

Ratio

  

Base Rate

Loans

   

LIBOR Rate

Loans and
Letter of

Credit Fee

   

Bankers’

Acceptance

Advances

   

Commitment

Fee

 

I

  ³ 3.00 to 1.0      1.250 %      2.250 %      2.250 %      0.350 % 

II

 

< 3.00 to 1.0

but

³ 2.50 to 1.0

     1.000 %      2.000 %      2.000 %      0.350 % 

III

 

< 2.50 to 1.0

but

³ 2.00 to 1.0

     0.750 %      1.750 %      1.750 %      0.25 % 

IV

  < 2.00 to 1.0      0.500 %      1.500 %      1.500 %      0.25 % 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the financial information and
certifications required to be delivered to the Administrative Agent and the

 

-3-



--------------------------------------------------------------------------------

Lenders in accordance with the provisions of Section 5.7 (each an “Interest
Determination Date”). Such Applicable Percentage shall be effective from such
Interest Determination Date until the next such Interest Determination Date. The
initial Applicable Percentages shall be based on Level II until the first
Interest Determination Date occurring after the delivery of the officer’s
compliance certificate pursuant to Section 5.7 for the quarter ending June 30,
2011. After the Closing Date, if the Borrowers shall fail to provide the
Required Financial Information for any fiscal quarter or fiscal year, the
Applicable Percentage from such Interest Determination Date shall, on the date
five (5) Business Days after the date by which the Borrowers were so required to
provide such Required Financial Information to the Agents and the Lenders, be
based on Level I until such time as such Required Financial Information is
provided, whereupon the Level shall be determined by the then current Leverage
Ratio. In the event that any Required Financial Information that is delivered to
the Agents is shown to be inaccurate in a manner that results in the
miscalculation of the Leverage Ratio (regardless of whether this Agreement or
the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Period”) than the
Applicable Percentage applied for such Applicable Period, then the Credit
Parties shall immediately (i) deliver to the Administrative Agent corrected
Required Financial Information for such Applicable Period, (ii) determine the
Applicable Percentage for such Applicable Period based upon the corrected
Required Financial Information (which Applicable Percentage shall be made
effective immediately in the current period, to the extent applicable) and
(iii) immediately pay to the applicable Agent the accrued additional interest
owing as a result of such increased Applicable Percentage for such Applicable
Period, which payment shall be promptly applied by such Agent in accordance with
Section 2.13(a). It is acknowledged and agreed that nothing contained herein
shall limit the rights of the Agents and the Lenders under the Credit Documents,
including their rights under Sections 2.8 and 7.2.

“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of a Borrower or any Restricted
Subsidiary whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall (i) include any “Asset Sale” (or any comparable term) under,
and as defined in, the 1995 Senior Note Indenture or 2008 Senior Note Indenture
(so long as such Indentures remain in effect), (ii) not include any sales,
assignments, transfers or other dispositions of Receivables and related assets
and rights pursuant to a Permitted Securitization Transaction or the Receivables
Finance Facility, (iii) not include any Equity Offering and (iv) not include any
sale, lease, transfer or other disposition of an asset to a Permitted Joint
Venture that constitutes an Investment permitted by Section 6.10(j).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Schedule 9.6.

“Availability” means an amount equal to (a) the total amount of Revolving
Commitments less (i) outstanding Revolving Loans and (ii) outstanding Letters of
Credit plus (b) availability under Permitted Securitization Transactions and the
Receivables Finance Facility up to a total (solely for purposes of this
clause (b)) of $175,000,000.

“BA Lender” means any Canadian Lender other than the Acceptance Lenders.

“BA Period” means a period of 1, 2, 3 or 6 months or such other period as the
Canadian Agent may agree, in each case, commencing on a Business Day selected by
Canadian Borrower in its irrevocable Notice of Borrowing or Notice of
Extension/Conversion with respect to a Bankers’ Acceptance

 

-4-



--------------------------------------------------------------------------------

Advance delivered to the Canadian Agent in accordance with Section 2.2(b) or
Section 2.9(b), as applicable; provided that the foregoing provision relating to
BA Periods is subject to the following:

(a) any BA Period that would otherwise extend beyond the Revolving/Term Loan A
Maturity Date shall end on such date;

(b) the Canadian Borrower shall select BA Periods so as not to require a payment
or prepayment of a Bankers’ Acceptance Advance pursuant to Section 2.10 during a
BA Period for such Bankers’ Acceptance Advance; and

(c) the Canadian Borrower shall select BA Periods so there shall be no more than
five (5) separate Bankers’ Acceptance Advances in existence at any one time.

“BA Rate” means (i) in relation to a Bankers’ Acceptance accepted by a Schedule
I Lender (as listed in the Bank Act (Canada)), the CDOR Rate; (ii) in relation
to a Bankers’ Acceptance accepted by a Schedule II Lender or Schedule III Lender
(each as listed in the Bank Act (Canada)), the CDOR Rate plus 0.10% per annum.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” means a bill of exchange subject to the Bills of Exchange
Act (Canada) or a depository bill subject to the Depository Bills and Notes Act
(Canada) and denominated in Canadian Dollars and drawn by the Canadian Borrower
and accepted by a Canadian Lender in accordance with Section 2.2(f) and includes
(without duplication) an Acceptance Note.

“Bankers’ Acceptance Advance” means the advance of funds to the Canadian
Borrower by way of purchase of Bankers’ Acceptances or of an Acceptance Note, in
each case, in accordance with the provisions of Section 2.2(f).

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate Loans” means all Loans accruing interest based on the Alternate Base
Rate, the U.S. Base Rate or the Canadian Prime Rate.

“Borrowers” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of U.S. Dollars in the
London interbank market, (b) the term “Business Day” shall also exclude any day
on which banks are not open for foreign exchange dealings between banks in the
exchange of the home country of such foreign currency and (c) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, any Canadian Revolving Loan, the term “Business Day” shall also
exclude any day on which banks are authorized or required by law to close in
Toronto, Ontario.

“Calculation Date” means the date of the applicable Specified Transaction which
gives rise to the requirement to calculate the financial covenants set forth in
Section 6.1(a) and (b) on a Pro Forma Basis.

 

-5-



--------------------------------------------------------------------------------

“Calculation Period” means, in respect of any Calculation Date, the period of
four fiscal quarters of the Company ended as of the last day of the most recent
fiscal quarter of the Company preceding such Calculation Date for which the
Administrative Agent shall have received the Required Financial Information.

“Canadian Agent” has the meaning set forth in the introductory paragraph hereof,
together with any successors or assigns.

“Canadian Agent’s Office” means, with respect to any currency, the Canadian
Agent’s address and, as appropriate, account as set forth on Schedule 9.2 with
respect to such currency, or such other address or account with respect to such
currency as the Canadian Agent may from time to time notify to the Borrowers and
the Lenders.

“Canadian Borrower” has the meaning set forth in the introductory paragraph
hereof.

“Canadian Collateral” means any and all Property of the Canadian Credit Parties
pledged from time to time as security for the Canadian Obligations pursuant to
the Canadian Security Documents, whether now owned or hereafter acquired.

“Canadian Credit Party” means any of the Canadian Borrower, any Borrower
designated as such under Section 2.2(h) or the Canadian Guarantors.

“Canadian Dollar Equivalent” means, with respect to any amount denominated in
U.S. Dollars, the equivalent amount thereof in Canadian Dollars as determined by
the Canadian Agent at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Canadian
Dollars with U.S. Dollars.

“Canadian Dollars” or “C$” means the lawful currency of Canada.

“Canadian Guarantors” has the meaning set forth in the introductory paragraph
hereof.

“Canadian Lenders” means (a) each of the Persons identified as a “Canadian
Lender” on the signature pages hereto, (b) any other entity that may be added as
a Canadian Lender in accordance with the terms of this Agreement; provided that
such entity is able to fulfill all obligations of a Canadian Lender under the
terms of this Agreement (including, but not limited to, the obligation to make
Loans in Canadian Dollars) in accordance with the requirements of the Bank Act
(Canada), and (c) the successors and assigns of each of the foregoing; provided
in all cases that only those entities dealing at arm’s-length with the Canadian
Borrower for all purposes of the Income Tax Act (Canada) shall be permitted to
be Canadian Lenders hereunder.

“Canadian Lending Office” means, initially, the office of each Canadian Lender
designated as such Lender’s Canadian Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Agents and the Company as the office of such Lender at which
Base Rate Loans and Bankers’ Acceptance Advances of such Lender are to be made.

“Canadian Obligations” means all Credit Party Obligations of the Canadian
Borrower and the other Canadian Credit Parties.

“Canadian Pledge Agreements” means, collectively, the Pledge Agreements and the
movable hypothecs with delivery dated as of the Closing Date executed by the
Canadian Credit Parties, the U.S.

 

-6-



--------------------------------------------------------------------------------

Credit Parties (to the extent necessary to create first priority, perfected
Liens in favor of the Canadian Agent in up to 35% of the voting Capital Stock of
first-tier Restricted Subsidiaries (other than Inactive Subsidiaries and
Immaterial Subsidiaries) organized under the laws of Canada or a province
thereof) and the Canadian Agent, for the benefit of the holders of the Secured
Obligations (as defined therein), as amended, modified or supplemented from time
to time in accordance with its terms.

“Canadian Prime Rate” means a fluctuating rate of interest per annum which is
equal to the greater of (i) the reference rate of interest (however designated)
of the Canadian Agent for determining interest chargeable by it on Canadian
Dollar commercial loans made in Canada at 10:00 a.m. on such day and (ii) 0.50%
above the annual rate for 30-day Canadian Dollar bankers’ acceptances of
Schedule I banks that appears on the Reuters Screen CDOR Page as of 10:00 a.m.
on such day.

“Canadian Prime Rate Loan” means any Revolving Loans made by the Canadian
Lenders in Canadian Dollars accruing interest based on the Canadian Prime Rate.

“Canadian Revolving Commitment” means, with respect to each Canadian Revolving
Lender, the commitment of such Canadian Revolving Lender to make Canadian
Revolving Loans in an aggregate principal Dollar Amount at any time outstanding
up to such Canadian Revolving Lender’s Canadian Revolving Commitment Percentage
of the Canadian Revolving Committed Amount.

“Canadian Revolving Commitment Percentage” means, for each Canadian Revolving
Lender, the percentage identified as its Canadian Revolving Commitment
Percentage on Schedule 2.1(a) or in the Assignment and Assumption pursuant to
which such Canadian Revolving Lender became a Canadian Revolving Lender
hereunder, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 9.6(b).

“Canadian Revolving Committed Amount” has the meaning set forth in
Section 2.2(a).

“Canadian Revolving Lender” means, as of any date of determination, any Canadian
Lender holding a Canadian Revolving Commitment on such date.

“Canadian Revolving Loans” means Revolving Loans made to the Canadian Borrower
under Section 2.2, including Bankers’ Acceptance Advances.

“Canadian Revolving Note” or “Canadian Revolving Notes” means the promissory
notes of the Canadian Borrower provided pursuant to Section 2.2(e) in favor of
each of the Canadian Revolving Lenders that requests a promissory note
evidencing the Canadian Revolving Loans made by each such Canadian Revolving
Lender, individually or collectively, as appropriate, as such promissory notes
may be amended, modified, restated, supplemented, extended, renewed or replaced
from time to time.

“Canadian Security Documents” means, collectively, (a) the Canadian Pledge
Agreements and (b) any other documents executed and delivered in connection with
the granting, attachment and perfection of the Canadian Agent’s security
interests, hypothecs and liens arising thereunder in the Canadian Collateral,
including, without limitation, PPSA and RPMRR financing statements and
registrations.

“Canadian Swingline Commitment” means the commitment of the Canadian Swingline
Lender to make Canadian Swingline Loans in an aggregate principal amount at any
time outstanding up to the Dollar Amount of the Canadian Swingline Committed
Amount, and the commitment of the Canadian Revolving Lenders to purchase
participation interests in the Canadian Swingline Loans as provided in
Section 2.6(d)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

-7-



--------------------------------------------------------------------------------

“Canadian Swingline Committed Amount” has the meaning set forth in
Section 2.6(a).

“Canadian Swingline Lender” means Bank of America, acting through its Canada
Branch, in its capacity as such, or any successor Canadian swingline lender
hereunder.

“Canadian Swingline Loan” or “Canadian Swingline Loans” has the meaning set
forth in Section 2.6(a).

“Canadian Swingline Note” means the promissory note of the Canadian Borrower in
favor of the Canadian Swingline Lender evidencing the Canadian Swingline Loans
provided pursuant to Section 2.6(i), as such promissory note may be amended,
modified, supplemented, extended, renewed or replaced from time to time.

“Capital Assets” means, collectively, for any Person, all fixed assets, whether
tangible or intangible determined in accordance with GAAP.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by such Person as lessee which would, in
accordance with GAAP as of the Closing Date, be required to be classified and
accounted for as a capital lease on a balance sheet of such Person, other than,
in the case of a Consolidated Company, any such lease under which another
Consolidated Company is the lessor.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, units or partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distribution of assets of, the issuing Person.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States of America, Canada or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America or Canada is pledged in support thereof) having maturities of
not more than twelve (12) months from the date of acquisition (“Government
Obligations”), (ii) U.S. Dollar or Canadian Dollar denominated (or foreign
currency fully hedged) time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (A) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of a Dollar Amount of U.S.$250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 364 days from
the date of acquisition, (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six (6) months of the date of acquisition,
(iv) repurchase agreements with a bank or trust company (including a Lender) or
a recognized securities dealer having capital and surplus in excess of a Dollar
Amount of U.S.$500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America or Canada, (v) obligations of any state of the
United States, any province of Canada or any political subdivision thereof for
the payment of the principal and redemption price of and interest on which there
shall have been irrevocably deposited Government Obligations maturing as to
principal and interest at times and in amounts sufficient to provide such
payment and (vi) Investments, classified in accordance with GAAP as current
assets of the Company or its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by

 

-8-



--------------------------------------------------------------------------------

financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments
(A) in corporate obligations having a remaining maturity of less than two
(2) years, issued by corporations having outstanding comparable obligations that
are rated in the two highest categories of Moody’s or S&P or no lower than the
two highest long term debt ratings categories of either Moody’s or S&P or (B) of
the character, quality and maturity described in clauses (i) - (v) of this
definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (i)(a) at the time it enters into
a Cash Management Agreement, is a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent or (b) is a Lender, Agent or an Affiliate of a Lender
or Agent on the Closing Date or becomes a Lender after the Closing Date in
connection with the primary syndication thereof and the Cash Management
Agreement was entered into on or prior to the Closing Date (even if such Person
ceases to be a Lender or Agent or such Person’s Affiliate ceased to be a Lender
or Agent), in each case (a) or (b) in its capacity as a party to such Cash
Management Agreement; provided, in the case of a Cash Management Agreement with
a Person who is no longer a Lender, such Person shall be considered a Cash
Management Bank only through the stated maturity date (without extension or
renewal or increase in amount) of such Cash Management Agreement and (ii) to the
extent it is not a Lender, has provided the Administrative Agent with a fully
executed Secured Party Designation Notice, substantially in the form of Schedule
1.1(f).

“CDOR Rate” means, on any day on which Bankers’ Acceptances are to be issued
pursuant hereto, the per annum rate of interest which is the rate determined as
being the arithmetic average of the annual yield rates applicable to Canadian
bankers’ acceptances having identical issue and comparable maturity dates as the
Bankers’ Acceptances proposed to be issued by the Canadian Borrower displayed
and identified as such on the display referred to as the “CDOR Page” (or any
display substituted therefore) of Reuters Monitor Money Services as of
approximately 10:00 a.m. (Toronto time) on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Agent in good faith after 10:00 a.m. (Toronto time) to reflect any
error in a posted rate or in the posted average annual rate).

“Change in Control” means, as applied to the Company, that, during any period of
twelve (12) consecutive calendar months (i) more than fifty percent (50%) of the
members of the Board of Directors of the Company who were members on the first
day of such period shall have resigned or been removed or replaced, other than
as a result of death, disability, change in personal circumstances or in
connection with the SSCC Acquisition, or (ii) any Person or “Group” (as defined
in Section 13(d)(3) of the Exchange Act, but excluding (A) any employee benefit
or stock ownership plans of the Company, and (B) members of the Board of
Directors and executive officers of the Company as of the date of this
Agreement, members of the immediate families of such members and executive
officers, and family trusts and partnerships established by or for the benefit
of any of the foregoing individuals) shall have acquired more than fifty percent
(50%) of the combined voting power of all classes of common stock of the
Company, except that the Company’s purchase of its common stock outstanding on
the date hereof which results in one or more of the Company’s shareholders of
record as of the date of this Agreement controlling more than fifty percent
(50%) of the combined voting power of all classes of the common stock of the
Company shall not constitute an acquisition hereunder.

“Circumstance” has the meaning set forth in Section 4.1(j).

“Closing Date” means the date hereof.

 

-9-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.

“Collateral” means collectively, the U.S. Collateral and the Canadian
Collateral.

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof, together with any successors or assigns.

“Commitment” means the U.S. Revolving Commitment, the Canadian Revolving
Commitment, the LOC Commitment, the Term Loan A Commitment, the Term Loan B
Commitment, the U.S. Swingline Commitment, the Canadian Swingline Commitment,
any Incremental Revolving Commitment and/or any Incremental Term Loan
Commitment, individually or collectively, as appropriate.

“Commitment Fees” has the meaning set forth in Section 2.12(a).

“Commitment Percentage” means the U.S. Revolving Commitment Percentage, the
Canadian Revolving Commitment Percentage, the Term Loan A Commitment Percentage,
the Term Loan B Commitment Percentage and/or the Revolving Commitment
Percentage, individually or collectively, as appropriate.

“Commitment Period” means (i) with respect to U.S. Revolving Loans and the
Canadian Revolving Loans, the period from (and including) the Closing Date to
(but excluding) the Revolving/Term Loan A Maturity Date and (ii) with respect to
Letters of Credit, the period from (and including) the Closing Date to (but
excluding) the date that is five (5) Business Days prior to the Revolving/Term
Loan A Maturity Date.

“Company” has the meaning set forth in the introductory paragraph hereof.

“Company Material Adverse Effect” has the meaning set forth in Section 4.1(j).

“Consolidated Assets” means, at any time, the amount representing the assets of
the Company and the Subsidiaries that would appear on a consolidated balance
sheet of the Company and its Subsidiaries at such time prepared in accordance
with GAAP.

“Consolidated Companies” means, collectively, the Company, the Canadian
Borrower, all of the Restricted Subsidiaries, each Permitted Securitization
Subsidiary and, to the extent required to be consolidated with the Company under
GAAP, any Permitted Joint Venture.

“Consolidated Funded Debt” means the Funded Debt of the Consolidated Companies
on a consolidated basis.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (i) EBITDA for the period of the four prior fiscal quarters ending
on such date to (ii) Consolidated Interest Expense paid or payable in cash
during such period.

“Consolidated Interest Expense” means, for any period, all Interest Expense of
the Consolidated Companies net of interest income (excluding deferred financing
costs included in amortization) of the Consolidated Companies determined on a
consolidated basis in accordance with GAAP; provided, however, that, for
purposes of calculating Consolidated Interest Expense for the fiscal periods
ending September 30, 2011, December 31, 2011 and March 31, 2012, Consolidated
Interest Expense shall be annualized

 

-10-



--------------------------------------------------------------------------------

such that (a) for the calculation of Consolidated Interest Expense for the four
quarters ending September 30, 2011, Consolidated Interest Expense shall be
Consolidated Interest Expense for the fiscal quarter then ending multiplied by
four (4), (b) for the calculation of Consolidated Interest Expense for the four
quarters ending December 31, 2011, Consolidated Interest Expense shall be
Consolidated Interest Expense for the two fiscal quarter period then ending
multiplied by two (2) and (c) for the calculation of Consolidated Interest
Expense for the four quarters ending March 31, 2012, Consolidated Interest
Expense shall be Consolidated Interest Expense for the three fiscal quarter
period then ending multiplied by one and one-third (1 1/3).

“Consolidated Net Income” means the consolidated net income of the Consolidated
Companies on a consolidated basis as defined according to GAAP before giving
effect any non-controlling interests minus (to the extent included in net
income) the sum of (i) any net loss or net income of any Unrestricted Subsidiary
that is not a Consolidated Company, (ii) the net income or loss of any
Consolidated Company for any period prior to the date it became a Consolidated
Company as a result of any Permitted Acquisition, (iii) the gain or loss (net of
any tax effect) resulting from the sale of any Capital Assets by the
Consolidated Companies other than in the ordinary course of business of the
Consolidated Companies, and (iv) other extraordinary items, as defined by GAAP,
of the Consolidated Companies.

“Consolidated Net Tangible Assets” means, as of any date of determination, with
respect to the Consolidated Companies, total assets minus goodwill and other
intangible assets, all as determined in accordance with GAAP on a consolidated
basis.

“Consolidated Net Worth” means, as of any date of determination, (i) the
shareholders’ equity of the Consolidated Companies plus (ii) any Other
Comprehensive Income (as defined under GAAP in accordance with Section 1.3
hereof) charges related to foreign currency translation, net unrealized
loss/gain on derivative instruments, pension plan liability and repatriation
tax, in each case taken after June 30, 2011, minus (iii) Other Comprehensive
Income (as defined under GAAP in accordance with Section 1.3 hereof) credits
related to foreign currency translation, net unrealized loss/gain on derivative
instruments, pension plan liability and repatriation tax, in each case taken
after June 30, 2011. For purposes of this definition, shareholders’ equity shall
be determined on a consolidated basis in accordance with GAAP, as applied on a
consistent basis by the Company in the calculation of such amounts in the
Company’s most recent financial statements required to be delivered pursuant to
Section 5.7.

“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

“Copyright Licenses” means any written agreement, naming any Credit Party as
licensor, granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright office, and (b) all renewals thereof.

“Credit Agreement” has the meaning set forth in the introductory paragraph
hereof.

“Credit Documents” means a collective reference to this Credit Agreement, the
Notes, the LOC Documents, the Security Documents, the Fee Letter, any Joinder
Agreement and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto (excluding, however, any
Secured Hedging Agreement and any Secured Cash Management Agreement).

 

-11-



--------------------------------------------------------------------------------

“Credit Party” means any of the Company, the Canadian Borrower, any Borrower
designated as such under Section 2.1(f) or Section 2.2(h) or the Guarantors.

“Credit Party Obligations” means, without duplication, (i) all of the
obligations of the Credit Parties to the Lenders (including the Issuing Lender)
and the Agents, whenever arising, under this Credit Agreement and the other
Credit Documents (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code) and (ii) all liabilities and
obligations, whenever arising, owing from any Credit Party or any of its
Subsidiaries to any Hedging Agreement Provider under any Secured Hedging
Agreement or to any Cash Management Bank under any Secured Cash Management
Agreement.

“Debt Issuance” means the incurrence by a Borrower or any Restricted Subsidiary
after the Closing Date of any Indebtedness in any one transaction or series of
related transactions.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of the Revolving Loans, any Term Loan, participations
in LOC Obligations or participations in Swingline Loans required to be funded by
it hereunder within two Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Company
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements generally in which it commits or is
obligated to extend credit, or (d) has become or is insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Demopolis IDB Bonds” means the industrial development bonds related to the
Demopolis IDB Leasehold Parcel.

“Demopolis IDB Leasehold Parcel” means the leasehold estate of Rock-Tenn Mill
Company, LLC in the real Property located in Demopolis, Alabama.

“Designated Noncash Consideration” means the fair value determined in the good
faith judgment of the Company of noncash consideration received by the Company
or one of its Restricted Subsidiaries in connection with an Asset Disposition
that is so designated as Designated Noncash Consideration pursuant to an
officer’s certificate (delivered to the Administrative Agent) setting forth the
amount of such noncash consideration.

“Determination Date” means with respect to any Extension of Credit:

 

-12-



--------------------------------------------------------------------------------

(a) in connection with the origination of any new Extension of Credit, the
Business Day which is the earliest of the date such credit is extended, the date
the rate is set or the date the bid is accepted, as applicable;

(b) in connection with any extension or conversion or continuation of an
existing Loan, the last Business Day of each month or the Business Day which is
the earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation;

(c) in connection with any extension of an existing Letter of Credit, the last
Business Day of each month or the Business Day which is the date such Letter of
Credit is extended;

(d) the date of any reduction of the Aggregate Revolving Committed Amount
pursuant to the terms of Section 2.11; or

(e) in connection with any Incremental Loan Commitment, the Increased Amount
Date; and

in addition to the foregoing, such additional dates not more frequently than
once a month as may be determined by the Administrative Agent. For purposes of
determining availability hereunder, the rate of exchange for Canadian Dollars
shall be the Spot Rate for the purchase of U.S. Dollars with Canadian Dollars.

“Discount Range” has the meaning specified in Section 2.10(f)(ii).

“Discounted Prepayment Option Notice” means a Discounted Prepayment Option
Notice substantially in the form of Schedule 2.10(f)-1.

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.10(f)(i).

“Discounted Voluntary Prepayment Notice” means a Discounted Voluntary Prepayment
Notice substantially in the form of Schedule 2.10(f)-3.

“Dollar Amount” means, at any time, (a) with respect to U.S. Dollars or an
amount denominated in U.S. Dollars, such amount and (b) with respect to Canadian
Dollars or an amount denominated in Canadian Dollars, the equivalent amount
thereof in U.S. Dollars as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of U.S. Dollars with Canadian Dollars.

“Domestic Lending Office” means, initially, the office of each Lender designated
as such Lender’s Domestic Lending Office shown on Schedule 9.2; and thereafter,
such other office of such Lender as such Lender may from time to time specify to
the Agents and the Company as the office of such Lender at which Base Rate Loans
of such Lender are to be made, which shall include with respect to any Canadian
Lender, such Lender’s Canadian Lending Office for Base Rate Loans and Bankers’
Acceptance Advances.

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

“EBITDA” means for any fiscal period, Consolidated Net Income for such period
plus (a) the following (without duplication) to the extent deducted in
determining such Consolidated Net Income, in each case as determined for the
Consolidated Companies in accordance with GAAP for the applicable

 

-13-



--------------------------------------------------------------------------------

period: (i) Consolidated Interest Expense, (ii) consolidated tax expenses,
including without limitation, all federal, state, local income and similar
taxes, (iii) depreciation and amortization expenses, (iv) all charges and
expenses for financing fees and expenses and write-offs of deferred financing
fees and expenses, remaining portions of original issue discount on prepayment
of indebtedness, premiums due in respect of prepayment of indebtedness, and
commitment fees (including without limitation bridge fees and ticking fees) in
respect of financing commitments, (v) all charges and expenses associated with
the write up of inventory acquired in the SSCC Acquisition and other Permitted
Acquisitions as required by Accounting Standards Codification (“ASC”) 805 –
“Business Combinations”, (vi) all other non-cash charges, including without
limitation non-cash charges for the impairment of goodwill taken pursuant to ASC
350 – “Intangibles - Goodwill and Other”, acquisition related expenses taken
pursuant to ASC 805 (whether consummated or not), stock-based compensation and
restructuring and other charges, (vii) all legal, accounting and other
professional advisory fees and expenses incurred in respect of the SSCC
Acquisition and other Permitted Acquisitions and related financing transactions,
(viii) all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in the SSCC Acquisition and other payments due in respect of employment
agreements entered into as provided in the agreements relating to the SSCC
Acquisition, and retention bonuses and other transition and integration costs,
including information technology transition costs; provided that, the amount
added back under this clause (viii) shall not exceed $90.0 million in the
aggregate and provided further that such costs (A) have been incurred prior to
September 30, 2012 or (B) are associated with efforts to achieve EBITDA
synergies and have been approved by the Chief Executive Officer of the Company
prior to September 30, 2013, (ix) change of control expenses of the acquired
companies and businesses in the SSCC Acquisition; provided that the amount added
back under this clause (ix) shall not exceed $50.0 million in the aggregate for
all amounts associated with the SSCC Acquisition and shall only be added back
until the end of the calendar quarter that includes the one-year anniversary of
the SSCC Acquisition, (x) all cash charges and expenses for plant and other
facility closures (whether complete or partial) and other cash restructuring
charges associated with efforts to achieve EBITDA synergies in connection with
the SSCC Acquisition, provided that such closures and restructurings are
approved by the Chief Executive Officer of the Company and announced prior to
the third anniversary of the SSCC Acquisition, and provided further, that the
amounts added back under this clause (x) shall not exceed $130.0 million in the
aggregate, (xi) run-rate synergies expected to be achieved due to the SSCC
Acquisition and not already included in EBITDA; provided, however, that such
expected run-rate synergies shall not exceed $87.5 million for the four quarter
fiscal period ending June 30, 2011, $75.0 million for the four quarter fiscal
period ending September 30, 2011, $50.0 million for the four quarter fiscal
period ending December 31, 2011, and $25.0 million for the four quarter fiscal
period ending March 31, 2012, (xii) all cash charges and expenses for plant and
other facility closures (whether complete or partial) and other cash
restructuring charges, labor disruption charges, officer payments associated
with any Permitted Acquisitions, “black liquor” expenses, and cash charges and
expenses incurred in respect of the Chapter 11 bankruptcy proceeding and plan of
reorganization of the Acquired Company; provided that the aggregate amount added
back under this clause (xii) shall not exceed $50.0 million during the first
four fiscal quarters (including the fiscal quarter during which the SSCC
Acquisition is consummated) following the SSCC Acquisition, and $35.0 million in
any four quarter period thereafter; provided further that the Company may
utilize unused amounts up to $35.0 million under this clause (xii) at the end of
any four quarter period to increase (without duplication) the permitted amount
of any add backs under clauses (viii), (ix) and (x) above to the extent that
there is no remaining availability for add backs under clauses (viii),
(ix) and/or (x), as applicable (but for the avoidance of doubt without changing
any time periods specified in such clauses (viii), (ix) and (x) in which to
utilize such addbacks), and (xiii) all non-recurring cash expenses taken in
respect of any multi-employer and defined benefit pension plan obligations that
are related to plant and other facilities closures (whether complete or
partial), plus (b) cash distributions of earnings of Unrestricted Subsidiaries
made to a Consolidated Company to the extent previously excluded in the
determination of Consolidated Net Income by virtue of clause (i) of the
definition of Consolidated Net Income: provided, however, that, notwithstanding
any other provision to the contrary contained in

 

-14-



--------------------------------------------------------------------------------

this Agreement, for purposes of any calculation made under the financial
covenants set forth in Section 6.1 (including for purposes of the definitions of
“Applicable Percentage” and “Pro Forma Basis” set forth in Section 1.1), (I) the
portion of total EBITDA for any applicable period attributable to Consolidated
Companies which are not Credit Parties (without giving effect to any
consolidation of Consolidated Companies which are not Credit Parties), other
than the Permitted Securitization Subsidiaries, shall not exceed 15% of EBITDA
for such period and (II) the portion of total EBITDA for any applicable period
attributable to Permitted Securitization Subsidiaries shall not exceed the
amount of cash distributions made by such Permitted Securitization Subsidiaries
to the Credit Parties for such period plus the amount of interest and taxes of
such Permitted Securitization Subsidiaries for such period, such distribution to
be made within 30 days after the end of the fiscal quarter. Notwithstanding the
foregoing, EBITDA for periods ending on or before June 30, 2012, shall be
determined on a pro forma basis after giving effect to the SSCC Acquisition, and
shall be calculated so as to include the following amounts for the portion of
such EBITDA deemed to be attributable to the Acquired Company and its
Subsidiaries for the periods indicated: (1) $239 million for the quarter ended
September 30, 2010, (2) $205 million for the quarter ended December 31, 2010,
(3) $179 million for the quarter ended March 31, 2011, and (4) $133 million,
inclusive of $47 million of previously expensed mill outage costs that will be
set up as “deferred mill outage costs” as part of the purchase price allocation
on the opening balance sheet, for the period from April 1, 2011 until the
effective date of the SSCC Acquisition.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a U.S.
Revolving Commitment, the Issuing Lender, (iii) in the case of any assignment of
a Canadian Revolving Commitment, the Canadian Agent and (iv) unless an Event of
Default has occurred and is continuing, the applicable Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include any Credit
Party or any of the Credit Party’s Affiliates or Subsidiaries.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any and all applicable foreign, federal, state,
provincial, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of any Governmental Authority or other
Requirement of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health or the
Environment, as now or may at any time be in effect during the term of this
Credit Agreement.

“Equity Offering” means the issuance by Company, the Canadian Borrower or any
Restricted Subsidiary to any Person other than employees and directors of the
Company or any of its Restricted Subsidiaries of (a) shares of its Capital
Stock, (b) any shares of its Capital Stock pursuant to the exercise of options
or warrants, (c) any shares of its Capital Stock pursuant to the conversion of
any debt securities to equity or the conversion of any class of equity
securities to any other class of equity securities or (d) any options or
warrants relating to its Capital Stock. The term Equity Offering shall be deemed
not to include (i) any Asset Disposition or (ii) any Debt Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

-15-



--------------------------------------------------------------------------------

“ERISA Affiliate” means an entity which is under common control with any Credit
Party within the meaning of Section 4001(a)(14) of ERISA, or is a member of a
group which includes any Credit Party and which is treated as a single employer
under subsection (b) or (c) of Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived; (c) a withdrawal by the Company or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (d) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (g) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate.

“Eurodollar Reserve Percentage” means for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including,
without limitation, any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities, as defined in Regulation D of such Board as in effect
from time to time, or any similar category of liabilities for a member bank of
the Federal Reserve System in New York City.

“Event of Default” has the meaning set forth in Section 7.1.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XII) of which (a) the numerator shall be the sum of (i) the respective
U.S. Revolving Commitment Percentage of such Lender of (x) the aggregate
outstanding principal of all U.S. Revolving Loans and U.S. Swingline Loans and
(y) the aggregate unreimbursed amount of outstanding Letters of Credit, (ii) the
respective Canadian Revolving Commitment Percentage of such Lender of the
aggregate outstanding principal of all Canadian Revolving Loans and Canadian
Swingline Loans (taking the Dollar Amounts of any amounts expressed in Canadian
Dollars on the date of the occurrence of the Sharing Event), (iii) the
respective Term Loan A Commitment Percentage of such Lender of the aggregate
principal amount of the outstanding Term Loan A of all Lenders and (iv) the
respective Term Loan B Commitment Percentage of such Lender of the aggregate
principal amount of the outstanding Term Loan B of all Lenders, and (b) the
denominator of which shall be the sum of (x) the aggregate outstanding principal
of all Revolving Loans and Swingline Loans (taking the Dollar Amounts of any
amounts expressed in Canadian Dollars on the date of the occurrence of the
Sharing Event) and (y) the aggregate unreimbursed amount of outstanding Letters
of Credit, and (z) the aggregate principal amount of the outstanding Term Loans
of all Lenders.

“Excluded Asset Disposition” means (a) any Asset Disposition permitted by
Sections 6.4(a)-(f), (b) any Asset Disposition or series of related Asset
Dispositions occurring after the Closing Date the Net Proceeds of which do not
exceed U.S.$2,500,000, (c) any Asset Disposition of the closed Ontonagon or
Missoula properties acquired in the SSCC Acquisition and (d) Asset Dispositions
(other than those

 

-16-



--------------------------------------------------------------------------------

described in the preceding clauses (a), (b) and (c)) occurring after the Closing
Date the Net Proceeds of which do not exceed U.S.$40,000,000 in the aggregate
through the date that is seven (7) years from the Closing Date.

“Existing Letters of Credit” means the Letters of Credit listed on Schedule
1.1(b).

“Extended Revolving Commitment” has the meaning set forth in Section 2.26.

“Extended Term Loan” has the meaning set forth in Section 2.26.

“Extending Lender” has the meaning set forth in Section 2.26.

“Extension” has the meaning set forth in Section 2.26.

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

“Face Amount” means the amount payable to the holder of a Bankers’ Acceptance on
the maturity thereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (i) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day and (ii) if no such rate is
so published on such next preceding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent on such
day on such transactions as reasonably determined by the Administrative Agent.

“Fee Letter” means the Fee Letter dated as of January 23, 2011, among the
Company, Wells Fargo, WF Investment Holdings, LLC, Wells Fargo Securities, LLC,
Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, SunTrust and SunTrust Robinson Humphrey, Inc., as amended,
restated, modified or supplemented from time to time.

“Fees” means all fees payable pursuant to Section 2.12.

“Financial Covenant Default” means a failure to comply with Section 6.1(a) or
(b).

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Credit Party or any ERISA
Affiliate or in respect of which any Credit Party or ERISA Affiliate is
obligated to make contributions.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is a resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

-17-



--------------------------------------------------------------------------------

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Credit Party or any ERISA
Affiliate or in respect of which any Credit Party or ERISA Affiliate is
obligated to make contributions.

“Foreign Plan Event” means, with respect to any Foreign Plan or Foreign Benefit
Arrangement, (A) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Plan or Foreign
Benefit Arrangement; (B) the failure to register or loss of good standing with
applicable regulatory or tax authorities of any such Foreign Plan or Foreign
Benefit Arrangement required to be registered or registered to maintain
advantageous tax status; or (C) the failure of any Foreign Plan or Foreign
Benefit Arrangement to comply with any provisions of applicable law and
regulations or with the material terms of such Foreign Plan or Foreign Benefit
Arrangement.

“Foreign Subsidiary” means any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding LOC Obligations other than LOC Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateral or other credit support acceptable to the
Issuing Lender shall have been provided in accordance with the terms hereof and
(b) with respect to a Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of applicable Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the applicable Swingline Lender
shall have been provided in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person incurred, issued or
assumed as the deferred purchase price of property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) that would appear as
liabilities on a balance sheet of such Person, (v) the principal portion of all
obligations of such Person under Capital Leases, (vi) the maximum amount of all
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person (other than letters of credit issued for the account of
such Person in support of industrial revenue or development bonds that are
already included as Indebtedness of such Person under clause (ii) above) and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(vii) all preferred Capital Stock or other equity interests issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to (A) mandatory sinking fund payments prior to
the date six (6) months after the Term Loan B Maturity Date, (B) redemption
prior to the date six (6) months after the Term Loan B Maturity Date or
(C) other acceleration, (viii) the principal balance outstanding under any
Synthetic Lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (ix) all Indebtedness of others of
the type described in clauses (i) through (viii) hereof secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the

 

-18-



--------------------------------------------------------------------------------

proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (x) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person of the
type described in clauses (i) through (ix) hereof, and (xi) all Indebtedness of
the type described in clauses (i) through (x) hereof of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided, however, that (A) in the case of the Consolidated
Companies, Funded Debt shall not include (I) intercorporate obligations solely
among the Consolidated Companies, (II) lease obligations pledged as collateral
to secure the Demopolis IDB Bonds or the Tennessee IDB Bonds or similar IDB
bonds, (III) hedge adjustments resulting from terminated fair value interest
rate derivatives, (IV) non-recourse installment notes issued in timber
transactions in the ordinary course of business of the Consolidated Companies
and (V) guarantees of the debt of suppliers and vendors incurred in the ordinary
course of business of the Consolidated Companies in an amount up to $30,000,000
in the aggregate, and (B) with respect to any Funded Debt of any Permitted Joint
Venture that is a Consolidated Company, the Funded Debt of such Permitted Joint
Venture shall be limited to the product of the Ownership Share of the Credit
Parties and their Restricted Subsidiaries in such Permitted Joint Venture
multiplied by the principal amount of such Funded Debt, unless such Funded Debt
is recourse to a Borrower or any Restricted Subsidiary in which event the entire
amount of such Funded Debt shall constitute Funded Debt; provided further that
the Funded Debt of Greenpine Road LLC and Pohlig Bros., LLC that is outstanding
as of the Closing Date shall be limited to the product of the Ownership Share of
the Credit Parties and their Restricted Subsidiaries in such Permitted Joint
Ventures multiplied by the principal amount of such Funded Debt.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Government Acts” has the meaning set forth in Section 2.21(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means (i) with respect to the U.S. Obligations, the U.S.
Guarantors, and (ii) with respect to the Canadian Obligations, the Company, the
U.S. Guarantors and the Canadian Guarantors, and (iii) any Additional Credit
Party that executes a Joinder Agreement, together with their successors and
permitted assigns, but excluding any Inactive Subsidiary unless it opts to
execute a Joinder Agreement. The Guarantors as of the Closing Date are set forth
on Schedule 1.1(c).

“Guaranty” means the guaranty of the Guarantors set forth in Articles X and XI.

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including, without limitation, keep well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Guaranty Obligation hereunder shall (subject to any limitations set forth
therein) be

 

-19-



--------------------------------------------------------------------------------

deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made. Such definition shall not include guarantees of the
debt of suppliers and vendors incurred in the ordinary course of business of the
Consolidated Companies in amounts up to a total of $30,000,000.

“Hazardous Substances” means any substance, waste, chemical, pollutant or
contaminant, material or compound in any form, including “hazardous substances”
as that term is defined in the Comprehensive Environmental Response Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Acts of 1986, and petroleum, including crude oil or any fraction
thereof, regulated pursuant to any Environmental Law.

“Hedging Agreement Provider” means any Person that (i) to the extent it is not a
Lender, has provided the Administrative Agent with a fully executed Secured
Party Designation Notice, substantially in the form of Schedule 1.1(f) and
(ii) enters into a Hedging Agreement with a Credit Party or any of its
Subsidiaries that is permitted by Section 6.3 to the extent that (a) such Person
is a Lender, an Agent, an Affiliate of a Lender or Agent or any other Person
that was a Lender or Agent (or an Affiliate of a Lender or Agent) at the time it
entered into the Hedging Agreement but has ceased to be a Lender or Agent (or
whose Affiliate has ceased to be a Lender or Agent) under the Credit Agreement
or (b) such Person is a Lender, Agent or an Affiliate of a Lender or Agent on
the Closing Date or becomes a Lender after the Closing Date in connection with
the primary syndication thereof and the Hedging Agreement was entered into on or
prior to the Closing Date (even if such Person ceases to be a Lender or Agent or
such Person’s Affiliate ceased to be a Lender or Agent); provided, in the case
of a Secured Hedging Agreement with a Person who is no longer a Lender, such
Person shall be considered a Hedging Agreement Provider only through the stated
maturity date (without extension or renewal or increase in notional amount) of
such Secured Hedging Agreement.

“Hedging Agreements” means, with respect to any Person, any agreement entered
into to protect such Person against fluctuations in interest rates, or currency
or raw materials values, including, without limitation, any interest rate swap,
cap or collar agreement or similar arrangement between such Person and one or
more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements, but excluding (i) any
purchase, sale or option agreement relating to commodities used in the ordinary
course of such Person’s business and (ii) any agreement existing as of the
Closing Date or entered into after the Closing Date in accordance with the
historical practices of the Consolidated Companies related to the fiber trading
and fiber brokerage business of such Persons.

“Immaterial Subsidiary” means any Subsidiary (other than a Borrower) so
designated by the Company, so long as (a) the Consolidated Net Tangible Assets
of such Subsidiary are less than 5.0% of the Consolidated Net Tangible Assets of
the Consolidated Companies as of the end of the most recent full fiscal quarter
for which internal financial statements are available immediately preceding the
date of determination and (b) the EBITDA of such Subsidiary is less than 5.0% of
the EBITDA of the Consolidated Companies as of the end of the four most recent
full fiscal quarters, treated as one period, for which internal financial
statements are available immediately preceding the date of determination, in
each of the foregoing cases (a) and (b), determined in accordance with GAAP;
provided that all such Subsidiaries so designated as Immaterial Subsidiaries by
the Company may not in the aggregate have (x) Consolidated Net Tangible Assets
constituting in excess of 15.0% of the Consolidated Net Tangible Assets of the
Consolidated Companies as of the end of the most recent full fiscal quarter for
which internal financial statements are available immediately preceding the date
of determination or (y) EBITDA constituting in excess of 15.0% of the EBITDA of
the Consolidated Companies as of the end of the four most recent full fiscal
quarters, treated as one period, for which internal financial statements are
available immediately preceding the date of determination, in each of the
foregoing cases (x) and (y), determined in accordance

 

-20-



--------------------------------------------------------------------------------

with GAAP; provided further, that upon any Subsidiary or group of Subsidiaries
ceasing to comply with the foregoing requirements, the Company will, to the
extent necessary, comply with Section 5.10 in connection therewith.

“Inactive Subsidiary” means any Subsidiary of a Credit Party (other than an
Unrestricted Subsidiary) that does not operate or conduct business and that
possesses no Property or liabilities other than de minimus Property and
liabilities.

“Increased Amount Date” has the meaning assigned thereto in Section 2.25.

“Incremental Lender” has the meaning assigned thereto in Section 2.25.

“Incremental Loan Commitments” has the meaning assigned thereto in Section 2.25.

“Incremental Loans” has the meaning assigned thereto in Section 2.25.

“Incremental Revolving Commitment” has the meaning assigned thereto in Section
2.25(a)(ii).

“Incremental Revolving Commitment Increase” has the meaning assigned thereto in
Section 2.25(a)(ii).

“Incremental Term Loan” has the meaning assigned thereto in Section 2.25(a)(i).

“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 2.25.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (iv) all obligations of such Person issued or assumed as
the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business and due
within six (6) months of the incurrence thereof) that would appear as
liabilities on a balance sheet of such Person, (v) all obligations of such
Person under take-or-pay or similar arrangements or under commodities agreements
(excluding (a) any purchase, sale or option agreement relating to commodities
used in the ordinary course of such Person’s business and (b) any agreement
existing as of the Closing Date or entered into after the Closing Date in the
ordinary course of business of the Borrowers and the Restricted Subsidiaries
related to the fiber trading and fiber brokerage businesses (other than any
agreement entered into for speculative purposes) of such Persons), (vi) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on,
or payable out of the proceeds of production from, property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed;
provided that so long as such Indebtedness is non-recourse to such Person, only
the portion of such obligations which is secured shall constitute Indebtedness
hereunder, (vii) all Guaranty Obligations of such Person with respect to
Indebtedness of another Person, (viii) the principal portion of all obligations
of such Person under Capital Leases plus any accrued interest thereon, (ix) all
obligations of such Person under Hedging Agreements to the extent required to be
accounted for as a liability under GAAP, excluding any portion thereof which
would be accounted for as interest expense under GAAP, (x) the maximum amount of
all letters of credit issued or bankers’ acceptances facilities created for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed), (xi) all preferred Capital Stock or other equity
interest issued by such Person and which by the terms thereof

 

-21-



--------------------------------------------------------------------------------

could be (at the request of the holders thereof or otherwise) subject to
(A) mandatory sinking fund payments prior to the date six (6) months after the
Term Loan B Maturity Date, (B) redemption prior to the date six (6) months after
the Term Loan B Maturity Date or (C) other acceleration, (xii) the principal
balance outstanding under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon, and (xii) the Indebtedness of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer; provided, however, that (A) in the case of the Consolidated
Companies, Indebtedness shall not include (I) intercorporate obligations solely
among the Consolidated Companies, (II) lease obligations pledged as collateral
to secure the Demopolis IDB Bonds or the Tennessee IDB Bonds or similar IDB
bonds, (III) hedge adjustments resulting from terminated fair value interest
rate derivatives, (IV) non-recourse installment notes issued in timber
transactions in the ordinary course of business of the Consolidated Companies,
(V) guarantees of the debt of suppliers and vendors incurred in the ordinary
course of business in amounts up to a total of $30,000,000, and (B) with respect
to any Indebtedness of any Permitted Joint Venture that is a Consolidated
Company, the Indebtedness of such Permitted Joint Venture shall be limited to
the product of the Ownership Share of the Credit Parties and their Restricted
Subsidiaries in such Permitted Joint Venture multiplied by the principal amount
of such Indebtedness, unless such Indebtedness is recourse to a Borrower or any
Restricted Subsidiary in which event the entire amount of such Indebtedness
shall constitute Funded Debt.

“Industry” has the meaning set forth in Section 4.1(j).

“Intellectual Property” means all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses.

“Interbank Reference Rate” means, in respect of any currency, the interest rate
expressed as a percentage per annum which is customarily used by the Canadian
Agent when calculating interest due by it or owing to it arising from correction
of errors in transactions in that currency between it and other banks.

“Interest Expense” means, with respect to any Person for any period, the sum of
the amount of interest paid or accrued in respect of such period.

“Interest Payment Date” means (a) as to any Base Rate Loan, (i) the last day of
each March, June, September and December, (ii) with respect to Revolving Loans
and the Term Loan A, the Revolving/Term Loan A Maturity Date and (iii) with
respect to the Term Loan B, the Term Loan B Maturity Date, (b) as to any LIBOR
Rate Loan having an Interest Period of three (3) months or less, the last day of
such Interest Period, and (c) as to any LIBOR Rate Loan having an Interest
Period longer than three (3) months, each day which is three (3) months after
the first day of such Interest Period and the last day of such Interest Period.

“Interest Period” means, as to any LIBOR Rate Loan, a period of one (1), two
(2), three (3) or six (6) months duration (or periods of seven (7) or fourteen
(14) days, or nine (9) or twelve (12) months, duration with the consent of each
applicable Lender), as the Applicable Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals); provided, however, (i) if any Interest Period would end on a day
which is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day (except that in the case of LIBOR Rate Loans where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period with respect to
Revolving Loans or the Term Loan A shall extend beyond the Revolving/Term Loan A
Maturity Date, (iii) no Interest Period with respect to the Term Loan B shall
extend beyond the Term Loan B Maturity Date and (iv) in the case of LIBOR Rate
Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar

 

-22-



--------------------------------------------------------------------------------

month in which the Interest Period is to end, such Interest Period shall end on
the last day of such calendar month; provided, however, (A) if the Applicable
Borrower shall fail to give notice as provided above, if the Company, the
Company shall be deemed to have selected an Alternate Base Rate Loan, and if the
Canadian Borrower, the Canadian Borrower shall be deemed to have selected a U.S.
Base Rate Loans to replace the affected LIBOR Rate Loan and (B) no more than
twelve (12) LIBOR Rate Loans may be in effect at any time. For purposes hereof,
LIBOR Rate Loans with different Interest Periods shall be considered as separate
LIBOR Rate Loans, even if they shall begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Rate Loan with a single Interest Period.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, a Guaranty Obligation incurred for the
benefit of, or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit.

“Investment Grade Status” shall exist at any time when the Company’s corporate
credit/family rating is at or above BBB- from S&P and at or above Ba1 from
Moody’s, in each case with a stable or better outlook; provided, that if either
S&P or Moody’s changes its system of classification after the date of this
Credit Agreement, Investment Grade Status shall exist at any time when the
rating of the Company’s corporate credit/family rating is at or above the new
rating which most closely corresponds to the above-specified level under the
previous rating system.

“Issuing Lender” means Wells Fargo, Bank of America, JPMorgan Chase Bank, N.A.
and SunTrust with respect to Letters of Credit denominated in U.S. Dollars, Bank
of America, N.A., acting through its Canada Branch, with respect to Letters of
Credit denominated in Canadian Dollars, and in each case any other Lender that
agrees to be an issuing lender at the request of the Company and is approved by
the Administrative Agent, or any successor issuing lender hereunder, and any
issuing lender under an Existing Letter of Credit or any successor issuing
lender thereunder.

“Issuing Lender Fees” has the meaning set forth in Section 2.12(c).

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Schedule 5.10, executed and delivered by each Person required to become a
Guarantor in accordance with the provisions of Section 5.10.

“Joint Venture” means, with respect to any Person, any corporation or other
entity (including, without limitation, limited liability companies,
partnerships, joint ventures, and associations) regardless of its jurisdiction
of organization or formation, of which some but less than 100% of the total
combined voting power of all classes of Voting Stock or other ownership
interests, at the time as of which any determination is being made, is owned by
such Person, either directly or indirectly through one or more Subsidiaries of
such Person.

“Lead Arrangers” means Wells Fargo Capital Markets, LLC, SunTrust Robinson
Humphrey, Inc., Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, J.P. Morgan Securities LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as a joint lead
arranger with respect to this Credit Agreement.

 

-23-



--------------------------------------------------------------------------------

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 2.25.

“Lender Participation Notice” means a Lender Participation Notice substantially
in the form of Schedule 2.10(f)-2.

“Lenders” means each of the Persons identified as a “Lender” or “Canadian
Lender” on the signature pages hereto, and their successors and assigns and any
Incremental Lender (and unless the context requires otherwise any Swingline
Lender).

“Letters of Credit” means any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letters of Credit may be amended,
restated, modified, extended, renewed or replaced from time to time.

“Letter of Credit Fee” has the meaning set forth in Section 2.12(b).

“Leverage Ratio” means, as of any date of determination, the ratio of (x) (A)
Total Funded Debt as of such date minus (B) unrestricted cash on the balance
sheet in excess of the sum of (i) $50,000,000 plus (ii) outstanding Revolving
Loans, Swingline Loans and amounts outstanding under Permitted Securitization
Transactions and the Receivables Finance Facility to (y) EBITDA for the period
of the four prior fiscal quarters ending on such date.

“LIBOR” means:

(i) for any LIBOR Rate Loan made to the Company for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two (2) London Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period. If for any
reason such rate is not available, then “LIBOR” shall mean the rate per annum at
which, as determined by the Administrative Agent in accordance with its
customary practices, U.S. Dollars in an amount comparable to the Loans then
requested are being offered to leading banks at approximately 11:00 a.m. London
time, two (2) London Business Days prior to the commencement of the applicable
Interest Period for settlement in immediately available funds by leading banks
in the London interbank market for a period equal to the Interest Period
selected; and

(ii) for any LIBOR Rate Loan made to the Canadian Borrower for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Bloomberg LIBO Page as the London interbank
offered rate for deposits in U.S. Dollars at approximately 11:00 a.m. (London
time) two (2) London Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on Bloomberg LIBOR01 Page (or any
successor page) as the London interbank offered rate for deposits in U.S.
Dollars at approximately 11:00 a.m. (London time) two (2) London Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Bloomberg LIBOR01 Page (or any successor page), the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If, for any reason, neither of such rates is available, then
“LIBOR”, in the case of LIBOR Rate Loans made to the Canadian

 

-24-



--------------------------------------------------------------------------------

Borrower, shall mean the rate per annum at which, as determined by the Canadian
Agent, U.S. Dollars in an amount comparable to the Loans then requested are
being offered to leading banks at approximately 11:00 a.m. London time, two
(2) London Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

Notwithstanding the foregoing, in no event shall LIBOR applicable to the Term
Loan B be less than 0.75%.

“LIBOR Lending Office” means, initially, the office of each Lender designated as
such Lender’s LIBOR Lending Office shown on Schedule 9.2; and thereafter, such
other office of such Lender as such Lender may from time to time specify to the
Administrative Agent, the Canadian Agent and the Company as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by (i) in the case of LIBOR Rate Loans made to
the Company, the Administrative Agent, and (ii) in the case of LIBOR Rate Loans
made to the Canadian Borrower, the Canadian Agent, in each case pursuant to the
following formula:

 

LIBOR Rate =

   LIBOR        

1.00 -

Eurodollar Reserve Percentage

For the purposes of clarification, there shall be no Eurodollar Reserve
Percentage applicable to any LIBOR Rate Loan that is a Canadian Revolving Loan.

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“License” has the meaning set forth in Section 5.6(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind in the nature of a security interest
(including any conditional sale or other title retention agreement and any lease
in the nature thereof).

“Loan” or “Loans” means a Revolving Loan, the Term Loan A, the Term Loan B,
Swingline Loan and/or Incremental Loan, as appropriate.

“LOC Commitment” means the commitment of the Issuing Lender to issue Letters of
Credit up to the LOC Committed Amount and, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to purchase Participation
Interests in the Letters of Credit up to such U.S. Revolving Lender’s Revolving
Commitment Percentage of the LOC Committed Amount, as such amount may be reduced
from time to time in accordance with the provisions hereof.

“LOC Committed Amount” has the meaning set forth in Section 2.7(a).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable

 

-25-



--------------------------------------------------------------------------------

only to such Letter of Credit) governing or providing for (i) the rights and
obligations of the parties concerned or (ii) any collateral security for such
obligations.

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“London Business Day” means a day other than a day on which banks in London,
England are not open for dealings in deposits of U.S. Dollars in the London
interbank market.

“Mandatory Canadian Borrowing” has the meaning set forth in Section 2.6(c).

“Mandatory LOC Borrowing” has the meaning set forth in Section 2.7(e).

“Mandatory U.S. Borrowing” has the meaning set forth in Section 2.5(b).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Company and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of the Credit Parties, taken as a whole, to
perform their obligations under any Credit Document; or (c) a material adverse
effect upon the legality, validity, binding effect or enforceability against the
Credit Parties, taken as a whole, of the Credit Documents.

“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party that is required to be filed with the SEC.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“MNPI” has the meaning specified in Section 2.10(f)(i).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Net Proceeds” means the aggregate cash proceeds received by the Borrowers or
any of the Restricted Subsidiaries in respect of any Asset Disposition
(including, without limitation, any cash received upon the sale or other
disposition of, or in connection with the servicing of or return on investment
from, any noncash consideration received in any Asset Disposition), in each
case, net of the direct costs relating to such Asset Disposition, as the case
may be (including, without limitation, legal, accounting and investment banking
fees, printing, sales and distribution costs and expenses, and sales
commissions), and taxes paid or payable as a result thereof.

“Note” or “Notes” means the U.S. Revolving Notes, the Canadian Revolving Notes,
the U.S. Swingline Note, the Canadian Swingline Note and/or the Term Notes,
collectively, separately or individually, as appropriate.

 

-26-



--------------------------------------------------------------------------------

“Notice of Borrowing” means (i) a request for a U.S. Revolving Loan borrowing
pursuant to Section 2.1(b)(i), (ii) a request for a Canadian Revolving Loan
borrowing pursuant to Section 2.2(b)(i), (iii) a request for a Bankers’
Acceptance Advance pursuant to Section 2.2(f)(i), (iv) a request for a U.S.
Swingline Loan borrowing pursuant to Section 2.5(b)(i), or (v) a request for a
Canadian Swingline Loan borrowing pursuant to Section 2.6(b), as appropriate. A
Form of Notice of Borrowing is attached as Schedule 1.1(d).

“Notice of Conversion/Extension” means the written notice of (i) conversion of a
LIBOR Rate Loan to an Alternate Base Rate Loan, (ii) conversion of an Alternate
Base Rate Loan to a LIBOR Rate Loan, (iii) conversion of a U.S. Base Rate Loan
to a LIBOR Rate Loan, (iv) conversion of a LIBOR Rate Loan to a U.S. Base Rate
Loan, (v) conversion of a Canadian Prime Rate Loan to a Bankers’ Acceptance
Advance or (vi) extension of a LIBOR Rate Loan or Bankers’ Acceptance Advance,
as appropriate, in each case substantially in the form of Schedule 1.1(e).

“Notional BA Proceeds” means, with respect to a Bankers’ Acceptance Advance, the
aggregate Face Amount of the Bankers’ Acceptance or face amount of an Acceptance
Note comprising such Bankers’ Acceptance Advance, if applicable, less the
aggregate of:

(f) a discount from the aggregate Face Amount of such Bankers’ Acceptance or
face amount of such Acceptance Note, as applicable, calculated in accordance
with normal market practices based on the BA Rate for the term of such Bankers’
Acceptance or Acceptance Note, as applicable; and

(g) the amount of the acceptance fees determined in accordance with
Section 2.2(f) in respect of such Bankers’ Acceptance Advance.

“OFAC” has the meaning set forth in Section 3.23(a).

“Offered Loans” has the meaning specified in Section 2.10(f)(iii).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

“Ownership Share” means, with respect to any Permitted Joint Venture, a
Borrower’s or any Restricted Subsidiary’s relative equity ownership (calculated
as a percentage) in such Permitted Joint Venture determined in accordance with
the applicable provisions of the declaration of trust, articles or certificate
of incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Permitted Joint
Venture.

“Participant” has the meaning set forth in Section 9.6(e).

“Participant Register” has the meaning set forth in Section 9.6(d).

“Participation Interest” means the purchase by a Revolving Lender of a
participation interest in Swingline Loans as provided in Section 2.5(b)(ii) and
Section 2.6(c), as applicable, and in Letters of Credit as provided in
Section 2.7(c).

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to a Credit Party of any right to manufacture, use or sell any
invention covered by a Patent.

 

-27-



--------------------------------------------------------------------------------

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Acquisition” means any Acquisition so long as (i) at the time of such
Acquisition, no Default or Event of Default is in existence; (ii) such
Acquisition has been approved by the board of directors of the Person being
acquired prior to any public announcement thereof; (iii) the Agents shall have
received all items in respect of Collateral acquired in such Acquisition and/or
in respect of any Subsidiary that is formed to effect such Acquisition, required
to be delivered by the terms of Section 5.10 and/or Section 5.11; (iv) any
Wholly-Owned Subsidiaries acquired in such Acquisition that are Domestic
Subsidiaries or Subsidiaries organized under the laws of Canada (in either case,
other than any Inactive Subsidiaries or Immaterial Subsidiaries) shall become
Guarantors under this Credit Agreement pursuant to a Joinder Agreement and the
substantial portion of the assets acquired in such Acquisition shall be owned by
one or more Restricted Subsidiaries; (v) after giving effect to the Acquisition,
the representation and warranty set forth in Section 3.19 shall be true and
correct; and (vi) with respect to any Acquisition the aggregate consideration
for which exceeds $25,000,000, the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, Section 6.1(b) is
satisfied.

“Permitted Joint Ventures” means, collectively, the Joint Ventures listed as
such on Schedule 3.13 and other Joint Ventures.

“Permitted Liens” means Liens in respect of Property of the Borrowers and the
Restricted Subsidiaries permitted to exist pursuant to the terms of Section 6.2.

“Permitted Securitization Entity” means a Person (other than a Permitted
Securitization Subsidiary, individual or Governmental Authority) that was
established by a financial institution or Affiliate thereof to purchase or
otherwise acquire assets for the principal purpose of securitization, and which
purchase or acquisition of such assets is funded through the issuance of
securities by such Person or by such Person incurring indebtedness; provided
that a financial institution or Affiliate of a financial institution that
purchases or acquires assets for the principal purpose of securitization shall
also be considered a Permitted Securitization Entity.

“Permitted Securitization Subsidiary” means any Subsidiary of the Company that
(i) is directly or indirectly wholly-owned by the Company, (ii) is formed and
operated solely for purposes of a Permitted Securitization Transaction, (iii) is
formed to qualify as a “bankruptcy remote” entity, (iv) has organizational
documents which limit the permitted activities of such Permitted Securitization
Subsidiary to the acquisition of Securitization Assets from the Company or one
or more of its Subsidiaries, the securitization

 

-28-



--------------------------------------------------------------------------------

of such Securitization Assets and activities necessary or incidental to the
foregoing, (v) if organized within the United States, is organized so as to meet
S&P’s requirements for special purpose entities engaged in the securitization of
assets, (vi) if organized within Canada or any province or territory thereof, is
organized so as to meet the requirements for special purpose entities engaged in
the securitization of assets by any recognized rating agency operating in such
jurisdiction and (vii) if organized outside the United States and Canada (and
any province or territory thereof), is organized so as to meet the requirements
for special purpose entities engaged in the securitization of assets by any
recognized rating agency operating in such jurisdiction; provided that if no
requirements for special purpose entities exist in such jurisdiction, the
Company shall certify to the Administrative Agent that no recognized rating
agency is operating in such jurisdiction that customarily rates securitization
transactions.

“Permitted Securitization Transaction” means the transfer by the Company or one
or more of its Restricted Subsidiaries of Securitization Assets to one or more
(x) Permitted Securitization Subsidiaries or (y) Permitted Securitization
Entities and, in each case, the related financing of such Securitization Assets;
provided that, in each case, (i) such transaction is the subject of a favorable
legal opinion as to the “true sale” of receivables under the laws of the
applicable jurisdiction and (ii) such transaction is non-recourse to the Company
and its Restricted Subsidiaries under the laws of the applicable jurisdiction,
except for Standard Securitization Undertakings.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which any Credit Party or any
ERISA Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“PPSA” means the Personal Property Security Act (Ontario), provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Canadian Collateral is governed by a Personal Property
Security Act as in effect in a province or territory in Canada other than
Ontario or Quebec, “PPSA” means the Personal Property Security Act as in effect
from time to time in such other province or territory, as applicable, for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime commercial lending rate in
effect at its principal office, with each change in the Prime Rate being
effective on the date such change is publicly announced as effective (it being
understood and agreed that the Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on certain loans and is not
intended to be the lowest rate of interest charged on any extension of credit by
the Administrative Agent to any debtor).

“Pro Forma Basis” means, in connection with the calculation as of the applicable
Calculation Date (utilizing the principles set forth in Section 1.3(c)) of the
financial covenants set forth in Section 6.1(a) and (b) in respect of a proposed
transaction or designation of a Restricted Subsidiary as an Unrestricted
Subsidiary (a “Specified Transaction”), the making of such calculation after
giving effect on a pro forma basis to:

(a) the consummation of such Specified Transaction as of the first day of the
applicable Calculation Period;

 

-29-



--------------------------------------------------------------------------------

(b) the assumption, incurrence or issuance of any Indebtedness of a Borrower or
any Restricted Subsidiary (including any Person which became a Restricted
Subsidiary pursuant to or in connection with such Specified Transaction) in
connection with such Specified Transaction, as if such Indebtedness had been
assumed, incurred or issued (and the proceeds thereof applied) on the first day
of such Calculation Period (with any such Indebtedness bearing interest at a
floating rate being deemed to have an implied rate of interest for the
applicable period equal to the rate which is or would be in effect with respect
to such Indebtedness as of the applicable Calculation Date);

(c) the permanent repayment, retirement or redemption of any Indebtedness (other
than revolving Indebtedness, except to the extent accompanied by a permanent
commitment reduction) by a Borrower or any Restricted Subsidiary (including any
Person which became a Restricted Subsidiary pursuant to or in connection with
such Specified Transaction) in connection with such Specified Transaction, as if
such Indebtedness had been repaid, retired or redeemed on the first day of such
Calculation Period;

(d) other than in connection with such Specified Transaction, any assumption,
incurrence or issuance of any Indebtedness by a Borrower or any Restricted
Subsidiary after the first day of the applicable Calculation Period, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such Calculation Period (with any such Indebtedness
so incurred or issued bearing interest at a floating rate being deemed to have
an implied rate of interest for the applicable period equal to the rate which is
or would be in effect with respect to such Indebtedness as of the applicable
Calculation Date, and with any such Indebtedness so assumed bearing interest at
a floating rate being calculated using the actual interest rate in effect during
such period); and

(e) other than in connection with such Specified Transaction, the permanent
repayment, retirement or redemption of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a permanent commitment
reduction) by a Borrower or any Restricted Subsidiary after the first day of the
applicable Calculation Period, as if such Indebtedness had been repaid, retired
or redeemed on the first day of such Calculation Period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company delivered to the Administrative Agent in connection with a
Specified Transaction, such certificate to contain reasonably detailed
calculations satisfactory to the Administrative Agent, upon giving effect to the
applicable Specified Transaction on a Pro Forma Basis, of the financial
covenants set forth in Section 6.1(a) and (b) for the applicable Calculation
Period.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.10(f)(ii).

“Pro Rata Extension Offer” has the meaning set forth in Section 2.26.

“Purchasing Borrower Party” means any Borrower or any Subsidiary of the Company.

“Qualifying Lenders” has the meaning specified in Section 2.10(f)(iv).

“Qualifying Loans” has the meaning specified in Section 2.10(f)(iv).

 

-30-



--------------------------------------------------------------------------------

“Receivables” has the meaning set forth in the definition of “Securitization
Assets”.

“Receivables Finance Facility” means that certain credit facility backed or
secured by accounts receivables of certain of the Consolidated Companies in a
principal amount up to U.S. $550,000,000 among certain of the Consolidated
Companies and “RABOBANK NEDERLAND”, NEW YORK BRANCH, to be entered into on or
prior to the effective date hereof, as the same may be amended, modified or
supplemented from time to time.

“Recovery Event” means theft, loss, physical destruction or damage, taking or
similar event with respect to any property or assets owned by a Borrower or any
of the Restricted Subsidiaries which results in the receipt by a Borrower or any
of the Restricted Subsidiaries of any cash insurance proceeds or condemnation
award payable by reason thereof.

“Refinanced Term Loan A” has the meaning set forth in Section 9.1.

“Refinanced Term Loan B” has the meaning set forth in Section 9.1.

“Register” has the meaning set forth in Section 9.6.

“Regulation S-X” has the meaning set forth in Section 3.14.

“Regulation T, U, or X” means Regulation T, U or X, respectively, of the Board
of Governors of the Federal Reserve System as from time to time in effect and
any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into or from any building or facility.

“Replacement Term Loan A” has the meaning set forth in Section 9.1.

“Replacement Term Loan B” has the meaning set forth in Section 9.1.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived by
regulation.

“Required Lenders” means Lenders holding in the aggregate more than fifty
percent (50%) of (a) the Revolving Commitments and outstanding Term Loans or
(b) if the Revolving Commitments have been terminated, the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Loans and Participation Interests; provided, however, that if any
Lender shall be a Defaulting Lender at such time, then there shall be excluded
from the determination of Required Lenders, Credit Party Obligations (including
Participation Interests) owing to such Defaulting Lender and such Defaulting
Lender’s Revolving Commitments, or after termination of the Revolving
Commitments, the principal balance of the Credit Party Obligations owing to such
Defaulting Lender.

“Required Canadian Lenders” means Lenders holding in the aggregate more than
fifty percent (50%) of (a) the Canadian Revolving Commitments or (b) if the
Canadian Revolving Commitments have been terminated, the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Canadian Revolving Loans and Participation Interests (including the
Participation

 

-31-



--------------------------------------------------------------------------------

Interests of the Canadian Swingline Lender in Canadian Swingline Loans);
provided, however, that if any Canadian Revolving Lender shall be a Defaulting
Lender at such time, then there shall be excluded from the determination of
Required Canadian Lenders, Canadian Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments, or after termination of the Canadian Revolving Commitments, the
principal balance of the Canadian Obligations owing to such Defaulting Lender.

“Required Financial Information” means, as to any fiscal quarter or fiscal year
of the Company, the financial information required by subsections (a) through
(c) of Section 5.7 for such fiscal quarter or fiscal year, as applicable.

“Required Revolving Lenders” means Revolving Lenders holding in the aggregate
more than fifty percent (50%) of (a) the Revolving Commitments or (b) if the
Revolving Commitments have been terminated, the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of the outstanding
Revolving Loans and Participation Interests; provided, however, that if any
Revolving Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Revolving Lenders, Credit Party
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Revolving Commitments, or after termination of the
Revolving Commitments, the principal balance of the Credit Party Obligations
owing to such Defaulting Lender.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its material property.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer, the Treasurer, the Chief Accounting Officer, or the Controller of the
Company.

“Restricted Payment” has the meaning set forth in Section 6.13.

“Restricted Subsidiary” means (i) any Subsidiary of the Company identified as
such on Schedule 3.13, (ii) any Inactive Subsidiary and (iii) any Subsidiary of
the Company created or acquired after the date of this Credit Agreement, in each
case other than any such Subsidiary that is or shall become an Unrestricted
Subsidiary as provided herein.

“Revaluation Date” means each of the following: (a) each date a LIBOR Rate Loan
is made pursuant to Section 2.1 or Section 2.2; (b) each date a LIBOR Rate Loan
is continued pursuant to Section 2.9; (c) the last Business Day of each calendar
month; and (d) such additional dates as the Administrative Agent, Canadian Agent
or the Required Lenders shall specify.

“Revolving Commitments” means, collectively, the Canadian Revolving Commitments,
the U.S. Revolving Commitments, the LOC Commitment, the U.S. Swingline
Commitment, the Canadian Swingline Commitment and any Incremental Revolving
Commitment.

“Revolving Lenders” means, collectively, the Canadian Revolving Lenders and the
U.S. Revolving Lenders.

“Revolving Loans” means, collectively, the Canadian Revolving Loans, the U.S.
Revolving Loans and, if applicable, any Loans made under the Incremental
Revolving Commitment, and “Revolving Loan” means any of such Revolving Loans.

 

-32-



--------------------------------------------------------------------------------

“Revolving Pro Rata Extension Offer” has the meaning set forth in Section 2.26.

“Revolving/Term Loan A Maturity Date” means the date that is five (5) years from
the Closing Date.

“RPMRR” means the Register of Personal and Movable Real Rights (Quebec).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, or any successor or assignee of the business of such division in the
business of rating securities.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank, as
amended, restated, amended and restated, modified, supplemented or extended from
time to time.

“Secured Hedging Agreement” means any Hedging Agreement between a Credit Party
and a Hedging Agreement Provider, as amended, restated, amended and restated,
modified, supplemented or extended from time to time.

“Secured Parties” means each of the Lenders, the Issuing Lender, the U.S.
Swingline Lender, the Canadian Swingline Lender, the Agents, the Cash Management
Banks and the Hedging Agreement Providers.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means any accounts receivable, notes receivable, rights
to future lease payments or residuals (collectively, the “Receivables”) owed to
or owned by the Borrower or any Subsidiary (whether now existing or arising or
acquired in the future), all collateral securing such Receivables, all contracts
and contract rights, purchase orders, records, security interests, financing
statements or other documentation in respect of such Receivables and all
guarantees, letters of credit, insurance or other agreements or arrangements
supporting or securing payment in respect of such Receivables, all lockboxes and
collection accounts in respect of such Receivables (but only to the extent such
lockboxes and collection accounts contain only amounts related to such
Receivables subject to a Permitted Securitization Transaction), all collections
and proceeds of such Receivables and other assets which are of the type
customarily granted or transferred in connection with securitization
transactions involving receivables similar to such Receivables.

“Security” means “security” as defined in Section 2(1) of the Securities Act.

“Security Documents” means collectively, the Canadian Security Documents and the
U.S. Security Documents.

 

-33-



--------------------------------------------------------------------------------

“Senior Note Indentures” means, collectively, the 1995 Senior Note Indenture and
the 2008 Senior Note Indenture.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (x) (A) the portion of Total Funded Debt as of such date that is
secured by a Lien on any assets of a Borrower or a Restricted Subsidiary, minus
(B) unrestricted cash on the balance sheet in excess of the sum of
(i) $50,000,000 plus (ii) outstanding Revolving Loans, Swingline Loans and
amounts outstanding under Permitted Securitization Transactions and the
Receivables Finance Facility to (y) EBITDA for the most recently reported period
of the four prior fiscal quarters ending prior to such date.

“Sharing Event” means (a) the occurrence of any Event of Default under
Section 7.1(g), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (c) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any LOC Obligations on the Revolving/Term Loan A
Maturity Date or the Term Loan B Maturity Date.

“Specified Transaction” has the meaning set forth in the definition of Pro Forma
Basis set forth in this Section 1.1.

“Spot Rate” means, with respect to Canadian Dollars, the rate quoted by Bank of
America, acting through its Canada Branch, as the spot rate for the purchase of
Canadian Dollars with U.S. Dollars (or the purchase of U.S. Dollars with
Canadian Dollars, as applicable) through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date (i) such foreign exchange
computation is made in the case of U.S. Base Rate Loans and Canadian Prime Rate
Loans, and (ii) three (3) Business Days prior to the date as of which the
foreign exchange computation is made in the case of LIBOR Rate Loans and
Bankers’ Acceptance Advances.

“SSCC Acquisition” means the acquisition by the Company and/or one of its
Restricted Subsidiaries of Smurfit-Stone Container Corporation, a Delaware
corporation (the “Acquired Company”), pursuant to the SSCC Merger Agreement.

“SSCC Acquisition Documents” means the SSCC Merger Agreement and each other
material agreement executed and delivered in connection with the consummation of
the SSCC Acquisition.

“SSCC Merger Agreement” means the Agreement and Plan of Merger, dated as of
January 23, 2011, by and among the Company, Sam Acquisition, LLC and the
Acquired Company.

“Standard Securitization Undertakings” means (i) any obligations and
undertakings of the Company or any Restricted Subsidiary on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the United States, Canada, any province or territory of Canada or
other applicable jurisdiction and (ii) any obligations and undertakings of the
Company or any Restricted Subsidiary not inconsistent with the treatment of the
transfer of Securitization Assets in a transaction as a legal “true sale” and
otherwise consistent with customary securitization undertakings in accordance
with the laws of the United States, Canada, any province or territory of Canada
or other applicable jurisdiction; provided that Standard Securitization
Undertakings shall not include any guaranty or other obligation of the Company
and its Restricted Subsidiaries with respect to any Securitization Asset that is
not collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.

 

-34-



--------------------------------------------------------------------------------

“Subordinated Debt” means Indebtedness incurred by any Credit Party which by its
terms is specifically subordinated in right of payment to the prior payment of
the Credit Party Obligations and contains customary subordination terms or other
subordination terms reasonably acceptable to the Administrative Agent.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power to elect a majority of the directors or
other managers of such corporation, partnership, limited liability company or
other entity (irrespective of whether or not at the time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) are at the time owned by such Person directly or
indirectly through one or more intermediaries or subsidiaries. Unless otherwise
identified, “Subsidiary” or “Subsidiaries” means Subsidiaries of the Company.

“SunTrust” means SunTrust Bank, and its successors.

“Swingline Lender” means the U.S. Swingline Lender and/or the Canadian Swingline
Lender, as applicable.

“Swingline Loan” means a U.S. Swingline Loan and/or a Canadian Swingline Loan,
as applicable.

“Synthetic Lease” means any synthetic lease, tax retention operating lease or
similar off-balance sheet financing product where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease under GAAP.

“Tax Exempt Certificate” has the meaning set forth in Section 2.20.

“Taxes” has the meaning set forth in Section 2.20.

“Tennessee IDB Bonds” means the industrial development bonds related to the
Tennessee IDB Leasehold Parcel.

“Tennessee IDB Leasehold Parcel” means the leasehold estate of the Acquired
Company in the real Property located in Murfreesboro, Tennessee.

“Term Loan A” has the meaning set forth in Section 2.3(a).

“Term Loan A Commitment” means, with respect to each Term Loan A Lender, the
commitment of such Term Loan A Lender to make its portion of the Term Loan A
and/or Incremental Term Loans, as applicable, in a principal amount equal to
such Term Loan A Lender’s Term Loan A Commitment Percentage of the Term Loan A
Committed Amount.

“Term Loan A Commitment Percentage” means, for any Term Loan A Lender, the
percentage identified as its Term Loan A Commitment Percentage on Schedule
2.1(a), as such percentage may be modified in connection with any Incremental
Term Loan Commitment and/or any assignment made in accordance with the
provisions of Section 9.6.

“Term Loan A Committed Amount” has the meaning set forth in Section 2.3(a).

“Term Loan A Lender” means, as of any date of determination, any Lender that
holds a portion of the outstanding Term Loan A on such date.

 

-35-



--------------------------------------------------------------------------------

“Term Loan A Note” or “Term Loan A Notes” means the promissory notes of the
Company in favor of each of the Term Loan A Lenders evidencing the portion of
the Term Loan A provided pursuant to Section 2.3(d), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time

“Term Loan B” has the meaning set forth in Section 2.4(a).

“Term Loan B Commitment” means, with respect to each Term Loan B Lender, the
commitment of such Term Loan B Lender to make its portion of the Term Loan B in
a principal amount equal to such Term Loan B Lender’s Term Loan B Commitment
Percentage of the Term Loan B Committed Amount.

“Term Loan B Commitment Percentage” means, for any Term Loan B Lender, the
percentage identified as its Term Loan B Commitment Percentage on Schedule
2.1(a), as such percentage may be modified in connection with any Incremental
Term Loan Commitment and/or any assignment made in accordance with the
provisions of Section 9.6.

“Term Loan B Committed Amount” has the meaning set forth in Section 2.4(a).

“Term Loan B Lender” means, as of any date of determination, any Lender that
holds a portion of the outstanding Term Loan B on such date.

“Term Loan B Maturity Date” means the date that is seven (7) years from the
Closing Date.

“Term Loan B Note” or “Term Loan B Notes” means the promissory notes of the
Company in favor of each of the Term Loan B Lenders evidencing the portion of
the Term Loan B provided pursuant to Section 2.4(f), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

“Term Loan Lenders” means, collectively, the Term Loan A Lenders and the Term
Loan B Lenders.

“Term Loans” means, collectively, the Term Loan A, the Term Loan B and, if
applicable, the Incremental Term Loans, and “Term Loan” means any of such Term
Loans.

“Term Pro Rata Extension Offer” has the meaning set forth in Section 2.26.

“Term Note” or “Term Notes” means a Term Loan A Note and/or a Term Loan B Note,
as appropriate.

“Total Funded Debt” means, without duplication, the sum of: (a) Consolidated
Funded Debt, (b) with respect to a Permitted Securitization Transaction, (i) if
a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction and (ii) if a Permitted
Securitization Entity is a party to such Permitted Securitization Transaction,
the aggregate amount of cash consideration received as of the date of such sale
or transfer by the Credit Parties and their Subsidiaries from the sale or
transfer of Receivables during the applicable calendar month in which such sale
or transfer took place under such Permitted Securitization Transaction, and
(c) to the extent not otherwise included, the outstanding principal balance of
the Receivables Finance Facility.

 

-36-



--------------------------------------------------------------------------------

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade dress and service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and (b) all renewals thereof.

“Transactions” means, collectively, the SSCC Acquisition, the repayment and
refinancing of certain existing Indebtedness of the Company, the Acquired
Company and their respective Subsidiaries in connection with the SSCC
Acquisition, the initial borrowings under this Agreement and the payment of
fees, commissions and expenses in connection with each of the foregoing.

“Type” means, as to any Loan, its nature as a Base Rate Loan, LIBOR Rate Loan,
U.S. Swingline Loan or Canadian Swingline Loan, as the case may be.

“Unrestricted Subsidiary” means (i) any Permitted Securitization Subsidiary,
(ii) any Permitted Joint Venture that is a Subsidiary and (iii) any Subsidiary
which, at the option of the Company, is designated in writing by the Company to
the Administrative Agent as being an Unrestricted Subsidiary; provided that the
Company may designate any such Permitted Securitization Subsidiary or Permitted
Joint Venture as a Restricted Subsidiary in its discretion. The Company may
designate a Restricted Subsidiary as an Unrestricted Subsidiary at any time so
long as (A) no Default or Event of Default is in existence or would be caused by
such designation and (B) the Company supplies to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating pro forma compliance with the
financial covenants in Section 6.1 after giving effect to such designation.

“U.S. Base Rate” means a fluctuating rate of interest per annum which is equal
to the greater of (i) the reference rate of interest (however designated) of the
Canadian Agent for determining interest chargeable by it on U.S. Dollar
commercial loans made in Canada on such day and (ii) 0.50% above the Interbank
Reference Rate on such day.

“U.S. Base Rate Loans” means Revolving Loans made by the Canadian Lenders in
U.S. Dollars accruing interest based on the U.S. Base Rate.

“U.S. Collateral” means a collective reference to the collateral which is
identified in, and at any time will be covered by, the U.S. Security Documents.

“U.S. Credit Parties” means the Company, any Borrower designated as such under
Section 2.1(f) and the U.S. Guarantors.

“U.S. Dollars” and “U.S.$” means dollars in lawful currency of the United States
of America.

“U.S. Guarantors” has the meaning set forth in the introductory paragraph
hereof.

“U.S. Obligations” means all Credit Party Obligations of the Company and the
U.S. Guarantors.

“U.S. Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
executed by the U.S. Credit Parties and the Collateral Agent, for the benefit of
the holders of the Secured Obligations

 

-37-



--------------------------------------------------------------------------------

(as defined therein), as amended, modified or supplemented from time to time in
accordance with its terms.

“U.S. Revolving Commitment” means, with respect to each U.S. Revolving Lender,
the commitment of such U.S. Revolving Lender to make U.S. Revolving Loans in an
aggregate principal Dollar Amount at any time outstanding up to such U.S.
Revolving Lender’s U.S. Revolving Commitment Percentage of the U.S. Revolving
Committed Amount.

“U.S. Revolving Commitment Percentage” means, for each U.S. Revolving Lender,
the percentage identified as its U.S. Revolving Commitment Percentage on
Schedule 2.1(a) or in the Assignment and Assumption pursuant to which such U.S.
Revolving Lender became a U.S. Revolving Lender hereunder, as such percentage
may be modified in connection with any Incremental Revolving Commitment and/or
any assignment made in accordance with the provisions of Section 9.6(b).

“U.S. Revolving Committed Amount” has the meaning set forth in Section 2.1(a).

“U.S. Revolving Lender” means any Lender which has a U.S. Revolving Commitment.

“U.S. Revolving Loans” has the meaning set forth in Section 2.1(a).

“U.S. Revolving Note” or U.S. Revolving Notes” means the promissory notes of the
Company provided pursuant to Section 2.1(e) in favor of each of the U.S.
Revolving Lenders evidencing the U.S. Revolving Loans, individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
restated, supplemented, extended, renewed or replaced from time to time.

“U.S. Security Documents” means the U.S. Pledge Agreement and any other
documents executed and delivered in connection with the granting, attachment and
perfection of the Collateral Agent’s security interests and liens arising
thereunder in the U.S. Collateral, including, without limitation, UCC financing
statements.

“U.S. Swingline Commitment” means the commitment of the U.S. Swingline Lender to
make U.S. Swingline Loans in an aggregate principal amount at any time
outstanding up to the Dollar Amount of the U.S. Swingline Committed Amount, and
the commitment of the Lenders to purchase participation interests in the U.S.
Swingline Loans as provided in Section 2.5(b)(ii), as such amounts may be
reduced from time to time in accordance with the provisions hereof.

“U.S. Swingline Committed Amount” shall have the meaning set forth in
Section 2.5(a).

“U.S. Swingline Lender” means Wells Fargo, in its capacity as such, or any
successor U.S. swingline lender hereunder

“U.S. Swingline Loan” or “U.S. Swingline Loans” has the meaning set forth in
Section 2.5(a).

“U.S. Swingline Note” means the promissory note of the Company in favor of the
U.S. Swingline Lender evidencing the U.S. Swingline Loans provided pursuant to
Section 2.5(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

-38-



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary that is a Wholly-Owned Subsidiary.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares or shares aggregating less
than 1% of the outstanding shares of such Subsidiary which are owned by
individuals) and voting interests are owned by any one or more of the Company
and the Company’s other Wholly-Owned Subsidiaries at such time.

1.2 Computation of Time Periods.

All time references in this Credit Agreement and the other Credit Documents
shall be to Charlotte, North Carolina time unless otherwise indicated. For
purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3 Accounting Terms.

(i) Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of Company delivered to the Lenders; provided
that, if the Company shall notify the Administrative Agent that it wishes to
amend any covenant in Section 6.1 to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Company that the Required Lenders wish to amend Section 6.1 for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect and as adopted by the Company on September 30, 2010
(which, for the avoidance of doubt, shall exclude any prospective changes to
lease accounting under GAAP), until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Required
Lenders.

(ii) The Company shall deliver to the Administrative Agent and each Lender at
the same time as the delivery of any Required Financial Information, (i) a
description in reasonable detail of any material change in the application of
accounting principles employed in the preparation of such financial statements
from those applied in the most recently preceding quarterly or annual financial
statements as to which no objection shall have been made in accordance with the
provisions above and (ii) a reasonable estimate of the effect on the financial
statements on account of such changes in application.

(iii) Notwithstanding the above, the parties hereto acknowledge and agree that,
for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 6.1
(including, without limitation, for purposes of the definitions of “Applicable
Percentage,” “Consolidated Interest Expense,” “EBITDA,” “Pro Forma Basis” and
“Total Funded Debt” set forth in Section 1.1), (i) after consummation of any
Permitted Acquisition, (A) income statement items and balance sheet items
(whether positive or negative) attributable to the entity or Property acquired
in such transaction shall be included in such calculations to the extent
relating to such applicable period, subject to adjustments mutually acceptable
to the Company and the Administrative Agent, and (B) Indebtedness of an acquired
entity which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period and

 

-39-



--------------------------------------------------------------------------------

(ii) after consummation of any disposition of Property permitted by
Section 6.4(i), (A) income statement items and balance sheet items (whether
positive or negative) attributable to the Property disposed of shall be excluded
in such calculations to the extent relating to such applicable period, subject
to adjustments mutually acceptable to the Company and the Administrative Agent
and (B) Indebtedness of a disposed entity which is retired in connection with
such Asset Disposition shall be excluded from such calculations and deemed to
have been retired as of the first day of such applicable period.

1.4 Exchange Rates; Currency Equivalents.

(a) The Canadian Agent shall determine the Spot Rates as of each Revaluation
Date to be used for calculating the Dollar Amounts of Extensions of Credit and
amounts outstanding hereunder denominated in Canadian Dollars. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by the Company hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
for purposes of the Credit Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

(b) Wherever in this Credit Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in U.S. Dollars, but such Extension of
Credit or Loan is denominated in Canadian Dollars, such amount shall be the
relevant Canadian Dollar Equivalent of such U.S. Dollar amount (rounded to the
nearest C$1,000), as determined by the Canadian Agent.

ARTICLE II

CREDIT FACILITY

2.1 U.S. Revolving Loans.

(a) U.S. Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the U.S. Revolving Lenders severally agree to make
revolving credit loans in U.S. Dollars (“U.S. Revolving Loans”) to the Company
from time to time in an aggregate principal Dollar Amount of up to ONE BILLION,
FOUR HUNDRED SEVENTY-FIVE MILLION U.S. DOLLARS (U.S.$1,475,000,000) less the
aggregate amount of the Canadian Revolving Committed Amount from time to time
(as such amount may be increased or reduced from time to time in accordance with
Section 2.11, the “U.S. Revolving Committed Amount”); provided, however, that
after giving effect to any such U.S. Revolving Loans, (i) the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
outstanding Revolving Loans, Swingline Loans and LOC Obligations shall not
exceed the Aggregate Revolving Committed Amount, (ii) the aggregate principal
Dollar Amount of the outstanding U.S. Revolving Loans, U.S. Swingline Loans and
LOC Obligations shall not exceed the U.S. Revolving Committed Amount, (iii) the
aggregate principal Dollar Amount of any U.S. Revolving Lender’s U.S. Revolving
Commitment Percentage of outstanding U.S. Revolving Loans, U.S. Swingline Loans
and LOC Obligations shall not exceed its U.S. Revolving Commitment and (iv) on
the Closing Date only, after giving effect to the aggregate principal Dollar
Amount of Revolving Loans borrowed on the Closing Date, the Borrowers shall have
Availability of at least US$400,000,000. U.S. Revolving Loans may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Company may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, U.S. Revolving Loans made on the Closing
Date or on any of the three (3) Business Days following the Closing Date may
only consist of Alternate Base Rate Loans unless the Company executes a funding
indemnity letter in form and substance reasonably satisfactory to the
Administrative

 

-40-



--------------------------------------------------------------------------------

Agent. LIBOR Rate Loans denominated in U.S. Dollars shall be made by each U.S.
Revolving Lender at its LIBOR Lending Office. Alternate Base Rate Loans shall be
made by each U.S. Revolving Lender at its Domestic Lending Office.

(b) U.S. Revolving Loan Borrowings.

(i) Notice of Borrowing. The Company may request a U.S. Revolving Loan borrowing
by delivering a written Notice of Borrowing (or telephone notice promptly
confirmed in writing by delivery of a written Notice of Borrowing, which
delivery may be by fax or electronically by pdf) to Administrative Agent not
later than 11:00 a.m. on the date of the requested borrowing in the case of
Alternate Base Rate Loans, and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans denominated in U.S.
Dollars. Each such Notice of Borrowing shall be irrevocable and shall specify
(A) that a U.S. Revolving Loan is requested, (B) the date of the requested
borrowing (which shall be a Business Day), (C) the aggregate principal amount to
be borrowed and (D) whether the borrowing shall be comprised of Alternate Base
Rate Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans
are requested, the Interest Period(s) therefor. If the Company shall fail to
specify in any such Notice of Borrowing (1) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one (1) month, or (2) the Type of Revolving Loan
requested, then such notice shall be deemed to be a request for an Alternate
Base Rate Loan hereunder. The Administrative Agent shall give notice to each
U.S. Revolving Lender promptly upon receipt of each Notice of Borrowing, the
contents thereof and each such U.S. Revolving Lender’s share thereof.

(ii) Minimum Amounts. Each U.S. Revolving Loan shall be in a minimum aggregate
Dollar Amount of (A) in the case of LIBOR Rate Loans, U.S.$5,000,000 and
integral multiples of U.S.$1,000,000 in excess thereof (or the remaining U.S.
Revolving Committed Amount, if less) and (B) in the case of Alternate Base Rate
Loans, U.S.$1,000,000 and integral multiples of U.S.$1,000,000 in excess thereof
(or the remaining U.S. Revolving Committed Amount, if less).

(iii) Advances. Each U.S. Revolving Lender will make its U.S. Revolving
Commitment Percentage of each U.S. Revolving Loan borrowing available to the
Administrative Agent, for the account of the Company, in U.S. Dollars and in
funds immediately available to the Administrative Agent, at the Administrative
Agent’s office by 1:00 p.m. on the date specified in the applicable Notice of
Borrowing. Such borrowing will then be made available to the Company by the
Administrative Agent by crediting the account of the Company designated in the
Account Designation Letter hereunder with the aggregate of the amounts made
available to the Administrative Agent by the U.S. Revolving Lenders and in like
funds as received by the Administrative Agent

(c) Repayment. The principal amount of all U.S. Revolving Loans shall be due and
payable in full on the Revolving/Term Loan A Maturity Date, unless accelerated
sooner pursuant to Section 7.2.

(d) Interest. Subject to the provisions of Sections 2.8 and 2.13, U.S. Revolving
Loans shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as U.S. Revolving Loans shall
be comprised in whole or in part of Alternate Base Rate Loans, such Alternate
Base Rate Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Percentage; and

 

-41-



--------------------------------------------------------------------------------

(ii) LIBOR Rate Loans. During such periods as U.S. Revolving Loans shall be
comprised in whole or in part of LIBOR Rate Loans, such LIBOR Rate Loans shall
bear interest at a per annum rate equal to the LIBOR Rate plus the Applicable
Percentage.

Interest on U.S. Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

(e) U.S. Revolving Notes. The U.S. Revolving Loans shall be further evidenced by
a duly executed U.S. Revolving Note in favor of each U.S. Revolving Lender in
the form of Schedule 2.1(e), if requested by such U.S. Revolving Lender.

(f) Designation of Additional Borrowers. From time to time, the Company may
designate Restricted Subsidiaries of the Company incorporated, formed or
otherwise organized in the United States and reasonably satisfactory to the
Administrative Agent as joint and several additional Borrowers under the U.S.
Revolving Loans and such parties shall become a party to this Agreement pursuant
to a joinder agreement reasonably satisfactory to the Administrative Agent.

2.2 Canadian Revolving Loans.

(a) Canadian Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Canadian Revolving Lenders severally agree to
make revolving credit loans in Canadian Dollars or U.S. Dollars to the Canadian
Borrower from time to time in an aggregate principal Dollar Amount of up to
FIFTY MILLION U.S. DOLLARS (U.S.$50,000,000) (as such amount may be increased or
reduced from time to time in accordance with Section 2.11, the “Canadian
Revolving Committed Amount”); provided, however, that after giving effect to any
such Canadian Revolving Loans, (i) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Revolving
Loans, Swingline Loans and LOC Obligations shall not exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of the outstanding
Canadian Revolving Loans and Canadian Swingline Loans shall not exceed the
Canadian Revolving Committed Amount, (iii) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of any Canadian Revolving
Lender’s Canadian Revolving Loans shall not exceed its Canadian Revolving
Commitment and (iv) on the Closing Date only, after giving effect to the
aggregate principal Dollar Amount of Revolving Loans borrowed on the Closing
Date, the Borrowers shall have Availability of at least US$400,000,000. Canadian
Revolving Loans may consist of U.S. Base Rate Loans, Canadian Prime Rate Loans,
LIBOR Rate Loans, Bankers’ Acceptance Advances or a combination thereof, as the
Canadian Borrower may request, and may be repaid and reborrowed in accordance
with the provisions hereof. Canadian Prime Rate Loans and Bankers’ Acceptance
Advances shall be denominated in Canadian Dollars and Canadian Revolving Loans
which are U.S. Base Rate Loans or LIBOR Rate Loans shall be denominated in U.S.
Dollars. LIBOR Rate Loans shall be made by each Canadian Revolving Lender at its
LIBOR Lending Office. Canadian Prime Rate Loans, Canadian Revolving Loans which
are U.S. Base Rate Loans and Bankers’ Acceptance Advances shall be made by each
Canadian Revolving Lender at its Canadian Lending Office. Canadian Revolving
Loans may only be made, and Bankers’ Acceptance Advances may only be accepted,
by Lenders which are Canadian Lenders. The initial Canadian Lenders are those
identified as such on the signature pages hereto. Any such Lender which should
cease to be or to qualify as a Canadian Lender shall forthwith notify the
Canadian Borrower of such event.

(b) Canadian Revolving Loan Borrowings.

(i) Notice of Borrowing. The Canadian Borrower (or the Company on behalf of the
Canadian Borrower) may request a Canadian Revolving Loan borrowing by delivering
a written Notice of Borrowing (or telephone notice promptly confirmed in writing
by delivery of a written

 

-42-



--------------------------------------------------------------------------------

Notice of Borrowing, which delivery may be by fax or electronically by pdf) to
the Canadian Agent (with a copy to the Administrative Agent) not later than
12:00 Noon on (A) the Business Day prior to the date of the requested borrowing
in the case of U.S. Base Rate Loans and Canadian Prime Rate Loans, (B) the third
Business Day prior to the date of the requested borrowing in the case of
Bankers’ Acceptance Advances and (C) the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. Each such Notice of
Borrowing shall be irrevocable and shall specify (A) that a Canadian Revolving
Loan is requested, (B) the date of the requested borrowing (which shall be a
Business Day), (C) the aggregate principal amount to be borrowed and (D) whether
the borrowing shall be comprised of U.S. Base Rate Loans, Canadian Prime Rate
Loans, LIBOR Rate Loans, Bankers’ Acceptance Advances or a combination thereof,
and (I) if LIBOR Rate Loans are requested, the Interest Period therefor, (II) if
Bankers’ Acceptance Advances are requested, the BA Period therefor. If the
Canadian Borrower shall fail to specify in any such Notice of Borrowing (1) an
applicable Interest Period in the case of a LIBOR Rate Loan, then such notice
shall be deemed to be a request for an Interest Period of one (1) month, (2) an
applicable BA Period for a Bankers’ Acceptance Advance, then such notice shall
be deemed to be a request for a BA Period of one (1) month, or (3) the Type of
Canadian Revolving Loan requested, then such notice shall be deemed to be a
request for Canadian Prime Rate Loan hereunder. The Canadian Agent shall give
notice to each Canadian Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Canadian Revolving Lender’s share
thereof.

(ii) Minimum Amounts. Each Canadian Revolving Loan which is a U.S. Base Rate
Loan shall be in a minimum aggregate Dollar Amount of U.S.$5,000,000 and in
integral multiples of U.S.$1,000,000 in excess thereof (or the remaining amount
of the Canadian Revolving Committed Amount, if less). Each Canadian Revolving
Loan which is a Canadian Prime Rate Loan shall be in a minimum aggregate Dollar
Amount of C$5,000,000 and in integral multiples of C$1,000,000 in excess thereof
(or the remaining amount of the Canadian Revolving Committed Amount, if less).
Each Canadian Revolving Loan which is a LIBOR Rate Loan shall be in a minimum
aggregate Dollar Amount of U.S.$5,000,000 and in integral multiples of
U.S.$1,000,000 in excess thereof (or the remaining amount of the Canadian
Revolving Committed Amount, if less). Each Canadian Revolving Loan which is a
Bankers’ Acceptance Advance shall be in a minimum aggregate Dollar Amount of
C$5,000,000 and in integral multiples of C$1,000,000 in excess thereof (or the
remaining amount of the Canadian Revolving Committed Amount, if less).

(iii) Advances. Each Canadian Revolving Lender will make its Canadian Revolving
Commitment Percentage of each Canadian Revolving Loan borrowing available to the
Canadian Agent, for the account of the Canadian Borrower, in U.S. Dollars or
Canadian Dollars, as applicable and in funds immediately available to the
Canadian Agent, at the Canadian Agent’s office by 1:00 p.m. on the date
specified in the applicable Notice of Borrowing. Such borrowing will then be
made available to the Canadian Borrower by the Canadian Agent by wiring the
aggregate of the amounts made available to the Canadian Agent by the Canadian
Revolving Lenders and in like funds as received by the Canadian Agent to the
account of the Canadian Borrower specified by the Canadian Borrower in the
Account Designation Letter delivered hereunder.

(c) Repayment. The principal amount of all Canadian Revolving Loans shall be due
and payable in full on the Revolving/Term Loan A Maturity Date, unless
accelerated sooner pursuant to Section 7.2.

 

-43-



--------------------------------------------------------------------------------

(d) Interest and Fees. Subject to the provisions of Sections 2.8 and 2.13,
Canadian Revolving Loans shall bear interest as follows:

(i) U.S. Base Rate Loan. During such periods as Canadian Revolving Loans shall
be comprised of U.S. Base Rate Loans, each such U.S. Base Rate Loan shall bear
interest at a per annum rate equal to the U.S. Base Rate plus the Applicable
Percentage;

(ii) Canadian Prime Rate Loans. During such periods as Canadian Revolving Loans
shall be comprised of Canadian Prime Rate Loans, each such Canadian Prime Rate
Loan shall bear interest at a per annum rate equal to the sum of the Canadian
Prime Rate plus the Applicable Percentage;

(iii) LIBOR Rate Loans. During such periods as Canadian Revolving Loans shall be
comprised of LIBOR Rate Loans, such LIBOR Rate Loans shall bear interest at a
per annum rate equal to the LIBOR Rate plus the Applicable Percentage; and

(iv) Bankers’ Acceptance Advances. During such periods as Revolving Loans shall
be comprised of Bankers’ Acceptance Advances, each such Bankers’ Acceptance
Advance shall bear interest at a per annum rate equal to the BA Rate plus an
acceptance fee determined in accordance with Section 2.2(f)(ii).

Interest on Canadian Revolving Loans shall be payable in arrears on each
Interest Payment Date, (or in the case of Bankers’ Acceptance Advances by
discount on the date of funding of such Bankers’ Acceptance Advance).

(e) Notes. The Canadian Revolving Loans shall be further evidenced by a duly
executed Canadian Revolving Note in favor of each Canadian Revolving Lender in
the form of Schedule 2.2(e), if requested by such Canadian Revolving Lender.

(f) Funding of Bankers Acceptances.

(i) Notice of Borrowing. Subject to the limitations contained in Section 2.2(a),
Section 2.2(b) and this Section 2.2(f), if the Canadian Agent receives from the
Canadian Borrower a Notice of Borrowing or a Notice of Conversion/Extension
requesting a Bankers’ Acceptance Advance or an extension or conversion of a
Canadian Prime Rate Loan into a Bankers’ Acceptance Advance, the Canadian Agent
shall notify each of the Canadian Revolving Lenders promptly on the third
Business Day prior to the date of such requested borrowing of such request
except that, if the Face Amount of a Bankers’ Acceptance or Acceptance Note
which would otherwise be accepted or purchased by a Canadian Revolving Lender
would not be in the amount of C$100,000, or an integral multiple thereof, such
Face Amount shall be increased or reduced by the Canadian Agent in its sole and
unfettered discretion to the nearest integral multiple of C$100,000. Each BA
Lender or Acceptance Lender, as applicable, shall, not later than 12:00 noon
(Toronto time) on the date of each Bankers’ Acceptance Advance under the
Canadian Revolving Loan (whether in respect of a Notice of Borrowing or pursuant
to a Notice of Conversion/Extension), subject to this Section 2.2(f) and
Section 2.2(a), purchase Bankers’ Acceptances or Acceptance Notes of the
Canadian Borrower which are presented to it for acceptance or purchase and which
have an aggregate Face Amount equal to such BA Lender’s or Acceptance Lender’s
pro rata share of the total Bankers’ Acceptance Advance on such date. Concurrent
with the acceptance or purchase of Bankers’ Acceptances or Acceptance Notes of
the Canadian Borrower as aforesaid, each BA Lender or Acceptance Lender, as
applicable, shall make available to the Canadian Agent its pro rata portion of
the Notional BA Proceeds with

 

-44-



--------------------------------------------------------------------------------

respect to such Bankers’ Acceptance. The Canadian Agent shall, upon fulfillment
by the Canadian Borrower of the conditions set out in Section 4.1 or
Section 4.2, as applicable, make such Notional BA Proceeds available to the
Canadian Borrower on the date of such Bankers’ Acceptance Advance by wiring the
aggregate of funds made available to the Canadian Agent by the Canadian
Revolving Lenders and in like funds as received by the Canadian Agent to the
account of the Canadian Borrower specified by the Canadian Borrower in the
Account Designation Letter delivered hereunder.

(ii) Acceptance Fees. With respect to each draft and Acceptance Note of the
Canadian Borrower accepted or issued pursuant hereto, the Canadian Borrower
shall pay to the Canadian Agent on behalf of the Canadian Lenders, in advance,
an acceptance fee denominated in Canadian Dollars calculated at the rate per
annum, on the basis of a year of 365 days (or 366 days, as applicable), equal to
the Applicable Canadian Revolver BA Margin on the Face Amount of such Bankers’
Acceptance or the face amount of such Acceptance Note, as applicable for its
term, being the actual number of days in the period commencing on the date of
acceptance of the Canadian Borrower’s draft or date of issuance of such
Acceptance Note and ending on, but excluding the maturity date of, the Bankers’
Acceptance or Acceptance Note. Such acceptance fees shall be non-refundable and
shall be fully earned when due. Such acceptance fees shall be paid by the
Canadian Borrower by deduction of the amount thereof from what would otherwise
be Notional BA Proceeds funded pursuant to this Section 2.2(f).

(iii) Safekeeping of Drafts and Power of Attorney.

(A) The BA Lenders agree that, in respect of the safekeeping of executed drafts
of the Canadian Borrower which are delivered to them for acceptance hereunder,
they shall exercise the same degree of care that the BA Lenders give to their
own property, provided that the BA Lenders shall not be deemed to be insurers
thereof.

(B) To facilitate availment of Bankers’ Acceptances, the Canadian Borrower
hereby appoints each BA Lender as its attorney to sign and endorse on its behalf
(in accordance with a Notice of Borrowing or Notice of Conversion/Extension
relating to Bankers’ Acceptances) in handwriting or by facsimile or mechanical
signature, as and when deemed necessary by such BA Lender, blank forms of
Bankers’ Acceptances in the form required by the applicable BA Lender. The
Canadian Borrower recognizes and agrees that all Bankers’ Acceptances so signed
or endorsed on its behalf by a BA Lender shall bind the Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of the Canadian Borrower. The BA Lenders are hereby
authorized (in accordance with a Notice of Borrowing or Notice of
Conversion/Extension relating to Bankers’ Acceptances) to issue such Bankers’
Acceptances endorsed in blank in such face amounts as may be determined by them;
provided that the aggregate amount thereof does not exceed the aggregate amount
of Bankers’ Acceptances required to be accepted and purchased by such BA
Lenders. Each BA Lender shall not be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument except the
gross negligence or willful misconduct of the applicable BA Lender or its
officers, employees, agents or representatives. The applicable BA Lender shall
maintain a record with respect to Bankers’ Acceptances (a) received by it in
blank hereunder, (b) voided by it for any reason, (c) accepted and purchased by
it hereunder and (d) cancelled at their respective maturities.

 

-45-



--------------------------------------------------------------------------------

(iv) Term and Interest Periods. The term of any Bankers’ Acceptance or
Acceptance Note shall be specified in the draft and in the Notice of Borrowing
or Notice of Conversion/Extension related thereto and the term of any Bankers’
Acceptance and the term of any Acceptance Note shall be for a BA Period, unless
otherwise agreed to by the Canadian Agent. The term of each Bankers’ Acceptance
or Acceptance Note shall mature on a Business Day. No Bankers’ Acceptance or
Acceptance Note shall have a maturity date after the Revolving/Term Loan A
Maturity Date.

(v) Payment on Maturity. The Canadian Borrower shall pay to the Canadian Agent,
for the account of the BA Lenders or Acceptance Lenders, as applicable, on the
maturity date of any Bankers’ Acceptance or Acceptance Note issued by the
Canadian Borrower an amount equal to the Face Amount of such maturing Bankers’
Acceptance or the face amount of such Acceptance Note, as the case may be;
provided that the Canadian Borrower may, at its option, so reimburse the BA
Lenders or Acceptance Lenders, as applicable, in whole or in part, by delivering
to the Canadian Agent no later than 12:00 noon (Toronto time) two (2) Business
Days’ prior to the maturity date of a maturing Bankers’ Acceptance or Acceptance
Note, as the case may be, a Notice of Conversion/Extension specifying the term
of the Bankers’ Acceptance or the Acceptance Note, as the case may be, and
presenting a draft or Acceptance Note to the BA Lenders or Acceptance Lenders,
as applicable for acceptance and purchase resulting, in the case of
reimbursement in whole by replacement Bankers’ Acceptance or Acceptance Note, in
the aggregate equal to the Face Amount of the maturing Bankers’ Acceptance or
face amount of the maturing Acceptance Note. In the event that the Canadian
Borrower fails to deliver a Notice of Conversion/Extension and fails to make
payment to the Canadian Agent in respect of the maturing Bankers’ Acceptance
Advance, the Face Amount of the maturing Bankers’ Acceptances and the face
amount of any Acceptance Note forming part of such Bankers’ Acceptance Advance
shall be deemed to be converted to a Canadian Prime Rate Loan on the relevant
maturity date.

(vi) Waiver of Days of Grace. The Canadian Borrower renounces and shall not
claim any days of grace for the payment of any Bankers’ Acceptance or Acceptance
Notes.

(vii) Special Provisions Relating to Acceptance Notes.

(A) The Canadian Borrower and each Canadian Lender hereby acknowledge and agree
that from time to time certain Canadian Lenders may not be authorized to or may,
as a matter of general corporate policy, elect not to accept and purchase
Bankers’ Acceptances, and the Canadian Borrower and each Canadian Lender agree
that any such Canadian Lender may purchase Acceptance Notes of the Canadian
Borrower in accordance with the provisions of Section 2.2(f)(vii)(B) in lieu of
accepting and purchasing Bankers’ Acceptances for its account.

(B) In the event that any Canadian Lender described in Section 2.2(f)(vii)(A)
above is unable to, or elects as a matter of general corporate policy not to,
accept Bankers’ Acceptances hereunder, such Lender shall not be required to
accept Bankers’ Acceptances hereunder, but rather, if the Canadian Borrower
requests the acceptance of such Bankers’ Acceptances, then the Canadian Borrower
shall deliver to such BA Lender non-interest bearing promissory notes (each, an
“Acceptance Note”) of the Borrower, substantially in the form of Schedule
2.2(f), having the same maturity as the Bankers’ Acceptances to be accepted and
in an aggregate face amount equal to the Face Amount of such Bankers’
Acceptances. Each such Acceptance Lender hereby agrees to purchase Acceptance
Notes from the Canadian Borrower at a purchase price equal to the Notional BA
Proceeds which would have been applicable if a Bankers’ Acceptance draft had
been

 

-46-



--------------------------------------------------------------------------------

accepted by it and such Acceptance Notes shall be governed by the provisions of
this Section 2.2(f) as if they were Bankers’ Acceptances.

Notwithstanding the foregoing, unless the Acceptance Lender otherwise notifies
the Canadian Borrower in writing, in lieu of receiving delivery of Acceptance
Notes, such Acceptance Notes shall be uncertificated and Acceptance Notes shall
be evidenced by the account of the Lenders.

(viii) No Market. If the Canadian Agent determines in good faith and notifies
the Canadian Borrower in writing that, by reason of circumstances affecting the
Canadian money market, there is no market for Bankers’ Acceptances, then the
right of the Canadian Borrower to request Bankers’ Acceptance Advances shall be
suspended until the Canadian Agent determines that the circumstances causing
such suspension no longer exist and the Administrative Agent so notifies the
Canadian Borrower. In such circumstances, any Notice of Borrowing for a Bankers’
Acceptance Advance which is outstanding shall be cancelled and the Bankers’
Acceptance Advance requested therein shall, at the option of the Canadian
Borrower, either not be made or be made as a Canadian Prime Rate Loan.

(g) Collateralization of Bankers’ Acceptances. With respect to the prepayment or
cash collateralization of unmatured Bankers’ Acceptances pursuant to
Section 2.10 (it being acknowledged that any requirement to pay or prepay
Bankers’ Acceptances prior to their maturity shall be construed as a requirement
to provide cash collateral under this provision), the Canadian Borrower shall
provide for the funding of such unmatured Bankers’ Acceptances by paying to and
depositing in a collateral account on terms reasonably satisfactory to the
Canadian Agent and the Borrowers cash collateral for each such unmatured
Bankers’ Acceptances in an amount equal to the principal amount at maturity of
such Bankers’ Acceptances. Such collateral account shall be held by the Canadian
Agent as security for the obligations of the Canadian Borrower in relation to
such Bankers’ Acceptances and the security of the Canadian Agent thereby created
shall rank in priority to all other Liens and adverse claims against such cash
collateral. Such cash collateral shall be applied to satisfy pro tanto the
obligations of the Canadian Borrower for such Bankers’ Acceptances as they
mature and the Canadian Agent is hereby irrevocably directed by the Canadian
Borrower to apply any such cash collateral to such maturing Bankers’
Acceptances.

Amounts held in such collateral account may not be withdrawn by the Canadian
Borrower. If after maturity of the Bankers’ Acceptances for which such funds are
held and application by the Canadian Agent of the amounts in such collateral
accounts to satisfy the obligations of the Canadian Borrower hereunder with
respect to the Bankers’ Acceptances being repaid, any excess remains, such
excess shall be promptly paid by the Canadian Agent to the Canadian Borrower so
long as no Default or Event of Default is then continuing.

(h) Designation of Additional Borrowers. From time to time, the Company may
designate Restricted Subsidiaries of the Company incorporated, formed or
otherwise organized in Canada and reasonably satisfactory to the Canadian Agent
as joint and several additional Borrowers under the Canadian Revolving Loans and
such parties shall become a party to this Agreement pursuant to a joinder
agreement reasonably satisfactory to the Administrative Agent.

2.3 Term Loan A.

(a) Term Loan A. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan A Lender
severally agrees to make available to the Company on the Closing Date such Term
Loan A Lender’s Term Loan A Commitment Percentage of a term loan in U.S. Dollars
(the “Term Loan A”) in the aggregate principal Dollar Amount

 

-47-



--------------------------------------------------------------------------------

of ONE BILLION, FOUR HUNDRED SEVENTY-FIVE MILLION U.S. DOLLARS
(U.S.$1,475,000,000) (the “Term Loan A Committed Amount”) for the purposes
hereinafter set forth. The Term Loan A may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the Company may request;
provided that on the Closing Date and on the three (3) Business Days following
the Closing Date the Term Loan A shall bear interest at the Alternate Base Rate
unless the Company executes a funding indemnity letter in form and substance
satisfactory to the Administrative Agent. LIBOR Rate Loans shall be made by each
Term Loan A Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office. Amounts repaid or prepaid on the Term Loan A may
not be reborrowed.

(b) Repayment of Term Loan A. The principal amount of the Term Loan A shall be
repaid in twenty (20) consecutive quarterly installments in the amounts as set
forth below, unless accelerated sooner pursuant to Section 7.2:

 

Principal Amortization Payment Dates

   Term Loan A  Principal
Amortization
Payments (in U.S.$)  

September 30, 2011

   $ 0   

December 31, 2011

   $ 0   

March 31, 2012

   $ 36,875,000   

June 30, 2012

   $ 36,875,000   

September 30, 2012

   $ 36,875,000   

December 31, 2012

   $ 36,875,000   

March 31, 2013

   $ 36,875,000   

June 30, 2013

   $ 36,875,000   

September 30, 2013

   $ 36,875,000   

December 31, 2013

   $ 36,875,000   

March 31, 2014

   $ 36,875,000   

June 30, 2014

   $ 36,875,000   

September 30, 2014

   $ 36,875,000   

December 31, 2014

   $ 36,875,000   

March 31, 2015

   $ 36,875,000   

June 30, 2015

   $ 36,875,000   

September 30, 2015

   $ 59,000,000   

December 31, 2015

   $ 59,000,000   

March 31, 2016

   $ 59,000,000    Revolving/Term Loan A Maturity Date    Outstanding
principal amount
of the Term Loan
A  

(c) Interest on the Term Loan A. Subject to the provisions of Sections 2.8 and
2.13, the Term Loan A shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan A shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

 

-48-



--------------------------------------------------------------------------------

(ii) LIBOR Rate Loans. During such periods as the Term Loan A shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Percentage.

Interest on the Term Loan A shall be payable in arrears on each Interest Payment
Date.

(d) Term Loan A Notes. The Company’s obligation to pay each Term Loan A Lender’s
Term Loan A shall be evidenced, upon such Term Loan A Lender’s request, by a
Term Loan A Note made payable to such Lender in substantially the form of
Schedule 2.3(d).

2.4 Term Loan B.

(a) Term Loan B. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein, each Term Loan B Lender
severally agrees to make available to the Company on the Closing Date such Term
Loan B Lender’s Term Loan B Commitment Percentage of a term loan in U.S. Dollars
(the “Term Loan B”) in the aggregate principal Dollar Amount of SEVEN HUNDRED
FIFTY MILLION U.S. DOLLARS (U.S.$750,000,000) (the “Term Loan B Committed
Amount”) for the purposes hereinafter set forth. The Term Loan B may consist of
Alternate Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Company may request; provided that on the Closing Date and on the three
(3) Business Days following the Closing Date the Term Loan B shall bear interest
at the Alternate Base Rate unless the Company executes a funding indemnity
letter in form and substance satisfactory to the Administrative Agent. LIBOR
Rate Loans shall be made by each Term Loan B Lender at its LIBOR Lending Office
and Alternate Base Rate Loans at its Domestic Lending Office. Amounts repaid or
prepaid on the Term Loan B may not be reborrowed.

(b) [Reserved].

(c) Repayment of Term Loan B. The principal amount of the Term Loan B shall be
repaid in twenty-eight (28) consecutive quarterly installments in the amounts as
set forth below, unless accelerated sooner pursuant to Section 7.2:

 

Principal Amortization Payment Dates

   Term Loan B  Principal
Amortization
Payments (in U.S.$)  

September 30, 2011

   $ 1,875,000   

December 31, 2011

   $ 1,875,000   

March 31, 2012

   $ 1,875,000   

June 30, 2012

   $ 1,875,000   

September 30, 2012

   $ 1,875,000   

December 31, 2012

   $ 1,875,000   

March 31, 2013

   $ 1,875,000   

June 30, 2013

   $ 1,875,000   

September 30, 2013

   $ 1,875,000   

December 31, 2013

   $ 1,875,000   

March 31, 2014

   $ 1,875,000   

June 30, 2014

   $ 1,875,000   

September 30, 2014

   $ 1,875,000   

December 31, 2014

   $ 1,875,000   

March 31, 2015

   $ 1,875,000   

June 30, 2015

   $ 1,875,000   

September 30, 2015

   $ 1,875,000   

 

-49-



--------------------------------------------------------------------------------

Principal Amortization Payment Dates

   Term Loan B  Principal
Amortization
Payments (in U.S.$)  

December 31, 2015

   $ 1,875,000   

March 31, 2016

   $ 1,875,000   

June 30, 2016

   $ 1,875,000   

September 30, 2016

   $ 1,875,000   

December 31, 2016

   $ 1,875,000   

March 31, 2017

   $ 1,875,000   

June 30, 2017

   $ 1,875,000   

September 30, 2017

   $ 1,875,000   

December 31, 2017

   $ 1,875,000   

March 31, 2018

   $ 1,875,000    Term Loan B Maturity Date    Outstanding
principal amount
of the Term Loan B  

(d) [Reserved].

(e) Interest on the Term Loan B. Subject to the provisions of Sections 2.8 and
2.13, the Term Loan B shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan B shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Percentage; and

(ii) LIBOR Rate Loans. During such periods as the Term Loan B shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable
Percentage; provided, however, in no event shall the LIBOR Rate be less than
0.75% for the purposes of these interest calculations in respect of the Term
Loan B.

Interest on the Term Loan B shall be payable in arrears on each Interest Payment
Date.

(f) Term Loan B Notes. The Company’s obligation to pay each Term Loan B Lender’s
Term Loan B shall be evidenced, upon such Term Loan B Lender’s request, by a
Term Loan B Note made payable to such Lender in substantially the form of
Schedule 2.4(f).

2.5 U.S. Swingline Loan Subfacility.

(a) U.S. Swingline Commitment. Subject to the terms and conditions set forth
herein, the U.S. Swingline Lender agrees, in reliance upon the agreements of the
other U.S. Revolving Lenders set forth in this Section 2.5, to make loans (each
such loan, a “U.S. Swingline Loan” and, collectively, the “U.S. Swingline
Loans”) to the Company from time to time on any Business Day during the
Commitment Period in an aggregate amount not to exceed at any time outstanding
an aggregate Dollar Amount of ONE HUNDRED MILLION U.S. DOLLARS
(U.S.$100,000,000) (the “U.S. Swingline Committed Amount”) for the purposes
hereinafter set forth, notwithstanding the fact that such U.S. Swingline Loans,
when aggregated with the outstanding amount of U.S. Revolving Loans, may exceed
the amount of the U.S. Swingline Lender’s Revolving Commitment; provided,
however, (i) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of outstanding Revolving Loans, Swingline Loans and
LOC Obligations shall not exceed the Aggregate Revolving Committed Amount

 

-50-



--------------------------------------------------------------------------------

and (ii) with regard to the U.S. Revolving Lenders collectively, the aggregate
principal Dollar Amount of the outstanding U.S. Revolving Loans, U.S. Swingline
Loans and LOC Obligations shall not exceed the U.S. Revolving Committed Amount.
U.S. Swingline Loans hereunder may be repaid and reborrowed in accordance with
the provisions hereof.

(b) U.S. Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Company may request a U.S.
Swingline Loan borrowing by delivering a written Notice of Borrowing (or
telephone notice promptly confirmed in writing by delivery of a written Notice
of Borrowing, which delivery may be by fax or electronically by pdf) to the U.S.
Swingline Lender and the Administrative Agent not later than 12:00 noon on the
date of the requested borrowing. U.S. Swingline Loan borrowings hereunder shall
be made in minimum Dollar Amounts of U.S.$100,000 and in integral amounts of
U.S.$100,000 in excess thereof.

(ii) Repayment of U.S. Swingline Loans. The Company shall repay each U.S.
Swingline Loan on the Revolving/Term Loan A Maturity Date, unless accelerated
sooner pursuant to Section 7.2. The U.S. Swingline Lender may, at any time, in
its sole discretion, by written notice to the Company and the Administrative
Agent, demand repayment of its U.S. Swingline Loans by way of a U.S. Revolving
Loan borrowing, in which case the Company shall be deemed to have requested a
U.S. Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans in
the Dollar Amount of such U.S. Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (A) the Revolving/Term Loan A Maturity Date,
(B) the occurrence of any Event of Default described in Section 7.1(g), (C) upon
acceleration of the Credit Party Obligations hereunder, whether on account of an
Event of Default described in Section 7.1(g) or any other Event of Default and
(D) the exercise of remedies in accordance with the provisions of Section 7.2
(each such U.S. Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as a
“Mandatory U.S. Borrowing”). Each U.S. Revolving Lender hereby irrevocably
agrees to make such U.S. Revolving Loans promptly upon any such request or
deemed request on account of each Mandatory U.S. Borrowing in the Dollar Amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (1) the amount of the Mandatory U.S. Borrowing may not comply
with the minimum amount for borrowings of U.S. Revolving Loans otherwise
required hereunder, (2) whether any conditions specified in Section 4.2 are then
satisfied, except for the condition specified in Section 4.2(c)(i), (3) whether
a Default or an Event of Default then exists, (4) failure of any such request or
deemed request for U.S. Revolving Loans to be made by the time otherwise
required in Section 2.1(b)(i), (5) the date of such Mandatory U.S. Borrowing, or
(6) any reduction in the U.S. Revolving Committed Amount or termination of the
U.S. Revolving Commitments immediately prior to such Mandatory U.S. Borrowing or
contemporaneously therewith. In the event that any Mandatory U.S. Borrowing or
other deemed request cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Company), then
each U.S. Revolving Lender hereby agrees that it shall forthwith purchase (as of
the date the Mandatory U.S. Borrowing or other deemed request would otherwise
have occurred, but adjusted for any payments received from the Company on or
after such date and prior to such purchase) from the U.S. Swingline Lender such
participations in the outstanding U.S. Swingline Loans as shall be necessary to
cause each such Lender to share in such U.S. Swingline Loans ratably based upon
its respective U.S. Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 7.2); provided
that (x) all interest payable on the U.S. Swingline Loans shall be for the
account of the

 

-51-



--------------------------------------------------------------------------------

U.S. Swingline Lender until the date as of which the respective participation is
purchased, and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
U.S. Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory U.S.
Borrowing would otherwise have occurred but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory U.S. Borrowing, the Federal Funds Effective Rate,
and thereafter at a rate equal to the Alternate Base Rate.

(c) Interest on U.S. Swingline Loans. Subject to the provisions of Section 2.8,
U.S. Swingline Loans shall bear interest at a per annum rate equal to the
Alternate Base Rate plus the Applicable Percentage for Revolving Loans that are
Alternate Base Rate Loans. Interest on U.S. Swingline Loans shall be payable in
arrears on each Interest Payment Date.

(d) U.S. Swingline Note. The U.S. Swingline Loans shall be evidenced by a duly
executed promissory note of the Company to the U.S. Swingline Lender in the
original Dollar Amount of the U.S. Swingline Committed Amount and substantially
in the form of Schedule 2.5(d).

(e) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.5, the U.S. Swingline Lender shall not be obligated to make any
U.S. Swingline Loan at a time when any other Lender is a Defaulting Lender,
unless the U.S. Swingline Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the U.S. Swingline Lender to eliminate the U.S.
Swingline Lender’s Fronting Exposure, if any (after giving effect to
Section 2.24(c)), with respect to any such Defaulting Lender.

2.6 Canadian Swingline Loan Subfacility.

(a) The Canadian Swingline. Subject to the terms and conditions set forth
herein, the Canadian Swingline Lender agrees, in reliance upon the agreements of
the other Canadian Revolving Lenders set forth in this Section 2.6, to make
loans (each such loan, a “Canadian Swingline Loan” and, collectively, “Canadian
Swingline Loans”) to the Canadian Borrower from time to time on any Business Day
during the Commitment Period in an aggregate amount not to exceed at any time
outstanding an aggregate Dollar Amount of THIRTY MILLION U.S. DOLLARS
(U.S.$30,000,000) (the “Canadian Swingline Committed Amount”) for the purposes
hereinafter set forth, notwithstanding the fact that such Canadian Swingline
Loans, when aggregated with the outstanding amount of Canadian Revolving Loans,
may exceed the amount of the Canadian Swingline Lender’s Commitment; provided,
however, that after giving effect to any Canadian Swingline Loan, (i) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount and
(ii) with regard to the Canadian Revolving Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
the outstanding Canadian Revolving Loans plus outstanding Canadian Swingline
Loans shall not exceed the Canadian Revolving Committed Amount. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Canadian Borrower may borrow under this Section 2.6, prepay under Section 2.10,
and reborrow under this Section 2.6. Immediately upon the making of a Canadian
Swingline Loan, each Canadian Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Canadian Swingline
Lender a risk participation in such Canadian Swingline Loan in an amount equal
to the product of such Lender’s Canadian Revolving Commitment Percentage times
the amount of such Canadian Swingline Loan.

 

-52-



--------------------------------------------------------------------------------

(b) Borrowing Procedures. The Canadian Borrower may request a Canadian Swingline
Loan borrowing by delivering a written Notice of Borrowing (or telephone notice
promptly confirmed in writing by delivery of a written Notice of Borrowing,
which delivery may be by fax or electronically by pdf) to the Canadian Swingline
Lender and the Canadian Agent. Each such notice must be received by the Canadian
Swingline Lender and the Canadian Agent not later than (x) 1:00 p.m., in the
case of a borrowing of Canadian Prime Rate Loans, and (y) 11:00 a.m. in the case
of a borrowing of U.S. Base Rate Loans, on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
U.S.$100,000 or C$100,000, as the case may be, (ii) the requested borrowing
date, which shall be a Business Day, and (iii) whether the requested borrowing
shall be comprised of U.S. Base Rate Loans or Canadian Prime Rate Loans.
Promptly after receipt by the Canadian Swingline Lender of any telephonic Notice
of Borrowing, the Canadian Swingline Lender will confirm with the Canadian Agent
(by telephone or in writing) that the Canadian Agent has also received such
Notice of Borrowing and, if not, the Canadian Swingline Lender will notify the
Canadian Agent (by telephone or in writing) of the contents thereof. Unless the
Canadian Swingline Lender has received notice (by telephone or in writing) from
the Canadian Agent (including at the request of any Canadian Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Canadian Swingline Loan
(A) directing the Canadian Swingline Lender not to make such Canadian Swingline
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.6(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Canadian Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Notice of Borrowing, make the amount of
its Canadian Swingline Loan available to the Canadian Borrower at its office by
crediting the account of the Canadian Borrower on the books of the Canadian
Swingline Lender in immediately available funds, or as otherwise directed by the
Canadian Borrower.

(c) Refinancing of Canadian Swingline Loans.

(i) The Canadian Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the Canadian Borrower (which hereby
irrevocably authorizes the Canadian Swingline Lender to so request on its
behalf), that each Canadian Revolving Lender make a U.S. Base Rate Loan or
Canadian Prime Rate Loan, as applicable, in an amount equal to such Canadian
Revolving Lender’s Canadian Revolving Commitment Percentage of the amount of
Canadian Swingline Loans then outstanding (a “Mandatory Canadian Borrowing”).
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof) and in accordance with the
requirements of Section 2.2, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Canadian Revolving Committed Amount and the
conditions set forth in Section 4.2. The Canadian Swingline Lender shall furnish
the Canadian Borrower with a copy of the applicable Notice of Borrowing promptly
after delivering such notice to the Canadian Agent. Each Canadian Revolving
Lender shall make an amount equal to its Canadian Revolving Commitment
Percentage of the amount specified in such Notice of Borrowing available to the
Canadian Agent in immediately available funds, in U.S. Dollars or Canadian
Dollars, as applicable depending on the currency of the applicable Canadian
Swingline Loan being refinanced, for the account of the Canadian Swingline
Lender at the Canadian Agent’s office not later than 1:00 p.m. on the day
specified in such Notice of Borrowing, whereupon, subject to Section 2.6(c)(ii),
each Canadian Revolving Lender that so makes funds available shall be deemed to
have made a Base Rate Loan to the Canadian Borrower in such amount. The Canadian
Agent shall remit the funds so received to the Canadian Swingline Lender.

(ii) If for any reason any Canadian Swingline Loan cannot be refinanced by such
a Mandatory Canadian Borrowing in accordance with Section 2.6(c)(i), the request
for Base Rate

 

-53-



--------------------------------------------------------------------------------

Loans submitted by the Canadian Swingline Lender as set forth herein shall be
deemed to be a request by the Canadian Swingline Lender that each of the
Canadian Revolving Lenders fund its risk participation in the relevant Canadian
Swingline Loan and each Canadian Revolving Lender’s payment to the Canadian
Agent for the account of the Canadian Swingline Lender pursuant to
Section 2.6(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Canadian Revolving Lender fails to make available to the Canadian
Agent for the account of the Canadian Swingline Lender any amount required to be
paid by such Canadian Revolving Lender pursuant to the foregoing provisions of
this Section 2.6(c) by the time specified in Section 2.6(c)(i), the Canadian
Swingline Lender shall be entitled to recover from such Canadian Revolving
Lender (acting through the Canadian Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Canadian Swingline Lender at
a rate per annum equal to the greater of the Interbank Reference Rate and a rate
determined by the Canadian Swingline Lender in accordance with banking industry
rules on interbank compensation. A certificate of the Canadian Swingline Lender
submitted to any Canadian Revolving Lender (through the Canadian Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

(iv) Each Canadian Revolving Lender’s obligation to make Canadian Revolving
Loans or to purchase and fund risk participations in Canadian Swingline Loans
pursuant to this Section 2.6(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Canadian Revolving Lender may have
against the Canadian Swingline Lender, the Canadian Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Canadian Revolving Lender’s
obligation to make Canadian Revolving Loans pursuant to this Section 2.6(c) is
subject to the conditions set forth in Section 4.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Canadian
Borrower to repay Canadian Swingline Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Canadian Revolving Lender has purchased and funded a
risk participation in a Canadian Swingline Loan, if the Canadian Swingline
Lender receives any payment on account of such Canadian Swingline Loan, the
Canadian Swingline Lender will distribute to such Canadian Revolving Lender its
Canadian Revolving Commitment Percentage of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Canadian Revolving Lender’s risk participation was funded) in the
same funds as those received by the Canadian Swingline Lender.

(ii) If any payment received by the Canadian Swingline Lender in respect of
principal or interest on any Canadian Swingline Loan is required to be returned
by the Canadian Swingline Lender under any of the circumstances described in
Section 9.5 (including pursuant to any settlement entered into by the Canadian
Swingline Lender in its discretion), each Canadian Revolving Lender shall pay to
the Canadian Swingline Lender its Canadian Revolving Commitment Percentage
thereof on demand of the Canadian Agent, plus interest thereon from the date of
such demand to the date such amount is returned, at a rate per annum equal to
the Interbank Reference Rate. The Canadian Agent will make such demand upon the
request of the Canadian Swingline Lender. The obligations of the Canadian
Revolving Lenders under this

 

-54-



--------------------------------------------------------------------------------

clause shall survive the payment in full of the Credit Party Obligations and the
termination of this Credit Agreement.

(e) Interest on Canadian Swingline Loans. Subject to the provisions of
Section 2.8, Canadian Swingline Loans shall bear interest at a per annum rate
equal to (i) in the case of U.S. Dollar Swingline Loans, the U.S. Base Rate plus
the Applicable Percentage or (ii) in the case of Canadian Dollar Swingline
Loans, the Canadian Prime Rate plus the Applicable Percentage. Interest on
Canadian Swingline Loans shall be payable in arrears on each Interest Payment
Date.

(f) Interest for Account of Canadian Swingline Lender. The Canadian Swingline
Lender shall be responsible for invoicing the Canadian Borrower for interest on
the Canadian Swingline Loans. Until each Canadian Revolving Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.6 to refinance
such Canadian Revolving Lender’s Canadian Revolving Commitment Percentage of any
Canadian Swingline Loan, interest in respect of such Canadian Revolving
Commitment Percentage shall be solely for the account of the Canadian Swingline
Lender.

(g) Payments Directly to Canadian Swingline Lender. The Canadian Borrower shall
make all payments of principal and interest in respect of the Canadian Swingline
Loans directly to the Canadian Swingline Lender.

(h) Repayment of Canadian Swingline Loans. The Canadian Borrower shall repay
each Canadian Swingline Loan on the earlier to occur of (i) the date ten
(10) Business Days after such Loan is made and (ii) the Revolving/Term Loan A
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

(i) Canadian Swingline Note. The Canadian Swingline Loans shall be evidenced by
a duly executed promissory note of the Canadian Borrower to the Canadian
Swingline Lender in the original Dollar Amount of the Canadian Swingline
Committed Amount and substantially in the form of Schedule 2.6(h).

(j) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.6, the Canadian Swingline Lender shall not be obligated to make
any Canadian Swingline Loan at a time when any other Lender is a Defaulting
Lender, unless the Canadian Swingline Lender has entered into arrangements
(which may include the delivery of cash collateral) with the Borrower or such
Defaulting Lender which are satisfactory to the Canadian Swingline Lender to
eliminate the Canadian Swingline Lender’s Fronting Exposure, if any (after
giving effect to Section 2.24(c)) with respect to any such Defaulting Lender.

2.7 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the U.S. Revolving Lenders shall participate in, Letters of Credit
for the account of the Company or the account of a Subsidiary from time to time
upon request in a form acceptable to the Issuing Lender; provided, however, that
(i) the aggregate Dollar Amount of LOC Obligations shall not at any time exceed
TWO HUNDRED FIFTY MILLION U.S. DOLLARS (U.S.$250,000,000) (the “LOC Committed
Amount”), (ii) the aggregate principal Dollar Amount (determined as of the most
recent Determination Date) of outstanding Revolving Loans, Swingline Loans and
LOC Obligations shall not exceed the Aggregate Revolving Committed Amount,
(iii) with regard to the U.S. Revolving Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
the outstanding U.S. Revolving Loans plus

 

-55-



--------------------------------------------------------------------------------

outstanding U.S. Swingline Loans plus LOC Obligations shall not exceed the U.S.
Revolving Committed Amount, (iv) all Letters of Credit shall be denominated in
U.S. Dollars (except up to the Canadian Dollar Equivalent of U.S.$25,000,000 of
which may be denominated in Canadian Dollars), (v) Letters of Credit shall be
issued for lawful corporate purposes and may be issued as standby letters of
credit, including in connection with workers’ compensation and other insurance
programs, commercial letters of credit and trade letters of credit and (vi) the
Company shall be the applicant and therefore liable with respect to each Letter
of Credit issued for the account of a Subsidiary. Except as otherwise expressly
agreed upon by all the U.S. Revolving Lenders, no Letter of Credit shall have an
original expiry date more than twelve (12) months from the date of issuance;
provided, however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date which is five (5) Business Days
prior to the Revolving/Term Loan A Maturity Date. Each Letter of Credit shall
comply with the related LOC Documents. The issuance and expiry date of each
Letter of Credit shall be a Business Day. Any Letters of Credit issued hereunder
shall be in a minimum original face amount of U.S.$100,000 (expressed in U.S.
Dollars in the Dollar Amount thereof in the case of Letters of Credit
denominated in Canadian Dollars) or such lesser amount as the Issuing Lender may
agree. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days (or such
shorter period as the Issuing Lender may agree in its sole discretion) prior to
the requested date of issuance. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the U.S. Revolving
Lenders a detailed report specifying the Letters of Credit which are then issued
and outstanding and any activity with respect thereto which may have occurred
since the date of any prior report, and including therein, among other things,
the account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

(c) Participations. Each U.S. Revolving Lender upon issuance of a Letter of
Credit shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount
(expressed in U.S. Dollars in the Dollar Amount thereof in the case of Letters
of Credit denominated in Canadian Dollars) equal to its Revolving Commitment
Percentage of the obligations under such Letter of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Revolving Commitment Percentage of the obligations arising under such Letter
of Credit. Without limiting the scope and nature of each U.S. Revolving Lender’s
participation in any Letter of Credit, to the extent that the Issuing Lender has
not been reimbursed as required hereunder or under any LOC Document, each such
U.S. Revolving Lender shall pay to the Issuing Lender its Revolving Commitment
Percentage of the Dollar Amount (expressed in U.S. Dollars in the Dollar Amount
thereof in the case of Letters of Credit denominated in Canadian Dollars) of
such unreimbursed drawing in same day funds on the day of notification by the
Issuing Lender of an unreimbursed drawing pursuant to the provisions of
subsection (d) hereof. The obligation of each Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the

 

-56-



--------------------------------------------------------------------------------

Company to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The Company shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit (with the proceeds of a U.S. Revolving Loan obtained hereunder
or otherwise) in same day funds as provided herein or in the LOC Documents. If
the Company shall fail to reimburse the Issuing Lender as provided herein, the
unreimbursed Dollar Amount of such drawing (expressed in U.S. Dollars in the
Dollar Amount thereof in the case of Letters of Credit denominated in Canadian
Dollars) shall bear interest at a per annum rate equal to the Alternate Base
Rate plus the Applicable Percentage. Unless the Company shall immediately notify
the Issuing Lender and the Administrative Agent of its intent to otherwise
reimburse the Issuing Lender, the Company shall be deemed to have requested a
U.S. Revolving Loan in the Dollar Amount sufficient to satisfy the reimbursement
obligations in respect of the drawing as provided in subsection (e) hereof, the
proceeds of which will be used to satisfy the reimbursement obligations. The
Company’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of set-off,
counterclaim or defense to payment the Company may claim or have against the
Issuing Lender, the Administrative Agent, the U.S. Revolving Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including,
without limitation, any defense based on any failure of the Company to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. The Issuing Lender will promptly notify the U.S. Revolving
Lenders of the Dollar Amount of any unreimbursed drawing and each Lender shall
promptly pay to the Administrative Agent for the account of the Issuing Lender
in U.S. Dollars and in immediately available funds, the Dollar Amount of such
U.S. Revolving Lender’s Revolving Commitment Percentage of such unreimbursed
drawing. With respect to any unreimbursed drawing that is not fully refinanced
by a U.S. Revolving Loan for any reason, the unreimbursed amount of such drawing
shall bear interest at a per annum rate equal to the Alternate Base Rate plus
the Applicable Percentage plus 2%. Such payment shall be made on the day such
notice is received by such U.S. Revolving Lender from the Issuing Lender if such
notice is received at or before 2:00 p.m., otherwise such payment shall be made
at or before 12:00 noon on the Business Day next succeeding the day such notice
is received. If such U.S. Revolving Lender does not pay such amount to the
Issuing Lender in full upon such request, such U.S. Revolving Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such U.S. Revolving Lender pays such amount to the Issuing Lender in full
at a rate per annum equal to, if paid within two (2) Business Days of the date
of drawing, the Federal Funds Rate and thereafter at a rate equal to the
Alternate Base Rate. Each U.S. Revolving Lender’s obligation to make such
payment to the Issuing Lender, and the right of the Issuing Lender to receive
the same, shall be absolute and unconditional, shall not be affected by any
circumstance whatsoever and without regard to the termination of this Credit
Agreement or the Commitments hereunder, the existence of a Default or Event of
Default or the acceleration of the Credit Party Obligations hereunder and shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Repayment with U.S. Revolving Loans. On any day on which the Company shall
have requested, or been deemed to have requested a U.S. Revolving Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the U.S. Revolving Lenders that a U.S. Revolving Loan has been
requested or deemed requested in connection with a drawing under a Letter of
Credit equal to the Dollar Amount of such drawing, in which case a U.S.
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “Mandatory LOC Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each U.S. Revolving Lender’s respective U.S. Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to

 

-57-



--------------------------------------------------------------------------------

Section 7.2) and the proceeds thereof shall be paid directly to the Issuing
Lender for application to the respective LOC Obligations. Each U.S. Revolving
Lender hereby irrevocably agrees to make such U.S. Revolving Loans immediately
upon any such request or deemed request on account of each Mandatory LOC
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) the amount of Mandatory LOC
Borrowing may not comply with the minimum amount for borrowings of Loans
otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, except for the condition specified in
Section 4.2(c)(i), (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for a Revolving Loan to be
made by the time otherwise required in Section 2.1(b)(i), (v) the date of such
Mandatory LOC Borrowing, or (vi) any reduction in the U.S. Revolving Committed
Amount after any such Letter of Credit may have been drawn upon. In the event
that any Mandatory LOC Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code), then each such U.S.
Revolving Lender hereby agrees that it shall forthwith fund (as of the date the
Mandatory LOC Borrowing would otherwise have occurred, but adjusted for any
payments received from the Company on or after such date and prior to such
purchase) its Participation Interests in the LOC Obligations; provided, further,
that in the event any Lender shall fail to fund its Participation Interest on
the day the Mandatory LOC Borrowing would otherwise have occurred, then the
amount of such Lender’s unfunded Participation Interest therein shall bear
interest payable by such Lender to the Issuing Lender upon demand, at the rate
equal to, if paid within two (2) Business Days of such date, the Federal Funds
Rate, and thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
Issuing Lender and the Company when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance, shall apply to each commercial Letter of Credit.

(h) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.7, the Issuing Lender shall not be obligated to issue any Letter
of Credit at a time when any other Lender is a Defaulting Lender, unless the
Issuing Lender has entered into arrangements (which may include the delivery of
cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender to eliminate the Issuing Lender’s Fronting
Exposure, if any (after giving effect to Section 2.24(c)) with respect to any
such Defaulting Lender.

2.8 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate two percent (2%) greater than
the interest rate which would otherwise be applicable (or if no rate is
applicable, whether in respect of interest, fees or other amounts, then two
percent (2%) greater than the Alternate Base Rate plus the Applicable
Percentage).

2.9 Conversion Options.

 

-58-



--------------------------------------------------------------------------------

(a) The Company may, in the case of U.S. Revolving Loans and the Term Loans,
elect from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans
and/or LIBOR Rate Loans to Alternate Base Rate Loans, by delivering a Notice of
Conversion/Extension to the Administrative Agent at least three (3) Business
Days’ prior to the proposed date of conversion. If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan or a LIBOR Rate
Loans is to be converted to an Alternate Base Rate Loan is not a Business Day,
then such conversion shall be made on the next succeeding Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan or LIBOR Rate Loan, as applicable. All or any part of outstanding Alternate
Base Rate Loans and LIBOR Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing except with the
consent of the Required Lenders, and (ii) partial conversions shall be in a
minimum aggregate principal Dollar Amount of U.S.$5,000,000 or C$5,000,000, as
the case may be, or a whole multiple Dollar Amount of U.S.$1,000,000 or
C$1,000,000, as the case may be, in excess thereof.

(b) The Canadian Borrower may, in the case of Canadian Revolving Loans, elect
from time to time to convert (i) U.S. Base Rate Loans to LIBOR Rate Loans and/or
LIBOR Rate Loans to U.S. Base Rate Loans or (ii) Canadian Prime Rate Loans to
Bankers’ Acceptance Advances, by delivering a Notice of Conversion/Extension to
the Canadian Agent at least three (3) Business Days’ prior to the proposed date
of conversion. If the date upon which a U.S. Base Rate Loan is to be converted
to a LIBOR Rate Loan, a LIBOR Rate Loan is to be converted to a U.S. Base Rate
Loan or a Canadian Prime Rate Loan is to be converted to a Bankers’ Acceptance
Advance is not a Business Day, then such conversion shall be made on the next
succeeding Business Day and during the period from such last day of an Interest
Period or BA Period, as applicable, to such succeeding Business Day such Loan
shall bear interest as if it were a U.S. Base Rate Loan, LIBOR Rate Loan or
Canadian Prime Rate Loan, as applicable. All or any part of outstanding U.S.
Base Rate Loans, LIBOR Rate Loans and Canadian Prime Rate Loans may be converted
as provided herein; provided that (i) no Loan may be converted into a LIBOR Rate
Loan or Bankers’ Acceptance Advance when any Default or Event of Default has
occurred and is continuing, except with the consent of the Required Lenders, and
(ii) partial conversions shall be in an aggregate minimum principal Dollar
Amount of U.S.$5,000,000 or a whole multiple Dollar Amount of U.S.$1,000,000 in
excess thereof.

(c) Any LIBOR Rate Loan or Bankers’ Acceptance Advance may be continued as such
upon the expiration of an Interest Period or the BA Period (and the succeeding
BA Period of that continued Bankers’ Acceptance Advance shall commence on the
first day after the last day of the BA Period of the Bankers’ Acceptance Advance
to be continued), as applicable with respect thereto by compliance by the
Applicable Borrower with the notice provisions contained in Section 2.9(a);
provided, that no LIBOR Rate Loan or Bankers’ Acceptance Advance may be
continued as such when any Default or Event of Default has occurred and is
continuing, except with the consent of the Required Lenders, in which case such
LIBOR Rate Loan or Bankers’ Acceptance Advance shall (x) in the case of the
LIBOR Rate Loan, to the extent borrowed by the Company, be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto; (y) in the case of the LIBOR Rate Loan, to the
extent borrowed by the Canadian Borrower, shall be automatically converted to a
U.S. Base Rate Loan at the end of the applicable Interest Period with respect
thereto and (z) in the case of a Bankers’ Acceptance Advance, shall be
automatically converted to a Canadian Prime Rate Loan. If a Borrower shall fail
to give timely notice of an election to continue a LIBOR Rate Loan, or the
continuation of LIBOR Rate Loans is not permitted hereunder, such LIBOR Rate
Loans shall (i) to the extent borrowed by the Company, be automatically
converted to an Alternate Base Rate Loan at the end of the applicable Interest
Period with respect thereto and (ii) to the extent borrowed by the Canadian
Borrower, be automatically converted to a U.S. Base Rate Loan at the end of the
applicable Interest Period with respect thereto.

 

-59-



--------------------------------------------------------------------------------

2.10 Prepayments.

(a) Voluntary Prepayments. Revolving Loans, Term Loans and Swingline Loans may
be repaid in whole or in part without premium or penalty; provided that
(i) LIBOR Rate Loans and Bankers’ Acceptance Advances may be repaid only upon
three (3) Business Days’ prior written notice to (A) in the case of the Company,
the Administrative Agent and (B) in the case of the Canadian Borrower, the
Canadian Agent (who will notify the Administrative Agent), and Base Rate Loans
may be repaid only upon at least one (1) Business Day’s prior written notice to
(A) in the case of the Company, the Administrative Agent (who will notify the
Canadian Agent) and (B) in the case of the Canadian Borrower, the Canadian Agent
(who will notify the Administrative Agent), (ii) repayments of LIBOR Rate Loans
must be accompanied by payment of any amounts owing under Section 2.19, and
(iii) partial repayments of the LIBOR Rate Loans shall be in minimum principal
Dollar Amount of U.S.$5,000,000, and in integral multiples of U.S.$1,000,000 in
excess thereof, and (iv) partial repayments of Base Rate Loans shall be in
minimum principal Dollar Amount of U.S.$1,000,000 or C$1,000,000, as the case
may be, and in integral multiples of U.S.$500,000 or C$500,000, as the case may
be, in excess thereof. To the extent that the Company elects to prepay the Term
Loan A, the Term Loan B or, if applicable, any Incremental Term Loans, amounts
prepaid under this Section 2.10(a) shall be applied first pro rata to such Term
Loan (to the remaining principal installments thereof in direct order of
maturities), second (after such Term Loan has been paid in full) pro rata to the
other Term Loans (to the remaining principal installments thereof in direct
order of maturities) and third to the Revolving Loans as the Company may elect,
in each case first ratably to any Base Rate Loans and then to LIBOR Rate Loans
in direct order of Interest Period maturities. All prepayments under this
Section 2.10(a) shall be subject to Section 2.19, but otherwise without premium
or penalty. Interest on the principal amount prepaid shall be payable on the
next occurring Interest Payment Date that would have occurred had such loan not
been prepaid or, at the request of the Administrative Agent in the case of a
prepayment under this clause (a) or clause (b) below, interest on the principal
amount prepaid shall be payable on any date that a prepayment is made hereunder
through the date of prepayment. Amounts prepaid on the Revolving Loans and the
Swingline Loans may be reborrowed in accordance with the terms hereof. Amounts
prepaid on the Term Loans may not be reborrowed.

(b) Mandatory Prepayments.

(i) Aggregate Revolving Committed Amount. If at any time after the Closing Date,
the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding U.S. Revolving Loans plus outstanding
U.S. Swingline Loans plus LOC Obligations shall exceed the U.S. Revolving
Committed Amount and/or the outstanding Canadian Revolving Loans plus
outstanding Canadian Swingline Loans shall exceed the Canadian Revolving
Committed Amount (in each case as then in effect), the Company immediately shall
prepay the applicable Loans in an amount sufficient to eliminate such excess
(such prepayment to be applied as set forth in clause (vi) below).

(ii) Asset Dispositions. Promptly following any Asset Disposition (other than an
Excluded Asset Disposition) by a Borrower or any Restricted Subsidiary, the
Company shall prepay the Loans in an aggregate amount equal to 100% of the Net
Proceeds derived from such Asset Disposition (such prepayment to be applied as
set forth in clause (vi) below); provided that, so long as no Default or Event
of Default has occurred and is continuing, no prepayment shall be required under
this Section 2.10(b)(ii) to the extent that the Company gives prompt written
notice to the Administrative Agent that such Net Proceeds are or will be
reinvested in assets used or useful in the business of the Borrowers and the
Restricted Subsidiaries within twelve (12) months after receipt of such Net
Proceeds and are thereafter actually reinvested in assets used or useful in the
business of the Borrowers and the Guarantors within twelve (12) months after
receipt of such

 

-60-



--------------------------------------------------------------------------------

Net Proceeds by the applicable Credit Party or Subsidiary; provided further that
to the extent that such Net Proceeds are not actually reinvested or committed to
be in reinvested pursuant to a legally binding agreement in assets used or
useful in the business of the Borrowers and the Restricted Subsidiaries within
twelve (12) months after receipt of such Net Proceeds, such Net Proceeds shall
(subject to the following proviso) be prepaid in accordance with this
Section 2.10(b)(ii) on or before the last day of such twelve (12) month period;
provided further that to the extent that such Net Proceeds are committed to be
reinvested pursuant to a legally binding agreement in assets used or useful in
the business of the Borrowers and the Restricted Subsidiaries (which agreement
is entered into within twelve (12) months after receipt of such Net Proceeds) no
prepayment shall be required under this Section 2.10(b)(ii) to the extent that
the Company actually reinvests such Net Proceeds in assets used or useful in the
business of the Borrowers and the Restricted Subsidiaries pursuant to such
legally binding agreement within twenty-four (24) months after receipt of such
Net Proceeds by the applicable Credit Party or Subsidiary; provided further that
any portion of such Net Proceeds not reinvested within such twelve (12) month
period or twenty-four (24) month period, as applicable, shall be prepaid in
accordance with this Section 2.10(b)(ii) on or before the last day of such
twelve (12) month period or twenty-four (24) month period, as applicable.

(iii) [Reserved].

(iv) [Reserved].

(v) Recovery Event. To the extent cash proceeds received in connection with all
Recovery Events in any fiscal year exceeds U.S.$40,000,000, the Company shall
prepay the Loans in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds (such prepayment to be applied as set forth in clause
(vi) below); provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this
Section 2.10(b)(v) to the extent that the Company gives prompt written notice to
the Administrative Agent that such cash proceeds are or will be reinvested in
fixed or capital assets in replacement of the assets subject to such Recovery
Events within twelve (12) months after receipt of such cash proceeds in excess
of U.S.$40,000,000 and are thereafter actually reinvested in such assets within
twelve (12) months after receipt of such cash proceeds by the applicable Credit
Party or Subsidiary; provided further that to the extent that such cash proceeds
are not actually reinvested or committed to be in reinvested pursuant to a
legally binding agreement in fixed or capital assets in replacement of the
assets subject to such Recovery Events within twelve (12) months after receipt
of such cash proceeds, such cash proceeds shall (subject to the following
proviso) be prepaid in accordance with this Section 2.10(b)(v) on or before the
last day of such twelve (12) month period; provided further that to the extent
that such cash proceeds are committed to be reinvested pursuant to a legally
binding agreement to acquire fixed or capital assets in replacement of the
assets subject to such Recovery Events, or pursuant to the budget for a
repair/replacement project with respect to such fixed or capital assets (which
agreement has been entered into, or such project has commenced, as the case may
be, within twelve (12) months after receipt of such cash proceeds in excess of
U.S.$40,000,000) no prepayment shall be required under this Section 2.10(b)(v)
to the extent that the Company actually reinvests such cash proceeds in such
assets pursuant to such legally binding agreement within twenty-four (24) months
after receipt of such cash proceeds in excess of U.S.$40,000,000 by the
applicable Credit Party or Subsidiary; provided further that any portion of such
cash proceeds not reinvested within such twelve (12) month period and actually
reinvested within such twelve (12) month period or twenty-four (24) month
period, as applicable, shall be prepaid in accordance with this
Section 2.10(b)(v) on or before the last day of such twelve (12) month period or
twenty-four (24) month period, as applicable.

 

-61-



--------------------------------------------------------------------------------

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.10(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.10(b)(i), first to
Swingline Loans (ratably among Canadian Swingline Loans and U.S. Swingline
Loans), and second to the Revolving Loans (ratably among Canadian Revolving
Loans and U.S. Revolving Loans); and

(B) with respect to all amounts prepaid pursuant to clauses (ii) and (v) of
Section 2.10(b), pro rata to the Term Loans (first against the next scheduled
installment of each Term Loan in full and then ratably to the remaining
principal installments thereof).

Within the parameters of the applications set forth above, prepayments shall be
applied first ratably to Alternate Base Rate Loans and then to LIBOR Rate Loans
in direct order of Interest Period maturities. All prepayments under this
Section 2.10(b) shall be subject to Section 2.19 and be accompanied by interest
on the principal amount prepaid through the date of prepayment.

(c) Hedging Obligations and Cash Management Obligations Unaffected. Any
repayment or prepayment made pursuant to this Section 2.10 shall not affect a
Credit Party’s obligation to continue to make payments under any Hedging
Agreement with a Hedging Agreement Provider or a Cash Management Agreement with
a Cash Management Bank, which agreements shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such
Hedging Agreement or Cash Management Agreement, as applicable.

(d) Prepayment of LIBOR Rate Loans. Provided that so long as no Event of Default
is in existence to the extent that any such prepayment would create funding
losses under Section 2.19, the portion of such payment that would cause such
funding losses shall not be due and payable until the earliest date on which no
funding losses would occur as a result of such payment (without giving effect to
any continuation or conversion of any Loan).

(e) Application to U.S. Obligations. Notwithstanding any term of this
Section 2.10 or any other term of this Agreement, the Canadian Credit Parties
shall not be required to repay or prepay any U.S. Obligations, and prepayments
or repayments by the Canadian Borrower shall be applied only to Canadian
Swingline Loans and Canadian Revolving Loans.

(f) Discounted Prepayments.

(i) Notwithstanding anything to the contrary in Section 2.10(a) or 2.14 (which
provisions shall not be applicable to this Section 2.10(f)) or any other
provision of this Agreement, any Purchasing Borrower Party shall have the right
at any time and from time to time to prepay Term Loans to the Lenders at a
discount to the par value of such Loans and on a non pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the procedures described in this
Section 2.10(f) (it being understood that such prepayment may be made with
either debt or cash); provided that (A) no Discounted Voluntary Prepayment shall
be made from the proceeds of any Revolving Loan or Swingline Loan, (B) any
Discounted Voluntary Prepayment shall be offered to all Lenders with Term Loans
on a pro rata basis and (C) such Purchasing Borrower Party shall deliver to the
Administrative Agent a certificate stating that (1) no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) each of
the conditions to such Discounted

 

-62-



--------------------------------------------------------------------------------

Voluntary Prepayment contained in this Section 2.10(f) has been satisfied and
(3) except as previously disclosed in writing to the Administrative Agent and
the Term Loan Lenders, such Purchasing Borrower Party does not have, as of the
date of each Discounted Prepayment Option Notice and each Discounted Voluntary
Prepayment Notice, any material non-public information (“MNPI”) with respect to
the Company or any of its Subsidiaries that has not been disclosed to the
Lenders (other than Lenders that do not wish to receive MNPI with respect to the
Company, any of its Subsidiaries or Affiliates) prior to such time that could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Term Loan Lender’s decision to offer Term Loans to the Purchasing Borrower
Party to be repaid.

(ii) To the extent a Purchasing Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Purchasing Borrower Party will provide a Discounted
Prepayment Option Notice that such Purchasing Borrower Party desires to prepay
Term Loans in an aggregate principal amount specified therein by the Purchasing
Borrower Party (each, a “Proposed Discounted Prepayment Amount”), in each case
at a discount to the par value of such Term Loans as specified below. The
Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$5,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Term Loans, (B) a discount range (which may be a
single percentage) selected by the Purchasing Borrower Party with respect to
such proposed Discounted Voluntary Prepayment (representing the percentage of
par of the principal amount of Term Loans to be prepaid) (the “Discount Range”),
and (C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.10(f)(ii), the Administrative Agent shall promptly notify each Term
Loan Lender thereof. On or prior to the Acceptance Date, each such Lender may
specify by Lender Participation Notice to the Administrative Agent (A) a minimum
price (the “Acceptable Price”) within the Discount Range (for example, 80% of
the par value of the Loans to be prepaid) and (B) a maximum principal amount
(subject to rounding requirements specified by the Administrative Agent) of Term
Loans with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Price (“Offered Loans”). Based on the
Acceptable Prices and principal amounts of Term Loans specified by the Lenders
in the applicable Lender Participation Notice, the Administrative Agent, in
consultation with the Purchasing Borrower Party, shall determine the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Purchasing Borrower Party if the
Purchasing Borrower Party has selected a single percentage pursuant to
Section 2.10(f)(ii) for the Discounted Voluntary Prepayment or (B) otherwise,
the lowest Acceptable Price at which the Purchasing Borrower Party can pay the
Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans (as defined below). Any Lender
with outstanding Term Loans whose Lender Participation Notice is not received by
the Administrative Agent by the Acceptance Date shall be deemed to have declined
to accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount. For the avoidance of
doubt, any Term Loans redeemed

 

-63-



--------------------------------------------------------------------------------

by the Company pursuant to a Discounted Voluntary Prepayment shall immediately
cease to be outstanding.

(iv) The Purchasing Borrower Party shall make a Discounted Voluntary Prepayment
by prepaying those Term Loans (or the respective portions thereof) offered by
the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or lower than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount; provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the Purchasing Borrower Party shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Purchasing Borrower Party shall prepay all
Qualifying Loans.

(v) Each Discounted Voluntary Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 2.19), upon irrevocable notice in the form of a
Discounted Voluntary Prepayment Notice, delivered to the Administrative Agent no
later than 1:00 p.m. (New York City time), three Business Days prior to the date
of such Discounted Voluntary Prepayment, which notice shall specify the date and
amount of the Discounted Voluntary Prepayment and the Applicable Discount
determined by the Administrative Agent. Upon receipt of any Discounted Voluntary
Prepayment Notice, the Administrative Agent shall promptly notify each relevant
Lender thereof. If any Discounted Voluntary Prepayment Notice is given, the
amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.10(f)(iii) above) established by the Administrative Agent in
consultation with the Company.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Purchasing Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.

(viii) The aggregate principal amount of the Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
Term Loans prepaid on the date of any such Discounted Voluntary Prepayment.

(ix) Each prepayment of the outstanding Term Loans pursuant to this
Section 2.10(f) shall be applied at par to the remaining principal repayment
installments of the Term Loans pro rata among such installments for the
respective class.

 

-64-



--------------------------------------------------------------------------------

(x) For the avoidance of doubt, it is within each Lender’s sole and absolute
discretion whether to accept a Discounted Voluntary Prepayment.

2.11 Termination and Reduction of Commitments; Reallocation of Committed
Amounts.

(a) Voluntary Reductions. The Company (i) shall have the right to terminate or
reduce (either permanently or temporarily) the unused portion of the U.S.
Revolving Committed Amount, and (ii) the Canadian Borrower shall have the right
to terminate or reduce (either permanently or temporarily) the unused portion of
the Canadian Revolving Committed Amount, in each case at any time or from time
to time upon not less than ten (10) Business Days’ prior written notice to the
Agents (who shall notify the Lenders thereof as soon as practicable) of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction which shall be in a minimum Dollar
Amount of U.S.$5,000,000 or a whole multiple of U.S.$1,000,000 in excess thereof
and shall be irrevocable and effective upon receipt by the Agents; provided that
no such reduction or termination shall be permitted if after giving effect
thereto, to any prepayments of the Revolving Loans and/or Swingline Loans made
on the effective date thereof and to any corresponding increase in the U.S.
Revolving Committed Amount or the Canadian Revolving Committed Amount, as
applicable, pursuant to Section 2.11(c) on the effective date thereof, (A) the
aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations would exceed the Aggregate Revolving Committed Amount then in
effect, (B) the aggregate principal Dollar Amount of the outstanding U.S.
Revolving Loans, U.S. Swingline Loans and LOC Obligations would exceed the U.S.
Revolving Committed Amount then in effect or (C) the aggregate principal Dollar
Amount (determined as of the most recent Determination Date) of the outstanding
Canadian Revolving Loans and Canadian Swingline Loans would exceed the Canadian
Revolving Committed Amount then in effect. Delivery by the Applicable Borrower
of a notice of reduction pursuant to this Section that is not accompanied by a
simultaneous notice of election to reallocate commitments pursuant to
Section 2.11(c) shall be deemed to be a permanent reduction of the U.S.
Revolving Committed Amount or Canadian Revolving Committed Amount, as
applicable.

(b) Mandatory Reduction. The Revolving Commitments shall terminate automatically
on the Revolving/Term Loan A Maturity Date.

(c) Reallocation of Committed Amounts. The Borrowers shall have the right on up
to five (5) separate occasions after the Closing Date to (i) cause the U.S.
Revolving Committed Amount to be increased by a principal Dollar Amount
corresponding to any reduction of the Canadian Revolving Committed Amount
pursuant to Section 2.11(a) and/or (ii) cause the Canadian Revolving Committed
Amount to be increased by a principal Dollar Amount corresponding to any
reduction of the U.S. Revolving Committed Amount pursuant to Section 2.11(a),
subject, in each case, to satisfaction of the following conditions precedent:

(i) the Company or the Canadian Borrower, as applicable, shall have provided
prior written notice of such election simultaneously with its notice of an
election to reduce the U.S. Revolving Committed Amount and/or the Canadian
Revolving Commitment Amount, as applicable, pursuant to Section 2.11(a).

(ii) no Event of Default shall have occurred and be continuing on the date on
which such increase is to become effective;

(iii) the representations and warranties set forth in Article III of this Credit
Agreement shall be true and correct in all material respects on and as of the
date on which such increase is to become effective; and

 

-65-



--------------------------------------------------------------------------------

(iv) after giving effect to any such increase, to the corresponding decrease in
the Canadian Revolving Committed Amount or the U.S. Revolving Committed Amount,
as applicable, on the effective date thereof and to any prepayments of the
Revolving Loans and/or Swingline Loans made on the effective date thereof,
(A) the U.S. Revolving Committed Amount shall not exceed a principal Dollar
Amount of U.S.$1,475,000,000 less the amount of any prior permanent reduction of
the U.S. Revolving Committed Amount, (B) the Canadian Revolving Committed Amount
shall not exceed a principal Dollar Amount of U.S.$300,000,000 less the amount
of any prior permanent reduction of the Canadian Revolving Committed Amount,
(C) the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of the outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount then in
effect, (D) the aggregate principal Dollar Amount of the outstanding U.S.
Revolving Loans, U.S. Swingline Loans and LOC Obligations shall not exceed the
U.S. Revolving Committed Amount then in effect and (E) the aggregate principal
Dollar Amount (determined as of the most recent Determination Date) of the
outstanding Canadian Revolving Loans and Canadian Swingline Loans shall not
exceed the Canadian Revolving Committed Amount then in effect.

On the effective date of the requested reallocation of Revolving Commitments
pursuant to this Section 2.11(c), the Company shall instruct the Administrative
Agent to convert all then existing U.S. Revolving Loans that are LIBOR Rate
Loans to Alternate Base Rate Loans. The Company acknowledges and agrees that it
shall be responsible for all amounts due and payable pursuant to Section 2.19
hereof as a result of such conversion. In the absence of such instruction from
the Company on the requested conversion date, the notice delivered pursuant to
clause (i) above shall be deemed to be an instruction from the Company to the
Administrative Agent to effect such conversion on the applicable reallocation
date. Upon the effectiveness of an increase or decrease in the U.S. Revolving
Committed Amount or the Canadian Revolving Committed Amount pursuant to this
Section 2.11(c), the U.S. Revolving Commitment Percentage of each U.S. Revolving
Lender automatically shall be adjusted to give effect to the corresponding
reallocation of U.S. Revolving Commitments of the U.S. Revolving Lenders that
are also Canadian Revolving Lenders to Canadian Revolving Commitments or to the
corresponding reallocation of Canadian Revolving Commitments of the Canadian
Revolving Lenders that are also U.S. Revolving Lenders to U.S. Revolving
Commitments, as applicable. The Administrative Agent will at such time inform
the U.S. Revolving Lenders of their new U.S. Revolving Commitment Percentage
after giving effect to such increase or decrease, as applicable, and will then
cause a reallocation of the then outstanding U.S. Revolving Loans among the U.S.
Revolving Lenders to reflect the adjusted U.S. Revolving Commitment Percentages
by requesting additional funds from or requiring the payment of funds to, as
necessary, each U.S. Revolving Lender whose U.S. Revolving Commitment Percentage
has changed as a result of such reallocation of Commitments. In addition, the
Canadian Agent will at such time inform the Canadian Revolving Lenders of their
new Canadian Revolving Commitment Percentage after giving effect to such
increase or decrease, as applicable, and will then cause a reallocation of the
then outstanding Canadian Revolving Loans among the Canadian Revolving Lenders
to reflect the adjusted Canadian Revolving Commitment Percentages by requesting
additional funds from or requiring the payment of funds to, as necessary, each
Canadian Revolving Lender whose Canadian Revolving Commitment Percentage has
changed as a result of such reallocation of Commitments. Upon completion of any
such reallocation, the Company may then request a conversion of outstanding
Alternate Base Rate Loans to LIBOR Rate Loans as provided in Section 2.9. For
the purposes of clarification, (x) with respect to any Canadian Revolving
Commitment that is being provided by an affiliate of a U.S. Revolving Lender,
upon a reallocation of commitments hereunder from the Canadian Revolving
Commitments to the U.S. Revolving Commitments, the Canadian Revolving Commitment
of such Canadian Revolving Lender so reduced shall be reallocated to the U.S.
Revolving Commitment of its affiliate that is a U.S. Revolving Lender (and vice
versa in the case of a reallocation of U.S. Revolving Commitments to the
Canadian Revolving Commitments) and (y) such reallocations shall only occur
between Lenders who together with their affiliates hold both a U.S. Revolving

 

-66-



--------------------------------------------------------------------------------

Commitment and a Canadian Revolving Commitment and the overall Revolving
Commitment of each Lender and its affiliates shall not be increased pursuant to
any such reallocation.

2.12 Fees.

(a) Commitment Fee.

(i) In consideration of the U.S. Revolving Commitment, the Company agrees to pay
to the Administrative Agent for the ratable benefit of the U.S. Revolving
Lenders a commitment fee (the “U.S. Commitment Fee”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the U.S.
Revolving Committed Amount then in effect (other than that portion attributable
to the Defaulting Lenders, if any). For purposes of computation of the U.S.
Commitment Fee, LOC Obligations shall be considered usage of the U.S. Revolving
Committed Amount, but U.S. Swingline Loans, Canadian Swingline Loans and
Canadian Revolving Loans shall not be considered usage of the U.S. Revolving
Committed Amount; and

(ii) In consideration of the Canadian Revolving Commitment, the Canadian
Borrower agrees to pay to the Canadian Agent for the ratable benefit of the
Canadian Revolving Lenders a commitment fee (the “Canadian Commitment Fee”;
together with the U.S. Commitment Fee, collectively, the “Commitment Fees”) in
an amount equal to the Applicable Percentage per annum on the average daily
unused amount of the Canadian Revolving Committed Amount then in effect (other
than that portion attributable to the Defaulting Lenders, if any). For purposes
of computation of the Canadian Commitment Fee, Canadian Swingline Loans shall
not be considered usage of the Canadian Revolving Committed Amount.

The Commitment Fees shall be payable quarterly in arrears on the last day of
each calendar quarter.

(b) Letter of Credit Fee. In consideration of the LOC Commitments, the Company
agrees to pay to the Administrative Agent, for the ratable benefit of the U.S.
Revolving Lenders (including the Issuing Lender) a fee (the “Letter of Credit
Fee”) equal to the Applicable Percentage per annum on the average daily maximum
amount available to be drawn under each Letter of Credit from the date of
issuance to the date of expiration. The Letter of Credit Fee shall be payable
quarterly in arrears on the last day of each calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) above, the Company shall pay to the Issuing Lender
for its own account without sharing by the other Lenders (i) a fronting fee of
one-eighth of one percent (0.125%) per annum on the average daily maximum amount
available to be drawn under each such Letter of Credit issued by it, such fee to
be payable quarterly in arrears on the last day of each calendar quarter and
(ii) the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).

(d) Administrative Agent’s Fee. The Company agrees to pay to the Administrative
Agent and the Canadian Agent the annual administrative agent and Canadian agent
fees as described in the Fee Letter.

2.13 Computation of Interest and Fees.

 

-67-



--------------------------------------------------------------------------------

(a) Interest on each Alternate Base Rate Loan shall be due and payable in
arrears on each Interest Payment Date applicable to such Loan; and interest on
each LIBOR Rate Loan shall be due and payable on each Interest Payment Date
applicable to such Loan. Interest payable hereunder with respect to Alternate
Base Rate Loans accruing interest at the Prime Rate, U.S. Base Rate Loans,
Canadian Prime Rate Loans and the acceptance fee payable in respect of Bankers’
Acceptance Advances shall be calculated on the basis of a year of 365 days (or
366 days, as applicable) for the actual days elapsed. All other fees, interest
and all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrowers and the Lenders of each determination of a
LIBOR Rate on the Business Day of the determination thereof. Any change in the
interest rate on a Loan resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the Alternate Base Rate shall become effective. The Administrative Agent
shall as soon as practicable notify the Borrowers and the Lenders of the
effective date and the amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent or the
Canadian Agent, as applicable, pursuant to any provision of this Credit
Agreement shall be conclusive and binding on the Borrowers and the Lenders in
the absence of manifest error. The Administrative Agent or the Canadian Agent
shall, at the request of the Borrowers, deliver to the Borrowers a statement
showing the computations used by the Administrative Agent or the Canadian Agent,
as applicable, in determining any interest rate.

(c) Each Borrower hereby acknowledges that the rate or rates of interest
applicable to certain of the Loans and fees as specified hereunder may be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed. For purposes of the Interest Act (Canada), if interest computed on
the basis of a 360 day year is payable for any part of the calendar year, the
equivalent yearly rate of interest may be determined by multiplying the
specified rate of interest by the number of days (365 or 366) in such calendar
year and dividing such product by 360. For the purpose of the Interest Act
(Canada) and any other purpose, (i) the principle of deemed reinvestment shall
not apply to any interest calculation under this Credit Agreement, and (ii) the
rates of interest stipulated in this Credit Agreement are intended to be nominal
rates and not effective rates or yields.

Notwithstanding any other provisions of this Credit Agreement, if the amount of
any interest, premium, fees or other monies or any rate of interest stipulated
for, taken, reserved or extracted under this Credit Agreement would otherwise
contravene the provisions of Section 347 of the Criminal Code (Canada) or any
successor or similar legislation, or would exceed the amounts which any Lender
is legally entitled to charge and receive under any law to which such
compensation is subject, then such amount or rate of interest shall be reduced
to such maximum amount as would not contravene such provision; and to the extent
that any excess has been charged or received such Lender shall apply such excess
against the outstanding Canadian Revolving Loans and Canadian Swingline Loans
and refund any further excess amount.

(d) It is the intent of the Agents, the Lenders and the Credit Parties to
conform to and contract in strict compliance with applicable usury law from time
to time in effect. All agreements between or among the Agents, the Lenders and
the Credit Parties are hereby limited by the provisions of this subsection which
shall override and control all such agreements, whether now existing or
hereafter arising and whether written or oral. In no way, nor in any event or
contingency (including, but not limited to, prepayment or acceleration of the
maturity of any Credit Party Obligation), shall the interest taken, reserved,
contracted for, charged, or received under this Agreement, under the Notes or
otherwise, exceed the maximum nonusurious amount permissible under applicable
law. If, from any possible construction of any of the Credit Documents or any
other document, interest would otherwise be payable in excess of the maximum
nonusurious amount, any such construction shall be subject to the provisions of
this

 

-68-



--------------------------------------------------------------------------------

subsection and such interest shall be automatically reduced to the maximum
nonusurious amount permitted under applicable law, without the necessity of
execution of any amendment or new document. If any Agent or Lender shall ever
receive anything of value which is characterized as interest on the Loans under
applicable law and which would, apart from this provision, be in excess of the
maximum nonusurious amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans and not to the payment of interest, or
refunded to the applicable Borrower or the other payor thereof if and to the
extent such amount which would have been excessive exceeds such unpaid principal
amount of the Loans. The right to demand payment of the Loans or any other
Indebtedness evidenced by any of the Credit Documents does not include the right
to receive any interest which has not otherwise accrued on the date of such
demand, and the Lenders do not intend to charge or receive any unearned interest
in the event of such demand. All interest paid or agreed to be paid to the
Lenders with respect to the Loans shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term (including any renewal or extension) of the Loans so that the amount of
interest on account of such Indebtedness does not exceed the maximum nonusurious
amount permitted by applicable law.

2.14 Pro Rata Treatment and Payments.

(a) Pro Rata Distribution of Payments. Each payment on account of an amount due
from the Company hereunder or under any other Credit Document shall be made by
the Company to the Administrative Agent for the pro rata account of the Lenders
entitled to receive such payment as provided herein in the currency in which
such amount is denominated and in such funds as are customary at the place and
time of payment for the settlement of international payments in such currency.
Each payment on account of an amount due from the Canadian Borrower hereunder or
under any other Credit Document shall be made by the Canadian Borrower to the
Canadian Agent for the pro rata account of the Canadian Lenders entitled to
receive such payment as provided herein in the currency in which such amount is
denominated and in such funds as are customary at the place and time of payment
for the settlement of international payments in such currency. Without limiting
the terms of the preceding sentence, accrued interest on any Loans denominated
in Canadian Dollars shall be payable in Canadian Dollars, and accrued interest
on Canadian Revolving Loans denominated in U.S. Dollars shall be payable in U.S.
Dollars, in each case to the Canadian Agent. The Canadian Agent shall inform the
Administrative Agent and the Administrative Agent shall inform the Canadian
Agent, by facsimile as of the first Business Day of each month, of all
principal, interest or fees received from the Borrowers during the prior month.
Upon request, the Administrative Agent or the Canadian Agent, as applicable will
give the Borrowers a statement showing the computation used in calculating such
amount, which statement shall be presumptively correct in the absence of
manifest error. The obligation of the Borrowers to make each payment on account
of such amount in the currency in which such amount is denominated shall not be
discharged or satisfied by any tender, or any recovery pursuant to any judgment,
which is expressed in or converted into any other currency, except to the extent
such tender or recovery shall result in the actual receipt by the Administrative
Agent or the Canadian Agent, as applicable, of the full amount in the
appropriate currency payable hereunder. Each of the Borrowers agree that its
obligation to make each payment on account of such amount in the currency in
which such amount is denominated shall be enforceable as an additional or
alternative claim for recovery in such currency of the amount (if any) by which
such actual receipt shall fall short of the full amount of such currency payable
hereunder, and shall not be affected by judgment being obtained for such amount.

(b) Application of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise specified in this Credit Agreement, each
payment under this Credit Agreement or any Note shall be applied (i) first, to
any fees then due and owing by the Borrowers pursuant to Section 2.12,
(ii) second, to interest then due

 

-69-



--------------------------------------------------------------------------------

and owing hereunder and under the Notes of the Borrowers and (iii) third, to
principal then due and owing hereunder and under the Notes of the Borrowers.
Each payment on account of any fees pursuant to Section 2.12 shall be made pro
rata in accordance with the respective amounts due and owing. Each payment
(other than voluntary repayments and mandatory prepayments) by the Borrowers on
account of principal of and interest on the Revolving Loans and on the Term
Loans shall be made pro rata according to the respective amounts due and owing
hereunder. Each voluntary repayment and mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.10(a) and
Section 2.10(b)(vi), respectively. All payments (including prepayments) to be
made by the Borrowers on account of principal, interest and fees shall be made
without defense, set-off or counterclaim (except as provided in Section 2.20(b)
and Section 2.24(b)) and shall be made to the Administrative Agent or the
Canadian Agent, as applicable, for the account of the Lenders at the
Administrative Agent’s office or Canadian Agent’s Office, as applicable,
specified in Section 9.2 and (i) in the case of Loans or other amounts
denominated in U.S. Dollars, shall be made in U.S. Dollars not later than 12:00
p.m. on the date when due and (ii) in the case of Loans or other amounts
denominated in Canadian Dollars, shall be made in Canadian Dollars not later
than 12:00 p.m. on the date when due. The Administrative Agent and the Canadian
Agent, as applicable, shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans and Bankers’ Acceptance
Advances) becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Rate Loan or
Bankers’ Acceptance Advances becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(c) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provision of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to Section 2.8)
by any of the Agents pursuant to Section 7.2 (or after the Commitments shall
automatically terminate and the Loans (with accrued interest thereon) and all
other amounts under the Credit Documents shall automatically become due and
payable in accordance with the terms of such Section), all amounts collected or
received by any Agent or any Lender on account of the Credit Party Obligations
or any other amounts outstanding under any of the Credit Documents shall be paid
over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the Agents in
connection with enforcing the rights of the Lenders under the Credit Documents;

SECOND, to payment of any fees owed to the Agents;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Secured Hedging
Agreement and/or any Secured Cash Management Agreement, any fees, premiums and
scheduled periodic payments due under such Secured Hedging Agreement and/or
Secured Cash Management Agreement and any interest accrued thereon;

 

-70-



--------------------------------------------------------------------------------

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Secured Hedging Agreement and/or
any Secured Cash Management Agreement, any breakage, termination or other
payments due under such Secured Hedging Agreement and any interest accrued
thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (ii) each of the Lenders, Cash Management Banks and/or
Hedging Agreement Providers shall receive an amount equal to its pro rata share
(based on the proportion that the then outstanding Loans, LOC Obligations and
Bankers’ Acceptances held by such Lender or the outstanding obligations payable
to such Hedging Agreement Provider and/or Cash Management Bank bears to the
aggregate then outstanding Loans, LOC Obligations and Bankers’ Acceptances and
obligations payable under all Hedging Agreements with a Hedging Agreement
Provider and/or Cash Management Agreements with a Cash Management Bank) of
amounts available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH”
and “SIXTH” above.

No Agent shall be deemed to have notice of the existence of, notice of any
Credit Party Obligations owed to, or be responsible for any distribution to, any
Hedging Agreement Provider and/or Cash Management Bank for any purposes of this
Agreement unless such amounts have been notified in writing to all Agents by the
Company and, as applicable, such Hedging Agreement Provider or Cash Management
Bank.

(d) Defaulting Lenders. Notwithstanding the foregoing clauses (a), (b) and (c),
if there exists a Defaulting Lender, each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with Section 2.24(b).

2.15 Non-Receipt of Funds by an Agent.

(a) Funding by Lenders; Presumption by Agent. Unless the applicable Agent shall
have been notified in writing by a Lender prior to the date a Loan is to be made
by such Lender (which notice shall be effective upon receipt) that such Lender
does not intend to make the proceeds of such Loan available to such Agent, such
Agent may assume that such Lender has made such proceeds available to such Agent
on such date, and such Agent may in reliance upon such assumption (but shall not
be required to) make available to the Applicable Borrower a corresponding
amount. If such corresponding amount is not in fact made available to such
Agent, such Agent shall be able to recover such corresponding amount from such
Lender. If such Lender does not pay such corresponding amount forthwith upon
such Agent’s demand therefor, such Agent will promptly notify the Applicable
Borrower, and such Borrower shall immediately pay such corresponding amount to
such Agent. The applicable Agent shall also be entitled to recover from the
Lender or the Applicable Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by such Agent to the Applicable Borrower to the date
such corresponding amount is recovered by such Agent at a per annum rate equal
to (i) from the Applicable Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing and (ii) from a Lender at the
Federal Funds Rate or the Interbank Reference Rate, as applicable.

 

-71-



--------------------------------------------------------------------------------

(b) Payments by Borrower; Presumptions by Agent. Unless the applicable Agent
shall have been notified in writing by the Applicable Borrower, prior to the
date on which any payment is due from it hereunder (which notice shall be
effective upon receipt) that the Applicable Borrower does not intend to make
such payment, such Agent may assume that such Borrower has made such payment
when due, and such Agent may in reliance upon such assumption (but shall not be
required to) make available to each Lender on such payment date an amount equal
to the portion of such assumed payment to which such Lender is entitled
hereunder, and if such Borrower has not in fact made such payment to such Agent,
such Lender shall, on demand, repay to such Agent the amount made available to
such Lender. If such amount is repaid to such Agent on a date after the date
such amount was made available to such Lender, such Lender shall pay to such
Agent on demand interest on such amount in respect of each day from the date
such amount was made available by such Agent at a per annum rate equal to, if
repaid to such Agent within two (2) days from the date such amount was made
available by such Agent, the Federal Funds Rate or the Interbank Reference Rate,
as applicable, and thereafter at a rate equal to the Alternate Base Rate.

(c) Evidence of Amounts Owed. A certificate of an Agent submitted to a Borrower
or any Lender with respect to any amount owing under this Section 2.15 shall be
conclusive in the absence of manifest error.

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent or the Canadian Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by such Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, such Agent shall
forthwith return such funds (in like funds as received from such Lender) to such
Lender, without interest.

(e) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 9.5(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment under Section 9.5(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 9.5(c).

(f) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.16 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Credit Agreement, if (a) the
Administrative Agent or the Canadian Agent, as applicable, shall reasonably
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the relevant market,
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period, or (b) the Required Lenders shall reasonably determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of funding LIBOR Rate Loans that a Borrower has requested be outstanding as a
LIBOR tranche during such Interest Period, the Administrative Agent shall
forthwith give telephone notice of such determination, confirmed in writing, to
the Borrowers and the Lenders at least two (2) Business Days prior to the first
day of such Interest Period. If such notice is given (a) any LIBOR Rate Loans
requested to be made by the Canadian Borrower on the first day of such Interest
Period shall be made, at the sole option of the

 

-72-



--------------------------------------------------------------------------------

Canadian Borrower, in U.S. Dollars as U.S. Base Rate Loans or such request shall
be cancelled, (b) any affected U.S. Base Rate Loans that were to have been
converted at the request of the Canadian Borrower on the first day of such
Interest period to, or LIBOR Rate Loans that were to have been continued as,
LIBOR Rate Loans shall be converted to or continued, at the sole option of the
Canadian Borrower, as U.S. Base Rate Loans, (c) any affected LIBOR Rate Loans
denominated in U.S. Dollars requested to be made by the Company on the first day
of such Interest Period shall be made, at the sole option of the Company, in
U.S. Dollars as Alternate Base Rate Loans or such request shall be cancelled and
(d) any affected Loans denominated in U.S. Dollars that were to have been
converted at the request of the Company on the first day of such Interest Period
to or continued as LIBOR Rate Loans shall be converted to or continued, at the
sole option of the Company, as Alternate Base Rate Loans. Until any such notice
has been withdrawn by the Administrative Agent, no further Loans shall be made
as, continued as, or converted into, LIBOR Rate Loans for the Interest Periods
so affected.

2.17 Illegality.

Notwithstanding any other provision of this Credit Agreement, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority to any Lender shall make it
unlawful for (i) such Lender or its LIBOR Lending Office to make or maintain
LIBOR Rate Loans or (ii) a BA Lender to make or maintain Bankers’ Acceptance
Advances, as contemplated by this Credit Agreement or to obtain in the interbank
Eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent or
the Canadian Agent, as applicable, and the Borrowers thereof, (b) the commitment
of such Lender hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans
as such, or to make Bankers’ Acceptance Advances or continue Bankers’ Acceptance
Advances as such, shall forthwith be suspended until the Administrative Agent or
Canadian Agent, as applicable, shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted to
(x) Alternate Base Rate Loans denominated in U.S. Dollars in the case of Loans
to the Company and (y) U.S. Base Rate Loans in the case of Loans to the Canadian
Borrower, in each case, on the last day of the Interest Period for such Loans or
within such earlier period as required by law to Alternate Base Rate Loans in
the case of the Company, and to U.S. Base Rate Loans in the case of the Canadian
Borrower, and (d) such Bankers’ Acceptance Advances shall be converted to
Canadian Prime Rate Loans on the last day of the BA Period. The Applicable
Borrower hereby agrees promptly to pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
including, but not limited to, any interest or fees payable by such Lender to
lenders of funds obtained by it in order to make or maintain its LIBOR Rate
Loans and/or Bankers’ Acceptance Advances hereunder. A certificate as to any
additional amounts payable pursuant to this Section submitted by such Lender,
through the Administrative Agent or the Canadian Agent, as applicable, to the
Applicable Borrower shall be conclusive in the absence of manifest error. Each
Lender agrees to use reasonable efforts (including reasonable efforts to change
its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

2.18 Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

-73-



--------------------------------------------------------------------------------

(i) shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever (other than an excluded tax described in clauses (i) through (iii) of
Section 2.20(a)) with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan or Bankers’
Acceptance Advances made by it, or change the basis of taxation of payments to
such Lender or the Issuing Lender in respect thereof (except for changes in the
rate of tax on the overall net income of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of any Lender or the
Issuing Lender which is not otherwise included in the determination of the LIBOR
Rate or BA Rate hereunder; or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans, Bankers’ Acceptance Advances or to
increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit (or maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce any amount
receivable hereunder or under any Note, then, in any such case, the Applicable
Borrower shall promptly pay such Lender or the Issuing Lender, upon its demand,
any additional amounts necessary to compensate such Lender or Issuing Lender for
such additional cost or reduced amount receivable which such Lender reasonably
deems to be material as determined by such Lender or Issuing Lender. A
certificate as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent or Canadian Agent, as
applicable, to the Applicable Borrower shall be conclusive in the absence of
manifest error. Each Lender agrees to use reasonable efforts (including
reasonable efforts to change its Domestic Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this subsection (a); provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its sole
discretion to be material. Notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith as well as (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a change in “Requirement of Law,” regardless of the date enacted,
adopted or issued.

(b) If any Lender or the Issuing Lender shall have reasonably determined that
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
central bank or Governmental Authority made subsequent to the date hereof does
or shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
reasonably deemed by such Lender in its sole discretion to be material, then
from time to time, within fifteen (15) days after demand by such Lender, the
Applicable Borrower shall pay to such Lender such additional amount as shall be
certified by such Lender as being required to compensate it for such reduction
(but, in the case of outstanding Base Rate Loans, without duplication of any
amounts already recovered by a Lender by reason of an adjustment in the
Alternate Base Rate, Canadian Prime Rate or U.S. Base Rate, as applicable). Such
a

 

-74-



--------------------------------------------------------------------------------

certificate as to any additional amounts payable under this Section submitted by
a Lender (which certificate shall include a description of the basis for the
computation), through the Administrative Agent or the Canadian Agent, to the
Borrowers shall be conclusive absent manifest error.

(c) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.18 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Applicable Borrower shall not be required to compensate a Lender
pursuant to the foregoing provisions of this Section 2.18 for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender, as the case may be, notifies the Applicable Borrower of the
Requirement of Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the
Requirement of Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).

(d) The agreements in this Section 2.18 shall survive the termination of this
Credit Agreement and payment of the Notes and all other amounts payable
hereunder.

2.19 Indemnity.

The Applicable Borrower hereby agrees to indemnify each Lender and to hold such
Lender harmless from any funding loss or expense which such Lender may sustain
or incur as a consequence of (a) default by such Borrower in payment of the
principal amount of or interest on any Loan by such Lender in accordance with
the terms hereof, (b) default by such Borrower in accepting a borrowing after
such Borrower has given a notice in accordance with the terms hereof,
(c) default by such Borrower in making any repayment after such Borrower has
given a notice in accordance with the terms hereof, and/or (d) the making by
such Borrower of a repayment or prepayment of a Loan, or the conversion thereof,
on a day which is not the last day of the Interest Period with respect thereto,
in each case including, but not limited to, any such loss or expense arising
from interest or fees payable by such Lender to lenders of funds obtained by it
in order to maintain its Loans hereunder to the extent not received by such
Lender in connection with the re-employment of such funds (but excluding loss of
anticipated profits). A certificate as to any additional amounts payable
pursuant to this Section submitted by any Lender, through the Administrative
Agent or the Canadian Agent, to the Applicable Borrower (which certificate must
be delivered to the Administrative Agent or Canadian Agent, as applicable,
within thirty (30) days following such default, repayment, prepayment or
conversion and shall set forth the basis for requesting such amounts in
reasonable detail) shall be conclusive in the absence of manifest error. The
agreements in this Section 2.19 shall survive termination of this Credit
Agreement and payment of the Notes and all other amounts payable hereunder.

2.20 Taxes.

(a) All payments made by any Credit Party hereunder or under any Credit Document
will be, except as provided in Section 2.20(b), made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein, including all interest, penalties or
similar liabilities with respect thereto (whether or not correctly or legally
imposed or asserted by such Governmental Authority, political subdivision or
taxing authority) with respect to such payments (including, without limitation,
all Other Taxes, but excluding (i) (A) any tax on or measured by the net income
or profits of a Lender, and (B) any franchise, capital or similar taxes, in each
of (A) and (B) imposed pursuant to the laws of the jurisdiction in which it is
organized or is resident for tax purposes or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein, (ii) U.S. Federal

 

-75-



--------------------------------------------------------------------------------

withholding tax imposed on amounts payable to or for the account of a Lender
pursuant to a law in effect on the date on which (A) such Lender becomes a party
hereto or (B) such Lender changes its Domestic Lending Office, Canadian Lending
Office or LIBOR Lending Office, except in each case to the extent that amounts
with respect to such taxes were payable under this Section 2.20 either to such
Lender’s assignor immediately before such Lender became a party hereto or such
Lender immediately before it changed its Domestic Lending Office, Canadian
Lending Office or LIBOR Lending Office, (iii) U.S. Federal withholding taxes
attributable to such Lender’s failure to comply with Section 2.20(b) and
(iv) any tax imposed under FATCA (or any amended or successor version of FATCA
that is substantively comparable and not materially more onerous to comply
with)) and all interest, penalties or similar liabilities with respect thereto
(all such non-excluded taxes, Other Taxes, levies, imposts, duties, fees,
assessments or other charges, whether levied, imposed, paid or payable in
connection with a payment under any Credit Document, the execution, delivery or
enforcement of, or otherwise with respect to, any Credit Document, the exercise
of any right or remedy under any Credit Document or otherwise, being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Credit
Parties agree to pay the full amount of such Taxes, and such additional amounts
as may be necessary so that every payment of all amounts due under this Credit
Agreement or under any Credit Document, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. The Credit Parties will furnish to the Administrative Agent or the
Canadian Agent, as applicable, as soon as practicable after the date the payment
of any Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Credit Parties. Without limiting the foregoing terms of this
subsection (a), the Credit Parties or the applicable withholding agent shall
timely pay any Taxes (including all Other Taxes) to the relevant Governmental
Authority in accordance with applicable law and, without duplication, the Credit
Parties shall indemnify and hold harmless each Lender, and reimburse or pay such
Lender upon its written request, for the amount of any Taxes (including all
Other Taxes) paid or payable by such Lender, whether or not such Taxes
(including all Other Taxes) were correctly or legally imposed or asserted by the
relevant Governmental Authority.

(b) Any Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax. Each Lender that is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) agrees to deliver
to the Company and the Administrative Agent on or prior to the Closing Date, or
in the case of a Lender that is an assignee or transferee of an interest under
this Credit Agreement pursuant to Section 9.6 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) if the Lender is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN or
W-8ECI (or successor forms) certifying such Lender’s entitlement to a complete
exemption or reduction from United States withholding tax with respect to
payments to be made under this Credit Agreement and under any Note, or (ii) if
the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, either Internal Revenue Service Form W-8BEN or W-8ECI as set forth in the
foregoing clause (i), or (x) a certificate substantially in the form of Schedule
2.20 (any such certificate, a “Tax Exempt Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8 (or
successor form) certifying such Lender’s entitlement to a reduction or exemption
from United States withholding tax with respect to payments of interest to be
made under this Credit Agreement and under any Note. In addition, each Lender
agrees that it will deliver updated versions of the foregoing, as applicable,
whenever the previous certification has become obsolete or inaccurate in any
material respect or at any other time upon the reasonable request of the
Company, together with such other forms as may be required in order to confirm
or establish the

 

-76-



--------------------------------------------------------------------------------

entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Credit Agreement and
any Note. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 2.20, the Company agrees to pay additional
amounts and to indemnify each Lender in the manner set forth in Section 2.20(a)
(without regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it or by the
applicable withholding agent as a result of any changes after the Closing Date
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of Taxes. Notwithstanding anything to the contrary in this
subsection 2.20(b), no Lender shall be required to deliver any documentation
that it is not legally eligible to deliver; provided, however, that no Credit
Party shall be liable for any Tax attributable to a Lender’s failure to deliver
forms in reliance on this sentence unless such failure results from a change in
law after the Closing Date.

(c) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its Domestic Lending Office, Canadian Lending Office or LIBOR Lending
Office, as the case may be) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

(d) If the Administrative Agent or any Lender determines, in its good faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Credit Party or with respect to which a
Credit Party has paid additional amounts pursuant to this Section, it shall
promptly pay to the Credit Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Credit
Party under this Section 2.20 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the applicable Credit Party, upon the request of the
Administrative Agent, or such Lender agrees to repay the amount paid over to the
Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
interfere with the right of a Lender or the Administrative Agent to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in respect thereof or require any Lender or the Administrative
Agent to do anything that would prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.
Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to a Credit Party the payment of which would place
such Lender in a less favorable net after-tax position than it would have been
in if the additional amounts or indemnification payments giving rise to such
refund of any Taxes or Other Taxes had never been paid.

(e) For purposes of this Section 2.20, the term Lender shall include the
Swingline Lender and any Issuing Lender.

(f) The agreements in this Section 2.20 shall survive the termination of this
Credit Agreement and the payment of the Notes and all other amounts payable
hereunder.

2.21 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.5, the Company hereby
agrees to protect, indemnify, pay and hold the Issuing Lender and each Lender
harmless from and against any and

 

-77-



--------------------------------------------------------------------------------

all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) that the Issuing Lender or such Lender
may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit, except to the extent resulting from the gross
negligence or willful misconduct of the Issuing Lender or such Lender as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment or (ii) the failure of the Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority (all such acts or omissions, herein called “Government
Acts”).

(b) As between the Company, the Issuing Lender and each Lender, the Company
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. Neither the Issuing Lender nor any Lender shall be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
a Letter of Credit to comply fully with conditions required in order to draw
upon a Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (vii) any consequences arising from causes beyond the
control of the Issuing Lender or any Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of the Issuing Lender’s rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in good faith, shall not put such
Issuing Lender under any resulting liability to the Company. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify the Issuing Lender and each Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Company, including, without limitation, any and all risks
of the acts or omissions, whether rightful or wrongful, of any Governmental
Authority. The Issuing Lender and the Lenders shall not, in any way, be liable
for any failure by the Issuing Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of the Issuing Lender and the Lenders.

(d) Nothing in this Section 2.21 is intended to limit the reimbursement
obligation of the Company contained in Section 2.5. The obligations of the
Company under this Section 2.21 shall survive the termination of this Credit
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Lender and
the Lenders to enforce any right, power or benefit under this Credit Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.21, the
Company shall have no obligation to indemnify any Issuing Lender or any Lender
in respect of any liability incurred by such Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction.

 

-78-



--------------------------------------------------------------------------------

2.22 Replacement of Lenders.

The Borrowers shall be permitted to replace with a financial institution
acceptable to the Administrative Agent any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.17, Section 2.18 or
Section 2.20(a) or (b) is a Defaulting Lender hereunder; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.17, Section 2.18(a) or Section 2.20(c), as applicable, so as to
eliminate the continued need for payment of amounts owing pursuant to
Section 2.17, Section 2.18 or Section 2.20(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Applicable
Borrower shall be liable to such replaced Lender under Section 2.19 if any LIBOR
Rate Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably acceptable to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Applicable Borrower shall be obligated to pay the registration and processing
fee referred to therein), (viii) until such time as such replacement shall be
consummated, the Applicable Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.17, 2.18 or 2.20(a), as the case may be, (ix) a
Canadian Lender may only be replaced with another Canadian Lender reasonably
acceptable to the Canadian Agent, and (x) any such replacement shall not be
deemed to be a waiver of any rights that the Borrowers, either Agent or any
other Lender shall have against the replaced Lender. In the event any replaced
Lender fails to execute the agreements required under Section 9.6 in connection
with an assignment pursuant to this Section 2.22, the Applicable Borrower may,
upon two (2) Business Days’ prior notice to such replaced Lender, execute such
agreements on behalf of such replaced Lender. A Lender shall not be required to
be replaced if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Applicable Borrower to require such
replacement cease to apply.

2.23 Relationship between the Agents.

The Canadian Agent shall promptly inform the Administrative Agent and the
Administrative Agent shall promptly inform the Canadian Agent of the funding of
any Revolving Loan or Swingline Loan and the terms thereof, as well and any
other notices and communications received from either Borrower.

2.24 Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent or the Canadian Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
or otherwise, and including any amounts made available to the Administrative
Agent or the Canadian Agent for the account of such Defaulting Lender pursuant
to Section 9.7), shall be applied at such time or times as may be determined by
the Administrative Agent or Canadian Agent, as applicable, as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or Canadian Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender and/or the
Swingline Lender

 

-79-



--------------------------------------------------------------------------------

hereunder; third, if so determined by the Administrative Agent or Canadian Agent
or requested by the Issuing Lender and/or the Swingline Lender, to be held as
cash collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent or Canadian Agent; fifth, if so determined by the
Administrative Agent or Canadian Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Administrative Agent or Canadian
Agent, the Lenders, the Issuing Lender or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent or Canadian Agent, any Lender, the Issuing Lender or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of, and funded participations in Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Revolving Loans of, or funded participations in Swingline Loans
or Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post cash collateral
pursuant to this Section 2.24(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.5, 2.6 and 2.7, the “Revolving Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Event of Default exists, (ii) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (A) the Revolving Commitment of that non-Defaulting Lender minus
(B) the aggregate outstanding principal amount of the Revolving Loans of that
Lender and (iii) for the avoidance of doubt, to the extent that the Defaulting
Lender constitutes a Canadian Revolving Lender or U.S. Revolving Lender, such
reallocation shall only be to the Canadian Revolving Lenders or U.S. Revolving
Lenders, as applicable.

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral (in Dollars) in an amount sufficient
to cover all Fronting Exposure with respect to the Issuing Lender (after giving
effect to Section 2.24(c)), or in the sole discretion of the Administrative
Agent and Issuing Lender, shall provide other collateral or make other
arrangements satisfactory to the Administrative Agent and Issuing Lender in
their sole discretion to cover such Fronting Exposure, in each case on terms
reasonably satisfactory to the Administrative Agent and the Issuing Lender. Any
such cash collateral shall be deposited in a separate account with the
Administrative Agent, subject to the exclusive

 

-80-



--------------------------------------------------------------------------------

dominion and control of the Administrative Agent, as collateral (solely for the
benefit of the Issuing Lender) for the payment and performance of each
Defaulting Lender’s Revolving Commitment Percentage of outstanding LOC
Obligations. Moneys in such account shall be applied by the Administrative Agent
to reimburse the Issuing Lender immediately for each Defaulting Lender’s
Revolving Commitment Percentage of any drawing under any Letter of Credit which
has not otherwise been reimbursed by the Borrower or such Defaulting Lender.

(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 2.24(c)).

(f) Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee pursuant to Section 2.12(a) (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any Letter of Credit Fees pursuant to Section 2.12(b) otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 2.24(d), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
Letter of Credit Fees in accordance with the upward adjustments in their
respective Revolving Commitment Percentages allocable to such Letter of Credit
pursuant to Section 2.24(c), with the balance of such fee, if any, payable to
the Issuing Lender for its own account, provided that no such fee shall be
payable to the Issuing Lender to the extent the Borrowers have provided the
Issuing Lender with cash collateral for its Fronting Exposure as provided
herein.

(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their good faith
judgment that a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Lenders in accordance with their Revolving
Commitment Percentages (without giving effect to Section 2.24(c), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

2.25 Incremental Loans.

(a) At any time, the Company may by written notice to the Administrative Agent
elect to request the establishment of:

(i) one or more incremental term loan commitments (any such incremental term
loan commitment which may be part of an existing tranche, an “Incremental Term
Loan Commitment”) to make an incremental term loan (any such incremental term
loan, an “Incremental Term Loan”); or

 

-81-



--------------------------------------------------------------------------------

(ii) one or more increases in the Revolving Commitments, an “Incremental
Revolving Commitment” and, together with the Incremental Term Loan Commitments,
the “Incremental Loan Commitments”) to make incremental Revolving Loans (any
such increase, an “Incremental Revolving Commitment Increase” and, together with
the Incremental Term Loan, the “Incremental Loans”);

provided that the total aggregate amount for all such Incremental Loan
Commitments shall not exceed $750,000,000 (of which no more than $250,000,000
may be an Incremental Revolving Commitment). Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Borrower proposes that any
Incremental Loan Commitment shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
Administrative Agent. The Borrower may invite any Lender, any Affiliate of any
Lender and/or any Approved Fund, and/or any other Person reasonably satisfactory
to the Administrative Agent, to provide an Incremental Loan Commitment (any such
Person, an “Incremental Lender”). Any Lender or any Incremental Lender offered
or approached to provide all or a portion of any Incremental Loan Commitment may
elect or decline, in its sole discretion, to provide such Incremental Loan
Commitment. Any Incremental Loan Commitment shall become effective as of such
Increased Amount Date; provided that:

(A) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;

(B) the representations and warranties made by the Credit Parties herein or in
any other Credit Document or which are contained in any certificate furnished at
any time under or in connection herewith or therewith shall be true and correct
in all material respects (except to the extent that any such representation or
warranty is qualified by materiality, in which case such representation and
warranty shall be true and correct) on and as of the date of such Increased
Amount Date as if made on and as of such date (except for those which expressly
relate to an earlier date).

(C) the Administrative Agent and the Lenders shall have received from the
Company an Officer’s Compliance Certificate demonstrating that (i) the Company
will be in compliance on a pro forma basis with the financial covenants set
forth in Section 6.1 both before and after giving effect to (1) any Incremental
Loan Commitment (assuming the full drawing of any Incremental Revolving
Commitment), (2) the making of any Incremental Loans pursuant thereto and
(3) any Permitted Acquisition consummated in connection therewith and (ii) the
Senior Secured Leverage Ratio is less than 2.75:1.00, or if the Company has
achieved Investment Grade Status, the Leverage Ratio is less than 2.75:1.00, in
each case both before and after giving effect to (1) any Incremental Loan
Commitment (assuming the full drawing of any Incremental Revolving Commitment),
(2) the making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith;

(D) the proceeds of any Incremental Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including Permitted
Acquisitions);

(E) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute obligations of the Company and shall be guaranteed with the
other Extensions of Credit on a pari passu basis;

 

-82-



--------------------------------------------------------------------------------

(F) (1) in the case of each Incremental Term Loan (the terms of which shall be
set forth in the relevant Lender Joinder Agreement):

(w) such Incremental Term Loan will mature and amortize in a manner reasonably
acceptable to the Administrative Agent, the Incremental Lenders making such
Incremental Term Loan and the Company, but will not in any event have a shorter
weighted average life to maturity than the remaining weighted average life to
maturity of the original Term Loan B or a maturity date earlier than the Term
Loan B Maturity Date;

(x) the Applicable Percentage and pricing grid, if applicable, for such
Incremental Term Loan shall be determined by the Administrative Agent, the
applicable Incremental Lenders and the Company on the applicable Increased
Amount Date; provided that if the Applicable Percentage in respect of any
Incremental Term Loan exceeds the Applicable Percentage for the original Term
Loan B by more than 0.50%, then the Applicable Percentage for the Term Loan B
shall be increased so that the Applicable Percentage in respect of such Term
Loan B is equal to the Applicable Percentage for the Incremental Term Loan minus
0.50%, and the Applicable Percentage for the Term Loan A and the Revolving Loans
shall be increased by like amount; provided further in determining the
Applicable Percentage(s) applicable to each Incremental Term Loan and the
Applicable Percentage(s) for the Term Loan B, (1) original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders under such Incremental Term Loan or
the Term Loan B in the initial primary syndication thereof shall be included
(with OID being equated to interest based on assumed four-year life to
maturity), (2) customary arrangement or commitment fees payable to any Lead
Arranger (or its affiliates) in connection with the Initial Term Loan or to one
or more arrangers (or their affiliates) of any Incremental Term Loan shall be
excluded (it being understood that the effects of any and all interest rate
floors shall be included in determining Applicable Percentage(s) under this
provision) and (3) if the LIBOR or Alternate Base Rate floor applicable to such
Incremental Term Loan is greater than any LIBOR or Alternate Base Rate floor,
respectively, for the existing Term Loan B, the difference between such floor
for the Incremental Term Loan and for the existing Term Loan B shall be included
in determining Applicable Percentage(s) under this provision;

(y) each Incremental Term Loan may be secured by either a pari passu or junior
Lien on the Collateral, and except as provided above, all other terms and
conditions applicable to any Incremental Term Loan, to the extent not consistent
with the terms and conditions applicable to the existing Term Loan B, shall be
reasonably satisfactory to the Administrative Agent; provided that (i) to the
extent that such Incremental Term Loan is secured by a junior Lien on the
Collateral, the Company shall cause the collateral agent with respect to such
Incremental Term Loan to enter into an intercreditor agreement with the
Collateral Agent containing customary subordination provisions and otherwise in
form and substance reasonably satisfactory to the Administrative Agent (for the
avoidance of doubt the collateral agent with respect to such Incremental Term
Loan that is secured on a junior lien basis may be the Collateral Agent or any
other collateral agent) and (ii) such intercreditor agreement shall be
affirmatively authorized by the Lenders if it is posted to the Lenders at least
three (3) Business Days prior to

 

-83-



--------------------------------------------------------------------------------

execution and the Required Lenders do not affirmatively object to such
intercreditor agreement in writing prior to such execution; and

(z) such Incremental Term Loans shall be made available only to the Company and
only in U.S. Dollars;

(2) in the case of each Incremental Revolving Commitment Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):

(w) such Incremental Revolving Commitment Increase shall mature on the
Revolving/Term Loan A Maturity Date, shall bear interest at the rate applicable
to the Revolving Loans and shall be subject to the same terms and conditions as
the Revolving Loans made available to the Company in U.S. Dollars;

(x) the outstanding U.S. Revolving Loans and U.S. Revolving Commitment
Percentages of Swingline Loans and U.S. LOC Obligations will be reallocated by
the Administrative Agent on the applicable Increased Amount Date among the U.S.
Revolving Lenders (including the Incremental Lenders providing such Incremental
Revolving Commitment Increase) in accordance with their revised U.S. Revolving
Commitments (and the U.S. Revolving Lenders (including the Incremental Lenders
providing such Incremental Revolving Commitment Increase) agree to make all
payments and adjustments necessary to effect such reallocation and the Borrower
shall pay any and all costs required pursuant to Section 2.19 in connection with
such reallocation as if such reallocation were a repayment);

(y) except as provided above, all of the other terms and conditions applicable
to such Incremental Revolving Commitment Increase shall, except to the extent
otherwise provided in this Section 2.25, be identical to the terms and
conditions applicable to the U.S. Revolving Loans; and

(z) such Incremental Revolving Commitment Increase shall be made available only
to the Company and only in U.S. Dollars;

(G) (1) any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders under the
Term Loans and each Incremental Term Loan shall receive proceeds of prepayments
on the same basis as the existing Term Loans (such prepayments to be shared pro
rata on the basis of the original aggregate funded amount thereof among the
existing Term Loans and the Incremental Term Loans); and

(2) any Incremental Lender with an Incremental Revolving Commitment Increase
shall be entitled to the same voting rights as the existing Revolving Lenders
under the Revolving Loans and any Extensions of Credit made in connection with
each Incremental Revolving Commitment Increase shall receive proceeds of
prepayments on the same basis as the other Revolving Loans made hereunder;

(H) such Incremental Loan Commitments shall be effected pursuant to one or more
Lender Joinder Agreements executed and delivered by the Borrowers, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders or Credit
Parties, effect such

 

-84-



--------------------------------------------------------------------------------

amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.25); and

(I) the Company shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by the board of directors (or equivalent governing body) of each Credit
Party authorizing such Incremental Loan) reasonably requested by Administrative
Agent in connection with any such transaction.

(b) (i) The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan may be designated as a separate tranche of Term
Loans for all purposes of this Credit Agreement.

(ii) The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Credit Agreement.

(c) (i) On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with a Incremental Term Loan Commitment shall make a
Incremental Term Loan to the applicable Borrower in an amount equal to its
Incremental Term Loan Commitment and shall become a Term Loan Lender hereunder
with respect to such Incremental Term Loan Commitment and the Incremental Term
Loan made pursuant thereto.

(ii) On any Increased Amount Date on which any Incremental Revolving Commitment
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Commitment shall become a
Revolving Lender hereunder with respect to such Incremental Revolving
Commitment.

2.26 Extension Offers.

(a) Pursuant to one or more offers made from time to time by the Company to
all Term Loan Lenders with notice to the Administrative Agent, on a pro rata
basis (based on the aggregate outstanding Term Loans) and on the same terms
(“Term Pro Rata Extension Offers”), the Borrowers are hereby permitted to
consummate transactions with individual Term Loan Lenders from time to time to
extend the maturity date of such Lender’s Term Loans and to otherwise modify the
terms of such Lender’s Term Loans pursuant to the terms of the relevant Term Pro
Rata Extension Offer (including without limitation increasing the interest rate
or fees payable in respect of such Lender’s Term Loans and/or modifying the
amortization schedule in respect of such Lender’s Term Loans). Pursuant to one
or more offers made from time to time by the Borrowers to all Revolving Lenders
with notice to the Administrative Agent, on a pro rata basis (based on the
aggregate outstanding Revolving Commitments) and on the same terms (“Revolving
Pro Rata Extension Offers” and, together with Term Pro Rata Extension Offers,
“Pro Rata Extension Offers”), the Borrowers are hereby permitted to consummate
transactions with individual Revolving Lenders from time to time to extend the
maturity date of such Lender’s Revolving Commitments and to otherwise modify the
terms of such Lender’s Revolving Commitments pursuant to the terms of the
relevant Revolving Pro Rata Extension Offer (including without limitation
increasing the interest rate or fees payable in respect of such Lender’s
Revolving Commitments). For the avoidance of doubt, the reference to “on the
same terms” in the preceding sentences shall mean, (i) when comparing Term Pro
Rata Extension Offers, that the Term Loans are offered to be extended for the
same amount of time and that the interest rate changes and fees payable in

 

-85-



--------------------------------------------------------------------------------

respect thereto are the same and (ii) when comparing Revolving Pro Rata
Extension Offers, that the Revolving Commitments are offered to be extended for
the same amount of time and that the interest rate changes and fees payable in
respect thereto are the same. Any such extension (an “Extension”) agreed to
between the Borrowers and any such Lender (an “Extending Lender”) will be
established under this Agreement by implementing an Incremental Term Loan for
such Lender (if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”)) or an Incremental Revolving Commitment
Increase for such Lender (if such Lender is extending an existing Revolving
Commitment (such extended Revolving Commitment, an “Extended Revolving
Commitment”)).

(b) The Company and each Extending Lender shall execute and deliver to the
Administrative Agent a Lender Joinder Agreement and/or such other documentation
as the Administrative Agent shall reasonably specify to evidence the Extended
Term Loans and/or Extended Revolving Commitments of such Extending Lender. Each
such document shall specify the terms of the applicable Extended Term Loans
and/or Extended Revolving Commitments; provided that (i) except as to interest
rates, fees, amortization, final maturity date, and subordinated voluntary and
mandatory prepayment arrangements (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Company and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
the Term Loan A or the Term Loan B, as applicable, or (y) such other terms as
shall be reasonably satisfactory to the Administrative Agent, (ii) the final
maturity date of any Extended Term Loans shall be no earlier than the
Revolving/Term Loan A Maturity Date or Term Loan B Maturity Date, as applicable,
(iii) the weighted average life to maturity of any Extended Term Loans shall be
no shorter than the remaining weighted average life to maturity of the Term Loan
A or Term Loan B, as applicable, and (iv) except as to interest rates, fees,
final maturity, and subordinated voluntary and mandatory prepayment
arrangements, any Extended Revolving Commitment shall be a Revolving Commitment
with the same terms as the Revolving Loans. Upon the effectiveness of any Lender
Joinder Agreement or similar document, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Extended Term Loans and/or Extended Revolving Commitments evidenced thereby
as provided for in Section 9.1 and other changes necessary to preserve the
intent of this Agreement. Any such deemed amendment may, at the Administrative
Agent’s or the Company’s request, be memorialized in writing by the
Administrative Agent and the Company and furnished to the other parties hereto.

(c) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Commitment will be automatically designated an
Extended Revolving Commitment. For the avoidance of doubt, the commitments and
obligations of any Swingline Lender or Issuing Bank can only be extended
pursuant to an Extension or otherwise with such Person’s consent.

(d) Notwithstanding anything to the contrary set forth in this Agreement or any
other Credit Document (including without limitation this Section 2.26), (i) no
Extended Term Loan or Extended Revolving Commitment is required to be in any
minimum amount or any minimum increment; provided that the aggregate amount of
Extended Term Loans or Extended Revolving Commitment for any new class of Term
Loans or Revolving Commitments made in connection with any Pro Rata Extension
Offer shall be at least $50,000,000, (ii) any Extending Lender may extend all or
any portion of its Term Loans and/or Revolving Commitment pursuant to one or
more Pro Rata Extension Offers (subject to applicable proration in the case of
over participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Commitment), (iii) there shall be no condition to any
Extension of any Loan or Revolving Commitment at any time or from time to time
other than notice to the Administrative Agent of such Extension and the terms of
the Extended Term Loan or Extended Revolving Commitment implemented thereby and,
if requested by the Administrative Agent, a customary legal opinion and (iv) all
Extended Term Loans, Extended Revolving Commitments and all obligations in
respect thereof shall be

 

-86-



--------------------------------------------------------------------------------

secured obligations under this Agreement and the other Credit Documents that are
secured by the Collateral on a pari passu basis with all other obligations under
this Agreement and the other Credit Documents.

(e) Each extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided that the Company shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make Loans
herein provided for, the Credit Parties hereby represent and warrant to the
Agents and to each Lender that:

3.1 Corporate Existence; Compliance with Law.

The Company and each of its Subsidiaries is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization. The Company and each of its Subsidiaries (i) has
the corporate power and authority and the legal right to own and operate its
property and to conduct its business, (ii) is duly qualified as a foreign
corporation or other legal entity and in good standing under the laws of each
jurisdiction where its ownership of property or the conduct of its business
requires such qualification, and (iii) is in compliance with all Requirements of
Law, except where (a) the failure to have such power, authority and legal right
as set forth in clause (i) hereof, (b) the failure to be so qualified or in good
standing as set forth in clause (ii) hereof, or (c) the failure to comply with
Requirements of Law as set forth in clause (iii) hereof, is not reasonably
likely, in the aggregate, to have a Material Adverse Effect.

3.2 Corporate Power; Authorization.

Each of the Credit Parties has the corporate power and authority to make,
deliver and perform the Credit Documents to which it is a party and has taken
all necessary corporate action to authorize the execution, delivery and
performance of such Credit Documents. No consent or authorization of, or filing
with, any Person (including, without limitation, any Governmental Authority), is
required in connection with the execution, delivery or performance by a Credit
Party, or the validity or enforceability against a Credit Party, of the Credit
Documents, other than such consents, authorizations or filings which have been
made or obtained.

3.3 Enforceable Obligations.

This Agreement has been duly executed and delivered, and each other Credit
Document will be duly executed and delivered, by each Credit Party, as
applicable, and this Credit Agreement constitutes, and each other Credit
Document when executed and delivered will constitute, legal, valid and binding
obligations of each Credit Party executing the same, enforceable against such
Credit Party in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

3.4 No Legal Bar.

 

-87-



--------------------------------------------------------------------------------

The execution, delivery and performance by each Credit Party of the Credit
Documents will not violate such Person’s articles or certificate of
incorporation (or equivalent formation document), bylaws or other organizational
or governing documents or any Requirement of Law or cause a breach or default
under any of their respective Material Contracts.

3.5 No Material Litigation.

No litigation, investigation or proceeding of or before any court, tribunal,
arbitrator or governmental authority is pending or, to the knowledge of any
Responsible Officer of the Company, threatened by or against the Borrowers or
any of the Restricted Subsidiaries, or against any of their respective
properties or revenues, existing or future (a) that is adverse in any material
respect to the interests of the Lenders with respect to any Credit Document or
any of the transactions contemplated hereby or thereby, or (b) that is
reasonably likely to have a Material Adverse Effect.

3.6 Investment Company Act.

Neither Borrower nor any Restricted Subsidiary is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, and is not controlled by such a company.

3.7 Margin Regulations.

No part of the proceeds of the Loans hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any “margin stock” within
the meaning of Regulation U, or for the purpose of purchasing or carrying or
trading in any securities. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
U-1 referred to in said Regulation U. No Indebtedness being reduced or retired
out of the proceeds of the Loans hereunder was or will be incurred for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the Consolidated Assets of Company and its Subsidiaries.
Neither the execution and delivery hereof by the Borrowers, nor the performance
by them of any of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Exchange Act, or regulations issued pursuant thereto, or
Regulation T, U or X.

3.8 Compliance with Environmental Laws.

(a) Neither Borrower nor any of the Restricted Subsidiaries has received any
notices of claims or potential liability under, or notices of failure to comply
with, any applicable Environmental Laws, where such claims and liabilities
under, and failures to comply, is reasonably likely to result in penalties,
fines, claims or other liabilities to the Borrowers and the Restricted
Subsidiaries in amounts that would have a Material Adverse Effect, either
individually or in the aggregate.

(b) Neither Borrower nor any of the Restricted Subsidiaries has received any
notice of violation, or notice of any action, either judicial or administrative,
from any Governmental Authority relating to the actual or alleged violation of
any Environmental Law, including, without limitation, any notice of any actual
or alleged Release or threat of Release of any Hazardous Substances by a
Borrower or any of the Restricted Subsidiaries or its employees or agents, or as
to the existence of any contamination at any location, where any such violation,
Release or contamination is reasonably likely to result in penalties, fines,
claims or other liabilities to a Borrower or any Restricted Subsidiary in
amounts

 

-88-



--------------------------------------------------------------------------------

that would have a Material Adverse Effect, either individually or in the
aggregate. Neither Borrower nor any of the Restricted Subsidiaries, nor, to the
knowledge of Borrower, any other Person, has caused any Release or threat of
Release of any Hazardous Substance, has generated, treated, stored or
transported any Hazardous Substance, or has taken any action or failed to take
any action in violation of any Environmental Law, that is reasonably likely to
result in penalties, fines, claims or other liabilities to a Borrower or any
Restricted Subsidiary in amounts that would have a Material Adverse Effect,
either individually or in the aggregate.

(c) The Borrowers and the Restricted Subsidiaries and their respective
operations and properties are in compliance with all applicable Environmental
Laws, including having obtained all necessary governmental permits, licenses and
approvals for the operations conducted on their respective properties, including
without limitation, all required material permits, licenses and approvals for
(i) the emission of air pollutants or contaminants, (ii) the treatment or
pretreatment and discharge of waste water or storm water, (iii) the treatment,
storage, disposal or generation of hazardous wastes, (iv) the withdrawal and
usage of ground water or surface water, and (v) the disposal of solid wastes, in
any such case where the failure to have such license, permit or approval is
reasonably likely to have a Material Adverse Effect.

3.9 Insurance.

The Borrowers and the Restricted Subsidiaries currently maintain insurance with
respect to their respective properties and businesses (subject to self-insurance
retentions and deductibles and consistent with past practices), with financially
sound and reputable insurers, having coverages against losses or damages of the
kinds customarily insured against by reputable companies in the same or similar
businesses and comparable in size and financial condition, such insurance being
in amounts no less than those amounts which are customary for such companies
under similar circumstances. The Borrowers and the Restricted Subsidiaries have
paid all material amounts of insurance premiums now due and owing with respect
to such insurance policies and coverages, and such policies and coverages are in
full force and effect.

3.10 No Default of Contractual Obligations.

None of the Borrowers or the Restricted Subsidiaries is in default under or with
respect to any Contractual Obligation in any respect which has had or is
reasonably likely to have a Material Adverse Effect

3.11 No Burdensome Restrictions.

Neither Borrower nor any of the Restricted Subsidiaries is a party to or bound
by any Contractual Obligation or Requirement of Law or any provision of its
articles or certificate of incorporation, bylaws or other organizational or
governing documents which has had or is reasonably likely to have a Material
Adverse Effect.

3.12 Taxes.

Except where the failure to do is not reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect, each Borrower and each Restricted
Subsidiary has filed all tax returns which are required to have been filed by
any Governmental Authority, and has paid, withheld, collected and remitted all
taxes, assessments, fees and other charges otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP). The Company has not received written notice of any
proposed material tax assessment with respect to U.S. Federal or other material
income taxes against either

 

-89-



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary nor does any Responsible Officer of the
Company know of any material U.S. Federal income tax liability on the part of a
Borrower or any Restricted Subsidiary other than any such assessment or
liability which is adequately provided for on the books of the Borrowers and
their Restricted Subsidiaries or which is not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

3.13 Subsidiaries.

(a) Schedule 3.13 is a complete and correct list of the Company’s Subsidiaries
and the Joint Ventures of the Company and its Subsidiaries as of the Closing
Date or as of the last date Schedule 3.13 was updated pursuant to
Section 5.7(j), showing, as to each Subsidiary and Joint Venture, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its Capital Stock or similar equity interests outstanding owned
by the Company and each other Subsidiary. Schedule 3.13 indicates which such
Subsidiaries are Restricted Subsidiaries and which such Subsidiaries are
Unrestricted Subsidiaries and indicates which Subsidiaries are Inactive
Subsidiaries.

(b) All of the outstanding shares of Capital Stock or similar equity interests
of each Subsidiary shown in Schedule 3.13 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable (subject
to the assessability of Capital Stock of any Nova Scotia unlimited company under
the Companies Act (Nova Scotia)) and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
3.13).

3.14 Financial Statements, Fiscal Year and Fiscal Quarters.

(a) The Company has furnished to the Administrative Agent and the Lenders
(i) copies of audited consolidated financial statements of the Company and its
Subsidiaries (prior to giving effect to the SSCC Acquisition) and of the
Acquired Company and its Subsidiaries for the three (3) fiscal years most
recently ended prior to the Closing Date for which audited financial statements
are available (it being understood that the Administrative Agent and the Lenders
have received audited consolidated financial statements of the Company, the
Acquired Company and their respective Subsidiaries for fiscal years 2008, 2009
and 2010), in each case audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP, (ii) copies of interim
unaudited condensed consolidated balance sheets, statements of operations and
statements of cash flows of the Acquired Company and its Subsidiaries as of and
for March 31, 2011 and of the Company and its Subsidiaries (prior to giving
effect to the SSCC Acquisition) as of and for December 31, 2010 and March 31,
2011, (iii) (x) copies of pro forma condensed consolidated balance sheet and
statement of income for the Company and its Subsidiaries as of and for the
four-quarter period ended March 31, 2011 (which pro forma financial information
shall be computed using the balance sheet and statement of income delivered
pursuant to clause (y) below) and (y) copies of pro forma condensed consolidated
balance sheet and statement of income for the Company and its Subsidiaries for
the periods for which such pro forma financial statements would be required
pursuant to Regulation S-X under the Securities Act of 1933, as amended
applicable to a registration statement under the Securities Act on Form S-1
(“Regulation S-X”), in each case giving pro forma effect to the Transactions
(prepared in accordance with Regulation S-X, and all other rules and regulations
of the SEC under such Securities Act, and including such other adjustments as
are reasonably acceptable to the Lead Arrangers and (iv) quarterly projections
prepared by management of balance sheets, income statements and cash flow
statements of the Company and its Subsidiaries for the fiscal year ending
September 30, 2012.

(b) The financial statements referenced in subsection (a) (other than the
financial statements referenced in clause (iii) and the projections referenced
in clause (iv) of subsection (a)) fairly present in all material respects the
consolidated financial condition of Company and its Subsidiaries or the Acquired

 

-90-



--------------------------------------------------------------------------------

Company and its Subsidiaries, as applicable, as at the dates thereof and results
of operations for such periods in conformity with GAAP consistently applied
(subject, in the case of the quarterly financial statements, to normal year-end
audit adjustments and the absence of certain notes). The Borrowers and the
Restricted Subsidiaries taken as a whole did not have any material contingent
obligations, contingent liabilities, or material liabilities for known taxes,
long-term leases or unusual forward or long-term commitments required to be
reflected in the foregoing financial statements or the notes thereto that are
not so reflected.

(c) The pro forma condensed consolidated balance sheet and statement of income
referenced in clause (iii) of subsection (a) are based upon reasonable
assumptions made known to the Lenders and upon information not known to be
incorrect or misleading in any material respect.

(d) The projections referenced in clause (iv) of subsection (a) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
fair in light of then existing conditions (it being understood that projections
are subject to uncertainties and contingencies and that no assurance can be
given that any projection will be realized).

(e) Since September 30, 2010, there has been no change with respect to the
Consolidated Companies taken as a whole which has had or is reasonably likely to
have a Material Adverse Effect. The Company’s fiscal year commences October 1st
of each year and ends on September 30th of each year. The Company’s fiscal
quarters end on December 31st, March 31st, June 30th and September 30th of each
year.

3.15 ERISA.

(a) Identification of Plans. Except as disclosed on Schedule 3.15, as of the
Closing Date or as of the last date Schedule 3.15 was updated pursuant to
Section 5.7(j), none of the Borrowers, any of the Restricted Subsidiaries nor
any of their respective ERISA Affiliates maintains or contributes to, or has
during the past seven (7) years maintained or contributed to, any material Plan
that is subject to Title IV of ERISA.

(b) Compliance. Each Plan maintained by the Borrowers and the Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, and the Borrowers and the Restricted
Subsidiaries are subject to no tax or penalty with respect to any Plan of such
Consolidated Company or any ERISA Affiliate thereof, including, without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Code, or any tax or penalty resulting from a loss of deduction
under Sections 162, 404, or 419 of the Code, where the failure to comply with
such laws, and such taxes and penalties, together with all other liabilities
referred to in this Section 3.15 (taken as a whole), would in the aggregate have
a Material Adverse Effect;

(c) Liabilities. None of the Borrowers and their Restricted Subsidiaries is
subject to any liabilities (including withdrawal liabilities) with respect to
any Plans of the Borrowers, their Restricted Subsidiary and their ERISA
Affiliates, including, without limitation, any liabilities arising from Titles I
or IV of ERISA, other than obligations to fund benefits under an ongoing Plan
and to pay current contributions, expenses and premiums with respect to such
Plans, where such liabilities, together with all other liabilities referred to
in this Section 3.15 (taken as a whole), would in the aggregate have a Material
Adverse Effect;

(d) Funding. Each Borrower and each Restricted Subsidiary and, with respect to
any Plan which is subject to Title IV of ERISA, each of their respective ERISA
Affiliates, have made full and timely payment of all amounts (A) required to be
contributed under the terms of each Plan and applicable

 

-91-



--------------------------------------------------------------------------------

law, and (B) required to be paid as expenses (including PBGC or other premiums)
of each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect. No Borrower nor any Restricted Subsidiary is subject to any
liabilities with respect to post-retirement medical benefits in any amounts
which, together with all other liabilities referred to in this Section 3.15
(taken as a whole), would have a Material Adverse Effect if such amounts were
then due and payable.

(e) ERISA Event or Foreign Plan Event. No ERISA Event or Foreign Plan Event has
occurred or is reasonably expected to occur, except for such ERISA Events and
Foreign Plan Events that individually or in the aggregate would not have a
Material Adverse Effect.

3.16 Intellectual Property.

Each of the Credit Parties and the other Restricted Subsidiaries owns, or has
the legal right to use, all trademarks, tradenames, copyrights, technology,
know-how, processes and other Intellectual Property necessary for each of them
to conduct its business as currently conducted. No claim has been asserted and
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor do the Credit Parties or any of their Subsidiaries know of any
such claim, and, to the knowledge of the Credit Parties, the use of such
Intellectual Property by the Credit Parties or any of their Subsidiaries does
not infringe on the rights of any Person, except for such claims and
infringements that in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

3.17 Ownership of Property; Liens.

(a) Except as set forth on Schedule 3.17(a), (i) each Borrower and each
Restricted Subsidiary has good and marketable fee simple title to or a valid
leasehold interest in all of its real property and good title to, or a valid
leasehold interest in, all of its other Property, as such Properties are
reflected in the consolidated balance sheet of the Company and its Subsidiaries
as of March 31, 2011 and in the consolidated balance sheet of the Acquired
Company and its Subsidiaries as of March 31, 2011, each referred to in
Section 3.14 (other than Properties disposed of in the ordinary course of
business since such date or as otherwise permitted by the terms of this Credit
Agreement), except where the failure to hold such title, leasehold interest or
possession would not have a Material Adverse Effect, subject to no Lien or title
defect of any kind, except Liens permitted by Section 6.2 and (ii) each Borrower
and each Restricted Subsidiary enjoys peaceful and undisturbed possession under
all of their respective leases.

(b) As of the date of this Credit Agreement, the Property and assets owned by
each Borrower and each Restricted Subsidiary are not subject to any Lien
securing any Indebtedness or other obligation in excess of U.S.$10,000,000
individually other than as described on Schedule 3.17(b).

3.18 Existing Indebtedness.

Schedule 3.18 sets forth a complete and correct list of all outstanding
Indebtedness in excess of U.S.$20,000,000 of the Company and its Subsidiaries as
of the Closing Date. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary the outstanding principal amount of which exceeds U.S.$20,000,000
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Indebtedness to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.

 

-92-



--------------------------------------------------------------------------------

3.19 Solvency.

After giving effect to the Transactions, (i) the assets of the Borrowers and the
Restricted Subsidiaries, taken as a whole, at fair valuation and based on their
present fair saleable value will exceed such Persons’ debts, including
contingent liabilities, (ii) the remaining capital of the Borrowers and the
Restricted Subsidiaries, taken as a whole, will not be unreasonably small to
conduct such Persons’ businesses, and (iii) the Borrowers and the Restricted
Subsidiaries, taken as a whole, will not have incurred debts, or have intended
to incur debts, beyond such Persons’ ability to pay such debts as they mature.
For purposes of this Section 3.19, “debt” means any liability on a claim, and
“claim” means (a) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured, or (b) the right
to an equitable remedy for breach of performance if such breach gives rise to a
right to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

3.20 Labor Matters.

The Borrowers and the Restricted Subsidiaries have experienced no strikes, labor
disputes, slow downs or work stoppages due to labor disagreements which are
reasonably likely to have a Material Adverse Effect, and, to the best knowledge
of the Responsible Officers of the Company, there are no such strikes, disputes,
slow downs or work stoppages threatened against a Borrower or any of its
Restricted Subsidiaries which are reasonably likely to have a Material Adverse
Effect. The hours worked and payment made to employees of each Borrower and each
Restricted Subsidiary have not been in violation in any material respect of
(including any possible penalties under) the Fair Labor Standards Act or any
other applicable law dealing with such matters, and all payments due from either
Borrower and or any Restricted Subsidiary, or for which any claim may be made
against a Borrower or any Restricted Subsidiary, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as liabilities on the books of a Borrower and the Restricted
Subsidiaries, in each case where the failure to comply with such laws or to pay
or accrue such liabilities is reasonably likely to have a Material Adverse
Effect.

3.21 Payment or Dividend Restrictions.

Except as described on Schedule 3.21, no Restricted Subsidiary is party to or
subject to any agreement restricting or limiting its ability to pay dividends or
make other distributions.

3.22 Accuracy and Completeness of Information.

Each written report, financial statement, certificate, or final schedule to the
Agreement or any other Credit Document heretofore, contemporaneously or
hereafter furnished by or on behalf of any Credit Party or any of its
Subsidiaries to the Agents, the Lead Arrangers or any Lender for purposes of or
in connection with this Credit Agreement or any other Credit Document, or any
transaction contemplated hereby or thereby, is or will be true and accurate in
all material respects and not incomplete by omitting to state any material fact
necessary to make such information not misleading. There is no fact now known to
the Company, any other Credit Party or any of their Subsidiaries which has had
or is reasonably expected to have, a Material Adverse Effect, which fact has not
been set forth herein, in the financial statements of the Company and its
Subsidiaries and the Acquired Company furnished to the Agents, the Lead
Arrangers and/or the Lenders, in the SSCC Merger Agreement or in any
certificate, opinion or other written statement made or furnished by any Credit
Party to the Agents and/or the Lenders.

 

-93-



--------------------------------------------------------------------------------

3.23 Compliance with Trading with the Enemy Act, OFAC Rules and Regulations,
Patriot Act and FCPA.

(a) Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. Neither any Credit Party nor any or its Subsidiaries is in violation of
(i) the Trading with the Enemy Act, as amended, (ii) any of the foreign assets
control regulations of the Office of Foreign Assets Control (“OFAC”) of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto, or (iii) the
Patriot Act. None of the Credit Parties (A) is a blocked person described in
section 1 of the Anti-Terrorism Order or (B) to the best of its knowledge,
engages in any dealings or transactions, or is otherwise associated, with any
such blocked person.

(b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.treasury.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

(c) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
15% of its assets located in Sanctioned Entities, or (iii) derives more than 15%
of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

(d) Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto applicable to the Credit Parties and their Subsidiaries.
None of the Credit Parties or their Subsidiaries has made a payment, offering,
or promise to pay, or authorized the payment of, money or anything of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or its
Subsidiary or to any other Person, in violation of the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq.

3.24 Use of Proceeds.

The Extensions of Credit will be used solely (a) to finance the SSCC
Acquisition, (b) to repay certain existing Indebtedness of the Company, the
Acquired Company and their respective Subsidiaries in connection with the SSCC
Acquisition, (c) to pay fees and expenses incurred in connection with the
Transactions and (d) to provide for working capital and general corporate
requirements of the Borrowers and their Subsidiaries, including Permitted
Acquisitions.

3.25 Consummation of Acquisition; Representations and Warranties from SSCC
Merger Agreement.

The SSCC Acquisition and related transactions have been consummated
substantially in accordance with the terms of the SSCC Merger Agreement. As of
the Closing Date, the SSCC Merger Agreement has not been materially altered,
amended or otherwise modified or supplemented or any condition thereof waived
unless approved by the Lead Arrangers (such approval not to be unreasonably
withheld,

 

-94-



--------------------------------------------------------------------------------

conditioned or delayed), other than any such waivers, modifications or consents
as are not materially adverse to the interests of the Lenders. Each of the
representations and warranties made in the SSCC Merger Agreement by the Company
and the Subsidiaries of the Company party thereto is true and correct, except
for any representation or warranty therein the failure of which to be true and
correct does not have and would not reasonably be expected to have a Company
Material Adverse Effect.

3.26 Business Locations.

Set forth on Schedule 3.26 is the chief executive office and jurisdiction of
incorporation or formation of each Credit Party as of the Closing Date.

3.27 Security Documents.

The Security Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby. Except as set forth in the Security
Documents, such security interests and Liens are currently (or will be, upon the
taking of possession by the applicable Agent of the certificates evidencing the
Capital Stock being pledged pursuant to such Security Documents, together with
duly executed transfer powers, and/or upon the filing of appropriate financing
statements in favor of the applicable Agent, on behalf of the applicable Secured
Parties) perfected security interests and Liens, prior to all other Liens other
than Permitted Liens.

3.28 [Reserved].

3.29 [Reserved].

3.30 Classification of Senior Indebtedness.

The Credit Party Obligations constitute “Senior Indebtedness”, “Designated
Senior Indebtedness” or any similar designation under and as defined in any
agreement governing any Subordinated Debt and the subordination provisions set
forth in each such agreement are legally valid and enforceable against the
parties thereto, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

3.31 Brokers’ Fees.

Except for fees that have already been paid on or prior to the Closing Date,
none of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the Transactions other than the closing and other
fees payable pursuant to this Agreement and as set forth in the Fee Letter.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Conditions to Closing Date and Initial Revolving Loans and Term Loans.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loans on the Closing
Date is subject to, the satisfaction of the following conditions precedent:

 

-95-



--------------------------------------------------------------------------------

(a) Execution of Credit Agreement and Credit Documents. Receipt by the
Administrative Agent of (i) for the account of each U.S. Revolving Lender that
makes a request therefor, a U.S. Revolving Note, (ii) for the account of each
Canadian Revolving Lender that makes a request therefor, a Canadian Revolving
Note, (iii) for the account of each Term Loan A Lender that makes a request
therefor, a Term Loan A Note, (iv) for the account of each Term Loan B Lender
that makes a request therefor, a Term Loan B Note, (v) for the account of the
U.S. Swingline Lender, a U.S. Swingline Note, (vi) for the account of the
Canadian Swingline Lender, a Canadian Swingline Note, (vii) counterparts of the
Security Documents to be executed on the Closing Date and (viii) a
fully-executed counterpart of this Credit Agreement; in each case executed by a
duly authorized officer of each party thereto and in each case conforming to the
requirements of this Credit Agreement.

(b) Legal Opinion. Receipt by the Administrative Agent of the following legal
opinions of counsel to the Credit Parties, in form and substance reasonably
acceptable to the Administrative Agent:

(i) a legal opinion of King & Spalding LLP, special New York counsel to the
Credit Parties, providing customary opinions regarding the Investment Company
Act of 1940, as amended, no conflicts with/no creation of liens under material
contracts, enforceability of the Credit Documents, no conflicts with or consents
under New York, Georgia or California law, Delaware corporate/limited liability
company law or Nevada limited liability company law, due authorization,
execution and delivery of the Credit Documents of the Credit Documents by the
U.S. Credit Parties, no conflicts with organizational documents and creation and
perfection of security interests;

(ii) a legal opinion of the general counsel of the Company, covering valid
existence, good standing and organizational power and authority of the U.S.
Credit Parties, and no material litigation;

(iii) a legal opinion of Ogilvy Renault LLP, Canadian counsel to the Canadian
Credit Parties, covering the valid existence and good standing of the Canadian
Credit Parties organized in Quebec and Ontario, due authorization, execution and
delivery of the Credit Documents by the Canadian Credit Parties organized in
Quebec and Ontario, no conflicts with or consents under applicable Quebec,
Ontario and Canadian federal law and other customary matters with respect to the
Canadian Security Documents; and

(iv) a legal opinion of McInnes Cooper, special Nova Scotia and New Brunswick
counsel to the Canadian Credit Parties, covering the valid existence and good
standing of the Canadian Credit Parties organized in Nova Scotia and New
Brunswick, the due authorization, execution and delivery of the Credit Documents
by such Canadian Credit Parties organized in Nova Scotia and New Brunswick, and
no conflicts with or consents under applicable Nova Scotia, New Brunswick and
Canadian federal law and other customary matters with respect to the Canadian
Security Documents.

(c) Personal Property Collateral. The Collateral Agent shall have received, in
form and substance reasonably satisfactory to the Collateral Agent:

(i) searches of Uniform Commercial Code filings in the jurisdiction of
organization of each Credit Party, copies of the financing statements on file in
such jurisdictions and evidence that no Liens exist other than Permitted Liens;

 

-96-



--------------------------------------------------------------------------------

(ii) searches of PPSA or RPMRR filings or the equivalent thereof in the
provinces of Nova Scotia, Ontario, New Brunswick and Quebec, Canada, copies of
the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens;

(iii) UCC and PPSA financing statements, RPMRR registrations, or the equivalent
thereof for each appropriate jurisdiction as is necessary, in the Administrative
Agent’s sole discretion, to perfect the applicable Agent’s security interest in
the Collateral;

(iv) [Reserved];

(v) [Reserved]; and

(vi) stock, unit or membership certificates, if any, evidencing the Capital
Stock pledged to the Collateral Agent pursuant to the Pledge Agreements and duly
executed in blank undated stock or transfer powers.

(d) Corporate Documents. Receipt by the Administrative Agent of the following
(or their equivalent), each (other than with respect to clause (iv)) certified
by the secretary or assistant secretary of the applicable Credit Party as of the
Closing Date to be true and correct and in force and effect pursuant to a
certificate in a form reasonably satisfactory to the Administrative Agent:

(i) Articles of Incorporation. Copies of the articles of incorporation or
charter documents of each Credit Party certified to be true and complete as of a
recent date by the appropriate Governmental Authority of the state of its
organization.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the respective Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof.

(iii) Bylaws. Copies of the bylaws, operating agreement or partnership agreement
of each Credit Party.

(iv) Good Standing. Copies, where applicable, of certificates of good standing,
existence or its equivalent of each Credit Party in its state or province of
organization, certified as of a recent date by the appropriate Governmental
Authorities of the applicable state or province of organization.

(e) Officer’s Certificate. Receipt by the Administrative Agent of a certificate,
in form and substance reasonably satisfactory to it, of a Responsible Officer
certifying that after giving effect to each of the Transactions, the Credit
Parties taken as a whole are solvent as of the Closing Date.

(f) Account Designation Letter. Receipt by the Administrative Agent of an
executed counterpart of the Account Designation Letter.

(g) Financial Information. Receipt by the Administrative Agent of the financial
information described Section 3.14(a).

(h) Flow of Funds. Receipt by the Administrative Agent of a sources and uses
table and payment instructions with respect to each wire transfer to be made by
the Administrative Agent on behalf of the Lenders or the Borrowers on the
Closing Date setting forth the amount of such transfer, the purpose of such
transfer, the name and number of the account to which such transfer is to be
made, the name and

 

-97-



--------------------------------------------------------------------------------

ABA number of the bank or other financial institution where such account is
located and the name and telephone number of an individual that can be contacted
to confirm receipt of such transfer.

(i) Repayment of Existing Indebtedness. The Administrative Agent shall have
received evidence, in form and substance reasonably satisfactory to the
Administrative Agent, that all principal, interest and other amounts outstanding
in connection with existing Indebtedness of the Credit Parties (other than
existing Indebtedness permitted pursuant to Section 6.3) have been or
concurrently with the Closing Date are being repaid in full and terminated and
all Liens relating thereto shall have been terminated and released (or
arrangements reasonably satisfactory to the Administrative Agent shall have been
made).

(j) No Company Material Adverse Effect. Since January 23, 2011, there shall not
have occurred a Company Material Adverse Effect. “Company Material Adverse
Effect” shall mean any Circumstance (as defined below) that, individually or in
the aggregate with all other Circumstances occurring or existing prior to the
determination of a Company Material Adverse Effect, has, or is reasonably
expected to have, a material adverse effect on (i) the business, assets,
liabilities, financial condition or results of operations of the Acquired
Company and its Subsidiaries (as defined in the SSCC Merger Agreement), taken as
a whole, or (ii) the ability of the Acquired Company to consummate the
transactions contemplated by the SSCC Merger Agreement; provided, however, that
in the case of clause (i) none of the following (to the extent arising after the
date hereof) shall be deemed to be or constitute a Company Material Adverse
Effect and the effects of the following shall not be taken into account when
determining whether a Company Material Adverse Effect has occurred or would
occur: (A) any Circumstance to the extent resulting from any conditions or
changes generally affecting the economy or securities markets of the United
States, in each case other than Circumstances that affect the Acquired Company
and its Subsidiaries, taken as a whole, in a disproportionate manner as compared
to other companies in the paper products, packaging products, recycled
paperboard and containerboard manufacturing industry (the “Industry”); (B) any
Circumstance to the extent resulting from conditions in the Industry (as defined
in the SSCC Merger Agreement) that affect the Acquired Company and its
Subsidiaries, in each case other than Circumstances that affect the Acquired
Company and its Subsidiaries, taken as a whole, in a disproportionate manner as
compared to other companies in the Industry; (C) any Circumstance to the extent
resulting from the taking of any action required by the SSCC Merger Agreement or
consented to in writing by Parent (as defined in the SSCC Merger Agreement);
(D) any Circumstance to the extent resulting from changes in GAAP (as defined in
the SSCC Merger Agreement) in each case other than Circumstances that affect the
Acquired Company and its Subsidiaries, taken as a whole, in a disproportionate
manner as compared to other companies in the Industry; (E) any Circumstance to
the extent resulting solely from changes in the Acquired Company’s stock price
or the trading volume of Company Common Stock (as defined in the SSCC Merger
Agreement), in and of itself (it being understood that the facts or occurrences
giving rise or contributing to any such change may be taken into account in
determining whether there has been a Company Material Adverse Effect); (F) any
Circumstance to the extent resulting from changes, conditions, events or
developments in or affecting political conditions or any acts of terrorism or
war (whether or not declared) or natural disasters; (G) any Circumstance to the
extent resulting solely from any failure by the Acquired Company to meet any
internal or public estimates, projections, budgets, or forecasts of the Acquired
Company’s revenue, earnings or other financial performance or results of
operations for any period (it being understood that the facts or occurrences
giving rise or contributing to any such failure may be taken into account in
determining whether there has been a Company Material Adverse Effect); and
(H) any Circumstance to the extent resulting from the pendency or announcement
of the Acquisition or the transactions contemplated by the SSCC Merger
Agreement. “Circumstance” shall mean any event, occurrence, fact, condition,
effect, change or development.

 

-98-



--------------------------------------------------------------------------------

(k) Fees. Receipt by the Agents and the Lenders of all fees, if any, then owing
pursuant to the Fee Letters, Section 2.12 or pursuant to any other Credit
Document.

(l) Consumation of SSCC Acquisition; SSCC Acquisition Documents.
Contemporaneously with the initial Extensions of Credit hereunder, the SSCC
Acquisition shall have been consummated in accordance with the terms and
conditions of the SSCC Merger Agreement without waiver or modification of any
provision thereof or consent required thereunder unless approved by the Lead
Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed), other than any such waivers, modifications or consents as are not
materially adverse to the interests of the Lenders. The Administrative Agent
shall have received a copy, certified by an officer of the Company as true and
complete, of each SSCC Acquisition Document as originally executed and
delivered, together with all exhibits and schedules thereto.

(m) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, substantially in the form of Schedule 4.1-1,
for the benefit of itself and the Lenders; provided by the Company that sets
forth information required by the Patriot Act including, without limitation, the
identity of the Credit Parties, the name and address of the Credit Parties and
other information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.

(n) Representations and Warranties. (i) With respect to the Acquired Company and
its Subsidiaries, (A) the representations and warranties made by the Acquired
Company in the SSCC Merger Agreement that are material to the interests of the
Agents, but only to the extent that the Company has the right to terminate its
obligations under the SSCC Merger Agreement or to decline to consummate the
Acquisition pursuant to the SSCC Merger Agreement, as a result of a breach of
such representations and warranties in the SSCC Merger Agreement, and (B) the
Specified Representations (as defined below), shall in each case be true and
correct in all material respects (except (1) to the extent that any such
representation or warranty is qualified by materiality, in which case such
representation and warranty shall be true and correct and (2) with respect to
those representations and warranties applicable to the Acquired Company and its
Subsidiaries and described in the foregoing clause (i)(A), for such exceptions
as have not had, and would not reasonably be expected to have, a Company
Material Adverse Effect (as defined in the SSCC Merger Agreement) on the
Acquired Company) and (ii) with respect to the Company and its Subsidiaries
(prior to giving effect to the SSCC Acquisition) the Specified Representations
shall in each case be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct). For the
purposes hereof, “Specified Representations” means the representations and
warranties contained in Section 3.1, the first sentence of Section 3.2, and
Sections 3.3, 3.6, 3.7, 3.19 and 3.27.

4.2 Conditions to Subsequent Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder (other
than the initial Extensions of Credit hereunder on the Closing Date) is subject
to the satisfaction of the following conditions precedent on the date of making
such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein or in any other Credit Document or which are contained
in any certificate furnished at any time under or in connection herewith or
therewith shall be true and correct in all material respects (except to the
extent that any such representation or warranty is qualified by materiality, in
which case such representation and warranty shall be true and correct) on and as
of the date of such Extension of Credit as if made on and as of such date
(except for those which expressly relate to an earlier date).

 

-99-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the aggregate principal Dollar Amount (determined as of the most recent
Determination Date) of outstanding Revolving Loans, Swingline Loans and LOC
Obligations shall not exceed the Aggregate Revolving Committed Amount, (ii) the
aggregate principal Dollar Amount of the outstanding U.S. Revolving Loans, U.S.
Swingline Loans and LOC Obligations shall not exceed the U.S. Revolving
Committed Amount, (iii) the LOC Obligations shall not exceed the LOC Committed
Amount, (iv) the U.S. Swingline Loans shall not exceed the U.S. Swingline
Committed Amount, (v) the Canadian Swingline Loans shall not exceed the Canadian
Swingline Committed Amount and (vi) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Canadian
Revolving Loans plus Canadian Swingline Loans shall not exceed the Canadian
Revolving Commitment Amount.

(d) Additional Conditions to U.S. Revolving Loans. If a U.S. Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Canadian Revolving Loans. If a Canadian Revolving
Loan is requested, all conditions set forth in Section 2.2 shall have been
satisfied.

(f) Additional Conditions to U.S. Swingline Loans. If a U.S. Swingline Loan is
requested, all conditions set forth in Section 2.5 shall have been satisfied.

(g) Additional Conditions to Canadian Swingline Loans. If a Canadian Swingline
Loan is requested, all conditions set forth in Section 2.6 shall have been
satisfied.

(h) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, all conditions set fort in Section 2.7 shall have been
satisfied.

(i) Additional Conditions to Incremental Term Loans. Any Incremental Term Loans
shall be borrowed pursuant to, and in accordance with, Section 2.25.

Other than the initial Extensions of Credit hereunder on the Closing Date, each
request for an Extension of Credit (including extensions and conversions) and
each acceptance by a Borrower of an Extension of Credit (including extensions
and conversions) shall be deemed to constitute a representation and warranty by
the Credit Parties as of the date of such Loan that the conditions in
subsections (a) through (h) of this Section have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full, the Credit Parties shall:

5.1 Corporate Existence, Etc.

Preserve and maintain, and cause each of the Restricted Subsidiaries to preserve
and maintain, its corporate existence (except as otherwise permitted pursuant to
Section 6.4), its material rights, franchises,

 

-100-



--------------------------------------------------------------------------------

licenses, permits, consents, approvals and contracts, and its material trade
names, service marks and other Intellectual Property (for the scheduled duration
thereof), necessary or desirable in the normal conduct of its business, and its
qualification to do business as a foreign corporation in all jurisdictions where
it conducts business or other activities making such qualification necessary,
where the failure to be so qualified is reasonably likely to have a Material
Adverse Effect.

5.2 Compliance with Laws, Etc.

Comply, and cause each of the Restricted Subsidiaries to comply with all
Requirements of Law (including, without limitation, all Environmental Laws,
ERISA, the Trading with the Enemy Act, OFAC and the Patriot Act, each as
amended) and Contractual Obligations applicable to or binding on any of them
where the failure to comply with such Requirements of Law and Contractual
Obligations is reasonably likely to have a Material Adverse Effect.

5.3 Payment of Taxes and Claims.

File and cause each Restricted Subsidiary to file all U.S. Federal, state, local
and foreign tax returns that are required to be filed by each of them and pay,
collect, withhold and remit all income taxes and all other material taxes that
have become due pursuant to such returns or pursuant to any assessment in
respect thereof received by a Borrower or any Restricted Subsidiary, and each
Borrower and each Restricted Subsidiary will pay or cause to be paid all other
material taxes, assessments, fees and other governmental charges and levies
which, to the knowledge of the Responsible Officers of a Borrower or any
Restricted Subsidiary, are due and payable before the same become delinquent,
except (i) only such taxes and assessments as are being contested in good faith
by appropriate and timely proceedings and as to which adequate reserves have
been established in accordance with GAAP, and (ii) where failure to take the
foregoing actions, individually or in the aggregate, is not reasonably likely to
have a Material Adverse Effect.

5.4 Keeping of Books.

Keep, and cause each of the Restricted Subsidiaries to keep, proper books of
record and account, containing complete and accurate entries of all their
respective financial and business transactions.

5.5 Visitation, Inspection, Etc.

Permit, and cause each of its Restricted Subsidiaries to permit, any
representative of an Agent or any Lender, at such Agent’s or such Lender’s
expense, to visit and inspect any of its property, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with its officers, all at such reasonable times
and as often as such Agent or such Lender may reasonably request after
reasonable prior notice to the Company; provided, however, that at any time
following the occurrence and during the continuance of a Default or an Event of
Default, no prior notice to Company shall be required, and any such inspection
shall be at the expense of the Company.

5.6 Insurance; Maintenance of Properties and Licenses.

(a) Maintain or cause to be maintained with financially sound and reputable
insurers, insurance with respect to its properties and business (including
business interruption insurance), and the properties and business of the
Restricted Subsidiaries, against loss or damage of the kinds customarily insured
against by reputable companies in the same or similar businesses, such insurance
to be of such types and in such amounts and subject to such deductibles and
self-insurance programs as the Company in its judgment deems reasonable;
provided, however, that in any event Borrowers shall use their

 

-101-



--------------------------------------------------------------------------------

commercially reasonable efforts to maintain, or cause to be maintained,
insurance in amounts and with coverages not materially less favorable to the
Borrowers or any of the Restricted Subsidiaries as in effect on the date of this
Credit Agreement, except where the costs of maintaining such insurance would, in
the judgment of the Company, be excessive.

(b) Cause, and cause each Restricted Subsidiary to cause, all properties used or
useful in the conduct of its business to be maintained and kept in good
condition, repair and working order and supplied with all necessary equipment
and will cause to be made all necessary repairs, renewals, replacements,
settlements and improvements thereof, all as in the judgment of Borrower may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times except as would not,
individually or in the aggregate, have a Material Adverse Effect; provided,
however, that nothing in this Section 5.6(b) shall prevent a Credit Party from
discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the judgment of the Company, desirable in the conduct of
its business or the business of either Borrower or any of the Restricted
Subsidiaries.

(c) Maintain, in full force and effect in all material respects, each and every
material license, permit, certification, qualification, approval or franchise
issued by any Governmental Authority (each a “License”) required for each of the
Credit Parties to conduct their respective businesses as presently conducted
except as would not, individually or in the aggregate, have a Material Adverse
Effect; provided, however, that nothing in this Section 5.6(c) shall prevent a
Credit Party from discontinuing the operation or maintenance of any such License
if such discontinuance is in connection with a change in the business of either
Borrower or any of the Restricted Subsidiaries permitted under Section 6.6
hereof.

5.7 Financial Reports; Other Notices.

Furnish to the Agents and each Lender:

(a) after the end of each of the first three quarterly accounting periods of
each of its fiscal years, as soon as prepared, but in any event at the same time
it files or is (or would be) required to file the same with the SEC, the
quarterly unaudited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal quarter and the related unaudited
consolidated statements of income and cash flows (together with all footnotes
thereto) of the Company and its Subsidiaries for such fiscal quarter and the
then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding quarter and the corresponding
portion of Borrower’s previous fiscal year, accompanied by a certificate, dated
the date of furnishing, signed by a Responsible Officer of the Company to the
effect that such financial statements accurately present in all material
respects the consolidated financial condition of the Company and its
Subsidiaries and that such financial statements have been prepared in accordance
with GAAP consistently applied (subject to year end adjustments); provided,
however, during any period that the Company has consolidated Subsidiaries which
are not Consolidated Companies, the Company shall also provide such financial
information in a form sufficient to enable the Agents and the Lenders to
determine the compliance of the Borrowers with the terms of this Credit
Agreement with respect to the Consolidated Companies;

(b) after the end of each of its fiscal years, as soon as prepared, but in any
event at the same time it files or is (or would be) required to file the same
with the SEC, the annual audited report for that fiscal year for the Company and
its Subsidiaries, containing a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Company and its Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year (which financial statements shall be reported on by the Company’s
independent

 

-102-



--------------------------------------------------------------------------------

certified public accountants, such report to state that such financial
statements fairly present in all material respects the consolidated financial
condition and results of operation of the Company and its Subsidiaries in
accordance with GAAP, and which shall not be subject to any “going concern” or
like qualification, exception, assumption or explanatory language or any
qualification, exception, assumption or explanatory language as to the scope of
such audit); provided, however, during any period that the Company has
consolidated Subsidiaries which are not Consolidated Companies, the Company
shall also provide such financial information in a form sufficient to enable the
Agents and the Lenders to determine the compliance of the Borrowers with the
terms of this Credit Agreement with respect to the Consolidated Companies;

(c) concurrently with the delivery of the financial statements described in
Section 5.7(a) and (b) above, commencing with such financial statements for the
period ending June 30, 2011, a certificate of a Responsible Officer
substantially in the form of Schedule 5.7(c) stating that, to the best of such
Responsible Officer’s knowledge, each of the Credit Parties during such period
observed or performed in all material respects all of its covenants and other
agreements, and satisfied in all material respects every condition, contained in
this Credit Agreement to be observed, performed or satisfied by it, and that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and such certificate shall
include the calculations in reasonable detail required to indicate compliance
with Section 6.1 as of the last day of such period and that the financial
information provided has been prepared in accordance with GAAP applied
consistently for the periods related thereto;

(d) promptly upon the filing thereof or otherwise becoming available, copies of
all financial statements, annual, quarterly and special reports, proxy
statements and notices sent or made available generally by the Company to its
public security holders, of all regular and periodic reports and all
registration statements and prospectuses, if any, filed by any of them with any
securities exchange or with the SEC, and of all press releases and other
statements made available generally to the public containing material
developments in the business or financial condition of the Borrowers and the
Restricted Subsidiaries;

(e) [Reserved];

(f) as soon as possible and in any event within thirty (30) days after a
Borrower or any Restricted Subsidiary knows or has reason to know that any ERISA
Event or Foreign Plan Event with respect to any Plan or Foreign Plan or Foreign
Benefit Arrangement has occurred and such ERISA Event or Foreign Plan Event
involves a matter that has had, or is reasonably likely to have, a Material
Adverse Effect, a statement of a Responsible Officer of such Borrower or such
Restricted Subsidiary setting forth details as to such ERISA Event or Foreign
Plan Event and the action which such Borrower or such Restricted Subsidiary
proposes to take with respect thereto;

(g) within forty–five (45) days following the end of each fiscal year of the
Company, beginning with the fiscal year ending September 30, 2011 an annual
budget of the Company and its Subsidiaries for the next fiscal year;

(h) prompt written notice of the occurrence of any Default or Event of Default;

(i) prompt written notice of the occurrence of any Material Adverse Effect;

(j) concurrently with the delivery of the financial statements described in
Section 5.7(a) and (b) above, (i) an updated copy of Schedule 3.13 if the
Borrowers or any of their Restricted Subsidiaries have formed or acquired a new
Subsidiary or Joint Venture, or has designated a Subsidiary as a new
Unrestricted Subsidiary, since the Closing Date or since such Schedule was last
updated and (ii) an

 

-103-



--------------------------------------------------------------------------------

updated copy of Schedule 3.15 if the Borrowers or any of their Restricted
Subsidiaries have established a new material Plan since the Closing Date or
since such Schedule was last updated;

(k) a copy of any material notice to the holders of (or any trustee with respect
to) the 2011 Senior Notes, the 2013 Senior Notes or the 2016 Senior Notes; and

(l) with reasonable promptness, such other information relating to each
Borrower’s performance of this Credit Agreement or its financial condition as
may reasonably be requested from time to time by the Administrative Agent (at
the request of the Canadian Agent or any Lender).

The Credit Parties will cooperate with the Administrative Agent in connection
with the publication of certain materials and/or information provided by or on
behalf of the Credit Parties to the Administrative Agent and Lenders
(collectively, “Information Materials”) pursuant to this Article V; provided
that upon the filing by the Credit Parties of the items referenced in
Section 5.7(a) or 5.7(b) with the SEC for public availability, the Credit
Parties, with respect to such items so filed, shall not be required to
separately furnish such items to the Agents and Lenders. In addition, the Credit
Parties will designate Information Materials (i) that are either available to
the public or not material with respect to the Credit Parties and their
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (ii) that are not
Public Information as “Private Information”.

5.8 Notices Under Certain Other Indebtedness.

Promptly following its receipt thereof, the Company shall furnish the Agents a
copy of any notice received by it, the Canadian Borrower or any of the
Restricted Subsidiaries from the holder(s) of Indebtedness (or from any trustee,
agent, attorney, or other party acting on behalf of such holder(s)) in an amount
which, in the aggregate, exceeds U.S.$25,000,000, where such notice states or
claims the existence or occurrence of any default or event of default with
respect to such Indebtedness under the terms of any indenture, loan or credit
agreement, debenture, note, or other document evidencing or governing such
Indebtedness.

5.9 Notice of Litigation.

Notify the Administrative Agent of any actions, suits or proceedings instituted
by any Person against a Borrower or any Restricted Subsidiary where the
uninsured portion of the money damages sought (which shall include any
deductible amount to be paid by such Borrower or such Restricted Subsidiary)
which is reasonably likely to have a Material Adverse Effect. Said notice is to
be given promptly, and is to specify the amount of damages being claimed or
other relief being sought, the nature of the claim, the Person instituting the
action, suit or proceeding, and any other significant features of the claim.

5.10 Additional Guarantors.

(a) Each of the Credit Parties shall cause (i) each of its Wholly-Owned
Restricted Subsidiaries that is a Domestic Subsidiary (other than an Inactive
Subsidiary or an Immaterial Subsidiary) and not existing as of the Closing Date,
(ii) each of its Permitted Joint Ventures that becomes a Wholly-Owned Restricted
Subsidiary and is a Domestic Subsidiary (other than an Inactive Subsidiary or an
Immaterial Subsidiary) and (iii) each of its Inactive Subsidiaries or Immaterial
Subsidiaries that is a Wholly-Owned Restricted Subsidiary and a Domestic
Subsidiary that no longer qualifies as an Inactive Subsidiary or Immaterial
Subsidiary, to promptly become a U.S. Guarantor hereunder by promptly executing
and delivering a Joinder Agreement, within thirty (30) days (or such longer
period as the Administrative Agent may agree in its sole discretion) of the
creation or acquisition of any such Restricted Subsidiary by a Credit Party or
such Permitted Joint Venture becoming a Wholly-Owned

 

-104-



--------------------------------------------------------------------------------

Subsidiary of a Credit Party or such entity no longer being an Inactive
Subsidiary or an Immaterial Subsidiary, as applicable; provided, however, that
in the case of any such Restricted Subsidiary which holds no assets and is
formed solely to effectuate a Permitted Acquisition, the period referenced above
shall begin on the earlier of (i) such Restricted Subsidiary acquiring any
assets or (ii) the consummation of the Permitted Acquisition for which such
Restricted Subsidiary was formed. The delivery of such documents shall be
accompanied by such other documents as the Agents may reasonably request
(including, without limitation, certificates of incorporation, articles of
incorporation and bylaws, membership operating agreements, good standing
certificates, opinion letters and appropriate resolutions of the Board of
Directors of any such Guarantor).

(b) Each of the Credit Parties shall cause (i) each of its Wholly-Owned
Restricted Subsidiaries organized under the laws of Canada or a province thereof
(other than an Inactive Subsidiary or Immaterial Subsidiary) and not existing as
of the Closing Date, (ii) each of its Permitted Joint Ventures incorporated
under the laws of Canada that becomes a Wholly-Owned Restricted Subsidiary of a
Credit Party (other than an Inactive Subsidiary or an Immaterial Subsidiary) and
(iii) each of its Inactive Subsidiaries or Immaterial Subsidiaries organized
under the laws of Canada or a province thereof that is a Wholly-Owned Restricted
Subsidiary that no longer qualifies as an Inactive Subsidiary or Immaterial
Subsidiary, to promptly become a Canadian Guarantor hereunder by promptly
executing and delivering a Joinder Agreement, within thirty (30) days (or such
longer period as the Administrative Agent may agree in its sole discretion) of
the creation or acquisition of any such Restricted Subsidiary by a Credit Party
or other Restricted Subsidiary of a Credit Party or such Permitted Joint Venture
becoming a Wholly-Owned Subsidiary of a Credit Party or such entity no longer
being an Inactive Subsidiary or an Immaterial Subsidiary, as applicable;
provided, however, that in the case of any such Restricted Subsidiary which
holds no assets and is formed solely to effectuate a Permitted Acquisition, the
period referenced above shall begin on the earlier of (i) such Restricted
Subsidiary acquiring any assets or (ii) the consummation of the Permitted
Acquisition for which such Restricted Subsidiary was formed. The delivery of
such documents shall be accompanied by such other documents as the Canadian
Agent may reasonably request (including, without limitation, certificates of
incorporation, articles of incorporation and bylaws, membership operating
agreements, opinion letters and appropriate resolutions of the Board of
Directors of any such Guarantor).

(c) In the event that a Borrower or any Restricted Subsidiary sells any
Guarantor in a transaction permitted by Section 6.4, or in the event the Company
designates any Restricted Subsidiary as an Unrestricted Subsidiary in accordance
with the terms of this Credit Agreement, then such Guarantor shall be released
from all obligations under this Credit Agreement. Such release shall occur
automatically and without need of further action by the Administrative Agent or
any Lenders upon the consummation of the sale or designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, as the case may be, and the
Administrative Agent shall execute and deliver any releases or other documents
reasonably requested by the Company to confirm such release.

5.11 Pledged Assets.

(a) Each U.S. Credit Party will (i) cause all of the Capital Stock of its
Restricted Subsidiaries (other than Inactive Subsidiaries and Immaterial
Subsidiaries) required to be pledged under the Pledge Agreements to be subject
at all times to first priority, perfected Liens in favor of the Collateral Agent
to secure the Credit Party Obligations pursuant to the terms and conditions of
the U.S. Security Documents or, with respect to any such Capital Stock acquired
subsequent to the Closing Date, such other additional security documents as the
Collateral Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements, certified resolutions and
other organizational and authorizing documents of such Person, favorable

 

-105-



--------------------------------------------------------------------------------

opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and the perfection of the Collateral Agent’s Liens
thereunder), all in form, content and scope reasonably satisfactory to the
Collateral Agent. Without limiting the foregoing, each U.S. Credit Party will
cause 100% of the Capital Stock of each of its direct or indirect Restricted
Subsidiaries (other than Inactive Subsidiaries and Immaterial Subsidiaries) that
are Domestic Subsidiaries (unless such Domestic Subsidiary is owned by a Foreign
Subsidiary) and 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of its first-tier Restricted Subsidiaries (other than Inactive
Subsidiaries and Immaterial Subsidiaries) that are Foreign Subsidiaries, in each
case to the extent owned by such Credit Party and to the extent not prohibited
by the organizational documents of any such Subsidiary that is a Joint Venture,
to be subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent to secure the Credit Party Obligations pursuant to the terms
and conditions of the U.S. Security Documents or such other security documents
as the Collateral Agent shall reasonably request. In addition, each U.S. Credit
Party will cause the 35% (or such lesser amount owned by it) of the voting
Capital Stock of its first-tier Restricted Subsidiaries (other than Inactive
Subsidiaries and Immaterial Subsidiaries) that are organized under the laws of
Canada or a province thereof and not pledged under the U.S. Security Documents
to be subject at all times to a first priority, perfected Lien in favor of the
Canadian Agent to secure the Canadian Obligations pursuant to the terms and
conditions of the Canadian Security Documents or such other security documents
as the Canadian Agent shall reasonably request.

(b) Each Canadian Credit Party will (i) cause all the Capital Stock of its
Restricted Subsidiaries (other than Inactive Subsidiaries and Immaterial
Subsidiaries) that are organized under the laws of Canada or a province thereof
required to be pledged under the Canadian Pledge Agreements to be subject at all
times to first priority, perfected Liens in favor of the Canadian Agent to
secure the Canadian Obligations pursuant to the terms and conditions of the
Canadian Security Documents or, with respect to any such Capital Stock acquired
subsequent to the Closing Date, such other additional security documents as the
Canadian Agent shall reasonably request, subject in any case to Permitted Liens
and (ii) deliver such other documentation as the Canadian Agent may reasonably
request in connection with the foregoing, including, without limitation,
appropriate PPSA financing statements, RPMRR registrations, certified
resolutions and other organizational and authorizing documents of such Person,
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Canadian Agent’s Liens
thereunder), all in form, content and scope reasonably satisfactory to the
Canadian Agent.

(c) [Reserved].

(d) Notwithstanding the terms of this Section or any other term in this Credit
Agreement or the other Credit Documents to the contrary, so long as the 2011
Senior Notes or the 2013 Senior Notes remain outstanding, with respect to any
Capital Stock acquired after the Closing Date (the “After-Acquired Principal
Collateral”), the lien granted to the Collateral Agent with respect to such
After-Acquired Principal Collateral shall be limited in a manner as is necessary
to avoid invoking the collateral sharing requirements of the 1995 Senior Note
Indenture, which may include, without limitation, limiting the amount or type of
Credit Party Obligations secured by such After-Acquired Principal Collateral. In
connection with the acquisition of any After-Acquired Principal Collateral, the
Credit Parties shall execute such agreements and provide such documentation as
may be reasonably required by the Collateral Agent in order to secure all Credit
Party Obligations with such After-Acquired Principal Collateral to the extent
the Credit Parties may do so without invoking the collateral sharing
requirements of the 1995 Senior Note Indenture. Upon the repayment, repurchase
or redemption in full of the 2011 Senior Notes and the 2013 Senior Notes, the
Credit Parties shall execute and deliver and the Collateral Agent will record
and file such previously delivered, additional or amending security
documentation as is necessary to secure all Credit Party Obligations with the
After-Acquired Principal Collateral, to the extent otherwise

 

-106-



--------------------------------------------------------------------------------

required by Section 5.11(a) or (b), and the Credit Parties shall deliver such
documentation in connection therewith as the Collateral Agent may reasonably
require.

5.12 Further Assurances; Post-Closing Covenants.

(a) Further Assurances. Upon the reasonable request of any Agent, the Credit
Parties shall promptly perform or cause to be performed any and all acts and
execute or cause to be executed any and all documents for filing under the
provisions of the Uniform Commercial Code, PPSA, RPMRR or any other Requirement
of Law which are necessary or advisable to maintain in favor of the Collateral
Agent or Canadian Agent, as applicable, for the benefit of the applicable
Secured Parties, Liens on the Collateral that are duly perfected in accordance
with the requirements of, or the obligations of the Credit Parties under, the
Credit Documents and all applicable Requirements of Law (including, without
limitation, any additional Security Documents as may be required to create and
perfect the Canadian Lenders Liens in Collateral owned by a Canadian Credit
Party organized or having assets in the province of Quebec, and customary legal
opinions covering the creation and perfection of security interests under
applicable Quebec law).

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) Receivables. Within sixty (60) days after the satisfaction in full and
termination of all Permitted Securitization Transactions and so long as no new
Permitted Securitization Transaction is outstanding at the end of such sixty
(60) day period, the Credit Parties shall (i) cause each Permitted
Securitization Subsidiary to become a Guarantor hereunder and (ii) execute
and/or deliver such documents, instruments and opinions of counsel as the
Administrative Agent or the Collateral Agent may reasonably request in
connection with the foregoing. For the avoidance of doubt, the requirements of
this Section 5.12(f) shall only apply upon the permanent termination of such
Permitted Securitization Transactions and shall not be deemed to have occurred
because there is no outstanding balance under the Permitted Securitization
Transactions or Receivables are not presently being sold and/or financed under
the Permitted Securitization Transactions.

5.13 Use of Proceeds.

Use the Loans (other than the Incremental Loans) solely for the purposes
provided in Section 3.24. Use the proceeds of any Incremental Term Loan and any
Incremental Revolving Commitment Increase as permitted pursuant to Section 2.25,
as applicable.

ARTICLE VI

NEGATIVE COVENANTS

The Credit Parties covenant and agree that on the Closing Date, and so long as
this Credit Agreement is in effect and until the Commitments have been
terminated, no Loans remain outstanding and all amounts owing hereunder or under
any other Credit Document or in connection herewith or therewith have been paid
in full:

6.1 Financial Requirements.

 

-107-



--------------------------------------------------------------------------------

The Borrowers will not:

(a) Consolidated Interest Coverage Ratio. Suffer or permit the Consolidated
Interest Coverage Ratio as of the last day of each fiscal quarter ending after
the date hereof, as calculated for a period consisting of the four preceding
fiscal quarters, to be less than 3.50:1.00 for any quarter ending on or after
September 30, 2011 through the Term Loan B Maturity Date.

(b) Leverage Ratio. Permit the Leverage Ratio as of the last day of each fiscal
quarter ending during the periods set forth below, as calculated for a period
consisting of the four preceding fiscal quarters, to exceed the ratio set forth
opposite such period:

 

Period

  

Ratio

 

April 1, 2011 through June 30, 2012

     3.75:1.00   

July 1, 2012 through the Term Loan B Maturity Date

     3.50:1.00   

(c) Notwithstanding anything to the contrary set forth herein or in any other
Credit Document (i) no Term Loan B Lender shall have any right to exercise, or
direct the Administrative Agent to exercise or refrain from exercising, any
right or remedy arising or available hereunder or under any other Credit
Document upon the occurrence or during the continuance of a Default or an Event
of Default if the only such Default or Event of Default that shall have occurred
and be continuing is a Financial Covenant Default and the Revolving Lenders and
the Term A Lenders have taken no action (automatic or otherwise) under
Section 7.2, (ii) no Term Loan B Lender shall have any right to approve or
disapprove (x) any amendment or modification to Section 6.1(a) or (b) or the
definitions referenced therein to the extent affecting such Sections or (y) any
waiver of a Financial Covenant Default and (iii) it is understood and agreed
that any Term Loan B held by any Term Loan B Lender shall be excluded from any
vote of the Lenders (and shall be deemed to not be outstanding) for the purposes
described in clause (i) above and clause (ii) above, including in determining
whether the “Required Lenders” have directed the Administrative Agent to
exercise or refrain from exercising any such rights or remedies or to approve or
disapprove any such amendment, modification or waiver. For the avoidance of
doubt, nothing in this paragraph (c) shall in any way limit or restrict the
rights or remedies of the Term Loan B Lenders in connection with any Default or
Event of Default other than a Financial Covenant Default (whether arising before
or after the occurrence of the Financial Covenant Default) or the right of any
Term Loan B Lenders to approve or disapprove any amendment or modification to
any other provision hereof or of any other Credit Document, or to waive any
Default or Event of Default other than a Financial Covenant Default.

6.2 Liens.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
create, assume or suffer to exist any Lien upon any of their respective
properties or assets (hereinafter “Properties”) whether now owned or hereafter
acquired; provided, however, that this Section 6.2 shall not apply to the
following:

(a) any Lien for taxes not yet due or taxes or assessments or other governmental
charges which are being actively contested in good faith by appropriate
proceedings and for which adequate reserves have been established, or which are
not material in amount;

(b) any Liens, pledges or deposits in connection with worker’s compensation or
social security, assessments or other similar charges or deposits incidental to
the conduct of the business of a Borrower or any Restricted Subsidiary
(including, without limitation, security deposits posted with landlords and
utility companies) or the ownership of any of their assets or properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit and which do

 

-108-



--------------------------------------------------------------------------------

not in the aggregate materially detract from the value of their Properties or
materially impair the use thereof in the operation of their businesses;

(c) statutory Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
yet due, or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been established, or which are not material
in amount;

(d) pledges or deposits for the purpose of securing a stay or discharge in the
course of any legal proceeding;

(e) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights and restrictions on real property and statutory Liens of
landlords and lessors which in each case do not materially impair the use of any
material property;

(f) any Lien in favor of the United States of America or any department or
agency thereof, or in favor of any state government or political subdivision
thereof, or in favor of a prime contractor under a government contract of the
United States, or of any state government or any political subdivision thereof,
and, in each case, resulting from acceptance of partial, progress, advance or
other payments in the ordinary course of business under government contracts of
the United States, or of any state government or any political subdivision
thereof, or subcontracts thereunder and which do not materially impair the use
of such Property as currently being utilized by a Borrower or any Restricted
Subsidiary;

(g) any Lien as required by the 1995 Senior Note Indenture if and to the extent
that the Obligations under this Agreement are concurrently secured by a Lien
equal and ratable with any Lien required by the 1995 Senior Note Indenture, and
any Liens existing on the date hereof and listed on Schedule 6.2;

(h) Liens securing acquisition Indebtedness permitted under Section 6.3(j)
(including any such Liens existing on any properties of any Person at the time
of its Acquisition by a Borrower or any Restricted Subsidiary); provided that
such Liens (i) exist or are placed upon any asset at the time of its acquisition
(or within sixty (60) days thereafter) and (ii) do not at any time encumber any
properties other than the property acquired;

(i) Liens securing Indebtedness evidenced by the industrial development bonds
described on Schedule 3.18;

(j) Liens created by the issuance of a Letter of Credit or cash collateral
arrangements to secure obligations under (i) Hedging Agreements or Cash
Management Agreements with any Lender or any Affiliate of a Lender, and
(ii) agreements with respect to fiber trading and fiber brokerage obligations
permitted by Section 6.6;;

(k) Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction or the Receivables Finance Facility, but only to the
extent that any such Lien relates to the applicable Securitization Assets or
other accounts receivable and other assets (together with related rights and
proceeds) sold, contributed, financed or otherwise conveyed or pledged pursuant
to such transactions;

(l) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases not prohibited by this Agreement;

 

-109-



--------------------------------------------------------------------------------

(m) any interest of title of an owner of equipment or inventory on loan or
consignment to a Restricted Subsidiary, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to such arrangements entered into in the ordinary course
of business (but excluding any general inventory financing);

(n) any Lien renewing, extending, refinancing or refunding any Lien permitted by
subsection (g), (h) or (i) above; provided, however, that (i) the Property
covered thereby is not increased, (ii) the amount secured or benefited thereby
is not increased, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 6.3;

(o) other Liens in addition to those permitted by subsections (a) through
(n) above and subsection (p) below; provided, however, that the aggregate
outstanding principal amount of all obligations secured by Liens permitted by
this subsection (o) shall not at any time outstanding exceed fifteen percent
(15%) of Consolidated Net Worth determined as of the most recent fiscal period
end for which financial statements are required to be delivered hereunder; and

(p) (i) Liens granted by the Credit Parties pursuant to the Security Documents
and (ii) Liens on cash, deposits or other collateral granted in favor of the
Swingline Lender or the Issuing Lender to cash collateralize any Defaulting
Lender’s participation in Letters of Credit or Swingline Loans.

6.3 Indebtedness.

The Borrowers will not, and will not permit any Restricted Subsidiary to, at any
time, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness arising or existing under this Credit Agreement and the other
Credit Documents;

(b) Indebtedness of any Restricted Subsidiary owing to a Borrower or any
Guarantor;

(c) (i) Indebtedness (A) existing as of the Closing Date (including, without
limitation, the 2011 Senior Notes, the 2013 Senior Notes and the 2016 Senior
Notes) and, with respect to any such Indebtedness in an outstanding principal
amount in excess of U.S.$20,000,000 (other than the 2011 Senior Notes, the 2013
Senior Notes and the 2016 Senior Notes), set forth on Schedule 3.18,
(ii) unsecured Indebtedness of the Company, and guarantees of such Indebtedness
by the Company’s Restricted Subsidiaries that are U.S. Guarantors, under the
2016 Senior Notes in an aggregate principal amount not to exceed
U.S.$300,000,000 plus the principal amount of any add-on to the 2016 Senior
Notes to the extent such add-on is incurred pursuant to this Section 6.3 (other
than pursuant to this Section 6.3(c)(ii)) and (iii) renewals, refinancings,
refundings or extensions of Indebtedness incurred or outstanding pursuant to
clauses (i) or (ii) above in a principal amount not in excess of that
outstanding as of the date of such renewal, refinancing or extension; provided
that (A) the terms relating to principal amount, amortization, maturity,
redemption, prepayment, covenants, defaults, remedies, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Credit Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, renewed or extended, (B) the interest rate applicable to any such
refinancing, refunding, renewing or extending Indebtedness does not exceed the
then applicable market interest rate, (C) such Indebtedness has a maturity no
earlier than Term Loan B Maturity Date and a weighted average life to maturity
no shorter

 

-110-



--------------------------------------------------------------------------------

than that of the Term Loan B and (D) such Indebtedness shall be unsecured to the
extent it refinances or otherwise replaces the 2011 Senior Notes or the 2013
Senior Notes;

(d) [Reserved];

(e) Indebtedness and obligations owing under Hedging Agreements and/or Cash
Management Agreements so long as such Hedging Agreements and/or Cash Management
Agreements are not entered into for speculative purposes;

(f) Guaranty Obligations of the Company in respect of Indebtedness of a
Restricted Subsidiary to the extent such Indebtedness is permitted to exist or
be incurred pursuant to this Section 6.3;

(g) obligations of the Borrowers or any Restricted Subsidiary in connection with
any Permitted Securitization Transaction or the Receivables Finance Facility, to
the extent such obligations constitute Indebtedness;

(h) Indebtedness of the Borrowers or any Restricted Subsidiary consisting of
completion guarantees, performance bonds, surety bonds or customs bonds incurred
in the ordinary course of business;

(i) [Reserved];

(j) additional Indebtedness; provided that (i) no Event of Default shall have
occurred and be continuing on an actual or Pro Forma Basis and (ii) the Company
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect on a Pro Forma Basis to the
incurrence of such Indebtedness and to the concurrent retirement of any other
Indebtedness of the Borrowers and the Restricted Subsidiaries, the Borrowers are
in compliance with the financial covenants set forth in Sections 6.1(a) and
(b) (it being understood and agreed that any Indebtedness that is permitted by
this subsection at the time it is incurred shall thereafter be permitted by this
subsection so long as it remains outstanding regardless of any subsequent change
to the Company’s Leverage Ratio or Consolidated Interest Coverage Ratio);
provided further that such Indebtedness (excluding Indebtedness assumed in
connection with a Permitted Acquisition or other acquisition of assets,
Indebtedness consisting of Capital Leases and Indebtedness incurred to provide
all or a portion of the purchase price or cost of construction of an asset)
shall not in any event have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of the Term Loan B or a maturity
date earlier than the Term Loan B Maturity Date; and

(k) additional Subordinated Debt of the Borrowers and the Restricted
Subsidiaries; provided that the Company shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such Subordinated Debt
and to the concurrent retirement of any other Indebtedness of the Borrowers and
the Restricted Subsidiaries, the Borrowers are in compliance with the financial
covenants set forth in Sections 6.1(a) and (b).

6.4 Merger and Sale of Assets.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
dissolve, merge or consolidate with any other Person or sell, lease or transfer
or otherwise dispose of any Property to any Person or entity; provided that,
notwithstanding any of the foregoing limitations, the Borrowers and the
Restricted Subsidiaries may take the following actions:

 

-111-



--------------------------------------------------------------------------------

(a) (i) if no Event of Default shall then exist or immediately thereafter will
exist, the Company may merge or consolidate with any of its Subsidiaries
provided that the Company shall be the continuing or surviving corporation,
(ii) if no Event of Default shall then exist or immediately thereafter will
exist, the Canadian Borrower may merge or consolidate with any of its
Subsidiaries provided that the Canadian Borrower shall be the continuing or
surviving corporation, (iii) any Credit Party other than the Company or the
Canadian Borrower may merge or consolidate with any other Credit Party other
than the Company or the Canadian Borrower, (iv) any Consolidated Company which
is not a Credit Party may be merged or consolidated with or into any Credit
Party provided that such Credit Party shall be the continuing or surviving
corporation, (v) any Consolidated Company which is not a Credit Party may be
merged or consolidated with or into any other Consolidated Company which is not
a Credit Party, (vi) any Subsidiary of the Company may merge with any Person
that is not a Credit Party in connection with a sale of Property permitted under
this Section 6.4, (vii) any Subsidiary of the Company (other than the Canadian
Borrower) may be dissolved so long as the property and assets of such Subsidiary
are transferred to a Credit Party (if prior to such dissolution such Subsidiary
is a Credit Party) or otherwise to any other Consolidated Company, and
(viii) the Company or any Subsidiary of the Company may merge with any Person
other than a Consolidated Company in connection with a Permitted Acquisition;
provided that, if such transaction involves the Company or the Canadian
Borrower, the Company or the Canadian Borrower, as the case may be, shall be the
continuing or surviving corporation;

(b) any Restricted Subsidiary may sell, lease, transfer or otherwise dispose of
any of its Property to (i) a Borrower, (ii) any Guarantor or (iii) any
Subsidiary of the Company; provided that, with respect to transfers described in
clause (iii), upon completion of such transaction (A) there shall exist no
Default or Event of Default and (B) the Subsidiary to which the Restricted
Subsidiary’s Property is sold, leased, transferred or otherwise disposed shall
be a Restricted Subsidiary and, if such Restricted Subsidiary is a Guarantor, a
Guarantor;

(c) each Borrower may sell, lease, transfer or otherwise dispose of its Property
to any Subsidiary of the Company; provided that upon completion of a transaction
described in this Section 6.4(c), there shall exist no Default or Event of
Default and the Subsidiary to which the Borrower’s Property is sold, leased,
transferred or otherwise disposed shall be a Restricted Subsidiary and a
Guarantor;

(d) the Borrowers and the Restricted Subsidiaries may sell, lease, transfer or
otherwise dispose (including via trade-in or exchange for Property having a fair
market value that in the good faith judgment of the Company is equal to or
greater than the Property that is traded in or exchanged) of any Property in the
ordinary course of business consisting of (i) inventory, (ii) obsolete or worn
out Property or (iii) Property no longer used or useful in the business of the
Borrowers and their Restricted Subsidiaries;

(e) the Borrowers and the Restricted Subsidiaries may enter into leases,
subleases, licenses or sublicenses of Property in the ordinary course of
business and which do not materially interfere with the business of the
Borrowers and its Restricted Subsidiaries;

(f) the Borrowers and the Restricted Subsidiaries may transfer
(i) Securitization Assets for reasonably equivalent value to one or more
Subsidiaries, Permitted Securitization Subsidiaries or Permitted Securitization
Entities so long as such transfer is made to consummate a Permitted
Securitization Transaction and (ii) accounts receivables and related rights and
proceeds pursuant to the terms of the Receivables Finance Facility;

(g) the Borrowers and the Restricted Subsidiaries may (i) sell, lease, transfer
or otherwise dispose of any of their Property for fair market value in a
transaction constituting an Investment permitted

 

-112-



--------------------------------------------------------------------------------

by Section 6.10, (ii) dividend, distribute, redeem or otherwise make payments in
a transaction constituting a Restricted Payment permitted by Section 6.13 and
(iii) sell, lease, transfer or otherwise dispose of any of their Property for
fair market value in a transaction constituting a Sale Leaseback permitted by
Section 6.19;

(h) the Borrowers and the Restricted Subsidiaries may sell any Unrestricted
Subsidiary for fair market value; and

(i) in addition to amounts covered by subsections (a) through (h) above, the
Borrowers and the Restricted Subsidiaries may sell, lease or transfer other
Property for fair market value so long as (i) at the time of such sale, lease or
transfer and immediately thereafter, there shall exist no Default or Event of
Default and (ii) the aggregate fair market value (as determined in good faith by
the Company) for all such transactions does not exceed five percent (5.0%) of
Consolidated Net Tangible Assets determined as of the most recent fiscal period
end for which financial statements are required to be delivered hereunder;

provided, however, and notwithstanding the foregoing provisions of this
Section 6.4, (A) the Credit Parties shall not under any circumstances sell,
transfer or otherwise dispose of the Demopolis IDB Bonds to any Person other
than a Credit Party and (B) with respect to any sale, lease or transfer of
Property pursuant to subsection (i) above, at least 75% of the consideration
received by the Borrowers and the Restricted Subsidiaries from such sale, lease
or transfer shall be in the form of (1) cash, (2) Cash Equivalents,
(3) liabilities (other than Subordinated Debt), as shown on the most recent
balance sheet of any Borrower or Restricted Subsidiary, that are assumed by the
transferee of such Property pursuant to a customary assignment and assumption
agreement that releases such Borrower or Restricted Subsidiary from further
liability, (4) securities, notes or other obligations received by any Borrower
or Restricted Subsidiary from the transferee of such Property that are converted
by such Borrower or Restricted Subsidiary into cash within 180 days of receiving
such securities, notes or other obligations, and/or (5) any Designated Noncash
Consideration received by the Company or any of its Restricted Subsidiaries in
an Asset Disposition having an aggregate fair value, taken together with all
other Designated Noncash Consideration received pursuant to this clause, not to
exceed an aggregate amount at any time outstanding of $50,000,000 (with the fair
value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value).

6.5 Transactions with Affiliates.

Other than in connection with a Permitted Securitization Transaction, the
Borrowers will not, and will not permit any Restricted Subsidiary to, enter into
or be a party to any related transactions or arrangements with any Affiliate
(including, without limitation, the purchase from, sale to or exchange of
property with, or the rendering of any service by or for, any Affiliates) other
than a Borrower or a Restricted Subsidiary, except in the ordinary course of and
pursuant to the reasonable requirements of such Borrower’s or such Restricted
Subsidiary’s business and upon fair and reasonable terms materially no less
favorable to such Borrower or such Subsidiary than such party would obtain in a
comparable arm’s-length transaction with a Person other than an Affiliate.

6.6 Nature of Business.

The Borrowers will not, and will not permit any Restricted Subsidiary to, engage
in any business if, as a result, the primary nature of the business, taken on a
consolidated basis, which would then be engaged in by the Borrowers and the
Restricted Subsidiaries would be fundamentally changed from the general nature
of the business engaged in by the Borrowers and the Restricted Subsidiaries on
the Closing Date, which the parties agree is the manufacture and sale of
paperboard, linerboard, corrugating medium and gypsum linerboard, paperboard,
packaging products, corrugated packaging and sheet stock and

 

-113-



--------------------------------------------------------------------------------

merchandising displays, other types of packaging and packaging material and
similar or complementary products and services connected or incidental thereto,
including, without limitation, any e-commerce initiatives, recycled collection
activities and fiber trading and fiber brokerage operations not for speculative
purposes.

6.7 Regulations T, U and X.

The Borrowers will not, and will not permit any Subsidiary of the Company to,
take any action that would result in any non-compliance of the Extensions of
Credit made hereunder with Regulations T, U and X of the Board of Governors of
the Federal Reserve System.

6.8 ERISA Compliance.

The Borrowers will not, and will not permit any Subsidiary of the Company to,
fail to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, or incur any liability under
Section 4062 of ERISA to the Pension Benefit Guaranty Corporation (“PBGC”)
established thereunder in connection with any Plan except as would not have a
Material Adverse Effect.

6.9 Limitations on Subsidiaries Which Are Not Restricted Subsidiaries.

The Borrowers will not, and will not permit any Restricted Subsidiary to, allow
any Unrestricted Subsidiary:

(a) to own any Capital Stock or right or option to acquire Capital Stock of a
Borrower or any Restricted Subsidiary, or own or hold any Lien on any property
of a Borrower or any Restricted Subsidiaries other than in connection with any
Permitted Securitization Transaction; and

(b) to create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to, or suffer to exist any Indebtedness pursuant
to which the lender has recourse to a Borrower or any Restricted Subsidiary or
to any of the assets of a Borrower or any Restricted Subsidiary (“Recourse
Debt”) other than (i) Standard Securitization Undertakings which is incurred in
connection with a Permitted Securitization Transaction and (ii) other Recourse
Debt that does not exceed at any time outstanding seven and a half percent
(7.5%) of the Consolidated Net Worth determined as of the most recent fiscal
period end for which financial statements are required to be delivered
hereunder.

6.10 Limitation on Investments.

The Borrowers will not, and will not permit any Restricted Subsidiary to, make
any Investment in any Person except for:

(a) Investments held in the form of cash and Cash Equivalents or Investments in
Guarantors;

(b) Investments existing as of the Closing Date and, with respect to any
Investment (other than Investments in other Consolidated Companies, Unrestricted
Subsidiaries and Permitted Joint Ventures) with value of $5,000,000 or more as
of the Closing Date, set forth in Schedule 6.10;

(c) receivables owing to the Company or any of its Subsidiaries and advances to
suppliers, in each case if created, acquired or made in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

-114-



--------------------------------------------------------------------------------

(d) guarantees of the debt of suppliers and vendors incurred in the ordinary
course of business not to exceed $30 million in the aggregate;

(e) loans and advances (other than advances of sales commissions) to employees
(other than officers or directors) and investments in residential property in
connection with the relocation of any employees in an aggregate amount not to
exceed U.S.$8,000,000 at any time outstanding;

(f) Investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(g) Permitted Acquisitions, including the SSCC Acquisition; provided that to the
extent the aggregate Consolidated Net Tangible Assets of entities acquired in a
Permitted Acquisition that do not constitute Credit Parties immediately after
the consummation of the Permitted Acquisition are in excess of twenty percent
(20%) of the aggregate Consolidated Net Tangible Assets of all such entities
acquired in such Permitted Acquisition, then an amount equal to (i) such excess
percentage over 20%, multiplied by (ii) the aggregate consideration paid by the
Company and its Restricted Subsidiaries for all such entities in the Permitted
Acquisition, shall not constitute an Investment permitted under this clause (g);

(h) [Reserved];

(i) Investments in Hedging Agreements, Cash Management Agreements, and
agreements entered into in respect of fiber trading and fiber brokerage
operations, to the extent such Hedging Agreements, Cash Management Agreements
and other such agreements are permitted hereby; and

(j) additional Investments not otherwise permitted by the foregoing subsections
(a) through (i); provided that the aggregate outstanding amount at any time of
all such Investments made after the Closing Date pursuant to this subsection
shall not, at any time, exceed the greater of (x) seven and a half percent
(7.5%) of Consolidated Net Tangible Assets determined as of the most recent
fiscal period end for which financial statements are required to be delivered
hereunder and (y) U.S.$575,000,000.

Investments shall be valued at cost, less any return of capital thereon.

6.11 Limitation on Securitization Undertakings of the Borrowers and Restricted
Subsidiaries.

The Borrowers will not, and will not permit any Restricted Subsidiary to, incur
or become obligated in respect of any Indebtedness or other obligation in
connection with any Permitted Securitization Transaction other than Funded Debt
(i) resulting from the transfer of any Securitization Assets in connection with
a Permitted Securitization Transaction so long as such Funded Debt is
non-recourse as to the Borrowers and any Restricted Subsidiary (except for
Standard Securitization Undertakings) and (ii) consisting of Standard
Securitization Undertakings.

6.12 Restrictive Agreements; Negative Pledges.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon (a) the ability of a Borrower
or any Restricted Subsidiary to create, incur or permit any Lien upon any of its
assets or properties, whether now owned or hereafter acquired, or (b) the
ability of the Canadian Borrower or any Restricted Subsidiary to pay dividends
or other distributions with respect to its common stock, to make or repay loans
or advances to the Company, the Canadian Borrower or any other Restricted
Subsidiary, to guarantee Indebtedness of a Borrower or any other Restricted
Subsidiary or to

 

-115-



--------------------------------------------------------------------------------

transfer any of its property or assets to a Borrower or any Restricted
Subsidiary; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Credit Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to (x) the sale of a Restricted Subsidiary
pending such sale; provided that such restrictions and conditions apply only to
the Restricted Subsidiary that is sold and such sale is permitted hereunder or
(y) Permitted Securitization Transactions or the Receivables Finance Facility,
provided that such restrictions and conditions apply only to the Securitization
Assets or accounts receivable and related rights that are the subject of such
transactions, (iii) clause (a) and the limitations in clause (b) as to the
transfer of property or assets shall not apply to (A) restrictions or conditions
imposed by any agreement relating to Indebtedness secured under Section 6.2(h)
if such restrictions and conditions apply only to the property or assets
securing such Indebtedness and (B) customary provisions in leases restricting
the assignment thereof and (iv) the foregoing shall not apply to restrictions or
conditions imposed by the Senior Note Indentures or any similar future
Indebtedness.

6.13 Restricted Payments.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any dividend
on any class of its Capital Stock, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, or return of capital
on, any shares of Capital Stock or any options, warrants, or other rights to
purchase such Capital Stock, whether now or hereafter outstanding (each, a
“Restricted Payment”), except for (a) dividends payable by the Company solely in
shares of any class of its common Capital Stock, (b) Restricted Payments made by
any Subsidiary to a Borrower or to another Restricted Subsidiary, (c) Restricted
Payments consisting of cash dividends paid on the Capital Stock of the Company
or cash repurchases of the Company’s Capital Stock and (d) other Restricted
Payments not contemplated by clauses (a) through (c) above; provided, that in
the case of any Restricted Payment described in subsections (c) and (d) only,
(i) no Default or Event of Default has occurred or would occur as a result of
making such Restricted Payment and (ii) both before and after giving effect to
any such Restricted Payment on a Pro Forma Basis, the Borrowers are in
compliance with the financial covenant set forth in Sections 6.1(b).

6.14 [Reserved].

6.15 Fiscal Year; Accounting Policies; Organizational Documents; IDB Bonds.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
change its fiscal year or accounting policies, nor will it, or permit any
Restricted Subsidiary to, amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational document) or bylaws (or
other similar document) in any manner materially adverse to the interests of the
Lenders without the prior written consent of the Administrative Agent.

(b) The Borrowers will not, and will not permit any Restricted Subsidiary to,
take any action with respect to the Demopolis IDB Bonds that could have a
material adverse effect on the Lenders, the Consolidated Companies and/or the
interest of the Consolidated Companies in and to the Demopolis IDB Leasehold
Parcel without the prior written consent of the Administrative Agent.

6.16 Ownership of Restricted Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary, the
Borrowers will not (i) permit any Person (other than the Company or any
Restricted Subsidiary of the Company) to own any Capital Stock of any Restricted
Subsidiary, except (A) to qualify directors where required by applicable

 

-116-



--------------------------------------------------------------------------------

law or to satisfy other requirements of applicable law with respect to the
ownership of Capital Stock of Foreign Subsidiaries or (B) as a result of or in
connection with a dissolution, merger, consolidation or disposition of a
Subsidiary or part thereof not prohibited by Section 6.4, or (ii) permit,
create, incur, assume or suffer to exist any Lien on any Capital Stock of any
Restricted Subsidiary.

6.17 [Reserved].

6.18 Prepayment and Amendment of Certain Debt; Designation of Senior Debt.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
(a) redeem, repurchase, defease, purchase prior to maturity or prepay any
Subordinated Debt, except (i) in connection with any refinancing of such
Subordinated Debt permitted by the terms of Section 6.3 or (ii) if after giving
effect to such redemption, repurchase, defeasance, purchase prior to maturity or
prepayment on a Pro Forma Basis, Section 6.1(b) is satisfied, (b) amend, modify,
waive or extend or permit the amendment, modification, waiver or extension of
the terms of any document governing or relating to the 2011 Senior Notes, the
2013 Senior Notes, the 2016 Senior Notes or any Subordinated Debt in a manner
that, taken as a whole, is materially adverse to the interests of the Lenders or
(c) designate any Indebtedness of a Borrower or any Restricted Subsidiary as
“Senior Indebtedness”, “Designated Senior Indebtedness” or any similar
designation under any agreement governing any Subordinated Debt of a Borrower or
any Restricted Subsidiary, other than Indebtedness under the Credit Documents,
Secured Hedging Agreements, Secured Cash Management Agreements and the Senior
Note Indentures or similar future Indebtedness, and any other Indebtedness
subject to a Permitted Lien, together with any refinancing thereof permitted
pursuant to Section 6.3.

6.19 Sale Leasebacks.

The Borrowers will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a Capital
Lease, of any Property, whether now owned or hereafter acquired, (a) which any
Borrower or Restricted Subsidiary has sold or transferred or is to sell or
transfer to a Person which is not a Borrower or a Restricted Subsidiary or
(b) which any Borrower or Restricted Subsidiary intends to use for substantially
the same purpose as any other Property which has been sold or is to be sold or
transferred by a Borrower or a Restricted Subsidiary to another Person which is
not a Borrower or a Restricted Subsidiary in connection with such lease.
Notwithstanding the foregoing, such transactions shall be permitted to the
extent that the aggregate proceeds thereof do not exceed $25,000,000.

6.20 [Reserved].

ARTICLE VII

EVENTS OF DEFAULT

7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payments. A Borrower shall fail to make when due (including, without
limitation, by mandatory prepayment) any principal payment with respect to the
Loans, or any Credit Party shall fail to make any payment of interest, fee or
other amount payable hereunder within three (3) Business Days of the due date
thereof; or

 

-117-



--------------------------------------------------------------------------------

(b) Covenants Without Notice. Any Credit Party shall fail to observe or perform
any covenant or agreement contained in Section 5.1 (as to maintenance of
existence of the Borrowers), subsections (a), (b), (c) and (h) of Section 5.7,
Section 5.8, Section 5.9, Section 5.10 or Article VI; provided that any failure
to observe or perform any covenant or agreement contained in subsections (a) and
(b) of Section 6.1 shall not constitute an Event of Default with respect to the
Term Loan B so long as neither the Term Loan A Lenders or the Revolving Lenders
have taken any action pursuant to Section 7.2; or

(c) Other Covenants. Any Credit Party shall fail to observe or perform any
covenant or agreement contained in this Agreement or any other Credit Document,
other than those referred to in subsections (a) and (b) of Section 7.1, and such
failure shall remain unremedied for thirty (30) days after the earlier of (i) a
Responsible Officer of a Credit Party obtaining knowledge thereof, or
(ii) written notice thereof shall have been given to the Company by an Agent or
any Lender; or

(d) Representations. Any representation or warranty made or deemed to be made by
a Credit Party or by any of its officers under this Agreement or any other
Credit Document (including the Schedules attached hereto and thereto), or any
certificate or other document submitted to the Agents or the Lenders by any such
Person pursuant to the terms of this Agreement or any other Credit Document,
shall be incorrect in any material respect when made or deemed to be made or
submitted; or

(e) Non-Payments of Other Indebtedness. Any Credit Party or any Restricted
Subsidiary shall fail to make when due (whether at stated maturity, by
acceleration, on demand or otherwise, and after giving effect to any applicable
grace period) any payment of principal of or interest on any Indebtedness (other
than the Credit Party Obligations) exceeding U.S.$25,000,000 individually or in
the aggregate; or

(f) Defaults Under Other Agreements. Any Credit Party or any Restricted
Subsidiary shall (i) fail to observe or perform within any applicable grace
period any covenants or agreements contained in any agreements or instruments
relating to any of its Indebtedness (other than the Credit Documents) exceeding
U.S.$25,000,000 individually or in the aggregate, or any other event shall occur
if the effect of such failure or other event is to accelerate, or to permit the
holder of such Indebtedness or any other Person to accelerate, the maturity of
such Indebtedness; or any such Indebtedness shall be required to be prepaid
(other than by a regularly scheduled required prepayment) in whole or in part
prior to its stated maturity; or (ii) breach or default any Hedging Agreement
and/or Cash Management Agreement (subject to any applicable cure periods) and
the termination value owed by such Credit Party as a result thereof shall exceed
U.S.$25,000,000; or

(g) Bankruptcy. Any Credit Party or any Restricted Subsidiary (other than
entities that in the aggregate constitute an Immaterial Subsidiary, referred to
herein as “Excluded Subsidiaries”) shall commence a voluntary case concerning
itself under the Bankruptcy Code or applicable foreign bankruptcy laws; or an
involuntary case for bankruptcy is commenced against any Credit Party or any
Restricted Subsidiary (other than any Excluded Subsidiaries) and the petition is
not controverted within thirty (30) days, or is not dismissed within sixty
(60) days, after commencement of the case; or a custodian (as defined in the
Bankruptcy Code) or similar official under applicable foreign bankruptcy laws is
appointed for, or takes charge of, all or any substantial part of the property
of any Credit Party or any Restricted Subsidiary (other than any Excluded
Subsidiaries); or a Credit Party or a Restricted

 

-118-



--------------------------------------------------------------------------------

Subsidiary (other than any Excluded Subsidiaries) commences proceedings of its
own bankruptcy or to be granted a suspension of payments or any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction,
whether now or hereafter in effect, relating to any Credit Party or any
Restricted Subsidiary (other than any Excluded Subsidiaries) or there is
commenced against any Credit Party or any Restricted Subsidiary (other than any
Excluded Subsidiaries) any such proceeding which remains undismissed for a
period of sixty (60) days; or any Credit Party or any Restricted Subsidiary
(other than any Excluded Subsidiaries) is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding is
entered; or any Credit Party or any Restricted Subsidiary (other than any
Excluded Subsidiaries) suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of sixty (60) days; or any Credit Party or any Restricted
Subsidiary (other than any Excluded Subsidiaries) makes a general assignment for
the benefit of creditors; or any Credit Party or any Restricted Subsidiary
(other than any Excluded Subsidiaries) shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or any Credit Party or any Restricted Subsidiary (other than any Excluded
Subsidiaries) shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or any Credit Party or any Restricted
Subsidiary (other than any Excluded Subsidiaries) shall by any act or failure to
act indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate action is taken by any Credit Party or any
Restricted Subsidiary (other than any Excluded Subsidiaries) for the purpose of
effecting any of the foregoing; or

(h) ERISA. A Plan of a Credit Party or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 303 of ERISA; or

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii) shall require any Credit Party or any Restricted Subsidiary to provide
security under applicable law, the terms of such Plan, Section 401 or 412 of the
Code or Section 306 or 307 of ERISA; or

(iv) results in a liability to a Credit Party or any Restricted Subsidiary under
applicable law, the terms of such Plan, or Title IV of ERISA;

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect; or
a Foreign Plan Event occurs that would have a Material Adverse Effect; or

(i) Money Judgment. Judgments or orders for the payment of money (net of any
amounts paid by an independent third party insurance company or surety or fully
covered by independent third party insurance or surety bond issued by a company
with an AM Best rating in one of the two highest categories as to which the
relevant insurance company or surety does not dispute coverage) in excess of
U.S.$25,000,000 individually or in the aggregate or otherwise having a Material
Adverse Effect shall be rendered against any Credit Party or any Restricted
Subsidiary, and such judgment or order shall continue unsatisfied (in the case
of a money judgment) and in effect for a period of thirty (30) days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement or otherwise); or

(j) Default Under other Credit Documents; The Guaranty. (a) There shall exist or
occur any “Event of Default” as provided under the terms of any Credit Document,
or any Credit Document ceases to be in full force and effect or the validity or
enforceability thereof is disaffirmed by or on behalf of any

 

-119-



--------------------------------------------------------------------------------

Credit Party or any Security Document shall for any reason cease to create a
valid and perfected first priority Lien (subject to Permitted Liens) on, or
security interest in, any material portion of the Collateral purported to be
covered thereby, or at any time it is or becomes unlawful for any Credit Party
to perform or comply with its obligations under any Credit Document, or the
obligations of any Credit Party under any Credit Document are not or cease to be
legal, valid and binding on any Credit Party; or (b) without limiting the
foregoing, the Guaranty or any provision thereof shall cease to be in full force
and effect or any Guarantor or any Person acting by or on behalf of any
Guarantor shall deny or disaffirm any Guarantor’s obligations under the
Guaranty; or

(k) Change in Control. A Change in Control shall occur; or

(l) Securitization Events. There shall occur any breach of any covenant by any
Credit Party, any Restricted Subsidiary or any Permitted Securitization
Subsidiary contained in any agreement relating to Permitted Securitization
Transaction causing or permitting the acceleration of the obligations thereunder
or requiring the prepayment of such obligations or termination of such
securitization program prior to its stated maturity or term; provided, however,
such breach shall not constitute an Event of Default unless any Credit Parties
shall have payment obligations or liabilities under such Permitted
Securitization Transaction that have had or are reasonably expected to have a
Material Adverse Effect.

7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent (or, where specified, the Collateral Agent or the Canadian
Agent) may, or upon the request and direction of the Required Lenders shall, by
written notice to the Borrowers take any of the following actions (including any
combination of such actions):

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

(b) Acceleration; Demand. (i) Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other indebtedness or
obligations (including, without limitation, fees) of any and every kind owing by
any Credit Party to the Agents and/or any of the Lenders hereunder to be due and
direct the Company to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit in an amount equal to 105% of the maximum amount which may be
drawn under Letters of Credit then outstanding, whereupon the same shall be
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by each Credit Party, and (ii) with
respect to the Canadian Agent, demand that the Canadian Borrower deliver cash to
the Canadian Agent, for the benefit of the BA Lenders and Acceptance Lenders, in
the amount of 100% of the aggregate Face Amount of outstanding Bankers’
Acceptances and Acceptance Notes.

(c) Enforcement of Rights. With respect to any of the Agents, exercise any and
all rights and remedies created and existing under the Credit Documents, whether
at law or in equity.

(d) Rights Under Applicable Law. With respect to any of the Agents, exercise any
and all rights and remedies available to the Agents or the Lenders under
applicable law.

Notwithstanding the foregoing, if an Event of Default specified in
Section 7.1(g) shall occur, then the Commitments shall automatically terminate
and all Loans, all accrued interest in respect thereof, all accrued and unpaid
Fees and other indebtedness or obligations owing to the Agents and/or any of the
Lenders hereunder automatically shall immediately become due and payable without
presentment, demand,

 

-120-



--------------------------------------------------------------------------------

protest or the giving of any notice or other action by the Agents or the
Lenders, all of which are hereby waived by the Credit Parties.

ARTICLE VIII

AGENCY PROVISIONS

8.1 Appointment.

Each Lender hereby irrevocably designates and appoints Wells Fargo as the
Administrative Agent and the Collateral Agent of such Lender under this Credit
Agreement and Bank of America, acting through its Canada branch, as the Canadian
Agent under this Credit Agreement, and each such Lender irrevocably authorizes
Wells Fargo, as the Administrative Agent and the Collateral Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Agents by the terms of this Credit Agreement, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Credit Agreement, none of the Agents
shall have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or otherwise exist against any Agent.

Without limiting the powers of the Canadian Agent under this Agreement and the
Canadian Security Documents, each Canadian Lender and the Canadian Agent
acknowledges and agrees that Bank of America, acting through its Canada Branch
shall, for the purposes of holding any security granted under the Canadian
Security Documents pursuant to the laws of the Province of Québec to secure
payment of bonds or any similar instruments (collectively, the “Bonds”), be the
holder of an irrevocable power of attorney (fondé de pouvoir), within the
meaning of Article 2692 of the Civil Code of Québec, for all present and future
Canadian Lenders as well as holders and depositaries of the Bonds. Each of the
Canadian Lenders and the Canadian Agent constitutes, to the extent necessary,
Bank of America, acting through its Canada Branch, as the holder of such
irrevocable power of attorney (fondé de pouvoir) in order to hold security
granted under the Canadian Security Documents in the Province of Québec to
secure payment of the Bonds. Each successor Canadian Lender and successor to
Bank of America, acting through its Canada Branch, shall be deemed to have
confirmed and ratified the constitution of the Canadian Agent as the holder of
such irrevocable power of attorney (fondé de pouvoir). Furthermore, the Canadian
Agent agrees to act in the capacity of the holder and depositary of the Bonds
for the benefit of all present and future Canadian Lenders. Notwithstanding the
provisions of Section 32 of the Special Powers of Legal Persons Act (Québec),
the Canadian Agent may acquire and be the holder of a Bond. The Canadian
Borrower acknowledges that each of the Bonds executed by it constitutes a title
of indebtedness, as such term is used in Article 2692 of the Civil Code of
Québec. Notwithstanding the provisions of Section 9.13, the provisions of this
subsection shall be governed by the laws of the Province of Québec and the
federal laws of Canada applicable therein.

8.2 Delegation of Duties.

Anything herein to the contrary, notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, the Canadian Agent, a Lender or the Issuing Lender
hereunder.

Each of the Agents may execute any of its duties under this Credit Agreement by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Agents shall not
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact

 

-121-



--------------------------------------------------------------------------------

selected by them with reasonable care. Without limiting the foregoing, each
Agent may appoint one of its affiliates as its agent to perform its functions
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform other functions of the Agents hereunder.

8.3 Exculpatory Provisions.

The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents. Without limiting the generality
of the foregoing, the Agents:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agents are
required to exercise as directed in writing by the Required Lenders or Required
Canadian Lenders, as applicable, (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose it to liability or that is
contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent, the Canadian Agent or any of their Affiliates in
any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders or Required Canadian Lenders,
as applicable, (or such other number or percentage of the Lenders as shall be
necessary, or as the applicable Agent or Agents shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.1 and 7.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction pursuant to a final
non-appealable judgment.

The Agents shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agents.

8.4 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely

 

-122-



--------------------------------------------------------------------------------

upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Lender, each Agent may
presume that such condition is satisfactory to such Lender or the Issuing Lender
unless such Agent shall have received notice to the contrary from such Lender or
the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

8.5 Notice of Default.

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless such Agent has received notice from
a Lender or the Company referring to this Credit Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that an Agent receives such a notice, such Agent shall
give prompt notice thereof to the other Agents and the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided, however, that unless and
until an Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

8.6 Non-Reliance on Agents and Other Lenders.

Each Lender expressly acknowledges that none of the Agents nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representation or warranty to it and that no act by an Agent hereinafter
taken, including any review of the affairs of the Credit Parties, shall be
deemed to constitute any representation or warranty by the Agents to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon the Agents or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder and enter into this Credit Agreement. Each Lender
also represents that it will, independently and without reliance upon the Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Credit
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by an Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Credit Parties which may come into the possession of such Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates.

8.7 [Reserved].

8.8 Agents in Their Individual Capacity.

Each of the Agents and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Credit Parties as though
such Agent were not an Agent hereunder.

 

-123-



--------------------------------------------------------------------------------

With respect to its Loans made or renewed by it and any Note issued to it, each
Agent shall have the same rights and powers under this Credit Agreement as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

8.9 Successor Agent; Issuing Lender; Swingline Lender.

Any Agent may resign as such Agent upon thirty (30) days’ prior notice to the
Company and the Lenders. If an Agent shall resign as such Agent under this
Credit Agreement and the other Credit Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrowers (so long as no Event of
Default has occurred and is continuing), whereupon such successor agent shall
succeed to the rights, powers and duties of the resigning Agent, and the term
“Administrative Agent,” “Collateral Agent” or “Canadian Agent,” as applicable,
shall mean such successor agent effective upon such appointment and approval,
and the resigning Agent’s rights, powers and duties as an Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Credit Agreement or any holders of the Notes
or Credit Party Obligations. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the resigning Agent gives notice of its resignation, then the
resigning Agent may on behalf of the Lenders and the Issuing Lender, appoint a
successor Agent; provided that if the resigning Agent shall notify the Borrowers
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the resigning Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any Collateral held by such Agent on behalf of the Secured Parties under
any of the Credit Documents, the resigning Agent shall continue to hold such
Collateral until such time as a successor Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the resigning Agent shall instead be made by or to each Lender and the
Issuing Lender directly, until such time as the Required Lenders appoint a
successor Agent as provided for above in this Section.

Any resignation by any Agent pursuant to this Section shall also constitute its
resignation as Issuing Lender and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (b) the retiring
Issuing Lender and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (c) the successor Issuing Lender shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Lender
to effectively assume the obligations of the retiring Issuing Lender with
respect to such Letters of Credit.

After any retiring Agent’s resignation as an Agent, Issuing Lender or Swingline
Lender, the provisions of this Article VIII and Section 9.5 shall inure to its
benefit (and the benefit of its sub-agents and Related Parties) as to any
actions taken or omitted to be taken by it while it was an Agent, Issuing Lender
or Swingline Lender under this Credit Agreement.

Any Issuing Lender or Swingline Lender shall be entitled to resign such role
upon thirty (30) days’ prior notice to the Company and the Lenders so long as a
successor acceptable to the Company will take its place (such consent to a
successor by the Company not to be unreasonably withheld). Any such successor
shall become an Issuing Lender or Swingline Lender hereunder as if it were
listed as such in this Agreement without further action.

8.10 Patriot Act Notice.

 

-124-



--------------------------------------------------------------------------------

Each Lender and each Agent (for itself and not on behalf of any other party)
hereby notifies the Credit Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender or such
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

8.11 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize and direct each of the Agents:

(i) to release any Lien on any Collateral granted to or held by the applicable
Agent under any Credit Document (i) upon termination of the Revolving
Commitments and payment in full of all Credit Party Obligations outstanding
under the Credit Documents (other than contingent indemnification obligations)
and the expiration or termination of all Letters of Credit, (ii) that is
transferred or to be transferred as part of or in connection with any sale or
other disposition permitted under Section 6.4, (iii) subject to Section 9.1, if
approved, authorized or ratified in writing by the Required Lenders or (iv) upon
an entity whose Capital Stock constitutes Collateral becoming an Unrestricted
Subsidiary;

(ii) to subordinate any Lien on any Collateral granted to or held by such Agent
under any Credit Document to the holder of any Lien on such Collateral that is
permitted by Section 6.2(h);

(iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder; and

(iv) to share on a pari passu basis any Lien of the Collateral Agent on any
Capital Stock of a Subsidiary with the holders of the 2011 Senior Notes and the
holders of the 2013 Senior Notes, in each case to the extent the 1995 Senior
Note Indenture requires such Lien.

(b) In connection with a termination or release pursuant to this Section 8.11,
the applicable Agent shall promptly execute and deliver to the applicable Credit
Party, at the Company’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by an Agent at any time, the Required Lenders or the Required Canadian Lenders,
as the case may be, will confirm in writing such Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.11; provided, however, that the applicable Agent may not decline to
release any Lien or guarantee pursuant to this Section 8.11 due to the absence
of any such confirmation.

8.12 Withholding.

To the extent required by any applicable law, the Agent may withhold from any
payment to any Lender an amount equal to any applicable withholding tax. If the
IRS or any Governmental Authority asserts a claim that the Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Credit Parties and without limiting or expanding the
obligation of the Credit Parties to do so) for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including any penalties, additions
to

 

-125-



--------------------------------------------------------------------------------

tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such tax was correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under this Agreement or any other Credit Document against
any amount due to the Administrative Agent under this Article VIII. The
agreements in this Article VIII shall survive the resignation and/or replacement
of the Agent, any assignment of rights by, or the replacement of a Lender, the
termination of the Loans and the repayment, satisfaction or discharge of all
obligations under this Agreement. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender any refund of taxes withheld or deducted from funds paid for the
account of such Lender.

ARTICLE IX

MISCELLANEOUS

9.1 Amendments and Waivers.

Neither this Credit Agreement, nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section. The Required Lenders may, or,
with the written consent of the Required Lenders, the Administrative Agent may,
from time to time, (a) enter into with the Borrowers written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Credit Agreement or the other Credit
Documents or changing in any manner the rights of the Lenders or of the
Borrowers hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders may specify in such instrument, any of the requirements of
this Credit Agreement or the other Credit Documents or any Default or Event of
Default and its consequences; provided that with respect to any amendment,
supplement, modification, waiver or other action described in clauses (a) and
(b) above with respect to Section 6.1(a) or (b) or definitions that affect such
Sections, the Required Lenders shall be determined excluding the Term Loan B
Lenders; provided further, however, that no such waiver and no such amendment,
waiver, supplement, modification or release shall:

(i) change the currency in which a Lender’s Commitment is funded or in which
payments are made, reduce the amount or extend the scheduled date of maturity of
any Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (except in connection with a waiver of
interest at the increased post-default rate) or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; or

(ii) amend, modify or waive any provision of this Section 9.1 or reduce the
percentage specified in the definition of Required Lenders, Required Canadian
Lenders or Required Revolving Lenders, without the written consent of each
Lender directly affected thereby; or

(iii) amend, modify or waive any provision of Article VIII without the written
consent of the then Agents; or

 

-126-



--------------------------------------------------------------------------------

(iv) release all or substantially all of the Guarantors from their obligations
under the Guaranty (other than as permitted hereunder) or all or substantially
all of the value of the Guaranty provided by all of the Guarantors, without the
written consent of all the Lenders; provided, however, only the consent of all
of the Canadian Lenders shall be required to release all, substantially all of
or any one of the Canadian Guarantors (other than as permitted hereunder); or

(v) release all or substantially all of the value of the Collateral (other than
as permitted hereunder), without the written consent of all of the Secured
Parties; provided, however, only the consent of all of the Canadian Lenders
shall be required to release all, substantially all of or any part of the
Canadian Collateral (other than as permitted hereunder); or

(vi) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of the Required Lenders or of all Lenders as appropriate; or

(vii) amend or modify the definition of “Credit Party Obligations”, “Canadian
Obligations”, “U.S. Obligations”, “Secured Obligations” or “Secured Party” to
delete or exclude any obligation or liability or any Person described therein
without the written consent of each Lender directly affected thereby; or

(viii) [Reserved];

(ix) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.14(b) or (c) without the written consent of each Lender directly
affected thereby;

(x) amend, modify or waive any (A) provision of Section 2.2 without the consent
of the Required Canadian Lenders, or (B) any provision of Section 2.6 without
the consent of the Canadian Swingline Lender and Required Revolving Lenders;

(xi) amend, modify or waive (A) any provision of Section 2.1 without the consent
of the Required Revolving Lenders, (B) any provision of Section 2.5 without the
consent of the U.S. Swingline Lender and Required Revolving Lenders, or (C) any
provision of Section 2.7 without the consent of the Issuing Lender and Required
Revolving Lenders; or

(xii) amend, modify or waive any provision of Section 4.2 without the consent of
the Required Revolving Lenders; or

(xiii) subordinate the Commitments and Loans to any other Indebtedness without
the written consent of all Lenders;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the an Agent under any Credit Document shall in any event be
effective, unless in writing and signed by the applicable Agent in addition to
the Lenders required hereinabove to take such action. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except those affecting it
referred to in clause (i) above.

Notwithstanding anything in any Credit Document to the contrary, under no
circumstances shall any Hedging Agreement Provider or Cash Management Bank have
any voting rights under the Credit Documents.

 

-127-



--------------------------------------------------------------------------------

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the other Credit Parties, the Agents and all future
holders of the Notes or Credit Party Obligations. In the case of any waiver, the
Borrowers, the other Credit Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the outstanding
Loans and Notes and other Credit Documents, and any Default or Event of Default
permanently waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9); provided,
however, that the Administrative Agent will provide written notice to the
Borrowers of any such amendment, modification or waiver.

In addition, notwithstanding any of the foregoing to the contrary, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrowers and the Lenders providing the relevant Replacement Term Loan A (as
defined below) or Replacement Term Loan B (as defined below) to permit the
refinancing of all outstanding amounts under the Term Loan A (“Refinanced Term
Loan A”) or Term Loan B (“Refinanced Term Loan B”) with a replacement term loan
A tranche denominated in Dollars (“Replacement Term Loan A”) or term loan B
tranche denominated in Dollars (“Replacement Term Loan B”), respectively,
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loan A or Replacement Term Loan B shall not exceed the aggregate principal
amount of such Refinanced Term Loan A or Refinanced Term Loan B, respectively,
(b) the Applicable Percentage for such Replacement Term Loan A or Replacement
Term Loan B shall not be more than 0.50% higher than the Applicable Percentage
for such Refinanced Term Loan A or Refinanced Term Loan B, respectively, (c) the
weighted average life to maturity of such Replacement Term Loan A or Replacement
Term Loan B shall not be shorter than the weighted average life to maturity of
such Refinanced Term Loan A or Refinanced Term Loan B, respectively, at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the
applicable Term Loans) and (d) all other terms applicable to such Replacement
Term Loan A or Replacement Term Loan B shall be substantially identical to, or
less favorable to the Lenders providing such Replacement Term Loan A or
Replacement Term Loan B than, those applicable to such Refinanced Term Loan A or
Refinanced Term Loan B, respectively, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Term Loans in effect immediately prior to such refinancing.

Notwithstanding anything in this Credit Agreement to the contrary, each Lender
hereby irrevocably authorizes the Administrative Agent on its behalf, and
without further consent, to enter into amendments or modifications to this
Agreement (including, without limitation, amendments to this Section 9.1) or any
of the other Credit Documents or to enter into additional Credit Documents as
the Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.25 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Commitment
Increases to share ratably in the benefits of this Credit Agreement and the
other Credit Documents and (2) to include the Incremental Term Loan Commitments
and the Incremental Revolving Commitment Increase, as applicable, or outstanding
Incremental Term Loans and outstanding Incremental Revolving Commitment
Increase, as applicable, in any determination of (i) Required Lenders or
Required Revolving Lenders, as applicable or (ii) similar required lender terms
applicable thereto) or the terms of Section 2.26; provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Commitment or any increase in any Lender’s Commitment Percentage, in each case,
without the written consent of such affected Lender.

 

-128-



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (A) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
solely with respect to approving the terms of any such bankruptcy reorganization
plan and (B) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding.

The Borrowers shall be permitted to replace with a replacement financial
institution acceptable to the Administrative Agent any Lender that fails to
consent to any proposed amendment, modification, termination, waiver or consent
with respect to any provision hereof or of any other Credit Document that
requires the unanimous approval of all of the Lenders, the approval of all of
the Lenders affected thereby or the approval of a class of Lenders, in each case
in accordance with the terms of this Section 9.1, so long as the consent of the
Required Lenders shall have been obtained with respect to such amendment,
modification, termination, waiver or consent; provided that (1) such replacement
does not conflict with any Requirement of Law, (2) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (3) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent and together with all other replacement financial
institutions is sufficient to pass the proposed amendment, modification,
termination, waiver or consent, (4) the Borrowers shall be liable to such
replaced Lender under Section 2.19 if any LIBOR Rate Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (5) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (6) until such time as such replacement shall be consummated, the
Borrowers shall pay to the replaced Lender all additional amounts (if any)
required pursuant to Section 2.17, 2.18 or 2.20(a), as the case may be, (7) the
Borrowers provide at least three (3) Business Days’ prior notice to such
replaced Lender, and (8) any such replacement shall not be deemed to be a waiver
of any rights that the Borrowers, the Administrative Agent or any other Lender
shall have against the replaced Lender. In the event any replaced Lender fails
to execute the agreements required under Section 9.6 in connection with an
assignment pursuant to this Section 9.1, the Borrowers may, upon two
(2) Business Days’ prior notice to such replaced Lender, execute such agreements
on behalf of such replaced Lender. A Lender shall not be required to be replaced
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such replacement cease to
apply.

9.2 Notices.

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by facsimile or other electronic
communications as provided below), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via facsimile to the number set out herein, (c) the
day following the day on which the same has been delivered prepaid (or pursuant
to an invoice arrangement) to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case addressed as
follows in the case of the Borrowers, the other Credit Parties and the Agents,
and the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes and Credit Party
Obligations:

 

if to any of the Credit Parties   c/o Rock-Tenn Company   504 Thrasher Street,
N.W.

 

-129-



--------------------------------------------------------------------------------

  Norcross, Georgia 30071-1956   Attention:   Chief Financial Officer  
Telecopier:   (770) 263-3582   Telephone:   (678) 291-7540 With a copy to:  
Rock-Tenn Company   504 Thrasher Street, N.W.   Norcross, Georgia 30071-1956  
Attention:   General Counsel   Telecopier:   (770) 263-3582   Telephone:   (770)
263-4456 if to the Administrative Agent or Collateral Agent:   Wells Fargo Bank,
National Association  

MAC D1109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

  Attention:   Syndication Agency Services   Telecopier:   (704) 590-2703  
Telephone:   (704) 590-3481 With a copy to:   Wells Fargo Bank, National
Association   MAC G0185-061   7000 Central Parkway, Suite 600   Atlanta, GA
30328   Attention: Karen McClain, Portfolio Management   Telecopier:   (770)
551-4643   Telephone:   (770) 551-4662 if to the Canadian Agent:   Medina Sales
de Andrade   Vice President   Portfolio Management   Bank of America, N.A.,
Canada Branch  

181 Bay Street

Toronto, Ontario

  M5J 2V8   Telecopier:   (416) 369-7647   Telephone:   (416) 369-2574   E-Mail:
  medina.sales_de_andrade@baml.com With a copy to:

 

-130-



--------------------------------------------------------------------------------

  Michael B. Delaney   Vice President   Bank of America, N.A.   540 W. Madison
St   Chicago, Ill 60661   Telecopier:   (415) 503-5114   Telephone:   (312)
828-7203   E-Mail:   michael.b.delaney@baml.com If to any Lender:   To the
address set forth on the Register

(b) Notices and other communications to the Lenders or the Agents hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the applicable
Agent; provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender, as applicable, has notified the Agents
that it is incapable of receiving notices under such Section by electronic
communication. The Agents or the Borrowers may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agents otherwise prescribe, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agents or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.

9.5 Payment of Expenses and Taxes.

 

-131-



--------------------------------------------------------------------------------

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agents and their Affiliates (including
the reasonable fees, charges and disbursements of counsel for the Agents), and
shall pay all fees and time charges and disbursements for attorneys who may be
employees of the Agents, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender and each Swingline Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or Swingline Loan or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the Agents,
each Lender, the Issuing Lender and the Swingline Lenders (including the fees,
charges and disbursements of counsel for any of the Agents, Lenders, Issuing
Lender and Swingline Lenders), and all fees and time charges for attorneys who
may be employees of any of the Agents, Lenders, Issuing Lender and Swingline
Lenders, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Credit
Documents, Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Agents (and any sub-agent thereof), each Lender, the Issuing Lender and the
Swingline Lenders, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, penalties, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrowers or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threat of Release of Hazardous Substances on, at, under or from any property
owned or operated by any Credit Party or any of its Subsidiaries, or any
liability under Environmental Law related in any way to any Credit Party or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsections (a) or
(b) of this Section to be paid by it to the Agents (or any sub-agent thereof),
the Issuing Lender, Swingline Lenders or any Related Party of any of the
foregoing, each Lender severally agrees to pay to each Agent (or any such
sub-agent), the Issuing Lender, each Swingline Lender or such Related Party, as
the case may be, such Lender’s Commitment Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim,

 

-132-



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent (or any such sub-agent), the Issuing Lender or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for an Agent (or any such sub-agent), Issuing Lender or
Swingline Lender in connection with such capacity and only the Canadian Lenders
shall have any obligation to make any payment to the Canadian Agent pursuant to
this Section 9.5(c). The agreements in this Section 9.5(c) shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the transmission of any information
or other materials through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than five (5) days after demand therefor.

9.6 Successors and Assigns; Participations; Purchasing Lenders.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Agents and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding

 

-133-



--------------------------------------------------------------------------------

thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than U.S.$2,500,000, in the case of any assignment in
respect of a revolving facility, or U.S.$1,000,000, in the case of any
assignment in respect of a term facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Company shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless it shall
object thereto by written notice to the Administrative Agent prior to such fifth
(5th) Business Day.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the primary syndication of
the Loans has not been completed as determined by Wells Fargo; provided, that
the Company shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a Term Loan A Commitment or a
Term Loan B Commitment to a Person who is not a Lender, an Affiliate of a Lender
or an Approved Fund;

(C) the consent of the Canadian Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Canadian
Revolving Commitment if such assignment is to a Person that is not a Canadian
Lender with a Canadian Revolving Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(D) the consent of the Issuing Lender and the applicable Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of a Revolving Commitment.

 

-134-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of U.S.$3,500 (unless waived by the
Administrative Agent in its sole discretion) and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to a Credit Party. No such assignment shall be made to any
Credit Party or any of Credit Party’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Canadian Assignments. A Canadian Lender may only assign Canadian Revolving
Commitments and Canadian Revolving Loans to another Canadian Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18 and 9.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Assumption delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and,
with respect to itself, any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Agents, sell participations to any Person (other
than a natural person or any Credit Party or any Credit Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Agents and the Lenders, Issuing
Lender and Swingline Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment,

 

-135-



--------------------------------------------------------------------------------

modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver that
affects such Participant. Subject to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.18 and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.15 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive and such Lender (and the Borrower, to the extent
that the Participant requests payment from the Borrower) shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Credit Documents
shall be made available to the Borrowers upon reasonable request. Except as
provided in the preceding sentence, a Lender shall not be required to disclose
its Participant Register to the Borrower except to the extent required in
connection with a tax audit or inquiry to establish that the Loans hereunder are
in registered form.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.18 and 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the applicable Borrower’s prior written consent or the
entitlement to a greater payment results from a change in law after the date
such Participant became a participant. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.20
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.20 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

9.7 Adjustments; Set-off.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any other Credit Party against any and all of the obligations of such
Borrower or such Credit Party now or hereafter existing under this Agreement or
any other Credit Document to such Lender or the Issuing Lender, irrespective of
whether or not such Lender or the Issuing Lender shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of such Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or the Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights

 

-136-



--------------------------------------------------------------------------------

of setoff) that such Lender, the Issuing Lender or their respective Affiliates
may have. Each Lender and the Issuing Lender agrees to notify the Company and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the applicable Agent of such fact, and (ii) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the applicable Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this subsection shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this subsection shall apply).

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

9.9 Counterparts; Electronic Execution.

(a) This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

9.10 Effectiveness.

 

-137-



--------------------------------------------------------------------------------

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent (or counsel to the
Administrative Agent) or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

9.11 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.12 Integration.

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the Agents and the Lenders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Agents, the Borrowers or any Lender relative to the subject matter hereof
not expressly set forth or referred to herein or in the other Credit Documents.

9.13 Governing Law.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT AS OTHERWISE
PROVIDED THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.14 Consent to Jurisdiction and Service of Process.

Each of the Borrowers and each other Credit Party and each other party hereto
irrevocably and unconditionally submits, for itself and its property, with
respect to this Credit Agreement, any Note or any of the other Credit Documents
(other than the Canadian Security Documents to the extent provided therein) and
all judicial proceedings in respect thereof to the exclusive jurisdiction of the
courts of the State of New York in New York County or, if under applicable law
exclusive jurisdiction is vested in the federal courts, the United States
District Court for the Southern District of New York (and appellate courts
thereof), and, by execution and delivery of this Credit Agreement, each of the
Borrowers and the other Credit Parties (i) accepts, for itself and in connection
with its properties, generally and unconditionally, the exclusive jurisdiction
of the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Credit Agreement, any Note or any other
Credit Document (other than the Canadian Security Documents to the extent
provided therein) from which no appeal has been taken or is available;
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; and
(iii) agrees that it will not bring or support any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against any
person in any way relating to this Credit Agreement, any Note or any other
Credit Document (other than the Canadian Security Documents to the extent
provided therein) in any forum other than the Supreme Court of the State of New
York, County of New York, or, if under applicable law exclusive jurisdiction is
vested in the federal courts, the United States District Court for the Southern
District of New York (and appellate courts thereof). Each of the Borrowers and
the other Credit Parties irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or

 

-138-



--------------------------------------------------------------------------------

any substantially similar form of mail), postage prepaid, to it at its address
set forth in Section 9.2 or at such other address of which the Administrative
Agent shall have been notified pursuant thereto, such service being hereby
acknowledged by each of the Borrowers and the other Credit Parties to be
effective and binding service in every respect. Each of the Borrowers, the
Agents and the Lenders irrevocably waives any objection, including, without
limitation, any objection to the laying of venue based on the grounds of forum
non conveniens which it may now or hereafter have to the bringing of any such
action or proceeding in any such jurisdiction.

9.15 Confidentiality.

Each of the Agents, the Lenders and the Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives who shall maintain the confidential nature of such Information,
(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, under any other Credit Document, Secured Hedging Agreement
or Secured Cash Management Agreement or any action or proceeding relating to
this Agreement, any other Credit Document, Secured Hedging Agreement or Secured
Cash Management Agreement or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to a Borrower and its obligations,
(ii) an investor or prospective investor in securities issued by an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by an Approved Fund (in each
case, it being understood that the Persons to whom such disclosure is made will
be informed of the confidential nature of such information and instructed to
keep such information confidential), (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties. For purposes
of this Section, “Information” means all information received from any Credit
Party or any Subsidiary thereof relating to any Credit Party or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or the Issuing Lender
on a nonconfidential basis prior to disclosure by any Credit Party or any
Subsidiary thereof; provided that, in the case of information received from a
Credit Party or any Subsidiary thereof after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

9.16 Acknowledgments.

Each of the Borrowers and the other Credit Parties each hereby acknowledges
that:

 

-139-



--------------------------------------------------------------------------------

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to the Borrowers or any other Credit Party arising out of or in connection with
this Credit Agreement and the relationship between the Agents and the Lenders,
on one hand, and the Borrowers and the other Credit Parties, on the other hand,
in connection herewith is solely that of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrowers and the
Lenders.

9.17 Waivers of Jury Trial.

THE BORROWERS, THE OTHER CREDIT PARTIES, THE ADMINISTRATIVE AGENT, THE CANADIAN
AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.18 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent or the
Canadian Agent, as applicable, could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of the Borrowers in respect of any such sum due from it to any
Agent or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by such Agent or
such Lender of any sum adjudged to be so due in the Judgment Currency, such
Agent or such Lender may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to any Agent
or any Lender in the Agreement Currency, the Borrowers agree, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or
such Lender or the Person to whom such obligation was owing against such loss.
If the amount of the Agreement Currency so purchased is greater than the sum
originally due to any Agent or any Lender in such currency, such Agent or such
Lender agrees to return the amount of any excess to the Borrowers (or to any
other Person who may be entitled thereto under applicable law).

9.19 Subordination of Intercompany Debt.

Each Loan Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Agreement to the contrary; provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Agreement; provided, that in the event of and during the continuation of any
Event of Default, no payment shall be made by or on behalf of any Credit Party
on account of any Intercompany Debt other than payments to the Borrowers. In the
event that any Credit Party other than a Borrower receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section 9.19
hereof, such payment shall be held by such Credit

 

-140-



--------------------------------------------------------------------------------

Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to, the Administrative Agent.

ARTICLE X

GUARANTY OF COMPANY OBLIGATIONS

10.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and any Cash
Management Bank to enter into any Secured Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the U.S. Guarantors from the Extensions of Credit hereunder,
under any Secured Hedging Agreement and under any Secured Cash Management
Agreement, each of the U.S. Guarantors hereby agrees with the Agents and the
Lenders as follows: such U.S. Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees as primary obligor and not merely as surety the
full and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all indebtedness of the Company to the Agents and the
Lenders. If any or all of the indebtedness becomes due and payable hereunder or
under any Secured Hedging Agreement or under any Secured Cash Management
Agreement, each U.S. Guarantor unconditionally promises to pay such indebtedness
to the Agents, the Lenders, the Hedging Agreement Providers, the Cash Management
Banks or their respective order, on demand, together with any and all reasonable
expenses which may be incurred by the Agents or the Lenders in collecting any of
the Credit Party Obligations of the Company. The word “indebtedness” is used in
this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Company, including
specifically all Credit Party Obligations of the Company, arising in connection
with this Credit Agreement, the other Credit Documents, any Secured Cash
Management Agreement or any Secured Hedging Agreement, in each case, heretofore,
now, or hereafter made, incurred or created, whether voluntarily or
involuntarily, absolute or contingent, liquidated or unliquidated, determined or
undetermined, whether or not such indebtedness is from time to time reduced, or
extinguished and thereafter increased or incurred, whether the Company may be
liable individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter becomes otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a U.S. Guarantor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, federal or provincial law relating
to fraudulent conveyances or transfers) then the obligations of each such U.S.
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal, state or provincial and including,
without limitation, the Bankruptcy Code).

10.2 Bankruptcy.

Additionally, each of the U.S. Guarantors unconditionally and irrevocably
guarantees jointly and severally the payment of any and all Credit Party
Obligations of the Company to the Lenders, any Cash Management Bank and any
Hedging Agreement Provider whether or not due or payable by the Company upon the
occurrence of any of the events specified in Section 7.1(g), and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders, to any such Cash Management Bank and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States. Each of the U.S. Guarantors further agrees that to the extent that the
Company or a U.S. Guarantor shall make a payment or a transfer of an interest in
any property to any Agent, any Lender, any Cash Management Bank or any Hedging
Agreement Provider, which payment or transfer or

 

-141-



--------------------------------------------------------------------------------

any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise is avoided, and/or required to be repaid to the
Company or a U.S. Guarantor, the estate of the Company or a U.S. Guarantor, a
trustee, receiver or any other party under any bankruptcy law, state, provincial
or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

10.3 Nature of Liability.

The liability of each U.S. Guarantor hereunder is exclusive and independent of
any security for or other guaranty of the Credit Party Obligations of the
Company whether executed by any such U.S. Guarantor, any other guarantor or by
any other party, and no U.S. Guarantor’s liability hereunder shall be affected
or impaired by (a) any direction as to application of payment by the Company or
by any other party, or (b) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Company, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Company, or (e) any payment made to any
Agent, any Lender, any Cash Management Bank or any Hedging Agreement Provider on
the Credit Party Obligations of the Company which such Agent, such Lender, such
Cash Management Bank or such Hedging Agreement Provider repays the Company
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the U.S. Guarantors
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding.

10.4 Independent Obligation.

The obligations of each U.S. Guarantor hereunder are independent of the
obligations of any other U.S. Guarantor or the Company, and a separate action or
actions may be brought and prosecuted against each U.S. Guarantor whether or not
action is brought against any other U.S. Guarantor or the Company and whether or
not any other U.S. Guarantor or the Company is joined in any such action or
actions.

10.5 Authorization.

Each of the U.S. Guarantors authorizes each Agent, each Lender, each Cash
Management Bank and each Hedging Agreement Provider without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to
(a) renew, compromise, extend, increase, accelerate or otherwise change the time
for payment of, or otherwise change the terms of the Credit Party Obligations or
any part thereof in accordance with this Agreement, any Secured Cash Management
Agreement and any Secured Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any U.S. Guarantor or any other party for the payment of this Guaranty or
the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Agents and the Lenders in their discretion may determine and (d) release
or substitute any one or more endorsers, U.S. Guarantors, the Company or other
obligors.

10.6 Reliance.

It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of the Company
or the officers, directors, members, partners or agents acting or purporting to
act on its behalf, and any Credit Party Obligations made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.

 

-142-



--------------------------------------------------------------------------------

10.7 Waiver.

(a) Each of the U.S. Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Agent, any Lender, any
Cash Management Bank or any Hedging Agreement Provider to (i) proceed against
the Company, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Company, any other guarantor or any other
party, or (iii) pursue any other remedy in any Agent’s, any Lender’s, any Cash
Management Bank’s or any Hedging Agreement Provider’s power whatsoever. Each of
the U.S. Guarantors waives any defense based on or arising out of any defense of
the Company, any other guarantor or any other party other than payment in full
of the Credit Party Obligations of the Company (other than contingent indemnity
obligations), including, without limitation, any defense based on or arising out
of (i) the disability of the Company, any other Guarantor or any other party,
(ii) the unenforceability of the Credit Party Obligations or any part thereof
from any cause, (iii) the cessation from any cause of the liability of the
Company other than payment in full of the Credit Party Obligations of the
Company, (iv) any amendment, waiver or modification of the Credit Party
Obligations, (v) any substitution, release, exchange or impairment of any
security for any of the Credit Party Obligations, (vi) any change in the
corporate existence or structure of a Borrower or any other Guarantor, (vii) any
claims or rights of set off that such Guarantor may have, and/or (viii) any
Requirement of Law or order of any Governmental Authority affecting any term of
the Credit Party Obligations. Each of the Agents may, at its election, foreclose
on any security held by such Agent by one or more judicial or nonjudicial sales
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy such Agent or any Agent or Lender may have against the Company
or any other party, or any security, without affecting or impairing in any way
the liability of any U.S. Guarantor hereunder except to the extent the Credit
Party Obligations of the Company have been paid in full and the Commitments have
been terminated. Each of the U.S. Guarantors waives any defense arising out of
any such election by any of the Agents or Lenders, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the U.S. Guarantors against the Company or any other
party or any security.

(b) Each of the U.S. Guarantors waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notice of protest, notices of dishonor, notices of acceptance of
this Guaranty, and notices of the existence, creation or incurring of new or
additional Credit Party Obligations. Each U.S. Guarantor assumes all
responsibility for being and keeping itself informed of the Company’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Credit Party Obligations and the nature, scope and extent of
the risks which such U.S. Guarantor assumes and incurs hereunder, and agrees
that neither any Agent nor any Lender shall have any duty to advise such U.S.
Guarantor of information known to it regarding such circumstances or risks.

(c) Each of the U.S. Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Lenders, any Cash Management Bank or any Hedging Agreement
Provider against the Company or any other guarantor of the Credit Party
Obligations of the Company owing to the Lenders, such Cash Management Bank or
such Hedging Agreement Provider (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Credit Party Obligations of the
Company shall have been paid in full and the Commitments have been terminated.
Each of the U.S. Guarantors hereby further agrees not to exercise any right to
enforce any other remedy which the Agents, the Lenders, any Cash Management Bank
or any Hedging Agreement Provider now have or may hereafter have against any
Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the Company and any benefit of, and any right to
participate in, any security or collateral given to or for

 

-143-



--------------------------------------------------------------------------------

the benefit of the Lenders, the Cash Management Banks and/or the Hedging
Agreement Providers to secure payment of the Credit Party Obligations of the
Company until such time as the Credit Party Obligations of the Company (other
than contingent indemnity obligations) shall have been paid in full and the
Commitments have been terminated.

10.8 Limitation on Enforcement.

The Lenders, the Cash Management Bank and the Hedging Agreement Providers agree
that this Guaranty may be enforced only by the action of the Administrative
Agent acting upon the instructions of the Required Lenders and that no Lender,
Cash Management Bank or Hedging Agreement Provider shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders under the terms of this Credit Agreement.
The Lenders, the Cash Management Banks and the Hedging Agreement Providers
further agree that this Guaranty may not be enforced against any director,
officer, employee or stockholder of the U.S. Guarantors.

10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Company, the
U.S. Guarantors or any other Person that such indebtedness and obligations have
been paid and the Commitments relating thereto terminated, subject to the
provisions of Section 10.2.

ARTICLE XI

GUARANTY OF CANADIAN OBLIGATIONS

11.1 The Guaranty.

In order to induce the Lenders to enter into this Credit Agreement, any Hedging
Agreement Provider to enter into any Secured Hedging Agreement and any Cash
Management Bank to enter into any Secured Cash Management Agreement and to
extend credit hereunder and thereunder and in recognition of the direct benefits
to be received by the Guarantors from the Extensions of Credit hereunder, under
any Secured Hedging Agreement and under any Secured Cash Management Agreement,
each of the Guarantors hereby agrees with the Agents and the Lenders as follows:
such Guarantor hereby unconditionally and irrevocably jointly and severally
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, by acceleration or otherwise, of any
and all indebtedness of the Canadian Borrower to the Agents and the Lenders. If
any or all of the indebtedness becomes due and payable hereunder or under any
Secured Hedging Agreement or under any Secured Cash Management Agreements, each
Guarantor unconditionally promises to pay such indebtedness to the Agents, the
Lenders, the Hedging Agreement Providers, the Cash Management Banks, or their
respective order, on demand, together with any and all reasonable expenses which
may be incurred by the Agents or the Lenders in collecting any of the Canadian
Obligations. The word “indebtedness” is used in this Article XI in its most
comprehensive sense and includes any and all advances, debts, obligations and
liabilities of the Canadian Borrower, including specifically all Canadian
Obligations, arising in connection with this Credit Agreement, the other Credit
Documents, any Secured Cash Management Agreement or any Secured Hedging
Agreement, in each case, heretofore, now, or hereafter made, incurred or
created, whether voluntarily or involuntarily, absolute or contingent,
liquidated or unliquidated, determined or undetermined, whether or not such
indebtedness is from time to time reduced, or extinguished and thereafter

 

-144-



--------------------------------------------------------------------------------

increased or incurred, whether the Canadian Borrower may be liable individually
or jointly with others, whether or not recovery upon such indebtedness may be or
hereafter become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter becomes otherwise unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor would
either breach any applicable law or shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of the
provisions of applicable state, provincial, or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under or
would not otherwise breach applicable law (whether federal, state or provincial,
and including, without limitation, the Bankruptcy Code.

11.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Canadian Obligations of the
Canadian Borrower to the Lenders, any Cash Management Agreement and any Hedging
Agreement Provider whether or not due or payable by the Canadian Borrower upon
the occurrence of any of the events specified in Section 7.1(g), and
unconditionally promises to pay such Canadian Obligations to the Canadian Agent
for the account of the Lenders, to any such Cash Management Bank and to any such
Hedging Agreement Provider, or order, on demand, in lawful money of the United
States. Each of the Guarantors further agrees that to the extent that the
Canadian Borrower or a Guarantor shall make a payment or a transfer of an
interest in any property to the Canadian Agent, any Lender, any Cash Management
Bank or any Hedging Agreement Provider, which payment or transfer or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
or otherwise is avoided, and/or required to be repaid to the Canadian Borrower
or a Guarantor, the estate of the Canadian Borrower or a Guarantor, a trustee,
receiver or any other party under any bankruptcy law, state, provincial or
federal law, common law or equitable cause, then to the extent of such avoidance
or repayment, the obligation or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if said payment had not been
made.

11.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Canadian Obligations of the Canadian
Borrower whether executed by any such Guarantor, any other guarantor or by any
other party, and no Guarantor’s liability hereunder shall be affected or
impaired by (a) any direction as to application of payment by the Canadian
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Canadian Obligations of the Canadian Borrower, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by the Canadian
Borrower, or (e) any payment made to any Agent, any Lender, any Cash Management
Bank or any Hedging Agreement Provider on the Canadian Obligations which such
Agent, such Lender, such Cash Management Bank or such Hedging Agreement Provider
repays the Canadian Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Guarantors waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding.

11.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Canadian Borrower, and a separate action or
actions may be brought and prosecuted against

 

-145-



--------------------------------------------------------------------------------

each Guarantor whether or not action is brought against any other Guarantor or
the Canadian Borrower and whether or not any other Guarantor or the Canadian
Borrower is joined in any such action or actions.

11.5 Authorization.

Each of the Guarantors authorizes each Agent, each Lender, each Cash Management
Bank and each Hedging Agreement Provider without notice or demand (except as
shall be required by applicable statute and cannot be waived), and without
affecting or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Canadian Obligations or any
part thereof in accordance with this Agreement, any Secured Cash Management
Agreement and any Secured Hedging Agreement, as applicable, including any
increase or decrease of the rate of interest thereon, (b) take and hold security
from any Guarantor or any other party for the payment of this Guaranty or the
Canadian Obligations and exchange, enforce, waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Agents and the Lenders in their discretion may determine and (d) release or
substitute any one or more endorsers, Guarantors, the Canadian Borrower or other
obligors.

11.6 Reliance.

It is not necessary for the Agents, the Lenders, any Cash Management Bank or any
Hedging Agreement Provider to inquire into the capacity or powers of the
Canadian Borrower or the officers, directors, members, partners or agents acting
or purporting to act on its behalf, and any Canadian Obligations made or created
in reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

11.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Agents, any Lender, any
Cash Management Bank or any Hedging Agreement Provider to (i) proceed against
the Canadian Borrower, any other guarantor or any other party, (ii) proceed
against or exhaust any security held from the Canadian Borrower, any other
guarantor or any other party, or (iii) pursue any other remedy in the Agents’,
any Lender’s, any Cash Management Bank’s or any Hedging Agreement Provider’s
power whatsoever. Each of the Guarantors waives any defense based on or arising
out of any defense of the Canadian Borrower, any other guarantor or any other
party other than payment in full of the Canadian Obligations (other than
contingent indemnity obligations), including, without limitation, any defense
based on or arising out of (i) the disability of the Canadian Borrower, any
other guarantor or any other party, (ii) the unenforceability of the Canadian
Obligations or any part thereof from any cause, (iii) the cessation from any
cause of the liability of the Canadian Borrower other than payment in full of
the Canadian Obligations, (iv) any amendment, waiver or modification of the
Canadian Obligations, (v) any substitution, release, exchange or impairment of
any security for any of the Canadian Obligations, (vi) any change in the
corporate existence or structure of the Canadian Borrower or any other
Guarantor, (vii) any claims or rights of set off that such Guarantor may have,
and/or (viii) any Requirement of Law or order of any Governmental Authority
affecting any term of the Canadian Obligations. The Agents may, at their
election, foreclose on any security held by the Agents by one or more judicial
or nonjudicial sales (to the extent such sale is permitted by applicable law),
or exercise any other right or remedy the Agents or any Lender may have against
the Canadian Borrower or any other party, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Canadian Obligations have been paid in full and the Commitments have
been terminated. Each of the Guarantors waives any defense arising out of any
such election by the Agents or any of the Lenders, even though such election
operates to impair or extinguish any right of

 

-146-



--------------------------------------------------------------------------------

reimbursement or subrogation or other right or remedy of the Guarantors against
the Canadian Borrower or any other party or any security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
Canadian Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Canadian Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Canadian Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that neither the Agents
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code, or otherwise) to
the claims of the Lenders, any Cash Management Bank or any Hedging Agreement
Provider against the Canadian Borrower or any other guarantor of the Canadian
Obligations of the Canadian Borrower owing to the Lenders, such Cash Management
Bank or such Hedging Agreement Provider (collectively, the “Other Parties”) and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Canadian Obligations shall have
been paid in full and the Commitments have been terminated. Each of the
Guarantors hereby further agrees not to exercise any right to enforce any other
remedy which the Agents, the Lenders, any Cash Management Bank or any Hedging
Agreement Provider now have or may hereafter have against any Other Party, any
endorser or any other guarantor of all or any part of the Canadian Obligations
of the Canadian Borrower and any benefit of, and any right to participate in,
any security or collateral given to or for the benefit of the Lenders, the Cash
Management Banks and/or the Hedging Agreement Providers to secure payment of the
Canadian Obligations of the Canadian Borrower until such time as the Canadian
Obligations (other than contingent indemnity obligations) shall have been paid
in full and the Commitments have been terminated.

11.8 Limitation on Enforcement.

The Lenders, the Cash Management Banks and the Hedging Agreement Providers agree
that this Guaranty may be enforced only by the action of the Administrative
Agent or Canadian Agent acting upon the instructions of the Required Lenders and
that no Lender, Cash Management Bank or Hedging Agreement Provider shall have
any right individually to seek to enforce or to enforce this Guaranty, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the Canadian Agent for the benefit of the Lenders under
the terms of this Credit Agreement. The Lenders, the Cash Management Banks and
the Hedging Agreement Providers further agree that this Guaranty may not be
enforced against any director, officer, employee or stockholder of the
Guarantors.

11.9 Confirmation of Payment.

The Agents and the Lenders will, upon request after payment of the indebtedness
and obligations which are the subject of this Guaranty and termination of the
Commitments relating thereto, confirm to the Canadian Borrower, the Guarantors
or any other Person that such indebtedness and obligations have been paid and
the Commitments relating thereto terminated, subject to the provisions of
Section 11.2.

 

-147-



--------------------------------------------------------------------------------

ARTICLE XII

SPECIAL PROVISIONS APPLICABLE TO LENDERS

UPON THE OCCURRENCE OF A SHARING EVENT

12.1 Participations. Upon the occurrence and during the continuation of a
Sharing Event, the Lenders shall automatically and without further action be
deemed to have exchanged interests in the outstanding Loans, outstanding Letters
of Credit and outstanding Bankers’ Acceptance Advances such that, in lieu of the
interests of each Lender in each Loan, each outstanding Letter of Credit and
each Bankers’ Acceptance Advance, such Lender shall hold an interest in all
Loans made to the Borrowers, all outstanding Letters of Credit issued for the
account of such Persons or their Subsidiaries at such time, and all Bankers’
Acceptance Advances made for the account of the Borrowers, whether or not such
Lender shall previously have participated therein, equal to such Lender’s
Exchange Percentage thereof. The foregoing exchanges shall be accomplished
automatically pursuant to this Section 12.1 through purchases and sales of
participations in the various Loans and outstanding Letters of Credit as
required hereby, although at the request of the Administrative Agent each Lender
hereby agrees to enter into customary participation agreements approved by the
Administrative Agent to evidence the same. All purchases and sales of
participating interests pursuant to this Section 12.1 shall be made in U.S.
Dollars. At the request of the Administrative Agent, each Lender which has sold
participations in any of its Loans and outstanding Letters of Credit as provided
above (through the Administrative Agent) will deliver to each Lender (through
the Administrative Agent) which has so purchased a participating interest
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent and the Canadian Agent. It is
understood that the amount of funds delivered by each Lender shall be calculated
on a net basis, giving effect to both the sales and purchases of participations
by the various Lenders as required above. For the avoidance of doubt, in the
event that on or after the occurrence of a Sharing Event, there shall be a
disbursement under a Letter of Credit that is not reimbursed by the Company then
this paragraph shall apply automatically and without further action to such
disbursement.

12.2 Administrative Agent’s Determinations Binding.

All determinations by the Administrative Agent pursuant to this Article XII
shall be made by it in accordance with the provisions herein and with the intent
being to equitably share the credit risk after a Sharing Event for all Loans and
Letters of Credit and other Extensions of Credit hereunder in accordance with
the provisions hereof. Absent manifest error, all determinations by the
Administrative Agent hereunder shall be binding on the Credit Parties and each
of the Lenders. The Administrative Agent shall have no liability to any Credit
Party or Lender hereunder for any determinations made by it hereunder except to
the extent resulting from the Administrative Agent’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.3 Participation Payments in U.S. Dollars.

Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from time to time payable on account of, Loans denominated
in Canadian Dollars (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Sharing Event) shall
be payable in U.S. Dollars (taking the Dollar Amount of such amounts on the date
payment is made with respect thereto) and shall be distributed by the
Administrative Agent for the account of the Lenders which made such Loans or are
participating therein and (c) all Commitments shall be automatically terminated.
Notwithstanding anything to the contrary contained above, the failure of any
Lender to purchase its participating interests as required above in any
Extensions of Credit upon the occurrence of a Sharing Event shall not relieve
any other Lender of its obligation hereunder to purchase its participating
interests in a timely manner,

 

-148-



--------------------------------------------------------------------------------

but no Lender shall be responsible for the failure of any other Lender to
purchase the participating interest to be purchased by such other Lender on any
date.

12.4 Delinquent Participation Payments.

If any amount required to be paid by any Lender pursuant to this Article XII is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts payable under this Article XII shall
be conclusive in the absence of manifest error. Amounts payable by any Lender
pursuant to this Article XII shall be paid to the Administrative Agent for the
account of the relevant Lenders; provided that, if the Administrative Agent (in
its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

12.5 Settlement of Participation Payments.

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XII, the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

12.6 Participation Obligations Absolute.

Each Lender’s obligation to purchase participating interests pursuant to this
Article XII shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Credit Party or any
other Person, (iv) any breach of this Agreement by any Credit Party, any Lender
or any other Person, or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. The Lenders agree
that the provisions of this Article XII shall be effective as against each of
the Lenders before, during, and after the commencement of any bankruptcy case of
any of the Credit Parties. For the avoidance of doubt, after the occurrence of a
Sharing Event, nothing herein shall prohibit a Lender from assigning its
Exchange Percentage in obligations hereunder on a non-pro rata basis and as
otherwise permitted by Section 9.6.

12.7 Increased Costs; Indemnities.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities directly from Borrowers to

 

-149-



--------------------------------------------------------------------------------

the same extent as if it were the direct Lender as opposed to a participant
therein and (b) each Lender which has sold such participations shall be entitled
to receive from the Borrowers indemnification from and against any and all Taxes
imposed as a result of the sale of the participations pursuant to this Article
XII. Each Borrower acknowledges and agrees that, upon the occurrence of a
Sharing Event and after giving effect to the requirements of this Article XII,
increased Taxes may be owing by it pursuant to Section 2.20, which Taxes shall
be paid (to the extent provided in Section 2.20) by the respective Borrower or
Borrowers, without any claim that the increased Taxes are not payable because
same resulted from the participations effected as otherwise required by this
Article XII.

12.8 Provisions Solely to Effect Intercreditor Agreement.

The provisions of this Article XII are and are intended solely for the purpose
of effecting a sharing arrangement among the Lenders and reflect an agreement
among creditors for purposes of defining the relative rights and obligations of
the Lenders in relation to one another in connection with such arrangement. None
of the Credit Parties shall have any rights or obligations (except as
contemplated by Sections 12.3 and 12.7 hereof) under this Article XII against
any Lender, Administrative Agent, Canadian Agent or otherwise. Nothing contained
in this Article XII is intended to or shall impair the obligations of the Credit
Parties, which are absolute and unconditional, to pay the Credit Party
Obligations as and when the same shall become due and payable in accordance with
their terms. All references in this Article XII to a Credit Party shall include
such person as a debtor-in-possession and any receiver or trustee for such
person in any bankruptcy case thereof.

 

-150-



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:   ROCK-TENN COMPANY   By:  

/s/  Steven C. Voorhees        

    Name:   Steven C. Voorhees     Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administration Officer

 

ROCK-TENN COMPANY OF
CANADA/COMPAGNIE ROCK-TENN DU
CANADA

  By:  

/s/  Steven C. Voorhees        

   

Name:

Title:

 

Steven C. Voorhees

Executive Vice President,

Chief Financial Officer and

Chief Administration Officer

U.S. GUARANTORS:  

PCPC, INC.

PREFLEX LLC

ROCK-TENN ASTRA, LLC

 

ROCK-TENN CANADA HOLDINGS, INC.

ROCK-TENN COMPANY OF TEXAS

ROCK-TENN CONVERTING COMPANY

ROCK-TENN LEASING COMPANY, LLC

    By:  

ROCK-TENN CONVERTING COMPANY,

its Sole and Managing Member

 

ROCK-TENN MILL COMPANY, LLC

ROCK TENN PARTITION COMPANY

ROCK-TENN SERVICES INC.

ROCK-TENN SHARED SERVICES, LLC

ROCKTENN-SOLVAY, LLC

ROCKTENN-SOUTHERN CONTAINER, LLC

ROCK-TENN XL, LLC

ROCK-TENN XLS, LLC

ROCKTENN CP, LLC

TENCORR CONTAINERBOARD, LLC

WALDORF CORPORATION

STONE GLOBAL, INC.

  By:  

/s/  Steven C. Voorhees        

  Name:   Steven C. Voorhees   Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administration Officer



--------------------------------------------------------------------------------

CANADIAN GUARANTORS:   LING INDUSTRIES INC./INDUSTRIES LING INC.  

LING QUÉBEC INC.

ROCKTENN MERCHANDISING DISPLAY
COMPANY OF CANADA

WILCO INC.

3242795 NOVA SCOTIA LIMITED

3242796 NOVA SCOTIA LIMITED

SMURFIT-STONE CONTAINER CANADA, L.P.

    By:  

3242795 NOVA SCOTIA LIMITED,

its Sole General Partner

  SCHIFFENHAUS CANADA INC.   By:  

/s/  Steven C. Voorhees        

    Name:   Steven C. Voorhees     Title:  

Executive Vice President,

Chief Financial Officer and

Chief Administration Officer

 

-2-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

  By:  

/s/  Glenn F. Edwards        

    Name: Glenn F. Edwards     Title: Managing Director CANADIAN AGENT:  

BANK OF AMERICA, N.A.,

acting through its Canada Branch,

as Canadian Agent

  By:  

 

    Name:     Title: LENDERS:    

 

-3-



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Wells Fargo Bank, National Association By:   /s/    Glenn F. Edwards            
Name: Glenn F. Edwards   Title:   Managing Director

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

BANK OF AMERICA, N.A., acting through its Canada Branch, as Canadian
Administrative Agent, and Canadian Lender By:   /s/    Medina Sales de
Andrade             Name: Medina Sales de Andrade   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

WELLS FARGO CAPITAL FINANCE

CORPORATION CANADA

By:   /s/    Raymond Eghobamien             Name: Raymond Eghobamien  

Title:   Vice President

            Wells Fargo Capital Finance

            Corporation Canada

   

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

JPMorgan Chase Bank, N.A. By:   /s/    John A. Horst             Name: John A.
Horst   Title:   Credit Executive

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Bank of America, N.A. By:   /s/    Sugeet Manchanda Madan             Name:
Sugeet Manchanda Madan   Title:   Director

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

SunTrust Bank By:   /s/    David Fournier             Name: David Fournier  
Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

MIZUHO CORPORATE BANK, LTD. By:   /s/    Leon Mo             Name: Leon Mo  
Title:   Authorized Signatory

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. By:   /s/    Ravneet Mumick            
Name: Ravneet Mumick   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Cooperatieve Centrale Raiffeisen-

Boerenleenbank B.A. “Rabobank Nederland”,

New York Branch

By:   /s/    Tamira Treffers-Herrera             Name: Tamira Treffers-Herrera  
Title:   Managing Director By:   /s/    Brett Delfino             Name: Brett
Delfino   Title:   Executive Director

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

First Tennessee Bank National Association By:   /s/    Jamie M.
Swisher             Name: Jamie M. Swisher   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

RAYMOND JAMES BANK, FSB By:   /s/    Alexander L. Rody             Name:
Alexander L. Rody   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

BANK OF CHINA, NEW YORK BRANCH By:   /s/    Shiqiang Wu             Name:
Shiqiang Wu   Title:   General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Sumitomo Mitsui Banking Corporation By:   /s/    William Ginn             Name:
William Ginn   Title:   General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

GreenStone Farm Credit Services, ACA/FLCA By:   /s/    Jeff Pavlik            
Name: Jeff Pavlik   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

FIFTH THIRD BANK, an Ohio Banking Corp By:   /s/    Kenneth W. Deere            
Name: Kenneth W. Deere   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

RBC BANK (USA) By:   /s/    James R. Pryor             Name: James R. Pryor  
Title:   Managing Director

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

ROYAL BANK OF CANADA By:   /s/    Dustin Craven             Name: Dustin Craven
  Title:   Attorney-in-Fact

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

FCS FINANCIAL, PCA By:   /s/    Laura Roessler             Name: Laura Roessler
  Title:   Senior Lending Officer

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

TD BANK, N.A. By:   /s/    Marla Willner             Name: Marla Willner  
Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

FARM CREDIT WEST, PCA By:   /s/    Ben Madonna             Name: Ben Madonna  
Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

EAST WEST BANK By:   /s/    Nancy A. Moore             Name: Nancy A. Moore  
Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

RBS Citizens, N.A. By:   /s/    Daniel Bernard             Name: Daniel Bernard
  Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Bank of Taiwan, New York Agency By:   /s/    Thomas K.C. Wu             Name:
Thomas K.C. Wu   Title:   VP & General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

First Niagara Bank, N.A. By:   /s/    Troy M. Jones             Name: Troy M.
Jones   Title:   Assistant Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

DnB NOR Bank ASA, New York Branch By:   /s/    Kristie Li             Name:
Kristie Li   Title:   Vice President By:   /s/    Kristin Riise            
Name: Kristin Riise   Title:   First Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Branch Banking and Trust Company, By:   /s/    Robert T. Barnaby            
Name: Robert T. Barnaby   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL By:   /s/    Brian O’Leary             Name:
Brian O’Leary   Title:   Managing Director By:   /s/    Bernard Laleuf          
  Name: Bernard Laleuf   Title:   Snr. Vice President & Deputy General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

HUA NAN COMMERCIAL BANK, LTD.

NEW YORK AGENCY

By:   /s/    Henry Hsieh             Name: Henry Hsieh   Title:   Assistant Vice
President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Nordea Bank Finland Plc, acting through its

New York and Cayman Islands Branches

By:   /s/    Leena Parker             Name: Leena Parker   Title:   First Vice
President By:   /s/    Henrick M. Steffensen             Name: Henrick M.
Steffensen   Title:   Executive Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/    Jessica L. Fabrizi             Name:
Jessica L. Fabrizi   Title:   Assistant Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

AgFirst Farm Credit Bank By:   /s/    Matt Jeffords             Name: Matt
Jeffords   Title:   Assistant Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Atlantic Capital Bank By:   /s/    J. Christopher Deisley             Name: J.
Christopher Deisley   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

MERCANTIL COMMERCEBANK, N.A. By:   /s/    Alan Hills             Name: Alan
Hills   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

BARCLAYS BANK PLC By:   /s/    Michael J. Mozer             Name: Michael J.
Mozer   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

American AgCredit, PCA By:   /s/    Vern Zander             Name: Vern Zander  
Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Far East National Bank By:   /s/    Sophie Cheng             Name: Sophie Cheng
  Title:   Executive Vice President & General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Land Bank of Taiwan Los Angeles Branch By:   /s/    Juifu Chien            
Name: Juifu Chien   Title:   Vice President & General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Farm Credit Services of the Mountain Plains, PCA By:   /s/    Bradley K.
Leafgren             Name: Bradley K. Leafgren   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Farm Credit Services of America, PCA By:   /s/    John Zhang             Name:
John Zhang   Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

The Bank of Nova Scotia By:   /s/    Paula Czach             Name: Paula Czach  
Title:   Managing Director

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

FIRST HAWAIIAN BANK By:   /s/    Dawn Hofmann             Name: Dawn Hofmann  
Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CoBank, ACB By:   /s/    Michael Tousignant             Name: Michael Tousignant
  Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

AGCHOICE FARM CREDIT, ACA By:   /s/    Mark F. Kerstetter             Name: Mark
F. Kerstetter   Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

US Bank, National Association By:   /s/    Steven L. Sawyer             Name:
Steven L. Sawyer   Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

[AgStar Financial Services, PCA] By:   /s/    Donald G. Lindeman            
Name: Donald G. Lindeman   Title:   Vice President, Capital Markets

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

[LENDER]        Bank Leumi USA By:   /s/    Joung Hee Hong             Name:
Joung Hee Hong   Title:   First Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Cathay United Bank, Ltd. By:   /s/    Grace Chou             Name: Grace Chou  
Title:   SVP & General Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CITIBANK, N.A. By:   /s/    Jason Quinn             Name: Jason Quinn   Title:
  Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH By:   /s/    Eric Y.S.
Tsai             Name: Eric Y.S. Tsai   Title:   Vice President & General
Manager

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender By:   /s/    Edward
Chen             Name: Edward Chen   Title:   VP & General Manager

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

KEYBANK NATIONAL ASSOCIATION By:   /s/    Marcel Fournier             Name:
Marcel Fournier   Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

The Northern Trust Company By:   /s/    Sara Bravo             Name: Sara Bravo
  Title:   Second Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Bank SinoPac By:   /s/    Thomas Kao             Name: Thomas Kao   Title:
  First Vice President / General Manager

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Regions Bank By:   /s/    Stephen A. Brothers             Name: Stephen A.
Brothers   Title:   Senior Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

CIBC INC. By:   /s/    Eoin Roche             Name: Eoin Roche   Title:
  Executive Director

By:   /s/    Dominic J. Sorresso             Name: Dominic J. Sorresso   Title:
  Executive Director   CIBC World Markets Corp.   Authorized Signatory

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Canadian Imperial Bank of Commerce By:   /s/    Scott Curtis             Name:
Scott Curtis   Title: Managing Director

By:   /s/    Peter Rawlins             Name: Peter Rawlins   Title:   Executive
Director

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

HSBC Bank USA, N.A. By:   /s/    Santiago Riviere             Name: Santiago
Riviere   Title:   Vice President

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

1st FARM CREDIT SERVICES, PCA By:   /s/    Cory J. Waldinger             Name:
Cory J. Waldinger   Title:   Vice President, Capital Markets

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Community & Southern Bank By:   /s/    Thomas A. Bethel             Name: Thomas
A. Bethel   Title:   Senior Relationship Manager

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

UNITED FCS, PCA dba FCS COMMERCIAL FINANCE GROUP By:   /s/    Lisa
Caswell             Name: Lisa Caswell   Title:   Vice President

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Badgerland Financial, FLCA By:   /s/    Kenneth H. Rue             Kenneth H.
Rue   VP – Loan Participations and Capital Markets

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Farm Credit Bank of Texas, By:   /s/    Luis M. H. Requejo             Name:
Luis M. H. Requejo   Title:   Director Capital Markets

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Taiwan Cooperative Bank Seattle Branch By:   /s/    Ming Chih Chen            
Name: Ming Chih Chen   Title:   VP & General Manager

 

 

 

[Rock-Tenn Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.1(a)

[FORM OF]

ACCOUNT DESIGNATION LETTER

May     , 2011

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Bank of America, N.A., Canada Branch

as Canadian Agent

181 Bay Street

Toronto, Ontario

M5J 2V8

Attention: Medina Sales de Andrade, VP of Portfolio Management

Ladies and Gentlemen:

This Account Designation Letter is delivered to you by Rock-Tenn Company, a
Georgia corporation (the “Company”), under the Credit Agreement dated as of May
    , 2011 (as amended, restated or otherwise modified, the “Credit Agreement”),
by and among the Company, Rock-Tenn Company of Canada/Compagnie Rock-Tenn Du
Canada, a Nova Scotia unlimited liability company (the “Canadian Borrower,”
together with the Company the “Borrowers”), the Subsidiaries of the Company from
time to time party thereto, the Lenders from time to time party thereto, Wells
Fargo Bank, National Association, as administrative agent and as collateral
agent for the Lenders (the “Administrative Agent”), and Bank of America, N.A.,
acting through its Canada Branch, as Canadian administrative agent for the
Lenders (the “Canadian Agent”). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The Administrative Agent is hereby authorized to disburse the Company’s Loan
proceeds into the following account, unless the Company shall designate, in
writing to the Administrative Agent, one or more other accounts:

 

  Bank:  

 

    ABA Routing Number:  

 

    Account #:  

 

    Account Name:  

 

 

The Canadian Agent is hereby authorized to disburse the Canadian Borrower’s Loan
proceeds into the following account, unless the Canadian Borrower shall
designate, in writing to the Canadian Agent, one or more other accounts:

 

  Bank:  

 

    ABA Routing Number:  

 

    Account #:  

 

    Account Name:  

 

 

Notwithstanding the foregoing, on the Closing Date, funds borrowed under the
Credit Agreement shall be sent to the institutions and/or persons designated on
payment instructions, to be delivered separately.

This Account Designation Notice may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Account Designation
Letter as of the day and year first above written.

 

ROCK-TENN COMPANY, a Georgia corporation By:  

 

  Name:   Title: ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a
Nova Scotia unlimited liability company By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1.1(b)

Existing Letters of Credit of the Company and its Subsidiaries

 

Customer

  

LC Ref

  

IRB

  

Amount ($)

    

Beneficiary

  

Issue Date

  

Expiry

Date

  

Issuing Bank

ROCK-TENN CO.

   F500502    N    $ 250,000.00       LUMBERMENS MUTUAL CASUALTY CO.   
06/13/1994    10/01/2011    SUNTRUST BANK

ROCK-TENN CO.

   F500993    Y    $ 2,565,500.78       U.S BANK N.A.    03/20/1995   
03/15/2012    SUNTRUST BANK

ROCK-TENN CO.

   F501040    Y    $ 6,871,875.00       U.S BANK N.A.    05/02/1995   
05/05/2012    SUNTRUST BANK

ROCK-TENN CO.

   F501097    Y    $ 2,799,652.78       U.S BANK N.A.    07/05/1995   
07/15/2011    SUNTRUST BANK

ROCK-TENN CO.

   F501483    Y    $ 1,527,084.00       U.S BANK N.A.    10/16/1996   
10/16/2011    SUNTRUST BANK

ROCK-TENN CO.

   F502132    Y    $ 3,919,514.00       U.S BANK N.A.    07/24/1998   
07/15/2011    SUNTRUST BANK

ROCK-TENN CO.

   F840350    N    $ 3,800,000.00       THE TRAVELERS INDEMNITY CO.   
01/03/2003    10/01/2011    SUNTRUST BANK

ROCK-TENN CO.

   F849399    N    $ 8,470,000.00       NATIONAL UNION FIRE INSURANCE   
12/12/2006    12/15/2011    SUNTRUST BANK

ROCK-TENN CO. for GRAPHCORR,LLC

   SM233793    N    $ 115,000.00      

ONE SIXTY NINE-M-SOUTH BRUNSWICK

a NEW JERSEY GENERAL PARTNERSHIP

   01/22/2009    1/31/2012    WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wachovia Bank, National Association)

ROCK-TENN CO.

   SM235812W    N    $ 350,000.00       TRT-DCT PARK WEST Q, LLC    10/28/2009
   09/15/2011    WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger
to Wachovia Bank, National Association)

Existing Letters of Credit of the Acquired Company and its Subsidiaries

 

Customer

  

LC Ref

  

IRB

  

Amount ($)

    

Beneficiary

  

Issue Date

  

Expiry

Date

  

Issuing Bank

Stone Container Corporation

  

00318587 /

CPCS 634748

   N    $ 4,337,261.40       National Union Fire Insurance Company    2/8/1995
   10/26/11    JPMorgan Chase Bank N.A.

Stone Container Corporation

  

00318581 /

CPCS 634747

   N    $ 825,000.00       Safeco Insurance Company of America    12/20/1994   
10/26/11    JPMorgan Chase Bank N.A.

Stone Container Corporation

   T-244728    N    $ 10,000,000.00       Cedar Bay Generating Company (BNP
Paribas)    5/3/1995    10/26/11    JPMorgan Chase Bank N.A.

Jefferson Smurfit Corporation

   P-753755    N    $ 50,000.00       Hartford Fire Insurance Company   
5/20/1994    10/26/11    JPMorgan Chase Bank N.A.

Jefferson Smurfit Corporation

   PG753760    N    $ 250,000.00       Home Insurance Company    5/23/1994   
10/26/11    JPMorgan Chase Bank N.A.



--------------------------------------------------------------------------------

Jefferson Smurfit Corporation

   P-215043    N    $ 50,000.00       Kemper Insurance Companies (Lubermans
Mutual)    11/4/2004    10/26/11    JPMorgan Chase Bank N.A.

Jefferson Smurfit Corporation

   P-227256    N    $ 845,703.00       State of New York Workers Com. Board
(Chair Workers’ Compensation Board)    7/1/2003    10/26/11    JPMorgan Chase
Bank N.A.

Jefferson Smurfit Corporation

   P-235341    N    $ 975,000.00       Ohio Bureau of Workers’ Compensation   
4/7/2003    10/26/11    JPMorgan Chase Bank N.A.

Smurfit-Stone Container Enterprises Inc. FKA Jefferson Smurfit Corporation

   3094489    N    $ 100,000.00       CCIC North America Inc.    8/4/2008   
8/4/11    Bank of America, N.A.



--------------------------------------------------------------------------------

Schedule 1.1(c)

Guarantors

 

U.S. Guarantors:

   PCPC, Inc    PREflex LLC    Rock-Tenn Astra, LLC    Rock-Tenn Canada
Holdings, Inc.    Rock-Tenn Company of Texas    Rock-Tenn Converting Company   
Rock-Tenn Leasing Company, LLC    Rock-Tenn Mill Company, LLC    Rock-Tenn
Partition Company    Rock-Tenn Services Inc.    Rock-Tenn Shared Services, LLC
   RockTenn-Solvay, LLC    RockTenn-Southern Container, LLC    Rock-Tenn XL, LLC
   Rock-Tenn XLS, LLC    RockTenn CP, LLC    TenCorr Containerboard, LLC   
Waldorf Corporation    Stone Global, Inc.

Canadian Guarantors:

   Ling Industries Inc.    Ling Quebec Inc.    RockTenn Merchandising Display
Company of Canada    Wilco Inc.    3242795 Nova Scotia Limited    3242796 Nova
Scotia Limited    Smurfit-Stone Container Canada, L.P.    Schiffenhaus Canada
Inc.



--------------------------------------------------------------------------------

Schedule 1.1(d)

[FORM OF]

NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Bank of America, N.A., Canada Branch

as Canadian Agent

181 Bay Street

Toronto, Ontario

M5J 2V8

Attention: Medina Sales de Andrade, VP of Portfolio Management

Ladies and Gentlemen:

Pursuant to Section [2.1(b)(i)][2.2(b)(i)][2.2(f)(i)][2.5(b)(i)][2.6(b)] of the
Credit Agreement dated as of May     , 2011 (as amended, restated or otherwise
modified, the “Credit Agreement;” terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement),
by and among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” together with the Company the
“Borrowers”), the Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), the [Company][Canadian Borrower] hereby requests that the following
Loans be made on [insert date] as follows (the “Proposed Borrowing”):

 

I. [U.S.][Canadian] Revolving Loans

 

(a)    

  Total Amount of [U.S.] [Canadian] Revolving Loans requested  

 

  (i)   Amount of I(a) to be allocated to LIBOR Rate Loans1  

 

  (ii)   Amount of I(a) to be allocated to Alternate Base Rate Loans  

 

  (iii)   Amount of I(a) to be allocated to U.S. Base Rate Loans  

 

  (iv)   Amount of I(a) to be allocated to Canadian Prime Rate Loans  

 

  (v)   Amount of I(a) to be allocated to Bankers’ Acceptance Advances  

 

Interest Periods and amounts to be allocated thereto in respect of Libor Rate
Loans      

(i)       seven days*

 

 

   

(ii)      fourteen days*

 

 

 

1 

LIBOR Rate is only available on the Closing Date if the Borrower delivers a
Funding Indemnity Letter in accordance with the Credit Agreement



--------------------------------------------------------------------------------

   

(iii)     one month

 

 

   

(iv)     two months

 

 

   

(v)      three months

 

 

   

(vi)     six months

 

 

   

(vii)    nine months*

 

 

   

(viii)  twelve months*

 

 

Total LIBOR Rate Loans (amount must equal I(a)(i))

 

 

BA Periods and amounts to be allocated thereto in respect of Bankers’ Acceptance
Advances:

      (i)   one month  

 

    (ii)   two months  

 

 

  (iii)

  three months  

 

    (iv)   six months  

 

Total Bankers’ Acceptance Advances (amount must equal I(a)(v))

 

 

 

* Subject to the consent of each applicable Lender.

 

NOTE: BORROWINGS OF U.S. REVOLVING LOANS MUST BE IN MINIMUM AGGREGATE DOLLAR
AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS, U.S.$5,000,000 AND IN INTEGRAL
MULTIPLES OF U.S.$1,000,000 IN EXCESS THEREOF, (B) WITH RESPECT TO ALTERNATE
BASE RATE LOANS, U.S.$1,000,000 AND IN INTEGRAL MULTIPLES OF U.S.$1,000,000 IN
EXCESS THEREOF.

BORROWINGS OF CANADIAN REVOLVING LOANS MUST BE IN MINIMUM AGGREGATE DOLLAR
AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE LOANS AND U.S. BASE RATE LOANS,
U.S.$5,000,000 AND IN INTEGRAL MULTIPLES OF U.S.$1,000,000 IN EXCESS THEREOF,
AND (B) WITH RESPECT TO CANADIAN PRIME RATE LOANS AND BANKERS’ ACCEPTANCE
ADVANCES, C$5,000,000 AND IN INTEGRAL MULTIPLES OF C$1,000,000 IN EXCESS
THEREOF. EACH BANKERS’ ACCEPTANCE SHALL HAVE A MINIMUM CANADIAN DOLLAR FACE
AMOUNT OF AT LEAST C$100,000.

 

II. [U.S.][Canadian] Swingline Loans

 

Total Amount of [U.S.] [Canadian] Swingline Loans requested

  

 

 

NOTE: U.S. SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM DOLLAR AMOUNTS OF
U.S.$100,000 AND IN INTEGRAL AMOUNTS OF U.S.$100,000 IN EXCESS THEREOF.

CANADIAN SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM DOLLAR AMOUNTS OF (A) IF
U.S. BASE RATE LOANS, U.S.$100,000 AND IN INTEGRAL AMOUNTS OF U.S.$100,000 IN
EXCESS THEREOF, AND (B) IF CANADIAN PRIME RATE LOANS, C$100,000 AND IN INTEGRAL
AMOUNTS OF C$100,000 IN EXCESS THEREOF.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:



--------------------------------------------------------------------------------

(A) immediately after giving effect to the Proposed Borrowing (and the
application of the proceeds thereof), (i) the aggregate principal Dollar Amount
(determined as of the most recent Determination Date) of outstanding Revolving
Loans, Swingline Loans and LOC Obligations shall not exceed the Aggregate
Revolving Committed Amount, (ii) the aggregate principal Dollar Amount of the
outstanding U.S. Revolving Loans, U.S. Swingline Loans and LOC Obligations shall
not exceed the U.S. Revolving Committed Amount, (iii) the LOC Obligations shall
not exceed the LOC Committed Amount, (iv) the U.S. Swingline Loans shall not
exceed the U.S. Swingline Committed Amount, (v) the Canadian Swingline Loans
shall not exceed the Canadian Swingline Committed Amount and (vi) the aggregate
principal Dollar Amount (determined as of the most recent Determination Date) of
outstanding Canadian Revolving Loans plus Canadian Swingline Loans shall not
exceed the Canadian Revolving Commitment Amount; [and

(B) the representations and warranties made by the Acquired Company and the
Specified Representations as described in Section 4.1(n) of the Credit Agreement
are true and correct to the extent required by such Section 4.1(n) as of the
Closing Date.] 2

[(B) the representations and warranties made by the Credit Parties in the Credit
Agreement, in any other Credit Document and in any certificate furnished at any
time under or in connection with the Credit Agreement are and will be true and
correct, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, with the same effect as though such
representations and warranties had been made on and as of the date of such
Proposed Borrowing (or, with respect to representations and warranties made as
of a certain date, the same shall be true and correct as of such date); and

(C) no Default or Event of Default has occurred and is continuing on and as of
the date of the Proposed Borrowing, or would result from such Proposed
Borrowing.3

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2 

Applicable for Proposed Borrowings on the Closing Date

3 

Applicable for Proposed Borrowings subsequent to the Closing Date



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Notice of Borrowing as of
the day and year first above written.

 

ROCK-TENN COMPANY, a Georgia corporation By:  

 

  Name:   Title: ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a
Nova Scotia unlimited liability company By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1.1(e)

[FORM OF]

NOTICE OF EXTENSION/CONVERSION

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Bank of America, N.A., Canada Branch

as Canadian Agent

181 Bay Street

Toronto, Ontario

M5J 2V8

Attention: Medina Sales de Andrade, VP of Portfolio Management

Ladies and Gentlemen:

Pursuant to Section 2.9 of the Credit Agreement dated as of May     , 2011 (as
amended, restated or otherwise modified, the “Credit Agreement”), by and among
Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
the [Company][Canadian Borrower] hereby requests conversion or extension of the
following Loans be made on [insert date] as follows (the “Proposed
Conversion/Extension”):

 

I. Applicable Loan:

 

(a)   Total Amount of Loans to be converted/extended  

 

  (i)   Amount of I(a) to be allocated to LIBOR Rate Loans  

 

  (ii)   Amount of I(a) to be allocated to Alternate Base Rate Loans  

 

  (iii)   Amount of I(a) to be allocated to U.S. Base Rate Loans  

 

  (iv)   Amount of I(a) to be allocated to Canadian Prime Rate Loans  

 

  (v)   Amount of I(a) to be allocated to Bankers’ Acceptance Advances  

 

Interest Periods and amounts to be allocated thereto in respect of Libor Rate
Loans      

(i)       seven days*

 

 

   

(ii)      fourteen days*

 

 

   

(iii)     one month

 

 

   

(iv)     two months

 

 

   

(v)      three months

 

 

   

(vi)     six months

 

 

   

(vii)    nine months*

 

 



--------------------------------------------------------------------------------

   

(viii)  twelve months*

 

 

Total LIBOR Rate Loans (amount must equal I(a)(i))

 

 

BA Periods and amounts to be allocated thereto in respect of Bankers’ Acceptance
Advances:

    (i)   one month  

 

  (ii)   two months  

 

  (iii)   three months  

 

  (iv)   six months  

 

Total Bankers’ Acceptance Advances (amount must equal I(a)(v))

 

 

 

NOTE: PARTIAL CONVERSIONS MUST BE AN AGGREGATE AMOUNT OF U.S.$5,000,000 OR
C$5,000,000, AS THE CASE MAY BE, OR A WHOLE MULTIPLE DOLLAR AMOUNT OF
U.S.$1,000,000 OR C$1,000,000, AS THE CASE MAY BE, IN EXCESS THEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

* Subject to the consent of each applicable Lender.



--------------------------------------------------------------------------------

The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.

 

ROCK-TENN COMPANY, a Georgia corporation By:  

 

  Name:   Title:    ]

ROCK-TENN COMPANY OF CANADA/COMPAGNIE

ROCK-TENN DU CANADA,

a Nova Scotia unlimited liability company

By:  

 

  Name:   Title:    ]



--------------------------------------------------------------------------------

Schedule 1.1(f)

[FORM OF]

SECURED PARTY DESIGNATION NOTICE

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Bank of America, N.A., Canada Branch

as Canadian Agent

181 Bay Street

Toronto, Ontario

M5J 2V8

Attention: Medina Sales de Andrade, VP of Portfolio Management

Ladies and Gentlemen:

In accordance with the Credit Agreement dated as of May     , 2011 (as amended,
restated or otherwise modified, the “Credit Agreement”), by and among Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
[Name of Hedging Agreement Provider] [Name of Cash Management Bank] hereby
notifies you, pursuant to the terms of the Credit Agreement, that [Name of
Hedging Agreement Provider] [Name of Cash Management Bank] meets the
requirements of a [Hedging Agreement Provider] [Cash Management Bank] under the
terms of the Credit Agreement and is a [Hedging Agreement Provider] [Cash
Management Bank] under the Credit Agreement and the other Credit Documents. The
undersigned agrees to be bound by the terms of the Credit Agreement, including
Article VIII and Sections 9.5, 9.13, 9.14, and 9.17 of the Credit Agreement, in
each case as if it were a Lender, and designates the Administrative Agent and
Canadian Agent as Agents for purposes of the Credit Agreement and the other
Credit Documents.

This Secured Party Designation Notice may, upon execution, be delivered by
facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.

A duly authorized officer of the undersigned has executed this Secured Party
Designation Notice as of the      day of         ,         .

 

 

 

as a [Hedging Agreement Provider][Cash Management Bank]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.1(a)

LENDERS AND COMMITMENTS

 

Institution

  U.S.
Revolving
Commitment     U.S.
Revolving
Commitment
Percentage     Canadian
Revolving
Commitment     Canadian
Revolving
Commitment
Percentage     Total
Revolving
Commitment     Total
Revolving
Commitment
Percentage     Term Loan A
Commitment     Term Loan A
Commitment
Percentage     Term Loan B
Commitment     Term Loan B
Commitment
Percentage  

WF Investment Holdings, LLC

                  $ 750.0        100.00 % 

Wells Fargo Bank, National Association

  $ 67.5        4.74 %    $ 7.0        14.00 %    $ 74.5        5.05 %    $ 74.5
       5.05 %     

Sun Trust Bank

  $ 67.0        4.70 %    $ 7.0        14.00 %    $ 74.0        5.02 %    $ 74.0
       5.02 %     

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

  $ 67.0        4.70 %    $ 7.0        14.00 %    $ 74.0        5.02 %    $ 74.0
       5.02 %     

Bank of America, N.A.

  $ 67.0        4.70 %    $ 7.0        14.00 %    $ 74.0        5.02 %    $ 74.0
       5.02 %     

JPMorgan Chase Bank, N.A.

  $ 67.0        4.70 %    $ 7.0        14.00 %    $ 74.0        5.02 %    $ 74.0
       5.02 %     

Mizuho Corporate Bank, Ltd.

  $ 55.0        3.86 %    $ 5.0        10.00 %    $ 60.0        4.07 %    $ 60.0
       4.07 %     

RBC Bank (USA)

  $ 20.0        1.40 %      —          0.00 %    $ 20.0        1.36 %    $ 20.0
       1.36 %     

Royal Bank of Canada

  $ 35.0        2.46 %    $ 5.0        10.00 %    $ 40.0        2.71 %    $ 40.0
       2.71 %     

Keybank National Association

  $ 55.0        3.86 %    $ 5.0        10.00 %    $ 60.0        4.07 %    $ 60.0
       4.07 %     

AgFirst Farm Credit Bank

  $ 30.0        2.11 %        $ 30.0        2.03 %    $ 30.0        2.03 %     

AgStar Financial Services, PCA

  $ 6.3        0.44 %        $ 6.3        0.42 %    $ 6.3        0.42 %     

AGCHOICE FARM CREDIT, ACA

  $ 3.8        0.26 %        $ 3.8        0.25 %    $ 3.8        0.25 %     

American AgCredit, PCA

  $ 10.0        0.70 %        $ 10.0        0.68 %    $ 10.0        0.68 %     

Atlantic Capital Bank

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Badgerland Financial, FLCA

  $ 8.8        0.61 %        $ 8.8        0.59 %    $ 8.8        0.59 %     

Bank Leumi USA

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

Bank of China, New York Branch

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

The Bank of Nova Scotia

  $ 37.5        2.63 %        $ 37.5        2.54 %    $ 37.5        2.54 %     

Bank of Taiwan, New York Agency

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  $ 37.5        2.63 %        $ 37.5        2.54 %    $ 37.5        2.54 %     

Bank SinoPac

  $ 2.5        0.18 %        $ 2.5        0.17 %    $ 2.5        0.17 %     



--------------------------------------------------------------------------------

Barclays Bank plc

  $ 12.5        0.88 %        $ 12.5        0.85 %    $ 12.5        0.85 %     

Branch Banking and Trust Company

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

Cathay United Bank, Ltd.

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Chang Hwa Commercial Bank, Ltd., New York Branch

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

CIBC INC.

  $ 50.0        3.51 %        $ 50.0        3.39 %    $ 50.0        3.39 %     

Crédit Industriel et Commercial

  $ 15.0        1.05 %        $ 15.0        1.02 %    $ 15.0        1.02 %     

Citibank, N.A.

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

RBS Citizens, N.A.

  $ 24.5        1.72 %        $ 24.5        1.66 %    $ 24.5        1.66 %     

CoBank, ACB

  $ 57.5        4.04 %        $ 57.5        3.90 %    $ 57.5        3.90 %     

Community & Southern Bank

  $ 12.5        0.88 %        $ 12.5        0.85 %    $ 12.5        0.85 %     

DnB NOR Bank ASA, New York Branch

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

E.Sun Commercial Bank, LTD., Los Angeles Branch

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

East West Bank

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Far East National Bank

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Farm Credit West, PCA

  $ 10.0        0.70 %        $ 10.0        0.68 %    $ 10.0        0.68 %     

Farm Credit Bank of Texas

  $ 57.5        4.04 %        $ 57.5        3.90 %    $ 57.5        3.90 %     

Farm Credit Services of America, PCA

  $ 15.0        1.05 %        $ 15.0        1.02 %    $ 15.0        1.02 %     

United FCS, PCA dba FCS Commercial Finance Group

  $ 17.5        1.23 %        $ 17.5        1.19 %    $ 17.5        1.19 %     

FCS Financial, PCA

  $ 3.8        0.26 %        $ 3.8        0.25 %    $ 3.8        0.25 %     

Farm Credit Services of Mountain Plains, PCA

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Fifth Third Bank, an Ohio Banking Corp

  $ 32.5        2.28 %        $ 32.5        2.20 %    $ 32.5        2.20 %     

1st Farm Credit Services, PCA

  $ 10.0        0.70 %        $ 10.0        0.68 %    $ 10.0        0.68 %     

First Hawaiian Bank

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

First Niagara Bank, N.A.

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

First Tennessee Bank National Association

  $ 15.0        1.05 %        $ 15.0        1.02 %    $ 15.0        1.02 %     

GreenStone Farm Credit Services, ACA/FLCA

  $ 12.5        0.88 %        $ 12.5        0.85 %    $ 12.5        0.85 %     

HSBC Bank USA, N.A.

  $ 17.5        1.23 %        $ 17.5        1.19 %    $ 17.5        1.19 %     

Hua Nan Commercial Bank, Ltd. New York Agency

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Land Bank of Taiwan Los Angeles Branch

  $ 10.0        0.70 %        $ 10.0        0.68 %    $ 10.0        0.68 %     



--------------------------------------------------------------------------------

Mercantil Commercebank, N.A.

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

Nordea Bank Finland Plc, acting through its New York and Cayman Islands Branches

  $ 37.5        2.63 %        $ 37.5        2.54 %    $ 37.5        2.54 %     

The Northern Trust Company

  $ 37.5        2.63 %        $ 37.5        2.54 %    $ 37.5        2.54 %     

PNC Bank, National Association

  $ 17.5        1.23 %        $ 17.5        1.19 %    $ 17.5        1.19 %     

Raymond James Bank, FSB

  $ 20.0        1.40 %        $ 20.0        1.36 %    $ 20.0        1.36 %     

Regions Bank

  $ 37.5        2.63 %        $ 37.5        2.54 %    $ 37.5        2.54 %     

Sumitomo Mitsui Banking Corporation

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

Taiwan Cooperative Bank Seattle Branch

  $ 7.5        0.53 %        $ 7.5        0.51 %    $ 7.5        0.51 %     

TD Bank, N.A.

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

US Bank, National Association

  $ 25.0        1.75 %        $ 25.0        1.69 %    $ 25.0        1.69 %     

WFC

  $ 5.0        0.35 %        $ 5.0        0.34 %    $ 5.0        0.34 %     

Total

  $ 1,425.0        100.0 %    $ 50.0        100.0 %    $ 1,475.0        100.0 % 
  $ 1,475.0        100.0 %    $ 750.0        100.0 % 



--------------------------------------------------------------------------------

Schedule 2.1(e)

[FORM OF]

U.S. REVOLVING NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY, a Georgia corporation
(the “Company”), hereby unconditionally promises to pay, on the Revolving/Term
Loan A Maturity Date (as defined in the Credit Agreement referred to below), to
the order of                                          (the “Lender”) at the
office of Wells Fargo Bank, National Association, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all U.S. Revolving Loans made by the Lender to the
undersigned pursuant to Section 2.1 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this U.S. Revolving Note (this “Note”) is authorized to endorse
the date and amount of each Loan pursuant to Section 2.1 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.

This Note is one of the U.S. Revolving Notes referred to in the Credit Agreement
dated as of May     , 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among the Company, Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
and the holder is entitled to the benefits thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Company agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS U.S. REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY, a Georgia corporation By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

U.S. Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

1 

The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.2(e)

[FORM OF]

CANADIAN REVOLVING NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY OF CANADA/COMPAGNIE
ROCK-TENN DU CANADA, a Nova Scotia unlimited liability company (the “Canadian
Borrower”), hereby unconditionally promises to pay, on the Revolving/Term Loan A
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of                                  (the “Lender”), as set forth in
Schedule 1 annexed hereto, as applicable, at the office of Bank of America,
N.A., Canada Branch, in lawful money of the United States of America or Canada,
as applicable, and in immediately available funds, the aggregate unpaid
principal amount of all Canadian Revolving Loans made by the Lender to the
undersigned pursuant to Section 2.2 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Canadian Revolving Note (this “Note”) is authorized to
endorse the date and amount of each Loan pursuant to Section 2.2 of the Credit
Agreement and each payment of principal and interest with respect thereto and
its character as a U.S. Base Rate Loan, Canadian Prime Rate Loan, LIBOR Rate
Loan, Bankers’ Acceptance Advance or a combination thereof on Schedule 1 annexed
hereto and made a part hereof, or on a continuation thereof which shall be
attached hereto and made a part hereof, which endorsement shall constitute prima
facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.

This Note is one of the Canadian Revolving Notes referred to in the Credit
Agreement dated as of May     , 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Rock-Tenn Company, a Georgia
corporation (the “Company”), the Canadian Borrower (together with the Company
the “Borrowers”), the Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Canadian Borrower agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS CANADIAN REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova Scotia
unlimited liability company By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

Canadian Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

1 

The type of Loan may be represented by “L” for LIBOR Rate Loans (which shall be
denominated in Dollars), “US” for U.S. Base Rate Loans (which shall be
denominated in Dollars), “CPR” for Canadian Prime Rate Loans (which shall be
denominated in Canadian Dollars) or “BAA” for Bankers’ Acceptance Advances.



--------------------------------------------------------------------------------

Schedule 2.2(f)

[FORM OF]

ACCEPTANCE NOTE

 

TO:   [Lender] DATE:                       , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY OF CANADA/COMPAGNIE
ROCK-TENN DU CANADA, a Nova Scotia unlimited liability company (the “Canadian
Borrower”), hereby unconditionally promises to pay to the order of
                                         (the “Lender”) the principal amount of
             CANADIAN DOLLARS (C$             ). The undiscounted principal
amount hereof shall be repaid on                     , 20    .4 The undersigned
agrees that interest shall be paid hereon pursuant to Section 2.2(f) of the
Credit Agreement described below.

This Acceptance Note is one of the Acceptance Notes referred to in the Credit
Agreement dated as of May     , 2011 (as amended, restated or otherwise
modified, the “Credit Agreement”), by and among the Rock-Tenn Company, a Georgia
corporation (the “Company”), the Canadian Borrower (together with the Company
the “Borrowers”), the Subsidiaries of the Company from time to time party
thereto, the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), and the holder is entitled to the benefits thereof. Capitalized terms
used but not otherwise defined herein shall have the meanings provided in the
Credit Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Acceptance Note shall become, or may be declared to be, immediately due
and payable, all as provided therein. In the event this Acceptance Note is not
paid when due at any stated or accelerated maturity, the Company agrees to pay,
in addition to principal and interest, all costs of collection, including
reasonable attorneys’ fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Acceptance Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind except as set
forth in the Credit Documents.

 

4 

Insert maturity date for Bankers Acceptances created simultaneously.



--------------------------------------------------------------------------------

THIS ACCEPTANCE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY OF CANADA/COMPAGNIE ROCK-TENN DU CANADA, a Nova Scotia
unlimited liability company By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.3(d)

[FORM OF]

TERM LOAN A NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY, a Georgia corporation
(the “Company”) hereby unconditionally promises to pay, on each principal
amortization payment date set forth in Section 2.3(b) of the Credit Agreement
referred to below, to the order of                                          (the
“Lender”) at the office of Wells Fargo Bank, National Association, in lawful
money of the United States of America and in immediately available funds, the
portion of the Term Loan A principal amortization payment owing to the Lender
and corresponding to such principal amortization payment date. On the
Revolving/Term Loan A Maturity Date, the remaining unpaid principal amount of
the Term Loan A made by the Lender to the undersigned pursuant to Section 2.3 of
the Credit Agreement referred to below shall be repaid in full. The undersigned
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof and, to the extent permitted by law, accrued interest in
respect hereof from time to time from the date hereof until payment in full of
the principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.

The holder of this Term Loan A Note (this “Note”) is authorized to endorse the
date and amount of each Loan pursuant to Section 2.3 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed (absent error); provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Note.

This Note is one of the Term Loan A Notes referred to in the Credit Agreement
dated as of May     , 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among the Company, Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
and the holder is entitled to the benefits thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Company agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS TERM LOAN A NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY,

a Georgia corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

To

Term Loan A Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

1 

The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.4(f)

[FORM OF]

TERM LOAN B NOTE

                    , 20     

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY, a Georgia corporation
(the “Company”) hereby unconditionally promises to pay, on each principal
amortization payment date set forth in Section 2.4(c) of the Credit Agreement
referred to below, to the order of                      (the “Lender”) at the
office of Wells Fargo Bank, National Association, in lawful money of the United
States of America and in immediately available funds, the portion of the Term
Loan B principal amortization payment owing to the Lender and corresponding to
such principal amortization payment date. On the Term Loan B Maturity Date, the
remaining unpaid principal amount of the Term Loan B made by the Lender to the
undersigned pursuant to Section 2.4 of the Credit Agreement referred to below
shall be repaid in full. The undersigned further agrees to pay interest in like
money at such office on the unpaid principal amount hereof and, to the extent
permitted by law, accrued interest in respect hereof from time to time from the
date hereof until payment in full of the principal amount hereof and accrued
interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

The holder of this Term Loan B Note (this “Note”) is authorized to endorse the
date and amount of each Loan pursuant to Section 2.4 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed (absent error); provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Note.

This Note is one of the Term Loan B Notes referred to in the Credit Agreement
dated as of May     , 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among the Company, Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
and the holder is entitled to the benefits thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Company agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS TERM LOAN B NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY,

a Georgia corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

To

Term Loan B Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   

 

1 

The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.5(d)

[FORM OF]

U.S. SWINGLINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY, a Georgia corporation
(the “Company”), hereby unconditionally promises to pay, on the Revolving/Term
Loan A Maturity Date (as defined in the Credit Agreement referred to below), to
the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “U.S. Swingline
Lender”) at the office of Wells Fargo Bank, National Association, in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all U.S. Swingline Loans made by the U.S.
Swingline Lender to the undersigned pursuant to Section 2.5 of the Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

The holder of this U.S. Swingline Note (this “Note”) is authorized to endorse
the date and amount of each U.S. Swingline Loan pursuant to Section 2.5 of the
Credit Agreement and each payment of principal and interest with respect thereto
and its character as an Alternate Base Rate Loan or otherwise on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed (absent error);
provided, however, that the failure to make any such endorsement shall not
affect the obligations of the undersigned under this Note.

This Note is the U.S. Swingline Note referred to in the Credit Agreement dated
as of May     , 2011 (as amended, restated or otherwise modified, the “Credit
Agreement”), by and among the Company, Rock-Tenn Company of Canada/Compagnie
Rock-Tenn Du Canada, a Nova Scotia unlimited liability company (the “Canadian
Borrower,” together with the Company the “Borrowers”), the Subsidiaries of the
Company from time to time party thereto, the Lenders from time to time party
thereto, Wells Fargo Bank, National Association, as administrative agent and as
collateral agent for the Lenders (the “Administrative Agent”), and Bank of
America, N.A., acting through its Canada Branch, as Canadian administrative
agent for the Lenders (the “Canadian Agent”), and the holder is entitled to the
benefits thereof. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Company agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS U.S. SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY,

a Georgia corporation

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

U.S. Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   



--------------------------------------------------------------------------------

Schedule 2.6(h)

[FORM OF]

CANADIAN SWINGLINE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, ROCK-TENN COMPANY OF CANADA/COMPAGNIE
ROCK-TENN DU CANADA, a Nova Scotia unlimited liability company (the “Canadian
Borrower”), hereby unconditionally promises to pay, on the Revolving/Term Loan A
Maturity Date (as defined in the Credit Agreement referred to below), to the
order of BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH (the “Canadian
Swingline Lender”) at the office of Bank of America, N.A., Canada Branch, in
immediately available funds, the aggregate unpaid principal amount of all
Canadian Swingline Loans made by the Canadian Swingline Lender to the
undersigned pursuant to Section 2.6 if the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

The holder of this Canadian Swingline Note (this “Note”) is authorized to
endorse the date and amount of each Canadian Swingline Loan pursuant to
Section 2.6 of the Credit Agreement and each payment of principal and interest
with respect thereto and its character as a Base Rate Loan or otherwise on
Schedule 1 annexed hereto and made a part hereof, or on a continuation thereof
which shall be attached hereto and made a part hereof, which endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed
(absent error); provided, however, that the failure to make any such endorsement
shall not affect the obligations of the undersigned under this Note.

This Note is the Canadian Swingline Note referred to in the Credit Agreement
dated as of May     , 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among Rock-Tenn Company, a Georgia corporation (the
“Company”), the Canadian Borrower (together with the Company the “Borrowers” the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
and the holder is entitled to the benefits thereof. Capitalized terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

Upon the occurrence and during the continuance of any one or more of the Events
of Default specified in the Credit Agreement, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Company agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees in accordance with the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive presentment, demand,
protest and all other notices of any kind except as set forth in the Credit
Documents.



--------------------------------------------------------------------------------

THIS CANADIAN SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

ROCK-TENN COMPANY OF CANADA/COMPAGNIE

ROCK-TENN DU CANADA,

a Nova Scotia unlimited liability company

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

Canadian Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount

Of

Loan

  

Type

of

Loan1

  

Interest

Rate

  

Interest

Period

  

Maturity

Date

  

Principal

Paid

or

Converted

  

Principal

Balance

  

Notation

Made

By

                                                                                
                                                                                
                                                                                
                                                                                
                                   



--------------------------------------------------------------------------------

Schedule 2.10(f)-1

FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE

Dated:                     , 20[    ]

 

To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

Ladies and Gentlemen:

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.10(f)(ii) of that certain Credit Agreement, dated as of May [    ],
2011 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement,” the terms
defined therein being used herein as therein defined), by and among Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”).

The Purchasing Borrower Party hereby notifies you that, effective as of
[                    , 20    ], pursuant to Section 2.10(f)(ii) of the
Agreement, Purchasing Borrower Party hereby notifies each Lender that it is
seeking:

 

  1.

to prepay Term Loans at a discount in an aggregate principal amount of
[$                                         ]5 (the “Proposed Discounted
Prepayment Amount”);

 

  2.

a percentage discount to the par value of the principal amount of Loans greater
than or equal to             % of par value but less than or equal to
[            ]% of par value (the “Discount Range”);6 and

 

  3.

a Lender Participation Notice on or before [                    , 20    ]7, as
determined pursuant to Section 2.10(f)(ii) of the Agreement (the “Acceptance
Date”).

The Purchasing Borrower Party expressly agrees that this Discounted Prepayment
Option Notice is subject to the provisions of Section 2.10(f) of the Agreement.

The Purchasing Borrower Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Lenders as
follows:

 

  1. No Default or Event of Default has occurred and is continuing, or would
result from the Purchasing Borrower Party making the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).

 

5 

Insert amount that is minimum of $5,000,000.

6 

This may be a single percentage.

7 

Insert date (a Business Day) that is at least five Business Days after date of
the Discounted Prepayment Option Notice.



--------------------------------------------------------------------------------

  2. Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.10(f) of the Agreement has been satisfied.

 

  3. Except as previously disclosed in writing to the Administrative Agent and
the Term Lenders, the Purchasing Borrower Party does not have any material
non-public information (“MNPI”) with respect to the Company or any of its
Subsidiaries that has not been disclosed to the Lenders (other than Lenders that
do not wish to receive MNPI with respect to the Company, any of its Subsidiaries
or Affiliates) prior to such time that could reasonably be expected to have a
material effect upon, or otherwise be material to, a Term Lender’s decision to
offer Term Loans to the Purchasing Borrower Party to be repaid.

The Purchasing Borrower Party respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Prepayment Option Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

[PURCHASING BORROWER PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.10(f)-2

FORM OF LENDER PARTICIPATION NOTICE

Dated:                     , 20[    ]

 

To:   

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May [    ],
2011 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement,” the terms
defined therein being used herein as therein defined), by and among Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”)
and (b) that certain Discounted Prepayment Option Notice, dated
                    , 20    , from [Purchasing Borrower Party] (the “Discounted
Prepayment Option Notice”).

The undersigned Lender hereby gives you notice, pursuant to Section 2.10(f)(iii)
of the Agreement, that it is willing to accept a Discounted Voluntary Prepayment
on Loans held by such Lender:

 

  1. in a maximum aggregate principal amount of
$                                         of Term Loans (the “Offered Loans”),
and

 

  2. at a percentage discount to par value of the principal amount of Offered
Loans equal to [            ]% of par value (the “Acceptable Price”).

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.10(f) of the Agreement. Furthermore, conditioned upon
the Applicable Discount determined pursuant to Section 2.10(f)(iii) of the
Agreement being a percentage of par value less than or equal to the Acceptable
Price, the undersigned Lender hereby expressly consents and agrees to a
prepayment of its Loans pursuant to Section 2.10(f) of the Agreement in an
aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Loans will be allocated at par value, but the actual payment
made to such Lender will be reduced in accordance with the Applicable Discount.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title: [By:  

 

  Name:   Title:]8

 

 

8 

If a second signature is required.



--------------------------------------------------------------------------------

Schedule 2.10(f)-3

FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

Date:                     , 20    

 

To: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

Ladies and Gentlemen:

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.10(f)(v) of that certain Credit Agreement, dated as of May [    ],
2011 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement,” the terms
defined therein being used herein as therein defined), by and among Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”).

A Purchasing Borrower Party (as defined in the Agreement) hereby irrevocably
notifies you that, pursuant to Section 2.10(f)(v) of the Agreement, the
Purchasing Borrower Party will make a Discounted Voluntary Prepayment to each
Lender with Qualifying Loans, which shall be made:

 

  1.

on or before [                    , 20    ]9, as determined pursuant to
Section 2.10(f)(v) of the Agreement,

 

  2. in the aggregate principal amount of
$                                         of Term Loans, and

 

  3. at a percentage discount to the par value of the principal amount of the
Loans equal to [            ]% of par value (the “Applicable Discount”).

The Purchasing Borrower Party expressly agrees that this Discounted Voluntary
Prepayment Notice is irrevocable and is subject to the provisions of
Section 2.10(f) of the Agreement.

The Purchasing Borrower Party hereby represents and warrants to the
Administrative Agent on behalf of the Administrative Agent and the Lenders as
follows:

 

  1. No Default or Event of Default has occurred and is continuing, or would
result from the Purchasing Borrower Party making the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).

 

  2. Except as previously disclosed in writing to the Administrative Agent and
the Term Lenders, the Purchasing Borrower Party does not have any material
non-public information (“MNPI”) with respect to the Company or any of its
Subsidiaries that has not been disclosed to the Lenders (other

 

 

9 

Insert date (a Business Day) that is at least three Business Days after date of
this Notice and no later than four Business Days after the Acceptance Date (or
such later date as the Administrative Agent shall reasonably agree, given the
time required to calculate the Applicable Discount and determine the amount and
holders of Qualifying Loans).



--------------------------------------------------------------------------------

 

than Lenders that do not wish to receive MNPI with respect to the Company, any
of its Subsidiaries or Affiliates) prior to such time that could reasonably be
expected to have a material effect upon, or otherwise be material to, a Term
Lender’s decision to offer Term Loans to the Purchasing Borrower Party to be
repaid.

The Purchasing Borrower Party respectfully requests that Administrative Agent
promptly notify each of the Lenders party to the Agreement of this Discounted
Voluntary Prepayment Notice.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

[                                         ], as Purchasing Borrower
Party

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 2.20-1

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May [    ], 2011 by and
among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” together with the Company the
“Borrowers”), the Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.20(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Company
and the Administrative Agent in writing and (2) the undersigned shall furnish
the Company and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Company or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender]

By:

 

 

  Name:   Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

Schedule 2.20-2

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of May [    ], 2011 by and
among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” together with the Company the
“Borrowers”), the Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.20(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent and (2) the undersigned shall
have at all times furnished the Company and the Administrative Agent in writing
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Lender]

By:

 

 

  Name:   Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

Schedule 2.20-3

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May [    ], 2011 by and
among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” together with the Company the
“Borrowers”), the Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.20(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) no payments in connection with any Loan Document are effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant]

By:

 

 

  Name:   Title:

[Address]

Dated:                     , 20[    ]



--------------------------------------------------------------------------------

Schedule 2.20-4

FORM OF

NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of May [    ], 2011 by and
among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” together with the Company the
“Borrowers”), the Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent for the Lenders
(the “Administrative Agent”), and Bank of America, N.A., acting through its
Canada Branch, as Canadian administrative agent for the Lenders (the “Canadian
Agent”), Capitalized terms used herein but not otherwise defined shall have the
meaning given to such term in the Credit Agreement.

Pursuant to the provisions of Section 2.20(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of any Borrower within the meaning
of Code Section 871(h)(3)(B), (v) none of its partners/members is a “controlled
foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the under-signed, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                                         , 20[    ]



--------------------------------------------------------------------------------

Schedule 3.13

Subsidiaries and Permitted Joint Ventures

 

Name

  

Jurisdiction

  

% of Shares or
Equity Interest

  

Owned by

  

Restricted or
Unrestricted
Subsidiary or

Joint Venture

Dalton Paper Products, Inc.    Georgia    25%    Rock-Tenn Converting Company   
Joint Venture Display Source Alliance, LLC    Texas    45%    Rock-Tenn
Converting Company    Joint Venture GraphCorr LLC    Delaware    68%    RockTenn
– Southern Container, LLC    Unrestricted Subsidiary/Joint Venture Greenpine
Road LLC    Virginia    50%    RockTenn – Southern Container, LLC    Joint
Venture Innerpac Holding Company    Delaware   

100%

(See Footnote 1)

   RTS Innerpac, Inc.   

Unrestricted Subsidiary

(See Footnote 1)

Innerpac, LLC    Delaware   

100%

(See Footnote 1)

   RTS Packaging, LLC   

Unrestricted Subsidiary

(See Footnote 1)

Ling Industries Inc./Industries Ling Inc.

(to be renamed as RockTenn – Warwick Packaging Inc./ Emballages RockTenn –
Warwick Inc. )

   Quebec    100%    Rock-Tenn Company of Canada/Compagnie Rock-Tenn du Canada
   Restricted Subsidiary

Ling Quebec Inc.

(to be renamed as RockTenn – Saint Marie Packaging Inc./Emballages RockTenn –
Saint Marie Inc.)

   Quebec    100%    Rock-Tenn Company of Canada/Compagnie Rock-Tenn du Canada
   Restricted Subsidiary PCPC, Inc.    California    100%    Rock-Tenn
Converting Company    Restricted Subsidiary Pohlig Bros., LLC    Virginia    50%
   RockTenn – Southern Container, LLC    Joint Venture PreFlex LLC    Delaware
   100%    RockTenn – Southern Container, LLC    Restricted Subsidiary Quality
Packaging Specialists International, LLC    Delaware    23.96%    Rock-Tenn
Converting Company    Joint Venture RockTenn – Solvay, LLC    Delaware    10%   
RockTenn – Southern Container, LLC    Restricted Subsidiary       90%    TenCorr
Containerboard, LLC    RockTenn – Southern Container, LLC    Delaware    100%   
Rock-Tenn Converting Company    Restricted Subsidiary RockTenn CP, LLC   
Delaware    100%    Rock-Tenn Company    Restricted Subsidiary



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

% of Shares or
Equity Interest

  

Owned by

  

Restricted or
Unrestricted
Subsidiary or

Joint Venture

Rock-Tenn Astra, LLC    Georgia    100%    Rock-Tenn Leasing Company, LLC   
Restricted Subsidiary Rock-Tenn Canada Holdings, Inc.    Georgia    100%   
Rock-Tenn Company    Restricted Subsidiary Rock-Tenn Company of Canada/Compagnie
Rock-Tenn du Canada    Nova Scotia    100%    Rock-Tenn Canada Holdings, Inc.   
Restricted Subsidiary Rock-Tenn Company of Texas    Georgia    100%    Rock-Tenn
Company    Restricted Subsidiary Rock-Tenn Converting Company    Georgia    100%
   Rock-Tenn Company    Restricted Subsidiary Rock-Tenn Financial, Inc.   
Delaware    100%    Rock-Tenn Company    Unrestricted Subsidiary Rock-Tenn
Leasing Company, LLC    Georgia    100%    Rock-Tenn Converting Company   
Restricted Subsidiary RockTenn Merchandising Display Company of Canada    Nova
Scotia    100%    Rock-Tenn Company of Canada/Compagnie Rock-Tenn du Canada   
Restricted Subsidiary Rock-Tenn Mill Company, LLC    Georgia    100%   
Rock-Tenn Converting Company    Restricted Subsidiary Rock-Tenn Partition
Company    Georgia    11.51%    Rock-Tenn Company of Texas    Restricted
Subsidiary       88.49%    Rock-Tenn Converting Company    Rock-Tenn Services
Inc.    Georgia    100%    Rock-Tenn Converting Company    Restricted Subsidiary
Rock-Tenn Shared Services, LLC    Georgia    100%    PCPC, Inc.    Restricted
Subsidiary Rock-Tenn XL, LLC    Georgia    100%    Rock-Tenn Leasing Company,
LLC    Restricted Subsidiary Rock-Tenn XLS, LLC    Georgia    100%    Rock-Tenn
Leasing Company, LLC    Restricted Subsidiary RTS Embalajes de Argentina   
Argentina    51.37%    RTS Packaging, LLC    Unrestricted Subsidiary       0.18%
   RTS Packaging Foreign Holdings, LLC    (See Footnote 1)      

48.45%

(See Footnote 1)

  

RTS Embalajes De Chile Limitada

   RTS Embalajes De Chile Limitada    Chile    99%    RTS Packaging, LLC   
Unrestricted Subsidiary      

1%

(See Footnote 1)

   RTS Packaging Foreign Holdings, LLC    (See Footnote 1) RTS Empaques, S. De
R.L. CV    Mexico    99%    RTS Packaging, LLC    Unrestricted Subsidiary      

1%

(See Footnote 1)

   RTS Packaging Foreign Holdings, LLC   

(See Footnote 1)



--------------------------------------------------------------------------------

Name

  

Jurisdiction

  

% of Shares or
Equity Interest

  

Owned by

  

Restricted or
Unrestricted
Subsidiary or

Joint Venture

RTS Innerpac, Inc.    Delaware    65%    Rock-Tenn Partition Company   
Unrestricted Subsidiary/ Joint Venture RTS Packaging Canada, Inc.    Nova Scotia
  

100%

(See Footnote 1)

   RTS Packaging, LLC   

Unrestricted Subsidiary

(See Footnote 1)

RTS Packaging Foreign Holdings, LLC    Georgia   

100%

(See Footnote 1)

   RTS Packaging, LLC   

Unrestricted

Subsidiary

(See Footnote 1)

RTS Packaging, LLC    Delaware    65%    Rock-Tenn Partition Company   
Unrestricted Subsidiary/Joint Venture

Schiffenhaus Canada Inc.

(to be renamed as RockTenn – Preprint Canada Inc.)

   New Brunswick    66.67%    RockTenn – Southern Container, LLC    Restricted
Subsidiary      

33.33%

   Smurfit-Stone Container Canada, L.P.    Seven Hills Paperboard, LLC   
Delaware    49%    Rock-Tenn Converting Company    Joint Venture TenCorr
Containerboard, LLC    Nevada    100%    RockTenn – Southern Container, LLC   
Restricted Subsidiary Waldorf Corporation    Delaware    100%    Rock-Tenn
Company    Restricted Subsidiary Wilco Inc. to be known as RockTenn – Montreal
Packaging Inc./Emballages RockTenn – Montreal Inc.    Quebec    100%   
Rock-Tenn Company of Canada/Compagnie Rock-Tenn du Canada    Restricted
Subsidiary

Name

  

Jurisdiction

  

% of Shares or
Equity Interest

  

Owned by

  

Restricted or
Unrestricted
Subsidiary or
Joint Venture

3242795 Nova Scotia Limited    Nova Scotia    100%    Stone Global, Inc.   
Restricted Subsidiary 3242796 Nova Scotia Limited    Nova Scotia    100%   
Stone Global, Inc.    Restricted Subsidiary Aspamill Inc.    Ontario    45%   
Smurfit-Stone Container Canada, L.P.    Joint Venture Dyne-A-Pak    Quebec   

100%

(See Footnote 1)

   Rosenbloom Group, Inc.   

Joint Venture

(See Footnote 1)

Groveton Paper Board, Inc.    New Hampshire    48.6%    RockTenn CP, LLC   
Joint Venture Hang Yick Paper Products Co., Ltd.    Hong Kong    50%   
Smurfit-Stone HY Holdings, Ltd.    Joint Venture Modern China Limited    PRC   

100%

(See Footnote 1)

   Hang Yick Paper Products Co., Ltd.   

Joint Venture

(See Footnote 1)

NewCorr Packaging Limited Partnership    Massachusetts    16.40%    RockTenn CP,
LLC    Joint Venture NewCorr Realty LLC    Massachusetts    16.67%    RockTenn
CP, LLC    Joint Venture Niagara Sheets LLC    Delaware    24.5%    RockTenn CP,
LLC    Joint Venture Rollcraft, Inc.    Ontario    45%    Smurfit-Stone
Container Canada, L.P.    Joint Venture



--------------------------------------------------------------------------------

Rosenbloom Group, Inc.    Quebec    45%    Smurfit-Stone Container Canada, L.P.
   Joint Venture Smurfit/CIMIC Holdings Limited    Cayman Islands    42.5%   
RockTenn CP, LLC    Joint Venture Smurfit-Stone (Asia) Limited    Hong Kong   
100%    Stone Truepenny International Inc.    Restricted Subsidiary
Smurfit-Stone (China)    PRC    100%    Smurfit-Stone (Asia) Limited   
Restricted Subsidiary Smurfit-Stone China Trading, Ltd.    BVI    100%    Stone
Truepenny International Inc.    Restricted Subsidiary Smurfit-Stone Container
(UK) Limited    United Kingdom    100%    RockTenn CP, LLC    Restricted
Subsidiary

Smurfit-Stone Container Canada, L.P.

(to be renamed as RockTenn – Container Canada, L.P./Emballages RockTenn –
Canada, S.E.C.)

   Ontario   

1%

99%

  

3242795 Nova Scotia Limited

3242796 Nova Scotia Limited

   Restricted Subsidiary Smurfit-Stone HY Holdings, Ltd.    BVI    100%    Stone
Truepenny International Inc.    Restricted Subsidiary Smurfit-Stone Packaging
(Dongguan) Co., Ltd.    PRC    100%    Smurfit-Stone (Asia) Limited   
Restricted Subsidiary Smurfit-Stone Puerto Rico, Inc.    Puerto Rico    100%   
RockTenn CP, LLC    Restricted Subsidiary Smurfit-Stone Recycling International
Cooperatief U.A.    Netherlands   

1%

99%

  

Stone Global, Inc.

RockTenn CP, LLC

   Restricted Subsidiary Stone Container de Mexico S. De R.L. de C.V.    Mexico
   100%    RockTenn CP, LLC    Restricted Subsidiary Stone Global, Inc.   
Delaware    100%    RockTenn CP, LLC    Restricted Subsidiary Stone Truepenny
International Inc.    BVI    100%    RockTenn CP, LLC    Restricted Subsidiary
Stone Venepal (Celgar) Pulp, Inc.    Federal Canada    45%    RockTenn CP, LLC
   Joint Venture Timber Capital Holdings LLC    Delaware    100%    RockTenn CP,
LLC    Unrestricted Subsidiary Timber Note Holdings, LLC    Delaware    100%   
Timber Capital Holdings LLC    Unrestricted Subsidiary Wakecon Associates   
Massachusetts    50%    RockTenn CP, LLC    Joint Venture WCO Enterprises   
Florida    50%    RockTenn CP, LLC    Joint Venture Cascapedia Booming Co. Ltd.
   Quebec    50%    Smurfit-Stone Container Canada Inc.    Inactive Joint
Venture Celgar Investments Inc.    BVI    45%    Smurfit-Stone Container Canada
Inc.    Inactive Joint Venture Smurfit-Stone i2i Design Center, Ltd.    BVI   
100%    Stone Truepenny International Inc.    Inactive Subsidiary Stone
International Services Corporation    Delaware    100%    RockTenn CP, LLC   
Inactive Subsidiary Xiamen Stone Millenium Packaging & Paper Industries Co.,
Ltd.    PRC    100%    Smurfit-Stone Packaging (Dongguan) Co., Ltd.    Inactive
Subsidiary Smurfit-Stone Container Canada Inc.    Nova Scotia    100%   
RockTenn CP, LLC   

Inactive Subsidiary

(See Footnote 2)



--------------------------------------------------------------------------------

Stone Container (Hong Kong) Limited    Hong Kong    50%    RockTenn CP, LLC   

Inactive Joint Venture

(See Footnote 3)

Stone Container Finance Company of Canada II    Nova Scotia    100%    RockTenn
CP, LLC   

Inactive Subsidiary

(See Footnote 2)

Stone Container Japan Company Ltd.    Japan    50%    RockTenn CP, LLC   

Inactive Joint Venture

(See Footnote 4)

Schiffenhaus California, LLC    Delaware    50%    RockTenn – Southern
Container, LLC    Inactive Joint Venture Schiffenhaus California LLC    Delaware
   25%    RockTenn CP, LLC   

Inactive

Joint Venture

Footnote 1 - 100% owned by Joint Venture

Footnote 2 - In Bankruptcy and will be dissolved

Footnote 3 - Will be dissolved by Hong Kong Agents

Footnote 4 - Ceased business and expected to be liquidated by 06/30/2011



--------------------------------------------------------------------------------

Schedule 3.15

ERISA

Plans of the Company and its Subsidiaries subject to Title IV of ERISA:

 

  (1) Defined Benefit Plans Maintained*:

 

  a. The RTS Packaging, LLC Consolidated Pension Plan

 

  b. The Rock-Tenn Company Consolidated Pension Plan

 

  (2) Multiemployer Defined Benefit Plans To Which Contributions Are Made:

The Paper Industry Union Management Pension Fund

Plans of the Acquired Company and its Subsidiaries subject to Title IV of ERISA:

 

  (1) Defined Benefit Plans Maintained*:

 

  a. Smurfit-Stone Container Corporation Pension Plan for Salaried Employees

 

  b. Smurfit-Stone Container Corporation Pension Plan for Hourly Employees

 

  (2) Multiemployer Defined Benefit Plans To Which Contributions Are or Were
Made:

Central Pension Fund (IUOE) (current)

Central States Teamsters Southeast and Southwest Areas Pension Fund (current)

Graphic Communications International Union Employer Retirement Fund (last
contribution was made on 07/31/2010)

Graphic Communications International Union Supplemental Retirement and
Disability Fund (last contribution was made on 06/30/2006)

IAM National Pension Fund (current)

IUE-CWA Pension Fund (current)

New York State Teamsters Pension Fund (last contribution was made on 12/31/2007)

Paper Industry Union Management Pension Fund (current)

Local 375 Pension Fund (Philadelphia - USW) (last contribution was made on
12/31/2009)

Suburban Teamsters of Northern Illinois Pension Fund (last contribution was made
on 06/30/2006)

UNITE HERE National Retirement Fund (current)

United Food and Commercial Workers International Union Industry Pension Fund
(last contribution was made on 06/30/2006)

Western Conference of Teamsters Pension Trust (current)

 

* Individual plans that have been merged into plans listed above are not
separately listed.



--------------------------------------------------------------------------------

Schedule 3.17(a)

Ownership of Property

Exceptions to representations as to ownership of property of Company and
Subsidiaries:

None.



--------------------------------------------------------------------------------

Schedule 3.17(b)

Liens Securing Indebtedness in excess of $10,000,000

 

Debtor

  

Owner/Secured Party/Lien Holder

  

Collateral and Debt

Rock-Tenn Mill Company, LLC   

The Industrial Development Board of the City of Demopolis, Alabama

Assignee: Robertson Banking Company, as Trustee

   All goods acquired with the proceeds of the Secured Party’s $43,340,000
Industrial Development Revenue Bond (Gulf States Paper Project) Rock-Tenn Mill
Company, LLC   

The Industrial Development Board of the City of Demopolis, Alabama

Assignee: The Bank of New York Trust Company, as Trustee

   All goods acquired with the Secured Party’s $23,916,000 Industrial
Development Revenue Bond (Gulf States Paper Second Project) Rock-Tenn Mill
Company, LLC   

The Industrial Development Board of the City of Demopolis, Alabama

Assignee: The Bank of New York Trust Company, as Trustee

  

All equipment acquired with the proceeds of the Secured Party’s

(i) $104,991,347 Industrial Development Revenue Bond (Gulf States Paper
Corporation Third Project), Series 1991, (ii) $77,953,631 Industrial Development
Revenue Bond (Gulf States Paper Corporation Third Project), Series 1993, and

(iii) $29,525,793 Industrial Development Revenue Bond (Gulf States Paper
Corporation Third Project)

RockTenn – Southern Container, LLC    The Industrial Development Board of
Rutherford County, Tennessee    The property identified in the Deed of Trust and
Assignment of Lease from Industrial Development Board to Trustee and Southern
Container Corp. securing $35,000,000 Rock-Tenn Company    U.S. Bank as Trustee
   Ratable pledge of Capital Stock of Subsidiaries securing 8.20% public notes
due August 2011 in amount of $154,653,000 Rock-Tenn Company    U.S. Bank as
Trustee    Ratable pledge of Capital Stock of Subsidiaries securing 5.625%
public notes due March 2013 in amount of $80,475,000 Rock-Tenn Company and
Subsidiaries participating in Permitted Securitization Transactions   
RaboCooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch as Administrative Agent    Accounts receivable of certain
Subsidiaries being sold to Rock-Tenn Financial Inc. in Permitted Securitization
Transactions. Up to $625,000,000 effective May 27, 2011

RockTenn CP, LLC

(successor to Smurfit-Stone Container Enterprises)

   John Hancock Life Ins. Co., as assignee of MLC, L.L.C., the sublessor under
the Amended and Restated Sublease Agreement for facilities in Montgomery, AL   
All rights of sublessee with respect to certain equipment located at the
facilities to secure sublease obligations



--------------------------------------------------------------------------------

Schedule 3.18

Indebtedness

Indebtedness of the Company and its Subsidiaries in excess of $20,000,000 as of
the Closing Date:

1. $80,475,000,000 5.625% public notes due March 2013 issued by Rock-Tenn
Company

2. $154,653,000 8.20% public notes due August 2011 issued by Rock-Tenn Company

3. $300,000,000 9.25% public notes due March 2016 issued by Rock-Tenn Company

4. Permitted Securitization indebtedness of Rock-Tenn Financial, Inc. up to
$625,000,000

5. $187,056,610 notes payable to John Hancock by Timber Notes Holding, LLC

6. Obligations under the following IDB leases:

 

  i. IDB lease Agreement, by and between Gulf States Paper Corporation and
Industrial Development Board of the City of Demopolis (the “ID Board”), dated
May 1, 1990, in respect of $23,916,000 Industrial Development Revenue Bonds, and
as assigned to and assumed by GSPC Enterprises, Inc. by an Assignment and
Assumption Agreement, dated December 29, 2002, as amended by that First
Amendment of Lease Agreement with Rock-Tenn Mill Company, LLC dated May 27,
2005. (See Footnote 1)

 

  ii. IDB Lease Agreement, by and between Gulf States Paper Corporation and ID
Board of the City of Demopolis, dated December 1, 1991, as supplemented and
amended by a Supplemental and Amendatory lease, dated December 1, 1993, and a
Second Supplemental and Amendatory Lease, dated September 1, 1995, in respect of
aggregate amount of $212,470,771 Industrial Development Revenue Bonds, and as
assigned to and assumed by GSPC Enterprises, Inc. by an Assignment and
Assumption Agreement, dated December 29, 2002, as supplemented and amended by
that certain Third Supplemental and Amendatory Lease with Rock-Tenn Mill
Company, LLC, dated May 27, 2005. (See Footnote 1)

 

  iii. IDB Lease Agreement, by and between Gulf States Paper Corporation and ID
Board of the City of Demopolis, dated December 1, 1987, in respect of
$43,400,000 Industrial Development Revenue Bonds, and as assigned to and assumed
by GPSC Enterprises, Inc. by an Assignment and Assumption Agreement, dated
December 29, 2002, as supplemented and amended by. (See Footnote 1)

 

  iv. IDB Lease Agreement by and between the Industrial Development Board of
Rutherford County, Tennessee and Southern Container Corporation dated
September 25, 2003, in respect of $35,000,000 Industrial Development Revenue
Bonds. (See Footnote 1)

7. Intercompany Indebtedness among the Credit Parties

8. Indebtedness of Rock-Tenn Financial Inc. owing to Subsidiaries participating
in the Permitted Securitization Transactions, including a portion of the
purchase price of receivables sold by the Subsidiaries participating in the
Permitted Securitization Transactions to Rock-Tenn Financial Inc.

9. Indebtedness of Stone Container de Mexico S. de R.L. de C.V. owing to
RockTenn CP, LLC (as successor to Smurfit-Stone Container Corporation) in the
approximate amount of $25,110,000

Footnote 1: No debt reflected on consolidated balance sheet since members of the
group of Consolidated Companies are both obligors on the Lease Agreement and
holders of the bonds.



--------------------------------------------------------------------------------

Schedule 3.21

Payment Restrictions

Rock-Tenn Company and certain of its Subsidiaries may not pay dividends or make
other distributions unless in accordance with the terms of the 2016 Senior Notes
issued by Rock-Tenn Company.



--------------------------------------------------------------------------------

Schedule 3.26

Chief Executive Offices and Jurisdictions of Incorporation

 

Credit Party

  

Jurisdiction of

Incorporation/Formation

  

Chief Executive Office

Ling Industries Inc./Industries Ling Inc.

(To be renamed as RockTenn - Warwick Packaging Inc./

Emballages RockTenn – Warwick Inc. after closing)

   Quebec   

504 Thrasher Street NW

Norcross, GA 30071

Ling Quebec Inc.

(To be renamed as RockTenn – Saint Marie Packaging Inc./

Emballages RockTenn – Saint Marie Inc. after closing)

   Quebec   

504 Thrasher Street NW

Norcross, GA 30071

PCPC, Inc.    California   

504 Thrasher Street NW

Norcross, GA 30071

PREflex LLC    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

RockTenn – Solvay, LLC    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

RockTenn - Southern Container, LLC    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Astra, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Canada Holdings, Inc.    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Company    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Company of Canada    Nova Scotia   

504 Thrasher Street NW

Norcross, GA 30071



--------------------------------------------------------------------------------

Rock-Tenn Company of Texas    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Converting Company    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Leasing Company, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

RockTenn Merchandising Display Company of Canada    Nova Scotia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Mill Company, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Partition Company    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Services Inc.    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn Shared Services, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn XL, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

Rock-Tenn XLS, LLC    Georgia   

504 Thrasher Street NW

Norcross, GA 30071

RockTenn CP, LLC (Footnote 1)    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

(See Footnote 1)

TenCorr Containerboard, LLC    Nevada   

504 Thrasher Street NW

Norcross, GA 30071



--------------------------------------------------------------------------------

Waldorf Corporation    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

Wilco Inc.

(To be renamed as RockTenn – Montreal Packaging Inc./

Emballages RockTenn – Montreal Inc. after closing)

   Quebec   

504 Thrasher Street NW

Norcross, GA 30071

Stone Global, Inc. (Footnote 2)    Delaware   

504 Thrasher Street NW

Norcross, GA 30071

(See Footnote 2)

Schiffenhaus Canada Inc.

(To be renamed as RockTenn – Preprint Canada Inc. after closing)

   New Brunswick   

6591 Kitimat Road

Mississauga, Ontario

L5N 3T4

3242795 Nova Scotia Limited    Nova Scotia   

1035 Hodge Street

St. Laurent, QC H4N

2B4

3242796 Nova Scotia Limited    Nova Scotia   

1035 Hodge Street

St. Laurent, QC H4N

2B4

Smurfit-Stone Container Canada, L.P.

(To be renamed as RockTenn – Container Canada, L.P./

Emballages RockTenn – Canada, S.E.C. after closing)

   Ontario   

1035 Hodge Street

St. Laurent, QC H4N

2B4

Footnote 1 – f/k/a Sam Acquisition, LLC and successor by merger with
Smurfit-Stone Container Corporation (“SSCC”). Immediately prior to the merger
SSCC maintained its chief executive offices in Chicago, IL and Creve Coeur, MO.

Footnote 2 – Immediately prior to the merger, Stone Global, Inc. maintained its
chief executive offices in Chicago, IL and Creve Coeur, MO.



--------------------------------------------------------------------------------

Schedule 4.1-1

[FORM OF]

PATRIOT ACT CERTIFICATE

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

MAC 01109-019

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Bank of America, N.A., Canada Branch

as Canadian Agent

181 Bay Street

Toronto, Ontario

M5J 2V8

Attention: Medina Sales de Andrade, VP of Portfolio Management

Ladies and Gentlemen:

In accordance with the Credit Agreement dated as of May     , 2011 (as amended,
restated or otherwise modified, the “Credit Agreement”), by and among Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower,” together with the Company the “Borrowers”), the
Subsidiaries of the Company from time to time party thereto, the Lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
administrative agent and as collateral agent for the Lenders (the
“Administrative Agent”), and Bank of America, N.A., acting through its Canada
Branch, as Canadian administrative agent for the Lenders (the “Canadian Agent”),
I, [Insert Name], do hereby certify that I am the duly elected, qualified and
acting [Insert Title] of the [Company][Canadian Borrower] and am authorized to
execute this certificate on behalf of the Credit Parties.

I hereby certify on behalf of the Credit Parties that attached hereto on
Schedule A is true and complete information, as requested by the Administrative
Agent, on behalf of the Lenders, for compliance with The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time (the “Patriot
Act”), including, without limitation, the legal name and address of each
Borrower and the other Credit Parties and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify each Borrower and
the Credit Parties in accordance with the Patriot Act.



--------------------------------------------------------------------------------

This Patriot Act Certificate may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

 

ROCK-TENN COMPANY,

a Georgia corporation

By:  

 

  Name:   Title:

ROCK-TENN COMPANY OF CANADA/COMPAGNIE

ROCK-TENN DU CANADA,

a Nova Scotia unlimited liability company

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule A

to Patriot Act Certificate

 

Legal Name of the Company:

 

State and Country of Organization:

 

Type of Organization:

 

Address of Chief Executive Office:

 

Address of Principal Place of Business:

 

Business Phone Number:

 

Organizational Identification Number:10

 

Federal Tax Identification Number:

 

Ownership Information (e.g. publicly held, if private or

partnership - identity of owners/partners):

 

Legal Name of [each Guarantor]:

 

State and Country of Organization/Formation:

 

Type of Organization/Formation:

 

Address of Chief Executive Office:

 

Address of Principal Place of Business:

 

Business Phone Number:

 

Organizational Identification Number:1

 

Federal Tax Identification Number:

 

Ownership Information (e.g. publicly held, if private or

partnership—identity of owners/partners):

 

Legal Name of the Canadian Borrower:

 

State and Country of Organization:

 

Type of Organization:

 

Address of Chief Executive Office:

 

Address of Principal Place of Business:

 

Business Phone Number:

 

 

10  This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.



--------------------------------------------------------------------------------

Organizational Identification Number:11   Federal Tax Identification Number:  
Ownership Information (e.g. publicly held, if private or partnership - identity
of owners/partners):   Legal Name of [each Guarantor]:   State and Country of
Organization/Formation:   Type of Organization/Formation:   Address of Chief
Executive Office:   Address of Principal Place of Business:   Business Phone
Number:   Organizational Identification Number:1   Federal Tax Identification
Number:   Ownership Information (e.g. publicly held, if private or
partnership—identity of owners/partners):  

[DRAFT NOTE: THE RELEVANT BORROWER SHOULD COMPLETE THE ABOVE CHART FOR EACH
CREDIT PARTY, INCLUDING ALL GUARANTORS.]

 

1 

This item does not apply to a Credit Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia.

 

11  This item does not apply to a Credit Party organized under the laws of
Alabama, Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York,
Oklahoma, South Carolina, Vermont or West Virginia.



--------------------------------------------------------------------------------

Schedule 5.7(c)

[FORM OF]

OFFICER’S COMPLIANCE CERTIFICATE

Financial Statement Date: [                                         ]

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May     , 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), by and among Rock-Tenn Company, a Georgia
corporation, (the “Company”), Rock-Tenn Company of Canada/Compagnie Rock-Tenn Du
Canada, a Nova Scotia unlimited liability company (the “Canadian Borrower” and
collectively with the Company, the “Borrowers”), the Subsidiaries of the Company
from time to time party thereto, the Lenders from time to time party thereto,
Wells Fargo Bank, National Association, as administrative agent and as
collateral agent for the Lenders (in such capacity, the “Administrative Agent”),
and Bank of America, N.A., acting through its Canada Branch, as Canadian
administrative agent for the Lenders (the “Canadian Agent”).

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Executive Officer][Chief Financial
Officer][Treasurer][Controller] of the Company, and that, as such, he/she is
authorized to execute and deliver this Officer’s Compliance Certificate to the
Administrative Agent on behalf of the Credit Parties, and that:

1. Attached hereto as Annex 1 are the [annual][quarterly] financial statements
of the Company and its consolidated Subsidiaries required to be delivered by
Section 5.7 of the Credit Agreement for the reporting period ended as of the
above date. Such financial statements fairly present in all material respects
the consolidated financial condition of the Company and its Subsidiaries in
accordance with GAAP as of such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company and its consolidated Subsidiaries during the accounting period
covered by the attached financial statements.

3. A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned Responsible Officer and,
to the best of such Responsible Officer’s knowledge, each of the Credit Parties
during such period observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in the Credit Agreement to be observed, performed or
satisfied by it, and such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified below:

4. The financial covenant analyses and information set forth on Annex 2 attached
hereto are true and accurate in all material respects on and as of the date of
this Officer’s Compliance Certificate and indicate compliance with Section 6.1
of the Credit Agreement as of the last day of the reporting period ended as of
the above date and the financial information provided has been prepared in
accordance with GAAP applied consistently for the periods related thereto.

5. [Attached hereto on Schedule 3 is an updated copy of Schedule 3.13 to the
Credit Agreement.]12

 

12 

Attach Schedule 3 if any Borrower or any Restricted Subsidiary has formed or
acquired a new Subsidiary or Joint Venture, or has designated a Subsidiary as a
new Unrestricted Subsidiary, since the Closing Date or since such schedule was
last updated.



--------------------------------------------------------------------------------

6. [Attached hereto on Schedule 4 is an updated copy of Schedule 3.15 to the
Credit Agreement.]13

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of                     ,         .

 

ROCK-TENN COMPANY,

a Georgia corporation

By:  

 

  Name:   Title:

 

13 

Attach Schedule 4 if any Borrower or any Restricted Subsidiary has established a
new Plan since the Closing Date or since such schedule was last updated.



--------------------------------------------------------------------------------

ANNEX 1

Financial Statements

See attached.



--------------------------------------------------------------------------------

ANNEX 2

Financial Covenants14

 

                

Quarter

Ended

[        ], 201[    ]

  

Quarter
Ended

[        ], 201[    ]

  

Quarter
Ended

[        ], 201[    ]

  

Quarter
Ended

[        ], 201[    ]

  

Trailing
Twelve Months
Ended

[        ], 201[    ]

LEVERAGE RATIO: The ratio of (I)(a) Total Funded Debt as of [    ], 20[    ]
(the “Calculation Date”) minus (b) unrestricted cash on the balance sheet in
excess of the sum of $50,000,000 plus outstanding Revolving Loans, Swingline
Loans and amounts outstanding under Permitted Securitization Transactions and
the Receivables Finance Facility, as of the Calculation Date, to (II) EBITDA for
the period of the four prior fiscal quarters ended on the Calculation Date.

               (I)(a)   Total Funded Debt as of the Calculation Date:         
        Without duplication, the sum of (A) Consolidated Funded Debt , (B) with
respect to a Permitted Securitization Transaction, (1) if a Permitted
Securitization Subsidiary is party to such Permitted Securitization Transaction,
the aggregate, principal, stated or vested amount of outstanding loans made to
the relevant Permitted Securitization Subsidiary under such Permitted
Securitization Transaction and (2) if a Permitted Securitization Entity is party
to such Permitted Securitization Transaction, the aggregate amount of cash
consideration received as of the date of such sale or transfer by the Credit
Parties and their Subsidiaries from the sale or transfer of Receivables during
the applicable calendar month in which such sale or transfer took place under
such Permitted Securitization Transaction, and (C) to the extent not otherwise
included, the outstanding principal balance of the Receivables Finance Facility,
in each case as follows:               

 

14  Capitalized terms used but not defined herein shall have the meanings set
forth in the Credit Agreement.



--------------------------------------------------------------------------------

  (A)   Consolidated Funded Debt. With respect to the Consolidated Companies,
without duplication, the sum of the following items 1 through 11:               
    1.   all obligations of such Persons for borrowed money,                   
                               2.   all obligations of such Persons evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made,                                                   3.   all
obligations of such Persons under conditional sale or other title retention
agreements relating to property purchased by such Persons (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business),                                            
      4.   all obligations of such Persons incurred, issued or assumed as the
deferred purchase price of property or services purchased by such Persons (other
than trade debt incurred in the ordinary course of business and due within six
(6) months of the incurrence thereof) that would appear as liabilities on
balance sheets of such Persons,                                                
  5.   the principal portion of all obligations of such Persons under Capital
Leases,                                              



--------------------------------------------------------------------------------

    6.   the maximum amount of all letters of credit issued or bankers’
acceptances facilities created for the account of such Persons (other than
letters of credit issued for the account of such Person in support of industrial
revenue or development bonds that are already included as Indebtedness of such
Persons under item 2 above) and, without duplication, all drafts drawn
thereunder (to the extent unreimbursed),                                       
           7.   all preferred Capital Stock or other equity interests issued by
such Persons and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to (x) mandatory sinking fund payments
prior to the date six (6) months after the Term Loan B Maturity Date,
(y) redemption prior to the date six (6) months after the Term Loan B Maturity
Date or (z) other acceleration,                                                
  8.   the principal balances outstanding under any Synthetic Leases, tax
retention operating leases, off-balance sheet loans or similar off-balance sheet
financing products of such Persons,                                            
 



--------------------------------------------------------------------------------

    9.   all Indebtedness of others of the types described in items 1 through
8 above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on, or payable out of
the proceeds of production from, property owned or acquired by such Persons,
whether or not the obligations secured thereby have been assumed,               
                                   10.   all Guaranty Obligations of such
Persons with respect to Indebtedness of other Persons of the types described in
items 1 through 9 above, and                                                  
11.   all Indebtedness of the types described in items 1 through 10 above of any
partnerships or unincorporated joint ventures in which such Persons are general
partners or joint venturers.                                              



--------------------------------------------------------------------------------

  Note: Consolidated Funded Debt shall not include (i) intercorporate
obligations solely among the Consolidated Companies; (ii) lease obligations
pledged as collateral to secure the Demopolis IDB Bonds or the Tennessee IDB
Bonds or similar IDB bonds; (iii) hedge adjustments resulting from terminated
fair value interest rate derivatives; (iv) non-recourse installment notes issued
in timber transactions in the ordinary course of business of the Consolidated
Companies and (v) guarantees of the debt of suppliers and vendors incurred in
the ordinary course of business of the Consolidated Companies in an amount up to
$30,000,000 in the aggregate. With respect to any Funded Debt of any Permitted
Joint Venture that is a Consolidated Company, the Funded Debt of such Permitted
Joint Venture shall be limited to the product of the Ownership Share of the
Credit Parties and their Restricted Subsidiaries in such Permitted Joint Venture
multiplied by the principal amount of such Funded Debt, unless such Funded Debt
is recourse to a Borrower or any Restricted Subsidiary in which event the entire
amount of such Funded Debt shall constitute Funded Debt; provided that the
Funded Debt of Greenpine Road LLC and Pohlig Bros., LLC that is outstanding as
of the Closing Date shall be limited to the product of the Ownership Share of
the Credit Parties and their Restricted Subsidiaries in such Permitted Joint
Ventures multiplied by the principal amount of such Funded Debt.               
  Subtotal for Consolidated Funded Debt; plus                                  
              (B)   Permitted Securitization Transactions. The sum of the
following items 1 and 2:               



--------------------------------------------------------------------------------

    1.   if a Permitted Securitization Subsidiary is a party to such Permitted
Securitization Transaction, the aggregate principal, stated or invested amount
of outstanding loans made to the relevant Permitted Securitization Subsidiary
under such Permitted Securitization Transaction; and                          
                        2.   if a Permitted Securitization Entity is a party to
such Permitted Securitization Transaction, the aggregate amount of cash
consideration received as of the date of such sale or transfer by the Credit
Parties and their Subsidiaries from the sale or transfer of Receivables during
the applicable calendar month in which such sale or transfer took place under
such Permitted Securitization Transaction;                                    
            Subtotal for Permitted Securitization Transactions; plus            
                                    (C)   Receivables Finance Facility. To the
extent not otherwise included, the outstanding principal balance of the
Receivables Finance Facility.                                                
Total Funded Debt (sum of (A, (B) and (C) above):                               
               (I)(b)   As of the Calculation Date, the excess, if any, of
(A) over (B) below:                  (A)   unrestricted cash on the balance
sheet,                                              



--------------------------------------------------------------------------------

    minus                  (B)   $50,000,000 plus outstanding Revolving Loans,
Swingline Loans and amounts outstanding under Permitted Securitization
Transactions and the Receivables Finance Facility                               
                 Subtotal for adjustment to Total Funded Debt                   
                           (I)(a) minus I(b)               

(II)

 

EBITDA for the period of the four prior fiscal quarters ended on the Calculation
Date:

 

The sum of (A), (B), and (C) below for the Company and the other Consolidated
Companies (including the Acquired Company and its Subsidiaries that are included
in the Consolidated Companies) for the applicable four quarter period, except
that for purposes of calculating EBITDA for any four quarter periods ending on
or before June 30, 2012, all amounts attributable to the Acquired Company and
such Subsidiaries for periods prior to the effective date of the SSCC
Acquisition that would otherwise be included in the amounts in (A), (B) and
(C) shall be excluded, and the applicable amount shown in (D) below shall be
added.

                 (A)   Consolidated Net Income for the period of the four prior
fiscal quarters ended on the Calculation Date:                    1.  
consolidated net income of the Consolidated Companies on a consolidated basis as
defined according to GAAP before giving effect any non-controlling interests,   
                                                 minus, to the extent included
in net income, the sum of the following items 2 through 5:               



--------------------------------------------------------------------------------

    2.   any net loss or net income of any Unrestricted Subsidiary that is not a
Consolidated Company,                                                   3.   the
net income or loss of any Consolidated Company for any period prior to the date
it became a Consolidated Company as a result of any Permitted Acquisition,      
                                            4.   the gain or loss (net of any
tax effect) resulting from the sale of any Capital Assets by the Consolidated
Companies other than in the ordinary course of business of the Consolidated
Companies, and                                                   5.   other
extraordinary items, as defined by GAAP, of the Consolidated Companies.         
                                       Subtotal for (A); plus                   
                             (B)   To the extent deducted in determining
Consolidated Net Income, in each case as determined for the Consolidated
Companies in accordance with GAAP, the sum of the following items 1 through 13
below, less the amounts in items 14 and 15 below, for the period of the four
prior fiscal quarters ended on the Calculation Date.                    1.   all
Interest Expense of the Consolidated Companies net of interest income (excluding
deferred financing costs included in amortization) of the Consolidated Companies
determined on a consolidated basis in accordance with GAAP,                     
                        



--------------------------------------------------------------------------------

      Note: For purposes of calculating Consolidated Interest Expense for the
fiscal periods ending September 30, 2011, December 31, 2011, and March 31, 2012,
Consolidated Interest Expense shall be annualized such that (i) for the
calculation of Consolidated Interest Expense for the four quarters ending
September 30, 2011, Consolidated Interest Expense shall be Consolidated Interest
Expense for the fiscal quarter then ending multiplied by four (4), (ii) for the
calculation of Consolidated Interest Expense for the four quarters ending
December 31, 2011, Consolidated Interest Expense shall be Consolidated Interest
Expense for the two fiscal quarter period then ending multiplied by two (2) and
(iii) for the calculation of Consolidated Interest Expense for the four quarters
ending March 31, 2012, Consolidated Interest Expense shall be the Consolidated
Interest Expense for the three fiscal quarter period then ending multiplied by
one and one-third (1 1/3).                    2.   consolidated tax expenses,
including without limitation, all federal, state, local income and similar
taxes,                                                   3.   depreciation and
amortization expenses,                                              



--------------------------------------------------------------------------------

    4.   all charges and expenses for financing fees and expenses and write-offs
of deferred financing fees and expenses, remaining portions of original issue
discount on prepayment of indebtedness, premiums due in respect of prepayment of
indebtedness, and commitment fees (including without limitation bridge fees and
ticking fees) in respect of financing commitments,                             
                     5.   all charges and expenses associated with the write up
of inventory acquired in the SSCC Acquisition and other Permitted Acquisitions
as required by Accounting Standards Codification (“ASC”) 805 – “Business
Combinations”,                                                   6.   all other
non-cash charges, including without limitation non-cash charges for the
impairment of goodwill taken pursuant to ASC 350 – “Intangibles - Goodwill and
Other”, acquisition related expenses taken pursuant to ASC 805 (whether
consummated or not), stock-based compensation and restructuring and other
charges,                                                   7.   all legal,
accounting and other professional advisory fees and expenses incurred in respect
of the SSCC Acquisition and other Permitted Acquisitions and related financing
transactions,                                              



--------------------------------------------------------------------------------

    8.   all expenses related to payments made to officers and employees,
including any applicable excise taxes, of the acquired companies and businesses
in the SSCC Acquisition and other payments due in respect of employment
agreements entered into as provided in the agreements relating to the SSCC
Acquisition, and retention bonuses and other transition and integration costs,
including information technology transition costs; provided that, the amount
added back under this item 8 shall not exceed $90.0 million in the aggregate
(except to the extent permitted under item 12 below) and provided further that
such costs (A) have been incurred prior to September 30, 2012 or (B) are
associated with efforts to achieve EBITDA synergies and have been approved by
the Chief Executive Officer of the Company prior to September 30, 2013,         
                                         9.   change of control expenses of the
acquired companies and businesses in the SSCC Acquisition; provided that the
amount added back under this item 9 shall not exceed $50.0 million in the
aggregate (except to the extent permitted under item 12 below) for all amounts
associated with the SSCC Acquisition and shall only be added back until the end
of the calendar quarter that includes the one-year anniversary of the SSCC
Acquisition,                                              



--------------------------------------------------------------------------------

    10.   all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges associated
with efforts to achieve EBITDA synergies in connection with the SSCC
Acquisition, provided that such closures and restructurings are approved by the
Chief Executive Officer of the Company and announced prior to the third
anniversary of the SSCC Acquisition, and provided further, that the amounts
added back under this item 10 shall not exceed $130.0 million in the aggregate
(except to the extent permitted under item 12 below),                          
                        11.   run-rate synergies expected to be achieved due to
the SSCC Acquisition and not already included in EBITDA; provided, however, that
such expected run-rate synergies shall not exceed $87.5 million for the four
quarter fiscal period ending June 30, 2011, $75.0 million for the four quarter
fiscal period ending September 30, 2011, $50.0 million for the four quarter
fiscal period ending December 31, 2011, and $25.0 million for the four quarter
fiscal period ending March 31, 2012,                                            
 



--------------------------------------------------------------------------------

    12.   all cash charges and expenses for plant and other facility closures
(whether complete or partial) and other cash restructuring charges, labor
disruption charges, officer payments associated with any Permitted Acquisitions,
“black liquor” expenses, and cash charges and expenses incurred in respect of
the Chapter 11 bankruptcy proceeding and plan of reorganization of the Acquired
Company; provided that the aggregate amount added back under this item 12 shall
not exceed $50.0 million during the first four fiscal quarters (including the
fiscal quarter during which the SSCC Acquisition is consummated) following the
SSCC Acquisition, and $35.0 million in any four quarter period thereafter;
provided further that the Company may utilize unused amounts up to $35.0 million
under this item 12 at the end of any four quarter period to increase (without
duplication) the permitted amount of any add backs under items 8, 9 and 10 above
to the extent that there is no remaining availability for add backs under items
8, 9, and/or 10, as applicable (but for the avoidance of doubt without changing
any time periods specified in such items 8, 9 and 10 in which to utilize such
addbacks), and                                                   13.   all
non-recurring cash expenses taken in respect of any multi-employer and defined
benefit pension plan obligations that are related to plant and other facilities
closures (whether complete or partial), less                                    
         



--------------------------------------------------------------------------------

    14.   the amount, if any, by which the portion of total EBITDA for such
period attributable to Consolidated Companies which are not Credit Parties
(without giving effect to any consolidation of Consolidated Companies which are
not Credit Parties), other than the Permitted Securitization Subsidiaries,
exceeds 15% of EBITDA for such period; and less                               
                   15.   the amount, if any, by which the portion of total
EBITDA for such period attributable to Permitted Securitization Subsidiaries
exceeds the amount of cash distributions made by such Permitted Securitization
Subsidiaries to the Credit Parties for such period plus the amount of interest
and taxes of such Permitted Securitization Subsidiaries for such period, such
distribution to be made within 30 days after the end of the fiscal quarter;   
                                             Subtotal for (B); plus            
                                    (C)   cash distributions of earnings of
Unrestricted Subsidiaries made to a Consolidated Company to the extent
previously excluded in the determination of Consolidated Net Income by virtue of
clause (i) of the definition of Consolidated Net Income; plus                   
                          



--------------------------------------------------------------------------------

  (D)   EBITDA for the Acquired Company and its Subsidiaries for the periods
indicated: (1) $239 million for the quarter ended September 30, 2010, (2) $205
million for the quarter ended December 31, 2010, (3) $179 million for the
quarter ended March 31, 2011, and (4) $133 million, inclusive of $47 million of
previously expensed mill outage costs that will be set up as “deferred mill
outage costs” as part of the purchase price allocation on the opening balance
sheet, for the period from April 1, 2011 until the effective date of the SSCC
Acquisition.                                                 EBITDA
(II(A)+II(B)+II(C) [+II(D)]):                                                
Leverage Ratio (I(a)-I(b))/II):                [        ]:1.00   Covenant
Requirement (Section 6.1(b)):                [        ]:1.00 CONSOLIDATED
INTEREST COVERAGE RATIO: The ratio of (I) EBITDA for the period of the four
prior fiscal quarters ending on the Calculation Date to (II) Consolidated
Interest Expense paid or payable in cash during such period.                    
     (I)   EBITDA (from Leverage Ratio calculation)                             
                 (II)   Consolidated Interest Expense (from Leverage Ratio
calculation):                                                 Consolidated
Interest Coverage Ratio (I/II):                [        ]:1.00   Covenant
Requirement (Section 6.1(a)):                3.50:1.00



--------------------------------------------------------------------------------

Schedule 5.10

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                                        ,             , is by and between
                                         
                                       , a
                                         
                                        (the “Subsidiary Guarantor”), Rock-Tenn
Company, a Georgia corporation (the “Company”), Rock-Tenn Company of
Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited liability company
(the “Canadian Borrower” and together with the Company, the “Borrowers”), Wells
Fargo Bank, National Association, as administrative agent and as collateral
agent for the Lenders (as defined below) (the “Administrative Agent”), and Bank
of America, N.A., acting through its Canada Branch (the “Canadian Agent”) under
that certain Credit Agreement dated as of May     , 2011 (as amended, restated
or otherwise modified, the “Credit Agreement”), by and among the Borrowers, the
Subsidiaries of the Company from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”), the Administrative Agent and the
Canadian Agent. Capitalized terms used herein but not otherwise defined shall
have the meanings provided in the Credit Agreement.

The Subsidiary Guarantor is an Additional Credit Party, and, consequently, the
Credit Parties are required by Section 5.10 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrowers hereby agree as follows
with the Administrative Agent, the Collateral Agent and the Canadian Agent, for
the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a [“U.S. Guarantor” under Article X and a “Guarantor” under Article
XI][“Guarantor” under Article XI] of the Credit Agreement and shall have all of
the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Credit Documents, including without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
[U.S. Obligations and the Canadian Obligations][Canadian Obligations] in
accordance with [Article X and Article XI][Article XI] of the Credit Agreement.

2. [Reserved]

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the [U.S. Pledge Agreement][Canadian Pledge Agreement], and shall have
all the rights and obligations of a “Pledgor” thereunder as if it had executed
the [U.S. Pledge Agreement][Canadian Pledge Agreement]. The Subsidiary Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all the
terms, provisions and conditions contained in the [U.S. Pledge
Agreement][Canadian Pledge Agreement]. Without limiting the generality of the
foregoing terms of this Paragraph 3, the Subsidiary Guarantor hereby pledges and
assigns to the [Collateral Agent][Canadian Agent], for the benefit of the
holders of the Secured Obligations [(as defined in the U.S. Pledge Agreement) -
(as defined in the Canadian Pledge Agreement)], and grants to the [Collateral
Agent][Canadian Agent], for the benefit of the holders of the Secured
Obligations [(as defined in the U.S. Pledge Agreement) - (as defined in the
Canadian Pledge Agreement)], a continuing security interest in any and all
right, title and interest of the Subsidiary Guarantor in and to Pledged
Collateral ([as defined in the U.S. Pledge Agreement] | [as defined in the
Canadian Pledge Agreement]).

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Security Document and the schedules and exhibits thereto. The information on the
schedules to the Credit Agreement and the Security Documents is hereby



--------------------------------------------------------------------------------

supplemented (to the extent permitted under the Credit Agreement or Security
Documents) to reflect the information shown on the attached Schedule B.

5. The Borrowers confirm that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term [U.S. Obligations and the Canadian
Obligations][Canadian Obligations] shall include all obligations of the
Subsidiary Guarantor under the Credit Agreement and under each other Credit
Document.

6. Each of the Borrowers and the Subsidiary Guarantor agrees that at any time
and from time to time, upon the written request of the Administrative Agent, it
will execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in accordance with the terms and
conditions of the Credit Agreement in order to effect the purposes of this
Agreement.

7. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

8. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York. The terms of Sections 9.13,
9.14 and 9.17 of the Credit Agreement are incorporated herein by reference,
mutatis mutandis, and the parties hereto agree to such terms.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrowers and the Subsidiary Guarantor has
caused this Joinder Agreement to be duly executed by its authorized officer, and
the Administrative Agent, the Collateral Agent and the Canadian Agent, each for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

Acknowledged, accepted and agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as Collateral Agent

 

By:  

 

Name:  

 

Title:  

 

BANK OF AMERICA, N.A., ACTING THROUGH ITS CANADA BRANCH,

as Canadian Agent

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE A

to

Joinder Agreement

Schedules to Security Documents



--------------------------------------------------------------------------------

SCHEDULE B

to

Joinder Agreement



--------------------------------------------------------------------------------

Schedules to Credit Agreement



--------------------------------------------------------------------------------

Schedule 6.2

Liens

Liens of the Company and its Restricted Subsidiaries:

 

Debtor

  

Owner/Secured Party/Lien Holder

  

Collateral and Secured Obligations

Rock-Tenn Converting Company    The City of Columbus, Indiana    All equipment
acquired with the proceeds of the Secured Party’s $6,750,000 Refunding Revenue
Bonds (Rock-Tenn Company, Mill Division, Inc. Project), Series 1995 Rock-Tenn
Converting Company    The Industrial Development Board of the City of Tullahoma,
Tennessee    All equipment acquired with the proceeds of the Secured Party’s
$4,000,000 Refunding Revenue Bonds (Rock-Tenn Converting Company Project),
Series 1995 Rock-Tenn Converting Company    Industrial Development Board of the
County of Wilson (Tennessee)    All equipment acquired with the proceeds of the
Secured Party’s $2,750,000 Industrial Development Revenue Bonds (Rock-Tenn
Converting Company Project), Series 1995 Rock-Tenn Converting Company    Hart
County (Georgia) Industrial Development Authority    All equipment acquired with
the proceeds of the Secured Party’s $1,500,000 Industrial Development Authority
Industrial Development Revenue Bonds (Rock-Tenn Converting Company Project),
Series 1996 Rock-Tenn Converting Company    Waxahachie (Texas) Industrial
Development Authority    All equipment acquired with the proceeds of the Secured
Party’s $3,850,000 Industrial Development Authority Refunding Revenue Bonds
(Rock-Tenn Converting Company Project), Series 1998 Rock-Tenn Astra, LLC    GECC
Affiliate/Fifth Third Bank    Aircraft $5,356,215,80 Rock-Tenn Converting
Company    GECC Affiliate/Fifth Third Bank    Aircraft $3,956,243.51 Rock-Tenn
XL, LLC    Fifth Third Bank    Aircraft $2,260,841.90 Rock-Tenn Company    City
of St. Paul, Minnesota    Containerboard manufacturing equipment $65,987.83
Rock-Tenn Company    Housing and Redevelopment Authority of the City of St.
Paul, Minnesota    Containerboard manufacturing equipment $100,000

RockTenn CP, LLC

(successor to Smurfit-Stone Container Enterprises)

   John Hancock Life Ins. Co., as assignee of MLC, L.L.C., the sublessor under
the Amended and Restated Sublease Agreement for facilities in Montgomery, AL   
All rights of sublessee with respect to certain equipment located at the
facilities to secure sublease obligations Various Consolidated Companies as
equipment lessees/owners    Various equipment lessors and equipment finance
companies under capital leases and financing agreements    Equipment and other
property leased and financed under capital leases and financing agreements in an
aggregate amount at the Closing Date up to $10,000,000



--------------------------------------------------------------------------------

Smurfit-Stone Container Corporation and Smurfit-Stone Container Canada, L.P.   
American Packaging Capital, Inc./TCF Equipment Finance and Leaf Funding
Inc./Integrity Leasing & Finance    Chattel paper and packaging equipment and
related rights in packaging equipment sold or leased by Smurfit-Stone to its
customers



--------------------------------------------------------------------------------

Schedule 6.10

Investments

RockTenn CP, LLC (successor to Smurfit-Stone Container Corporation) holds a
$15.5 million promissory note from Hang Yick Paper Products Company Limited due
August 13, 2013



--------------------------------------------------------------------------------

Schedule 9.6

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each]15 Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignors]16 hereunder are several and not joint.]17
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated or otherwise
modified, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [INSERT NAME OF ASSIGNOR] 2.    Assignee(s):    See Schedules
attached hereto 3.    Borrowers:    Rock-Tenn Company, a Georgia corporation,
and Rock-Tenn Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia
unlimited liability company 4.    Administrative Agent:    Wells Fargo Bank,
National Association, as the administrative agent under the Credit Agreement 5.
   Credit Agreement:    The Credit Agreement dated as of May [ ], 2011 by and
among Rock-Tenn Company, a Georgia corporation (the “Company”), Rock-Tenn
Company of Canada/Compagnie Rock-Tenn Du Canada, a Nova Scotia unlimited
liability company (the “Canadian Borrower,” and, together with the Company, the

 

15  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

16  Select as appropriate.

17 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

      “Borrowers”), the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent and Collateral Agent, and Bank of America, N.A., acting
through its Canada Branch, as Canadian administrative agent (as amended,
restated, amended and restated, extended, supplemented or otherwise modified)

6.

   Assigned Interest:    See Schedules attached hereto

[7.

   Trade Date:                                 ]18

[Remainder of Page Intentionally Left Blank]

 

18 

To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                          , 2     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEES See Schedules attached hereto



--------------------------------------------------------------------------------

[Consented to and]19 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender and U.S. Swingline Lender

 

By  

 

  Title:

[Consented to:]20

ROCK-TENN COMPANY

 

By  

 

  Title:

 

19 

To be added only if the consent of the Administrative Agent and/or the Swingline
Lender and Issuing Lender is required by the terms of the Credit Agreement. May
also use a Master Consent.

20 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement. May also use a Master Consent.



--------------------------------------------------------------------------------

SCHEDULE 1

To Assignment and Assumption

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

Assigned Interests:

 

Facility

Assigned21

   Aggregate Amount of
Commitment/
Loans for all
Lenders22      Amount of
Commitment/
Loans Assigned23      Percentage Assigned
of Commitment/
Loans24    CUSIP Number      $         $         %       $         $         %
      $         $         %   

 

[NAME OF ASSIGNEE]25

[and is an Affiliate/Approved Fund of [identify Lender]26]

By:  

 

  Title:

  

 

21 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan A Commitment,” “Term Loan B Commitment,” etc.)

22 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

23 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

24 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

25 

Add additional signature blocks, as needed.

26 

Select as applicable.



--------------------------------------------------------------------------------

ANNEX 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.6(b)(iii)
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of [the] [the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.7 thereof, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to [the] [the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.